 

Exhibit 10.1

 

 



 

 



 

 

FOURTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

 

dated as of

 

June 28, 2019

 

among

 

AMERESCO, INC.,

 

as Borrower,

 

THE GUARANTORS PARTY HERETO,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

and

 

BANK OF AMERICA, N.A.,

 

as Agent

 



 

 



 

 

 

 

Table of Contents

 

    Page       Article 1 Definitions 1 1.01. Defined Terms 1 1.02.
Classification of Loans and Borrowings 33 1.03. Other Interpretive Provisions 33
1.04. Accounting Terms 34 1.05. Joint and Several Obligations; Responsible
Officers 35 1.06. Letter of Credit Amounts 35 1.07. Rounding 35 1.08. Times of
Day 35 1.09. UCC Terms 35 1.10. Exchange Rates; Currency Equivalents 36 1.11.
Additional Alternative Currencies 36 1.12. Interest Rates 37 Article 2 The
Credits 37 2.01. Revolving Loans 37 2.02. Term Loan 39 2.03. Eurocurrency
Borrowings 40 2.04. Letters of Credit 42 2.05. Swing Line Loans 49 2.06.
Expiration, Termination or Reduction of Commitments 51 2.07. Evidence of Debt 52
2.08. Payments Generally; Pro Rata Treatment; Sharing of Set-Offs; Collection 52
2.09. Prepayment of Loans 56 2.10. Fees 60 2.11. Computation of Interest and
Fees; Retroactive Adjustments of Applicable Rate 61 2.12. Cash Collateral 61
2.13. Defaulting Lenders 62 2.14. Increase in Revolving Commitments 64 Article 3
Taxes, Yield Protection and Illegality 65 3.01. Taxes 65 3.02. Illegality and
Designated Lenders 69 3.03. Inability to Determine Rates 70 3.04. Increased
Costs; Reserves on Eurocurrency Rate Loans 72 3.05. Compensation for Losses 73
3.06. Mitigation Obligations; Replacement of Lenders 74 3.07. Survival 74
Article 4 Guarantee by Guarantors 74 4.01. The Guarantee 74 4.02. Rights of
Lenders 75 4.03. Rights of Lenders 75 4.04. Obligations Independent 75 4.05.
Subrogation 76 4.06. Termination; Reinstatement 76 4.07. Stay of Acceleration 76
4.08. Condition of Borrower 76

 

 -i- 

 

 

Table of Contents

(continued)

 

    Page       4.09. Appointment of Borrower 76 4.10. Right of Contribution 76
4.11. Keep-Well 77 4.12. Instrument for the Payment of Money 77 Article 5 The
Collateral 77 5.01. Grant of Security Interest 77 5.02. Special Warranties and
Covenants of the Loan Parties 79 5.03. Fixtures, etc 82 5.04. Right of Agent to
Dispose of Collateral, etc 82 5.05. Right of Agent to Use and Operate
Collateral, etc 82 5.06. Proceeds of Collateral 83 Article 6 Conditions 83 6.01.
Effective Time 83 6.02. Each Extension of Credit 85 Article 7 Representations
and Warranties 86 7.01. Organization; Powers 86 7.02. Authorization;
Enforceability 86 7.03. Governmental Approvals; No Conflicts 86 7.04. Financial
Condition; No Material Adverse Change 87 7.05. Properties 87 7.06. Litigation
and Environmental Matters 88 7.07. Compliance with Laws and Agreements 89 7.08.
Investment and Holding Company Status 89 7.09. Taxes 89 7.10. ERISA 89 7.11.
Disclosure 89 7.12. Capitalization 90 7.13. Subsidiaries 90 7.14. Material
Indebtedness, Liens and Agreements 90 7.15. Federal Reserve Regulations 91 7.16.
Solvency 91 7.17. Force Majeure 91 7.18. Accounts Receivable 91 7.19. Labor and
Employment Matters 92 7.20. Bank Accounts 93 7.21. Matters Relating to the
Special Purpose Subsidiaries 93 7.22. Matters Relating to Inactive Subsidiaries
93 7.23. Sanctions Concerns and Anti-Corruption Laws 93 7.24. Not EEA Financial
Institution 93 7.25. Borrower Status 93 7.26. Covered Entities 93 Article 8
Affirmative Covenants 94 8.01. Financial Statements and Other Information 94
8.02. Notices of Material Events 96 8.03. Existence; Conduct of Business 96
8.04. Payment of Obligations 96 8.05. Maintenance of Properties; Insurance 96

 

 -ii- 

 

 

Table of Contents

(continued)

 

    Page       8.06. Books and Records; Inspection Rights 97 8.07. Fiscal Year
97 8.08. Compliance with Laws 97 8.09. Use of Proceeds 98 8.10. Certain
Obligations Respecting Subsidiaries; Additional Guarantors 98 8.11. ERISA 98
8.12. Environmental Matters; Reporting 98 8.13. Matters Relating to Additional
Real Property Collateral 99 8.14. Anti-Corruption Laws 99 Article 9 Negative
Covenants 99 9.01. Indebtedness 99 9.02. Liens 101 9.03. Contingent Liabilities
102 9.04. Fundamental Changes; Asset Sales 103 9.05. Investments; Hedging
Agreements 106 9.06. Restricted Junior Payments 106 9.07. Transactions with
Affiliates 107 9.08. Restrictive Agreements 107 9.09. Sale-Leaseback
Transactions 108 9.10. Certain Financial Covenants 108 9.11. Lines of Business
108 9.12. Other Indebtedness 108 9.13. Modifications of Certain Documents 108
9.14. Transactions with Foreign Subsidiaries, Special Purpose Subsidiaries and
Inactive Subsidiaries 108 9.15. Sanctions 109 9.16. Anti-Corruption Laws 109
Article 10 Events of Default 109 10.01. Events of Default 109 10.02. Rights and
Remedies Upon any Event of Default 111 10.03. Application of Funds 111 Article
11 The Agent 113 11.01. Appointment and Authority 113 11.02. Rights as a Lender
113 11.03. Exculpatory Provisions 113 11.04. Reliance by Agent 114 11.05.
Delegation of Duties 114 11.06. Resignation of Agent 115 11.07. Non-Reliance on
Agent and Other Lenders 116 11.08. No Other Duties, Etc 116 11.09. Agent May
File Proofs of Claim; Credit Bidding 116 11.10. Collateral and Guaranty Matters
118 11.11. Secured Cash Management Agreements and Secured Hedge Agreements 118
11.12. Lender Status 119

 

 -iii- 

 

 

Table of Contents

(continued)

 

    Page       Article 12 Miscellaneous 119 12.01. Notices 119 12.02. Waivers;
Amendments 121 12.03. No Waiver; Cumulative Remedies; Enforcement 123 12.04.
Expenses; Indemnity: Damage Waiver 123 12.05. Payments Set Aside 125 12.06.
Successors and Assigns 125 12.07. Treatment of Certain Information;
Confidentiality 129 12.08. Right of Setoff 130 12.09. Interest Rate Limitation
131 12.10. Counterparts; Integration; References to Agreement; Effectiveness 131
12.11. Survival of Representations and Warranties 131 12.12. Severability 132
12.13. Replacement of Lenders 132 12.14. Governing Law; Jurisdiction; Consent to
Service of Process 133 12.15. WAIVER OF JURY TRIAL 134 12.16. Headings 134
12.17. Release of Collateral and Guarantees 134 12.18. No Advisory or Fiduciary
Responsibility 134 12.19. Subordination 135 12.20. Electronic Execution 135
12.21. USA Patriot Act Notice 136 12.22. Judgment Currency 136 12.23.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 136 12.24.
Acknowledgement Regarding Any Supported QFCs 137 12.25. Transitional
Arrangements 137

 

 -iv- 

 

 

SCHEDULES & EXHIBITS

 

BORROWER PREPARED SCHEDULES

 

Schedule 1.01(a) Material Owned Properties Schedule 1.01(b) Loan Party Notice
Addresses Schedule 1.05 Responsible Officers Schedule 5.02 Websites and Domain
Names Schedule 5.03 Fixtures Schedule 7.03 Governmental Approvals; No Conflicts
Schedule 7.04 Financial Condition; No Material Adverse Changes Schedule 7.05
Properties; Proprietary Rights; Real Property Assets Schedule 7.06 Litigation
and Environmental Matters Schedule 7.07 Compliance with Laws and Agreements
Schedule 7.09 Taxes Schedule 7.10 Pension Plans Schedule 7.13 Subsidiaries
Schedule 7.14 Material Indebtedness, Liens and Agreements Schedule 7.19 Labor
and Employment Matters Schedule 7.20 Bank Accounts Schedule 9.01 Existing
Indebtedness Schedule 9.05 Existing Investments Schedule 9.07 Transactions with
Affiliates Schedule 9.08 Restrictive Agreements

 

AGENT PREPARED SCHEDULES

 

Schedule 1.01(c) Agent and Lenders Notice Addresses Schedule 2.01 Lenders and
Commitments Schedule 2.04 Existing Letters of Credit     EXHIBITS       Exhibit
A-1 Form of Revolving Note Exhibit A-2 Form of Term Note Exhibit A-3 Form of
Swing Line Note Exhibit B-1 Form of Loan Notice Exhibit B-2 Form of Swing Line
Loan Notice Exhibit C Form of Perfection Certificate Exhibit D Form of
Compliance Certificate Exhibit E Form of Fourth Amended and Restated Pledge
Agreement Exhibit F Form of Opinion of Counsel to the Borrower Exhibit G Form of
Solvency Certificate Exhibit H Form of Assignment and Assumption Exhibit I Forms
of Tax Compliance Certificate Exhibit J Form of Secured Party Designation Notice
Exhibit K Authorization to Share Insurance Information Exhibit L Form of Notice
of Loan Payment

 

 -v- 

 

 

FOURTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

 

THIS FOURTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT dated as of June
28, 2019 (this “Agreement”), is by and among Ameresco, Inc., a Delaware
corporation, as borrower, the Guarantors party hereto, the Lenders from time to
time party hereto, and Bank of America, N.A., as Agent.

 

This Agreement amends and restates that certain Third Amended and Restated
Credit and Security Agreement dated as of June 30, 2015, as amended (the “Prior
Credit Agreement”), by and among the Borrower, the guarantors party thereto, the
lenders party thereto and Bank of America, N.A., as Agent, which Prior Credit
Agreement amended and restated that certain Second Amended and Restated Credit
and Security Agreement dated as of June 30, 2011, as amended, by and among the
Borrower, the guarantors party thereto, the lenders party thereto and Bank of
America, N.A., as Agent, which in turn amended and restated that certain Amended
and Restated Credit and Security Agreement dated as of June 10, 2008, as
amended, by and among the Borrower, the guarantors party thereto, the lenders
party thereto and Bank of America, N.A., as Agent (as successor by merger to
Fleet National Bank), which in turn amended and restated that certain Credit and
Security Agreement dated as of December 29, 2004, as amended, by and among the
Borrower, the guarantors party thereto, the lenders party thereto and Fleet
National Bank, as Agent.

 

The parties hereto agree as follows:

 

Article 1

 

Definitions

 

1.01.       Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“Additional Mortgage” has the meaning assigned to such term in Section 8.13(a).

 

“Additional Mortgaged Property” means any Real Property Asset that is now owned
or leased, or hereinafter acquired, by the Loan Parties, which: (i) has a fair
market value in excess of $2,000,000, and (ii) the Agent determines to acquire a
Mortgage on following the Restatement Date.

 

“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that Additional Secured Obligations of a Guarantor shall exclude any Excluded
Swap Obligations with respect to such Guarantor.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the

 



  

 

 

Person specified; provided, that, for purposes of this Agreement, no Core
Domestic Ameresco Company shall be deemed to be an Affiliate of any other Core
Domestic Ameresco Company.

 

“Agent” means Bank of America, N.A. in its capacity as agent under any of the
Loan Documents, or any successor agent.

 

“Agent’s Office” means, with respect to any currency, the Agent’s address and,
as appropriate, account as set forth on Schedule 1.01(c) with respect to such
currency, or such other address or account with respect to such currency as the
Agent may from time to time notify the Borrower and the Lenders.

 

“Alternative Currency” means each of the following currencies: Canadian Dollar,
Euro and Sterling, together with each other currency (other than Dollars) that
is approved in accordance with Section 1.11; provided that for each Alternative
Currency, such requested currency is an Eligible Currency.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of such Alternative Currency with
Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the total
Commitments and $20,000,000. The Alternative Currency Sublimit is part of, and
not in addition to, the Commitments.

 

“Ameresco Canada” means Ameresco Canada, Inc., a company organized under the
laws of Ontario, Canada.

 

“Ameresco CT” means Ameresco CT LLC, a Delaware limited liability company.

 

“Ameresco Evansville” means Ameresco Evansville LLC, a Delaware limited
liability company.

 

“Ameresco Huntington Beach” means Ameresco Huntington Beach, LLC, a Delaware
limited liability company.

 

“Applicable Percentage” means (a) when referenced with respect to any Revolving
Lender, the percentage (carried out to the ninth decimal place) of the total
Revolving Commitments represented by such Lender’s Revolving Commitment, (b)
when referenced with respect to any Term Loan Lender, the percentage (carried
out to the ninth decimal place) of the total Term Loan Commitments (or, after
the Effective Time, the total Outstanding Amount of Term Loans) represented by
the aggregate amount of such Lender’s Term Loan Commitments (or, after the
Effective Time, the Outstanding Amount of such Lender’s Term Loans), or (c) when
referenced with respect to any Lender generally, the percentage of the total
Commitments or Loans of all Classes represented by the aggregate amount of such
Lender’s Commitments or Loans of all Classes. If the Commitment of all of the
Revolving Lenders to make Revolving Loans and the obligation of the L/C Issuer
to make L/C Credit Extensions have been terminated pursuant to Section 10.02, or
if the Revolving Commitments have expired, then the Applicable Percentage of
each Revolving Lender in respect of the Revolving Facility shall be determined
based on the Applicable Percentage of such Revolving Lender in respect of the
Revolving Facility most recently in effect, giving effect to any subsequent
assignments. The Applicable Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to Section 2.14,
as applicable.

 



 2 

 

 

“Applicable Rate” and “Applicable Unused Fee Rate” means, for any day, the rate
per annum set forth below opposite the applicable Level then in effect (based on
the Core Leverage Ratio), it being understood that the Applicable Rate for (a)
Revolving Loans that are Base Rate Loans shall be the percentage set forth under
the column “Revolving Loans” and “Base Rate”,  (b) Revolving Loans that are
Eurocurrency Rate Loans shall be the percentage set forth under the column
“Revolving Loans” and “Eurocurrency Rate & Letter of Credit Fee”,  (c) that
portion of the Term Loan comprised of Base Rate Loans shall be the percentage
set forth under the column “Term Loan” and “Base Rate”,  (d) that portion of the
Term Loan comprised of Eurocurrency Rate Loans shall be the percentage set forth
under the column “Term Loan” and “Eurocurrency Rate & Letter of Credit Fee”, and
 (e) the Applicable Unused Fee Rate shall be the percentage set forth under the
column “Applicable Unused Fee Rate:

 

Applicable Rate      

Eurocurrency Rate

& Letter of Credit Fee

   Base Rate      Level 

Core Leverage

Ratio

 

Revolving

Loans

   Term Loan  

Revolving

Loans

   Term Loan  

Applicable

Unused Fee Rate

  1  Greater than 2.50   2.25%   2.25%   0.75%   0.75%   0.35% 2  Greater than
1.75 and less than or equal to 2.50   2.00%   2.00%   0.50%   0.50%   0.30% 3 
Greater than 1.00 and less than or equal to 1.75   1.75%   1.75%   0.25% 
 0.25%   0.25% 4  Less than or equal to 1.00   1.50%   1.50%   0.00%   0.00% 
 0.25%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Core Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 8.01(c); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Level 1 shall apply, in each case as of the first Business
Day after the date on which such Compliance Certificate was required to have
been delivered and in each case shall remain in effect until the first Business
Day following the date on which such Compliance Certificate is delivered. In
addition, at all times while the Default Rate is in effect, the highest rate set
forth in each column of the above table shall apply.

 

Notwithstanding anything to the contrary contained in this definition,  (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b) and (b) the initial Applicable Rate shall be set
forth in Level 3 until the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 8.01(c) for the first
full fiscal quarter to occur following the Effective Time to the Agent. Any
adjustment in the Applicable Rate shall be applicable to all Loans then existing
or subsequently made or issued.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Agent or the L/C Issuer, as the
case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.

 



 3 

 

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.06), and accepted by the Agent, in substantially the form of
Exhibit H annexed hereto or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Agent which complies
with the provisions of Section 12.06.

 

“Audited Financial Statements” has the meaning assigned to such term in Section
7.04(a)(i).

 

“Authorization to Share Insurance Information” means the authorization
substantially in the form of Exhibit K (or such other form as required by each
of the Loan Party’s insurance companies).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.5%; and if the Base Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. The
Base Rate shall be determined without reference to the Eurocurrency Rate in the
first sentence above if the Base Rate is being used as the alternative rate of
interest pursuant to Section 3.03.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

“Borrower” means Ameresco, Inc., a Delaware corporation.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located and:

 



 4 

 

 

(a)          if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day;

 

(b)          if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means any day that is a day on which
TARGET2 (or, if such payment system ceases to be operative, such other payment
system, if any, determined by the Agent to be a suitable replacement) is open
for the settlement of payments in Euro;

 

(c)          if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

(d)          if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

 

“Canadian Dollar” and “CAD” means the lawful currency of Canada.

 

“Canadian Subsidiaries” means each of Ameresco Canada, Ameresco Quebec, Inc. and
any other subsidiary of the Borrower organized under the laws of Canada or any
jurisdiction within Canada other than Non-Core Energy Subsidiaries.

 

“Capital Expenditures” means, for any period, the sum for the Core Ameresco
Companies (determined on a consolidated basis without duplication in accordance
with GAAP) of the aggregate amount of cash payments in respect of expenditures
made during such period to acquire or construct fixed assets, plant and
equipment (including renewals, improvements and replacements, but excluding
repairs) computed in accordance with GAAP; provided that such term shall not
include any such expenditures in connection with any replacement or repair of
Property affected by a Casualty Event.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent, the L/C Issuer or Swing Line Lender (as
applicable) and the Lenders, as collateral for L/C Obligations, Obligations in
respect of Swing Line Loans, or obligations of Lenders to fund participations in
respect of either thereof (as the context may require), cash or deposit account
balances or, if the L/C Issuer or Swing Line Lender benefiting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to (a) the
Agent and (b) the L/C Issuer or the Swing Line Lender (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such Cash Collateral and other credit support.

 



 5 

 

 

“Cash Flow” means for the period of four consecutive quarters most recently
ended, (a) EBITDA of the Core Ameresco Companies for such period minus (b) the
sum of the following for the Core Ameresco Companies of (i) Capital Expenditures
made during such fiscal period, (ii) the aggregate amount paid in cash in
respect of income, franchise, real estate and other like taxes during such
fiscal period, and (iii) dividends, withdrawals and other distributions paid in
cash by the Core Ameresco Companies during such fiscal period.

 

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, at the time it enters into a Cash Management
Agreement with a Loan Party or any Subsidiary, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Cash Management Agreement (even if
such Person ceases to be a Lender or such Person’s Affiliate ceased to be a
Lender); provided, however, that for any of the foregoing to be included as a
“Secured Cash Management Agreement” on any date of determination by the Agent,
the applicable Cash Management Bank (other than the Agent or an Affiliate of the
Agent) must have delivered a Secured Party Designation Notice to the Agent prior
to such date of determination.

 

“Casualty Event” means, with respect to any Property of any Person, any loss of
or damage to, or any condemnation or other taking of, such Property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation.

 

“Change in Law” means the occurrence, after the Effective Time, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than one or more of the Specified Shareholders becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 35%
or more of the Equity Interests of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or

 



 6 

 

 

(b)          during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Class” when used in reference to any Loan, Borrowing or Commitment, refers to
whether such Loan, the Loans comprising such Borrowing or the Loans that the a
Lender holding such Commitment is obligated to make, are Revolving Loans, or a
Term Loan.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means, collectively, all of the Property in which Liens are
purported to be granted hereunder and under the other Loan Documents as security
for the Secured Obligations of the Loan Parties hereunder.

 

“Collateral Documents” means, collectively, the Pledge Agreement and all other
agreements, instruments and documents (other than this Agreement) now or
hereafter executed and delivered in connection with this Agreement pursuant to
which Liens are granted or purported to be granted to the Agent in Collateral
securing all or part of the Secured Obligations, each in form and substance
reasonably satisfactory to the Agent.

 

“Commitments” means (a) for all Lenders, the aggregate Revolving Commitments and
Term Loan Commitments of all Lenders, and (b) for each Lender the aggregate of
such Lender’s Revolving Commitment and Term Loan Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Competitor” means each of BlueWave Solar, Borrego Solar, Citizens Energy, Clean
Energy Collective, Comfort Systems USA and Veolia, Constellation NewEnergy (and
Exelon Company), EMCOR Group, Energy Systems Group, Honeywell, Johnson Controls,
Nexamp, NORESCO, Schneider Electric, Siemens Building Technologies, Solect
Energy, SunPower Corp., Syncarpha Capital, Trane and Veolia and each of their
Subsidiaries.

 

“Compliance Certificate” means a certificate signed by a Responsible Officer, in
substantially the form of Exhibit D annexed hereto, (a) certifying as to whether
a Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (b)
certifying compliance with Section 9.05(b), (c) setting forth reasonably
detailed calculations demonstrating compliance with Section 9.10, (d) attaching
a current listing of all Subsidiaries in the form of Schedule 7.13, showing any
changes since the most recently delivered Schedule 7.13, (e) setting forth in
reasonable detail all adjustments to the consolidated financial statements of
the Borrower and its Subsidiaries necessary to reflect the exclusion of all
Subsidiaries of the Borrower other than the Core Ameresco Companies from the
financial covenant calculations set forth therein, and (f) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 7.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate.

 



 7 

 

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Interest Charges” means, for any period, for the Core Ameresco
Companies on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Core Ameresco
Companies in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of the Core Ameresco Companies with respect to such period under capital
leases that is treated as interest in accordance with GAAP.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Core Ameresco Companies on a consolidated basis for the most
recently completed applicable period.

 

“Construction Completion and Cost Overrun Guaranty” means, in connection with
any Non-Core Energy Project, a guaranty of (i) the lien-free completion and
operation of such Non-Core Energy Project on or prior to the date set forth in
such guaranty and (ii) the payment of all construction costs and expenses
related to such Non-Core Energy Project (x) in excess of the proposed budget for
such Non-Core Energy Project or (y) resulting from any delay in the completion
of such Non-Core Energy Project.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. A Person who
owns or holds capital stock, beneficial interests or other securities
representing ten percent (10%) or more of the Total Voting Power of another
Person shall be deemed, for purposes of this Agreement, to “control” such other
Person.

 

“Control Agreement” means, with respect to any deposit or securities account of
any Loan Party, a control agreement, in form and substance reasonably
satisfactory to the Agent, executed and delivered by such Loan Party, the
financial institution at which such account is maintained and the Agent, as any
such agreement may be amended, supplemented or otherwise modified from time to
time.

 

“Copyrights” means all copyrights, whether statutory or common law, owned by or
assigned to the Loan Parties, and all exclusive and nonexclusive licenses to the
Loan Parties from third parties or rights to use copyrights owned by such third
parties, including, without limitation, the registrations, applications and
licenses listed on Schedule 7.05 hereto, along with any and all (a) renewals and
extensions thereof, (b) income, royalties, damages, claims and payments now and
hereafter due and/or payable with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (c) rights to sue for past, present and future infringements thereof,
and (d) foreign copyrights and any other rights corresponding thereto throughout
the world.

 

“Core Ameresco Companies” means the Core Domestic Ameresco Companies, the
Canadian Subsidiaries, the Dutch Subsidiary and all of the Subsidiaries of the
Dutch Subsidiary, in each case other than Non-Core Energy Subsidiaries that are
not Guarantors.

 

“Core Domestic Ameresco Companies” means each of the Loan Parties.

 

“Core Leverage Ratio” means the ratio of (a) Total Funded Debt of the Core
Ameresco Companies to (b) EBITDA of the Core Ameresco Companies for the period
of four consecutive fiscal quarters most recently ended.

 

“Covered Entity” has the meaning specified in Section 12.24.

 



 8 

 

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Service” means, for the period of four consecutive quarters most recently
ended, the sum, for the Core Ameresco Companies (determined on a consolidated
basis in accordance with GAAP) of (a) all regularly scheduled principal
payments, as such amounts may be adjusted from time to time by reason of any
prepayments, of Indebtedness (including the principal component of any payments
in respect of Capital Lease Obligations), but excluding any prepayments pursuant
to Section 2.09 made during such period and any principal payments in respect of
the Revolving Loans made during such period, plus (b) all Consolidated Interest
Charges paid in cash (excluding amortization of deferred financing costs and
interest by its terms “paid-in-kind”) for such period.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time or both would, unless
cured or waived, become an Event of Default.

 

“Default Rate” means  (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and  (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

 

“Defaulting Lender” means, subject to Section 2.13(b), any Lender that  (a) has
failed to  (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or  (ii) pay
to the Agent, the L/C Issuer, the Swing Line Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within two (2) Business
Days of the date when due,  (b) has notified the Borrower, the Agent, the L/C
Issuer or the Swing Line Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied),  (c) has
failed, within three (3) Business Days after written request by the Agent or the
Borrower, to confirm in writing to the Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Agent and the Borrower), or  (d)
has, or has a direct or indirect parent company that has,  (i) become the
subject of a proceeding under any Debtor Relief Law,  (ii) had appointed for it
a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such

 



 9 

 

 

Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above, and of the effective date of such status, shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.13(b)) as of the date established therefor by the Agent in
a written notice of such determination, which shall be delivered by the Agent to
the Borrower, the L/C Issuer, the Swing Line Lender and each other Lender
promptly following such determination.

 

“Design-Build Agreement” means the Design-Build Agreement dated as of December
20, 2012, between SRO LP and Ameresco Canada.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 7.06.

 

“Disposition” means any sale, assignment, transfer or other disposition of any
property (whether now owned or hereafter acquired) by any Loan Party to any
Person other than to another Loan Party excluding (a) the granting of Liens to
the Agent and Lenders and other Liens permitted hereunder, (b) any sale,
assignment, transfer or other disposition by any Loan Party of the assets of a
Non-Core Energy Project or the Equity Interests of any Special Purpose
Subsidiary (other than the Hawaii Joint Venture), and (c) any sale, assignment,
transfer or other disposition of (i) any property sold or disposed of in the
ordinary course of business and on ordinary business terms, (ii) any property no
longer used or useful in the business of the Loan Parties and (iii) any
Collateral pursuant to an exercise of remedies by the Agent hereunder or under
any other Loan Document.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Agent or the L/C Issuer, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Dutch Subsidiary” means Ameresco International Holdings B.V., a private limited
liability company organized under the laws of the Netherlands.

 

“EBITDA” means, for any period, for the Core Ameresco Companies on a
consolidated basis, an amount equal to Consolidated Net Income for such period
plus (a) the following to the extent deducted in calculating such Consolidated
Net Income: (i) Consolidated Interest Charges for such period, (ii) the
provision for federal, state, local and foreign income taxes payable for such
period, (iii) depreciation and amortization expense for such period, (iv)
Non-Cash Charges for such period, (v) extraordinary or non-recurring expenses
for such period, in an amount not to exceed $5,000,000 after the Effective Time
(it being understood that any payment required to be made by any Core Ameresco
Company in respect of any Non-Core Energy Project Guaranty Liability shall
reduce Consolidated Net Income of the Core Ameresco Companies and shall not be
added back to EBITDA), and (vi) the aggregate amount received in cash by the
Core Ameresco Companies during such period in respect of regularly scheduled
dividends or distributions from the Special Purpose Subsidiaries, calculated and
paid in accordance with the organizational documents of such Special Purpose
Subsidiaries; (provided, that the amount added back pursuant to this clause (vi)
shall not include any amounts received by the Core Ameresco Companies, in
connection with any sale,

 



 10 

 

 

transfer or other disposition of assets or Equity Interests of any Special
Purpose Subsidiary); minus (b) the following to the extent included in
calculating such Consolidated Net Income (i) extraordinary or non-recurring
gains during such period (including, without limitation, non-cash gains
attributable to the mark to market movement in the valuation of hedging
obligations (to the extent the cash impact resulting from such gain has not been
realized) or other derivative instruments, and foreign currency translations),
and (ii) proceeds received during such period in respect of Casualty Events and
Dispositions. For purposes of calculating EBITDA for any period during which a
Permitted Acquisition is consummated, EBITDA shall be adjusted in a manner
proposed by the Borrower and reasonably satisfactory to the Required Lenders.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Time” means the time at which the conditions specified in Section
6.01 are satisfied (or waived in accordance with Section 12.02).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.06(b) (subject to such consents, if any, as may be
required under Section 12.06(b)(iii)).

 

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the Required
Lenders (in the case of any Loans to be denominated in an Alternative Currency)
or the L/C Issuer (in the case of any Letter of Credit to be denominated in an
Alternative Currency), (a) such currency no longer being readily available,
freely transferable and convertible into Dollars, (b) a Dollar Equivalent is no
longer readily calculable with respect to such currency, (c) providing such
currency is impracticable for the Lenders or (d) no longer a currency in which
the Required Lenders are willing to make such Credit Extensions (each of (a),
(b), (c), and (d) a “Disqualifying Event”), then the Agent shall promptly notify
the Lenders and the Borrower, and such country’s currency shall no longer be an
Alternative Currency until such time as all such Disqualifying Events no longer
exist. Within, five (5) Business Days after receipt of such notice from the
Agent, the Borrower shall repay all Loans in such currency to which the
Disqualifying Event applies or convert such Loans into the Dollar Equivalent of
Loans in Dollars, subject to the other terms contained herein.

 

“Energy Conservation Financing Collateral” means all rights of any Loan Party or
Canadian Subsidiary in and to task orders or contracts and any related equipment
which are subject to a security interest in favor of the Energy Conservation
Project Financing Agent in connection with any Energy Conservation Project
Financing.

 



 11 

 

 

“Energy Conservation Projects” means (i) any energy conservation project
conducted by any Loan Party or Canadian Subsidiary pursuant to an Energy Savings
Performance Contract between such Loan Party or Canadian Subsidiary, any
governmental entity and/or an agency thereof and (ii) any energy conservation
project conducted by a Loan Party or Canadian Subsidiary for a non-governmental
entity on terms substantially similar to the projects described in clause (i) of
this definition.

 

“Energy Conservation Project Financing” means the loan, lease or bond financing
arrangements or master purchase agreements and assignment schedules or similar
financing arrangements entered into by any Loan Party or Canadian Subsidiary
from time to time with the Energy Conservation Project Financing Agent to
finance the construction and completion of the Energy Conservation Projects.

 

“Energy Conservation Project Financing Agent” means the financial institution
acting in the capacity of agent or trustee for itself and/or other lenders or
bondholders in connection with any Energy Conservation Project Financing.

 

“Energy Savings Performance Contract” means a contract providing for the
construction or installation of energy savings facilities or equipment to be
paid for over time in whole or in part based upon energy savings expected to be
achieved from such facilities or equipment.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws (including common law), regulations, standards, ordinances,
rules, judgments, interpretations, orders, decrees, permits, agreements or
governmental restrictions relating to pollution or the protection of the
Environment or human health (to the extent related to exposure to hazardous
materials), including those relating to the manufacture, generation, handling,
transport, storage, treatment, Release or threat of Release of Hazardous
Materials, air emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law, of any Loan
Party directly or indirectly relating to (a) any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all
Equity Rights with respect to such Person, and all of the other ownership or
profit interests in such Person (including partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any stockholders’ or voting trust agreements) for the issuance or sale of, or
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Loan Parties, is treated as a single employer within the
meaning of Section 414(b), (c), (m) or (o) of the

 



 12 

 

 

Code. Notwithstanding the foregoing, for purposes of any liability related to a
Multiemployer Plan under Title IV of ERISA, the term “ERISA Affiliate” means any
trade or business that, together with the Loan Parties, is treated as a single
employer within the meaning of Section 4001(b) of ERISA.

 

“ERISA Event” means (a)  a Reportable Event with respect to a Pension Plan; (b)
 the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA;  (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization;  (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA;  (e) the institution by the Pension Benefit Guaranty Corporation
(“PBGC”) of proceedings to terminate a Pension Plan;  (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g)  the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA;  (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate
or  (i) a failure by the Borrower or any ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules in respect of a Pension Plan,
whether or not waived, or the failure by the Borrower or any ERISA Affiliate to
make any required contribution to a Multiemployer Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurocurrency Rate” means:

 

(a)          for any Interest Period, with respect to any Credit Extension:

 

(i)          denominated in a LIBOR Quoted Currency, the rate per annum equal to
the London Interbank Offered Rate as administered by ICE Benchmark
Administration or any other Person responsible for the administration of such
rate for such currency (“LIBOR”), as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Agent from time to time) (in such case,
the “LIBOR Rate”) at approximately 11:00 a.m. (London time) on the Rate
Determination Date, for deposits in the relevant currency, with a term
equivalent to such Interest Period; and

 

(ii)          denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dollar Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Agent from time to time) (in such case, the “CDOR
Rate”) at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination
Date with a term equivalent to such Interest Period; and

 

(b)          for any interest rate calculation with respect to a Base Rate Loan
on any date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m.
(London time) determined two (2) Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for deposits in Dollars
with a term of one (1) month commencing that day;

 



 13 

 

 

provided that if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.” Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning assigned to such term in Section 10.01.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 4.11 and any other “keepwell, support or other agreement” for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or  (ii)
that are Other Connection Taxes,  (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which  (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 12.13) or  (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office,  (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and  (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Existing Debt” means (i) Indebtedness of the Loan Parties existing as of the
Effective Time which is being repaid in full with the proceeds of the Loans made
by the Lenders at the Effective Time and (ii) Indebtedness of the Loan Parties
existing as of the Effective Time which is permitted to remain outstanding after
the Effective Time under Section 9.01 and is listed on Schedule 9.01 hereto.

 

“Existing Letters of Credit” shall have the meaning specified in Section
2.04(a)(i).

 

“Facility” means the Term Facility or the Revolving Facility, as the context may
require.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Commitments have terminated,  (b) all Obligations
have been paid in full (other than contingent indemnification obligations), and
(c) all Letters of Credit have terminated or expired (other than Letters of

 



 14 

 

 

Credit as to which other arrangements with respect thereto satisfactory to the
Agent and the L/C Issuer shall have been made).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Agent.

 

“Fee Letter” means the letter agreement dated as of April 30, 2019, by and
between the Borrower and the Agent, describing certain fees to be paid by the
Loan Parties in connection with the credit facility established by this
Agreement.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the most
senior Lien (other than Permitted Liens) to which such Collateral is subject.

 

“Foreign Lender” means any Lender that is resident or organized under the laws
of a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Foreign Office” means with respect to any Lender, an office of such Lender
located outside of the United States of America.

 

“Foreign Subsidiaries” means each Subsidiary of the Borrower organized under the
laws of a jurisdiction other than the United States of America, a state thereof
or the District of Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

 



 15 

 

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funding Subsidiaries” means each of Ameresco Funding I, LLC, a Delaware limited
liability company; Ameresco Funding II, LLC, a Delaware limited liability
company; Ameresco Funding III, LLC, a Delaware limited liability company;
Ameresco Funding IV, LLC, a Delaware limited liability company; Speen Street
Holdings I, LLC, a Delaware limited liability company; Speen Street Holdings II,
LLC, a Delaware limited liability company; Speen Street Holdings III, LLC, a
Delaware limited liability company; and Speen Street Holdings IV, LLC, a
Delaware limited liability company.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a significant segment of the
accounting profession of the United States that are applicable to the
circumstances as of the date of determination consistently applied.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra – national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the Equity
Interests of any Person, or an agreement to purchase, sell or lease (as lessee
or lessor) property, products, materials, supplies or services primarily for the
purpose of enabling a debtor to make payment of such debtor’s obligations or an
agreement to assure a creditor against loss, and including, without limitation,
causing a bank or other financial institution to issue a letter of credit or
other similar instrument for the benefit of another Person, but excluding
endorsements for collection or deposit in the ordinary course of business. The
terms “Guarantee” and “Guaranteed” used as a verb shall have a correlative
meaning. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligations in respect of which
such Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder).

 

“Guarantors” means, collectively, each Subsidiary of the Borrower party hereto
as a guarantor at the Effective Time and each other Person which becomes a
guarantor hereunder after the Effective Time.

 

“Guaranty” means Article 4 of this Agreement.

 

“Hawaii Joint Venture” means the Investment by Ameresco Hawaii LLC, a Delaware
limited liability company, in 99% of the Equity Interests of Ameresco/ Pacific
Energy JV, a Hawaii general partnership for the purpose of engaging in the
performance of work and services related to the completion of the Hawaii
Project.

 

“Hawaii Project” means the development, implementation and construction of
energy performance measures and/or construction management services for the
State of Hawaii or agencies or instrumentalities

 



 16 

 

 

thereof, including, without limitation, the Housing & Community Development
Corporation of Hawaii at one or more properties owned or operated by such
entities.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case regulated or subject to
regulation pursuant to any Environmental Law.

 

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, at the time it enters into a Swap Contract not prohibited under Article 9,
is a Lender or an Affiliate of a Lender, in its capacity as a party to such Swap
Contract (even if such Person ceases to be a Lender or such Person’s Affiliate
ceased to be a Lender); provided, in the case of a Secured Hedge Agreement with
a Person who is no longer a Lender (or Affiliate of a Lender), such Person shall
be considered a Hedge Bank only through the stated termination date (without
extension or renewal) of such Secured Hedge Agreement and provided further that
for any of the foregoing to be included as a “Secured Hedge Agreement” on any
date of determination by the Agent, the applicable Hedge Bank (other than the
Agent or an Affiliate of the Agent) must have delivered a Secured Party
Designation Notice to the Agent prior to such date of determination.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Inactive Subsidiaries” means each of the Subsidiaries of the Borrower
designated by the Borrower as an inactive subsidiary on Schedule 7.13 attached
hereto as of the Effective Time and from time to time after the Effective Time.

 

“Indebtedness” means, for any Person, without duplication: (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
advance, the issuance and sale of debt securities or the sale of Property to
another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such Property from such Person); (b) obligations of
such Person to pay the deferred purchase or acquisition price of Property or
services, other than trade accounts payable (other than for borrowed money)
arising, and accrued expenses and deferred taxes incurred and paid, in the
ordinary course of business; (c) Capital Lease Obligations of such Person; (d)
obligations of such Person in respect of Hedging Agreements; and (e) obligations
of such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for the account of such
Person. The Indebtedness of any Person shall include, without duplication, the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 



 17 

 

 

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the L/C Issuer and the Borrower or in favor of the L/C Issuer and relating to
such Letter of Credit.

 

“Intercompany Indebtedness” has the meaning assigned to such term in Section
12.19.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.03.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurocurrency Rate Loan exceeds three (3) months, the
respective dates that fall every three (3) months after the beginning of such
Interest Period shall also be Interest Payment Dates; (b) as to any Base Rate
Loan or Swing Line Loan, the last Business Day of each March, June, September
and December and the Maturity Date of the Facility under which such Loan was
made (with Swing Line Loans being deemed made under the Revolving Facility for
purposes of this definition); and  (c) upon the earlier acceleration of the
Loans pursuant to Section 10.02.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (in each case, subject to availability for the interest rate
applicable to the relevant currency and such period subject to adjustment for
such availability), as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing. Notwithstanding the foregoing,

 

(x)          if any Interest Period for any Borrowing under the Revolving
Facility or Term Facility would otherwise end after the Maturity Date of such
Facility, such Interest Period shall end on the Maturity Date of such Facility,
and

 

(y)          notwithstanding the foregoing clause (x), no Interest Period shall
have a duration of less than one month and, if the Interest Period for any
Eurocurrency Loan would otherwise be a shorter period, such Loan shall not be
available hereunder as a Eurocurrency Loan for such period.

 

“Interface Agreement” means the Interface Agreement dated as of December 20,
2012, among Ameresco Canada, SRO LP and Black & McDonald Limited, a corporation
organized under the laws of Ontario, Canada.

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership, limited liability company or other ownership interests
or other securities of any other Person or any agreement to make any such
acquisition (including, without limitation, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such short sale); (b) the making of any deposit with, or advance, loan or
other extension of credit to, any other Person (including the purchase of
Property from

 



 18 

 

 

another Person subject to an understanding or agreement, contingent or
otherwise, to resell such Property to such Person, but excluding any such
advance, loan or extension of credit representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business
provided that in no event shall the term of any such inventory or supply
advance, loan or extension of credit exceed 270 days); or (c) the entering into
of any Guarantee of, or other contingent obligation with respect to,
Indebtedness or other liability of any other Person and (without duplication)
any amount committed to be advanced, loaned or extended to such Person.
Notwithstanding the foregoing, Capital Expenditures shall not be deemed
“Investments” for purposes hereof.

 

“IP Collateral” means, collectively, the Collateral relating to intellectual
property rights of the Loan Parties hereunder or under any other Loan Document.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement or instrument entered into
by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.

 

“Landlord’s Waiver and Consent” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, in form approved by the Agent in its sole discretion.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage. All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan Borrowing. All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Disbursement” means a payment made by the L/C Issuer pursuant to a Letter
of Credit.

 

“L/C Issuer” means Bank of America or any other Lender designated by the Agent
in its sole discretion and with the consent of such other Lender in its sole
discretion, in each case, in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of

 



 19 

 

 

Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Leasehold Property” means any leasehold interest of any Loan Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by the Agent in its sole discretion as not being
required to be included in the Collateral and not being of material importance
to the business or operations of the Loan Parties.

 

“Lenders” means the Persons listed on Schedule 2.01 (including, without
limitation, the L/C Issuer and the Swing Line Lender) and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.

 

“Lending Office” means, as to the Agent, the L/C Issuer or any Lender, the
office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Agent, which office may include
any Affiliate of such Person or any domestic or foreign branch of such Person or
such Affiliate. Unless the context otherwise requests, each reference to a
Lender shall include its applicable Lending Office.

 

“Letter of Credit” means any letter of credit issued hereunder on a standby
basis and shall include the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Revolving Facility (or, if such day is
not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fees” has the meaning as specified in Section 2.10(b).

 

“Letter of Credit Sublimit” means an amount equal to $40,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Commitments.

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“LIBOR Quoted Currency” means Dollars, Euro and Sterling, in each case as long
as there is a published LIBOR Rate with respect thereto.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing), other
than an operating lease, relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

 

“Loan Documents” means this Agreement, the Revolving Notes, the Term Notes, the
Swing Line Note, the Collateral Documents, the Fee Letter, each Issuer Document
and any other instruments or

 



 20 

 

 

documents delivered or to be delivered from time to time pursuant to this
Agreement, as the same may be supplemented and amended from time to time in
accordance with their respective terms.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.01(c), which shall be substantially in the form of Exhibit
B-1 or such other form as may be approved by the Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

 

“Loan Parties” means the Borrower and the Guarantors.

 

“Loans” means the Revolving Loans, the Term Loans and the Swing Line Loans.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Borrower or the Loan Parties taken
as a whole; (b) a material impairment of the rights and remedies of the Agent or
any Lender under any Loan Document, or of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

“Material Canadian Subsidiary” means any Canadian Subsidiary having assets with
a total book value of greater than or equal to 10% of the total book value of
all assets of the Core Ameresco Companies on a consolidated basis.

 

“Material Indebtedness” means Indebtedness (other than the Loans or Letters of
Credit), including, without limitation, obligations in respect of one or more
Hedging Agreements, in an aggregate principal amount exceeding $5,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Person in respect of a Hedging Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that such
Person would be required to pay if such Hedging Agreement were terminated at
such time.

 

“Material Leasehold Property” means a Leasehold Property that is reasonably
determined by the Agent to be of material importance to the operations of the
Loan Parties (taken as a whole).

 

“Material Owned Property” means any real property owned by any Loan Party that
has a fair market value in excess of $2,000,000 or is reasonably determined by
the Agent to be of material importance to the operations of the Loan Parties
(taken as a whole) and listed on Schedule 1.01(a) hereto.

 

“Material Rental Obligations” means obligations of the Loan Parties to pay rent
under any one or more operating leases with respect to any real or personal
property that is material to the business of the Loan Parties (taken as a
whole).

 

“Maturity Date” means (a) with respect to the Revolving Facility, June 28, 2024,
and (b) with respect to the Term Facility, June 28, 2024; provided, however,
that, in each case, if such date is not a Business Day, the Maturity Date shall
be the next preceding Business Day.

 



 21 

 

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 102% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.12(a)(i),
(a)(ii) or (a)(iii), an amount equal to 102% of the Outstanding Amount of all
L/C Obligations, and (c) otherwise, an amount determined by the Agent and the
L/C Issuer in their reasonable discretion.

 

“Mortgage” means a security instrument (whether designated as a deed of trust or
a mortgage, leasehold mortgage, assignment of leases and rents or by any similar
title) executed and delivered by any Loan Party in such form as may be approved
by the Agent in its sole and reasonable discretion, in each case with such
changes thereto as may be recommended by the Agent’s local counsel based on
local laws or customary local practices, and (d) at the Agent’s option, in the
case of an Additional Mortgaged Property, an amendment to an existing Mortgage,
in form satisfactory to the Agent, adding such Additional Mortgaged Property to
the Real Property Assets encumbered by such existing Mortgage, in either cases
as such security instrument or amendment may be amended, supplemented or
otherwise modified from time to time.

 

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Payments” means,

 

(a)          with respect to any Casualty Event, the aggregate amount of cash
proceeds of insurance, condemnation awards and other compensation received by
the Loan Parties in respect of such Casualty Event net of (i) reasonable
expenses incurred by the Loan Parties in connection therewith and (ii)
contractually required repayments of Indebtedness to the extent secured by a
Lien on such property and (iii) any income and transfer taxes payable by the
Loan Parties in respect of such Casualty Event;

 

(b)          with respect to any Disposition, the aggregate amount of all cash
payments received by the Loan Parties directly or indirectly in connection with
such Disposition, whether at the time of such Disposition or after such
Disposition under deferred payment arrangements or Investments entered into or
received in connection with such Disposition, net of (i) the amount of any
legal, title, transfer and recording tax expenses, commissions and other fees
and expenses payable by the Loan Parties in connection therewith, (ii) any
Federal, state and local income or other Taxes estimated to be payable by the
Loan Parties as a result thereof, (iii) any repayments by the Loan Parties of
Indebtedness to the extent that such Indebtedness is secured by a Lien on the
property that is the subject of such Disposition and the transferee of (or
holder of a Lien on) such property requires that such Indebtedness be repaid as
a condition to the purchase of such property, (iv) any repayments by the Loan
Parties to minority stockholders if and to the extent permitted hereby, and (v)
a reasonable reserve for retained liabilities; and

 

(c)          with respect to any incurrence of Indebtedness, the aggregate
amount of all cash proceeds received by the Loan Parties therefrom less all
legal, underwriting, registration, marketing, filing and similar fees and
expenses incurred in connection therewith.

 

“Non-Cash Charges” means (a) any impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and Investments in debt and equity securities pursuant to GAAP, (b) all losses
from Investments recorded using the equity method, (c) the non-cash impact of
acquisition method accounting, (d) non-cash losses attributable to the mark to
market movement in the valuation of (i) hedging obligations (to the extent the
cash impact resulting from such loss has not

 



 22 

 

 

been realized) or other derivative instruments pursuant to Financial Accounting
Standards Accounting Standards Codification No. 815—Derivatives and Hedging, and
(ii) foreign currency translations, (e) non-cash losses from Dispositions for
such period and (f) other non-cash charges, expenses or charges, including
expenses and costs that result from stock based awards, partnership interest
based awards and similar incentive based awards or arrangements.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 12.02 and (b) has been
approved by the Required Lenders.

 

“Non-Core Energy Project” means (i) any Renewable Energy Project and (ii) any
other energy infrastructure project other than an Energy Conservation Project.

 

“Non-Core Energy Project Financing” means a credit facility entered into by one
or more Non-Core Energy Subsidiaries to finance the construction of one or more
Non-Core Energy Projects.

 

“Non-Core Energy Project Guaranty” means in connection with any Non-Core Energy
Project, (a) any Guarantee (other than a Construction Completion and Cost
Overrun Guaranty) by the Borrower of the obligations of the Non-Core Energy
Subsidiary in connection with such Non-Core Energy Project and (b) any
indemnification by or from the Borrower of the Non-Core Energy Subsidiary’s
customer or the owner of property used for such Non-Core Energy Project or of a
third party purchaser of gas or energy and related products (including tax and
environmental credits and heating and cooling) produced from such Non-Core
Energy Project; provided, however, that no Non-Core Energy Project Guaranty
shall guarantee the Indebtedness of any Person.

 

“Non-Core Energy Project Guaranty Liability” means, in connection with any
Non-Core Energy Project Guaranty, any liability required to be accrued on the
consolidated balance sheet of the Core Ameresco Companies in accordance with
GAAP, but excluding the Borrower’s guaranty of the obligations of Ameresco
Evansville.

 

“Non-Core Energy Subsidiary” means (i) Ameresco Huntington Beach, (ii) any
Renewable Energy Subsidiary and (iii) any other direct or indirect subsidiary of
the Borrower formed for the purpose of financing, constructing or operating any
Non-Core Energy Project.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit L annexed hereto or such
other form as may be approved by the Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the Agent),
appropriately completed and signed by a Responsible Officer.

 

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b ) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case to the extent payable under the Loan Documents and whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof pursuant to any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such

 



 23 

 

 

interest and fees are allowed claims in such proceeding; provided that
Obligations of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (i) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans, as
the case may be, occurring on such date; and (ii) with respect to any L/C
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Agent, the L/C Issuer, or the Swing Line Lender, as the case
may be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, an
overnight rate determined by the Agent or the L/C Issuer, as the case may be, in
accordance with banking industry rules on interbank compensation.

 

“Participant” shall have the meaning specified in Section 12.06(d).

 

“Participant Register” shall have the meaning specified in Section 12.06(d).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

 

“Patents” means all patents issued or assigned to and all patent applications
made by the Loan Parties and, to the extent that the grant of a security
interest does not cause a breach or termination thereof, all exclusive and
nonexclusive licenses to the Loan Parties from third parties or rights to use
patents owned by such third parties, including, without limitation, the patents,
patent applications and licenses listed on Schedule 7.05 hereto, along with any
and all (a) inventions and improvements described and claimed therein, (b)
reissues, divisions, continuations, extensions and continuations-in-part
thereof, (c) income, royalties, damages, claims and payments now and hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past or future infringements thereof, (d)

 



 24 

 

 

rights to sue for past, present and future infringements thereof, and (e) any
other rights corresponding thereto throughout the world.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any Plan that is a defined benefit pension plan subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Loan Party or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“Permitted Acquisitions” shall have the meaning specified in Section 9.04(d).

 

“Permitted Investments” means:

 

(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;

 

(b)          investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from Standard and Poor’s Ratings Service or from
Moody’s Investors Service, Inc.;

 

(c)          investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $250,000,000;

 

(d)          fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;

 

(e)          advances, loans and extensions of credit to any director, officer
or employee of the Loan Parties, if the aggregate outstanding amount of all such
advances, loans and extensions of credit (excluding travel advances in the
ordinary course of business) does not at any time exceed $750,000; and

 

(f)          investments in money market mutual funds that are rated AAA by
Standard & Poor’s Rating Service.

 

“Permitted Liens” has the meaning specified in Section 9.02.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 



 25 

 

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA in which any Loan Party or any ERISA Affiliate is an “employer” as defined
in Section 3(5) of ERISA, including, but not limited to, any Pension Plan or
Multiemployer Plan.

 

“Platform” has the meaning specified in Section 8.01.

 

“Pledge Agreement” means the Fourth Amended and Restated Pledge Agreement dated
as of even date herewith in the form of Exhibit E hereto, as amended, modified
and supplemented from time to time, by and between the Loan Parties and the
Agent.

 

“Prior Credit Agreement” has the meaning assigned to such term in the
introductory paragraph hereto.

 

“Pro Forma Basis” and “Pro Forma Effect” means, for any Disposition of all or
substantially all of a division or a line of business, for any Acquisition or
for any Junior Restricted Payment, whether actual or proposed, for purposes of
determining compliance with the financial covenants set forth in Section 9.10,
and with respect to a Junior Restricted Payment pursuant to Section 9.06(d),
each such transaction or proposed transaction shall be deemed to have occurred
on and as of the first day of the relevant period, and the following pro forma
adjustments shall be made:

 

(a)          in the case of an actual or proposed Disposition, all income
statement items (whether positive or negative) attributable to the line of
business or the Person subject to such Disposition shall be excluded from the
results of the Core Ameresco Companies for such period;

 

(b)          in the case of an actual or proposed Acquisition, income statement
items (whether positive or negative) attributable to the property, line of
business or the Person subject to such Acquisition shall be included in the
results of the Core Ameresco Companies for such period;

 

(c)          interest accrued during the relevant period on, and the principal
of, any Indebtedness repaid or to be repaid or refinanced in such transaction
shall be excluded from the results of the Core Ameresco Companies for such
period; and

 

(d)          any Indebtedness actually or proposed to be incurred or assumed in
such transaction shall be deemed to have been incurred as of the first day of
the applicable period, and interest thereon shall be deemed to have accrued from
such day on such Indebtedness at the applicable rates provided therefor (and in
the case of interest that does or would accrue at a formula or floating rate, at
the rate in effect at the time of determination) and shall be included in the
results of the Core Ameresco Companies for such period.

 

“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default after giving Pro Forma
Effect, based upon the results of operations for the most recently completed
applicable period to (a) such transaction and (b) all other transactions which
are contemplated or required to be given Pro Forma Effect hereunder that have
occurred on or after the first day of the relevant period.

 

“Property” means any interest of any kind in property or assets, whether real,
personal or mixed, and whether tangible or intangible.

 

“Proprietary Rights” has the meaning assigned to such term in Section 7.05(b).

 



 26 

 

 

“PTO” means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary or, in the opinion of the
Agent, desirable in order to create or perfect Liens on any IP Collateral.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quarterly Date” means the last day of any fiscal quarter of the Loan Parties.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Agent; provided that to the extent such market practice is not administratively
feasible for the Agent, then “Rate Determination Date” means such other day as
otherwise reasonably determined by the Agent).

 

“Real Property Asset” means, at any time of determination, any and all real
property owned or leased by the Loan Parties.

 

“Recipient” means the Agent, any Lender, the L/C Issuer or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.

 

“Register” has the meaning assigned to such term in Section 12.06(c).

 

“Registered Proprietary Rights” has the meaning assigned to such term in Section
7.05(c).

 

“Reimbursement Obligation” has the meaning assigned to such term in Section
2.04(c)(i).

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the respective directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Removal Effective Date” has the meaning specified in Section 11.06(b).

 

“Renewable Energy Project” means a project conducted by a Renewable Energy
Subsidiary for (i) the construction and operation of a facility to process
methane gas from a landfill site and/ or convert methane gas, sunlight, wind or
biomass into useable energy, the storage of such energy, and (ii) the sale of
such methane gas and/ or energy produced from methane gas, sunlight, wind or
biomass to one or more customers.

 

“Renewable Energy Subsidiaries” means (i) each of the Subsidiaries of the
Borrower designated by the Borrower as a renewable energy subsidiary on Schedule
7.13 attached hereto as of the Effective Time, as the same may be amended from
time to time, and (ii) any other direct or indirect Subsidiary of the Borrower
formed for the purpose of (x) financing, constructing and/or operating any
project for the construction and operation of a facility to process methane gas
from one or more landfill sites and/or convert

 



 27 

 

 

methane gas, sunlight, wind or biomass into useable energy and/or (y) selling
such methane gas and/or energy and related products produced from methane gas,
sunlight, wind or biomass.

 

“Reportable Event” means any of the events specified in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Required Lenders” means, (a) when referenced with respect to the Revolving
Lenders, at any time when there is more than one Revolving Lender, at least two
Revolving Lenders having Revolving Commitments representing at least 66-2/3% of
the sum of the aggregate Revolving Commitments at such time, or at any time when
there is only one Revolving Lender, such Revolving Lender, (b) when referenced
with respect to the Term Loan Lenders, at any time when there is more than one
Term Loan Lender, at least two Term Loan Lenders having Term Loans representing
at least 66-2/3% of the sum of the aggregate Term Loans at such time, or at any
time when there is only one Term Loan Lender, such Term Loan Lender, (c) when
referenced with respect to all Lenders, at any time when there is more than one
Lender, at least two Lenders the sum of whose outstanding Term Loans and
Revolving Commitments at such time (or, after the termination thereof,
outstanding Revolving Loans) represents at least 66-2/3% of the sum of (i) all
outstanding Term Loans and (ii) the total Revolving Commitment (or, after the
termination thereof, outstanding Revolving Loans) in effect at such time, or at
any time when there is only one Lender, such Lender; provided that the
Commitment of, and the portion of the Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Resignation Effective Date” has the meaning specified in Section 11.06(a).

 

“Responsible Officer” means an individual holding one or more of the following
offices with the Borrower or otherwise having executive responsibilities for
financial matters and listed in Schedule 1.05 hereto: chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller, and,
solely for purposes of notices given pursuant to Article 2, any other officer or
employee of the Borrower so designated by any of the foregoing officers in a
notice to the Agent or any other officer or employee of the Borrower designated
in or pursuant to an agreement between the Borrower and the Agent. Any document
delivered hereunder that is signed by a Responsible Officer shall be
conclusively presumed to have been authorized by all necessary corporate action
on the part of the Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of the Borrower. To the extent requested by the
Agent, each Responsible Officer will provide an incumbency certificate and to
the extent requested by the Agent, appropriate authorization documentation, in
form and substance satisfactory to the Agent.

 

“Restatement Date” means the date of the amendment and restatement of the Prior
Credit Agreement, on which date the Effective Time shall occur.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Equity Interest in, any
Loan Party or any Subsidiary now or hereafter outstanding, except a dividend
payable solely in shares of Equity Interests, (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of Equity Interest in, any Loan Party or
any Subsidiary now or hereafter outstanding, (iii) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interest in, any Loan Party or any
Subsidiary, (iv) any payment or prepayment of principal of, premium, if any, or
interest on, or redemption purchase, retirement, defeasance (including economic
or legal defeasance), sinking fund or similar payment with respect to, any
Subordinated Indebtedness, and (v) any payment made to any Affiliates of any
Loan Party or any Subsidiary in respect of management, consulting or other
similar services provided to any Loan Party or any Subsidiary.

 



 28 

 

 

“Restrictive Agreements” has the meaning assigned to such term in
Section 7.13(b).

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.03, and (iii)
such additional dates as the Agent shall determine or the Required Lenders shall
require; and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance, amendment and/or extension of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of any payment by the L/C
Issuer under any Letter of Credit denominated in an Alternative Currency, and
(iii) such additional dates as the Agent or the L/C Issuer shall determine or
the Required Lenders shall require.

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, as such commitment may be (a) reduced from time to time
pursuant to Sections 2.06 and 2.09, (b) increased from time to time pursuant to
Section 2.14, or (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 12.06. The initial maximum
amount of each Lender’s Revolving Commitment is specified on Schedule 2.01, or
in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable. The aggregate original maximum
amount of the Revolving Commitments is equal to $115,000,000 as of the Effective
Time.

 

“Revolving Credit Availability Period” means the period from and including the
Effective Time to but excluding the earlier of (a) the Maturity Date of the
Revolving Facility and (b) the date of termination of the Revolving Commitments,
as terminated by the Borrower pursuant to Section 2.06 or as terminated pursuant
to Section 10.02.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Revolving Loans and the aggregate
Outstanding Amount of such Lender’s participation in L/C Obligations and Swing
Line Loans at such time.

 

“Revolving Lender” means (a) initially, a Lender that has a Revolving Commitment
set forth opposite its name on Schedule 2.01 and (b) thereafter, the Lenders
from time to time holding Revolving Loans and Revolving Commitments, after
giving effect to any assignments thereof permitted by Section 12.06.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a) that utilizes the
Revolving Commitments.

 

“Revolving Notes” means the promissory notes, substantially in the form of
Exhibit A-1 annexed hereto, issued by the Borrower in favor of the Revolving
Lenders.

 

“Same Day Funds” means (a)  with respect to disbursements and payments in
Dollars, immediately available funds, and  (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Agent or the L/C Issuer, as the case may be, to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in the relevant Alternative Currency.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 



 29 

 

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract required by or not prohibited under Article 9 between
any Loan Party and any Hedge Bank.

 

“Secured Obligations” means all Obligations and all Additional Secured
Obligations.

 

“Secured Parties” means, collectively, the Agent, the Lenders, the L/C Issuer,
the Hedge Banks, the Cash Management Banks, the Indemnitees and each co-agent or
sub-agent appointed by the Agent from time to time pursuant to Section 11.05.

 

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit J.

 

“Special Counsel” means Locke Lord LLP, in its capacity as special counsel to
Bank of America.

 

“Special Guarantors” means Ameresco Evansville, Ameresco CT, and Ameresco Solar
Newburyport LLC, a Delaware limited liability company.

 

“Special Purpose Subsidiaries” means the Hawaii Joint Venture, the Non-Core
Energy Subsidiaries and the Funding Subsidiaries.

 

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 4.11).

 

“Specified Shareholders” means any one or more of George Sakellaris and his
immediate family members and heirs and any trusts for the benefit of the
foregoing.

 

“Spot Rate” for a currency means the rate determined by the Agent or the L/C
Issuer, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided that the Agent or
the L/C Issuer may obtain such spot rate from another financial institution
designated by the Agent or the L/C Issuer if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the L/C Issuer may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.

 

“SRO LP” means SRO LP, a limited partnership organized under the laws of
Ontario, Canada.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Debt Documents” means all instruments, agreements and other
documents executed and delivered by the Loan Parties in connection with
Subordinated Indebtedness.

 

“Subordinated Indebtedness” means, any Indebtedness of the Core Ameresco
Companies incurred after the Restatement Date with the consent of the Agent that
by its terms (or by the terms of the instrument

 



 30 

 

 

under which it is outstanding and to which appropriate reference is made in the
instrument evidencing such Subordinated Indebtedness) (a) is subordinated in
right of payment to the prior payment of the Obligations and (b) contains other
terms, including without limitation, standstill, interest rate, maturity and
amortization, and insolvency-related provisions, in all respects reasonably
satisfactory to the Agent and Special Counsel.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled (as described in the
first sentence of the definition of “Control”), by the parent and/or one or more
subsidiaries of the parent. References herein to “Subsidiaries” shall, unless
the context requires otherwise, be deemed to be references to Subsidiaries of
the Borrower.

 

“Swap Contract” means  (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b)  any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a)  for any date on or after the
date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b)  for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Loan” has the meaning specified in Section 2.05.

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b) which shall be substantially in the form of Exhibit B-2 annexed
hereto or such other form as approved by the Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Agent), appropriately completed and signed by a Responsible Officer.

 



 31 

 

 

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Line Loans, as such commitment may be (a) reduced from time to time
pursuant to Sections 2.06 and 2.09 and (b) reduced or increased from time to
time pursuant to assignments by the Swing Line Lender pursuant to Section 12.06.
The original amount of the Swing Line Commitment is equal to $5,000,000.

 

“Swing Line Lender” means Bank of America, in its capacity as the Swing Line
Lender, together with its successors and assigns in such capacity.

 

“Swing Line Note” means the promissory note, substantially in the form of
Exhibit A-3, issued by the Borrower in favor of the Swing Line Lender to
evidence the Swing Line Loans.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Loan” means at the Effective Time, the $65,000,000 Term Loan of which
$40,000,000 was outstanding at the Effective Time and the balance of which will
be advanced by the Term Lenders for the purpose of repaying outstanding
indebtedness under the Revolving Facility.

 

“Term Loan Commitment” means with respect to each Term Loan Lender, the
agreement of such Lender to retain the outstanding balance of its portion of the
Term Loan under the Prior Credit Agreement to the Borrower at the Effective Time
and to make additional Term Loan advances to increase the Term Loan to
$65,000,000 at the Effective Time.

 

“Term Loan Lender” means, (a) a Lender that has a Term Loan Commitment set forth
opposite its name on Schedule 2.01 and (i) who retained a portion of the Term
Loan under the Prior Credit Agreement at the Effective Time and (ii) who
advanced additional Term Loans as of the Effective Time, and (b) thereafter, the
Lenders from time to time holding an interest in the Term Loan after giving
effect to any assignments thereof permitted by Section 12.06.

 

“Term Loan Notes” means the promissory notes, substantially in the form of
Exhibit A-2, issued by the Borrower in favor of the Term Loan Lender to evidence
the Term Loans.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and Outstanding Amount of all Term Loans
of such Lender at such time.

 

“Total Funded Debt” means the outstanding principal amount of all Indebtedness
of the Core Ameresco Companies determined on a consolidated basis (without
duplication) in respect of borrowed money, plus the face amount of letters of
credit for which a Core Ameresco Company is an obligor to the extent such
letters of credit are not secured by cash deposits, plus any obligations of the
Borrower with respect to its Guarantees of the Design-Build Agreement to the
extent such obligations are required to be accrued on the consolidated balance
sheet of the Core Ameresco Companies in accordance with GAAP, including (i) all
Indebtedness described in clauses (a), (b), (c) and (e) of the definition of
Indebtedness set forth herein, including all guarantees of any of such
Indebtedness, and (ii) all Non-Core Energy Project Guaranty Liabilities, but
excluding any Indebtedness incurred by the Loan Parties in connection with any
Energy Conservation Project Financing.

 



 32 

 

 

“Total Voting Power” means, with respect to any Person, the total number of
votes which holders of securities having the ordinary power to vote, in the
absence of contingencies, are entitled to cast in the election of directors of
such Person.

 

“Trademarks” means all trademarks (including service marks), federal and state
trademark registrations and applications made by the Loan Parties, common law
trademarks and trade names owned by or assigned to the Loan Parties, all
registrations and applications for the foregoing and all exclusive and
nonexclusive licenses from third parties of the right to use trademarks of such
third parties, including, without limitation, the registrations, applications,
unregistered trademarks, service marks and licenses listed on Schedule 7.05
hereto, along with any and all (a) renewals thereof, (b) income, royalties,
damages and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, damages, claims and payments for past or future
infringements thereof, (c) rights to sue for past, present and future
infringements thereof, and (d) foreign trademarks, trademark registrations, and
trade name applications for any thereof and any other rights corresponding
thereto throughout the world.

 

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Base Rate.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

 

“Wholly Owned Subsidiary” means, with respect to any Person at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing 100% of the equity
or ordinary voting power (other than directors’ qualifying shares) or, in the
case of a partnership, 100% of the general partnership interests are, as of such
date, directly or indirectly owned, controlled or held by such Person or one or
more Wholly Owned Subsidiaries of such Person or by such Person and one or more
Wholly Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02.       Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan” or “Term Loan”) or by Type (e.g., a “Base Rate Loan” or a “Eurocurrency
Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving Loan” or a “Base
Rate Revolving Loan”). In similar fashion, (i) Borrowings may be classified and
referred to by Class, by Type and by Class and Type, and (ii) Commitments may be
classified and referred to by Class.

 

1.03.       Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine,

 



 33 

 

 

feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including the Loan Documents) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified, extended, restated, replaced or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(d)          Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

 

1.04.       Accounting Terms.

 

(a)          Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

 

(b)          Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject

 



 34 

 

 

to the approval of the Required Lenders); provided that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and  (ii) the Borrower shall provide to the
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

(c)          Pro Forma Treatment. Each Disposition of all or substantially all
of a line of business, and each Acquisition, by the Borrower and its
Subsidiaries that is consummated during any fiscal period shall, for purposes of
determining compliance with the financial covenants set forth in Section 9.10
and for purposes of determining the Applicable Rate, be given Pro Forma Effect
as of the first day of such fiscal period.

 

1.05.       Joint and Several Obligations; Responsible Officers.

 

(a)          All Obligations of the Guarantors hereunder shall be joint and
several. Any notice, request, waiver, consent or other action made, given or
taken by any Loan Party shall bind all Loan Parties.

 

(b)          Each Loan Party hereby authorizes each of the Responsible Officers
listed in Schedule 1.05 hereto to act as agent for each Loan Party and to
execute and deliver on behalf of each Loan Party such notices, requests,
waivers, consents, certificates and other documents, and to take any and all
actions required or permitted to be delivered or taken by any Loan Party
hereunder. The Borrower may replace any of the Responsible Officers listed in
Schedule 1.05 hereto or add any additional Responsible Officers by delivering
written notice to the Agent specifying the names of each new Responsible Officer
and the offices held by each such Person. Each Loan Party hereby agrees that any
such notices, requests, waivers, consents, certificates and other documents
executed, delivered or sent by any Responsible Officer and any such actions
taken by any Responsible Officer shall bind each Loan Party.

 

1.06.       Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases or decreases, as the case may be, in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases or decreases, as the case may be, whether or not
such maximum stated amount is in effect at such time.

 

1.07.       Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.08.       Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.09.       UCC Terms. Terms defined in the UCC in effect at the Effective Time
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those

 



 35 

 

 

definitions. Subject to the foregoing, the term “UCC” refers, as of any date of
determination, to the UCC then in effect.

 

1.10.      Exchange Rates; Currency Equivalents.

 

(a)          The Agent or the L/C Issuer, as applicable, shall determine the
Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Agent or the L/C Issuer, as applicable.

 

(b)          Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Agent or the L/C Issuer, as the case may be.

 

(c)          The Agent does not warrant, nor accept responsibility, nor shall
the Agent have any liability with respect to the administration, submission or
any other matter related to the rates in the definition of “Eurocurrency Rate”
or with respect to any rate that is an alternative or replacement for successor
to any of such rate (including, without limitation, any LIBOR Successor Rate) or
the effect of any of the foregoing, or of any LIBOR Successor Rate Conforming
Changes..

 

1.11.      Additional Alternative Currencies.

 

(a)          The Borrower may from time to time request that Eurocurrency Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
(i) such requested currency is an Eligible Currency and (ii) such requested
currency shall only be treated as a “LIBOR Quoted Currency” to the extent that
there is published LIBOR rate for such currency. In the case of any such request
with respect to the making of Eurocurrency Rate Loans, such request shall be
subject to the approval of the Agent and each Lender with a Commitment under
which such currency is requested to be made available; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Agent and the L/C Issuer.

 

(b)          Any such request shall be made to the Agent not later than 11:00
a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Agent and, in the
case of any such request pertaining to Letters of Credit, the L/C Issuer, in its
or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Agent shall promptly notify each Lender thereof;
and in the case of any such request pertaining to Letters of Credit, the Agent
shall promptly notify the L/C Issuer thereof. Each Lender (in the case of any
such request pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in the
case of a request pertaining to Letters of Credit) shall notify the Agent, not
later than 11:00 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

 



 36 

 

 

(c)          Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Agent and all the Lenders
consent to making Eurocurrency Rate Loans in such requested currency and the
Agent and the Lenders reasonably determine that an appropriate interest rate is
available to be used for such requested currency, the Agent shall so notify the
Borrower and (i) the Agent and the Lenders may amend the definition of
Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent necessary to
add the applicable Eurocurrency Rate for such currency and (ii) to the extent
the definition of Eurocurrency Rate reflects the appropriate interest rate for
such currency or has been amended to reflect the appropriate rate for such
currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency for purposes of any Borrowings of Eurocurrency Rate Loans.
If the Agent and the L/C Issuer consent to the issuance of Letters of Credit in
such requested currency, the Agent shall so notify the Borrower and (A) the
Agent and the L/C Issuer may amend the definition of Eurocurrency Rate for any
Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (B) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency, for purposes of any Letter of Credit issuances. If the Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.11, the Agent shall promptly so notify the Borrower.

 

1.12.      Interest Rates. The Agent does not warrant, nor accept
responsibility, nor shall the Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrentcy Rate” or with respect to any comparable or
successor rate thereto.

 

Article 2

 

The Credits

 

2.01.      Revolving Loans.

 

(a)          Revolving Commitments. Subject to the terms and conditions set
forth herein, each Revolving Lender agrees to make Revolving Loans to the
Borrower in Dollars or in one or more Alternative Currencies from time to time
during the Revolving Credit Availability Period; provided that, after giving
effect to any requested Revolving Credit Borrowing and any repayment of Swing
Line Loans effected by any requested Revolving Credit Borrowing (i) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment, (ii) the total Revolving Credit Exposure shall not at any time
exceed the total Revolving Commitments of all Lenders at such time, and (iii)
the aggregate Outstanding Amount of all Loans denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

 

(b)          Limit on Revolving Loans. Each Base Rate Borrowing shall be in an
aggregate amount at least equal to $500,000 or any greater multiple of $100,000,
and each Eurocurrency Borrowing shall be subject to Section 2.03(e).

 

(c)          Funding of Revolving Loans. To request a Borrowing (except requests
for Swing Line Loan Borrowings which are subject to Section 2.05(b)), the
Borrower shall notify the Agent of such request by: (A) telephone or (B) a Loan
Notice, provided that any telephone notice must be confirmed immediately by
delivery to the Agent of a Loan Notice. Each such Loan Notice must be received
by the Agent (i) in the case of a Eurocurrency Borrowing, not later than 11:00
a.m. three Business Days before the date of the

 



 37 

 

 

proposed Borrowing or, if such Borrowing is requested in an Alternative
Currency, not later than the Applicable Time for such Alternative Currency at
least four Business Days before the date of the proposed Borrowing, or (ii) in
the case of a Base Rate Borrowing not later than 12:00 noon on the date of the
proposed Borrowing (including a Base Rate Borrowing to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.04(c)), provided further
that the Borrower shall use Swing Line Loan Borrowings to finance the
reimbursement of an L/C Disbursement except to the extent that such Borrowings
would cause the aggregate principal balance of all Swing Line Loans outstanding
to exceed the Swing Line Commitment, in which case the Borrower may use Base
Rate Revolving Credit Borrowings to finance such reimbursement, but only to the
extent of such excess. Each such telephonic Loan Notice shall be irrevocable and
shall be confirmed promptly by hand delivery, telecopy or electronic
transmission to the Agent of a written Loan Notice in the form of Exhibit B-1
hereto, setting forth all of the information required to be set forth therein,
and signed by a Responsible Officer of the Borrower. Promptly following receipt
of an Loan Notice in compliance with this subsection 2.01(c), the Agent shall
advise each Lender of the details thereof and of the amount and currency of such
Lender’s Revolving Loan to be made as part of the requested Borrowing, and
provided that no Default under Section 10.01(a)(ii) or Event of Default shall
have occurred and be continuing or shall result therefrom, (i) in the case of a
Eurocurrency Borrowing, on the date three Business Days after such Loan Notice
is delivered to the Agent and (ii) in the case of a Base Rate Borrowing, on the
date one Business Day thereafter, such Loan Notice is delivered to the Agent,
the Lenders shall make a Revolving Loan to the Borrower in accordance with the
terms of Section 2.08(c) in an amount equal to the amount set forth in such Loan
Notice.

 

(d)          Interest on Revolving Loans. Subject to Section 2.03 hereof, each
Revolving Loan made to the Borrower by the Lenders hereunder shall bear interest
at a rate per annum equal to the Base Rate plus the Applicable Rate.
Notwithstanding the foregoing, (i) the principal of all Revolving Loans which
are not paid when due shall automatically bear interest until paid in full at
the Default Rate, (ii) during the period when any Event of Default of the type
described in clauses (g), (h) or (i) of Section 10.01 shall have occurred and be
continuing, the principal of all Revolving Loans hereunder shall automatically
bear interest, after as well as before judgment, at the Default Rate, (iii)  if
there shall occur and be continuing any Event of Default (other than an Event of
Default of the type described in clauses (g), (h) or (i) of Section 10.01),
following written notice delivered to the Borrower from the Agent at the request
of the Required Lenders, the principal of all Revolving Loans hereunder shall
bear interest, after as well as before judgment, at the Default Rate during the
period beginning on the date such Event of Default first occurred, and ending on
the date such Event of Default is cured or waived. Accrued interest on each
Revolving Loan shall be payable in arrears on each Interest Payment Date;
provided that interest accrued at the Default Rate shall be payable on demand.

 

(e)          Repayment of Revolving Loans. The Borrower unconditionally promises
to pay to the Agent for the account of each Revolving Lender the then unpaid
principal amount of such Lender’s Revolving Loans on the Maturity Date for the
Revolving Facility. In addition, if following any reduction in the Revolving
Commitments or at any other time the Revolving Credit Exposure shall exceed the
Revolving Commitment at such time, the Borrower shall first, repay Swing Line
Loans, second, repay Revolving Loans, and third, to the extent necessary,
provide Cash Collateral for L/C Obligations as specified in Section 2.12(a), in
an aggregate amount equal to 102% of such excess.

 

(f)          Loan Accounts. Each Revolving Lender shall maintain in accordance
with its usual practice an account evidencing the indebtedness of the Borrower
to such Lender resulting from each Revolving Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder. The Agent shall maintain accounts in which it shall record
the amount of each Revolving Loan made hereunder in accordance with Section
2.07.

 



 38 

 

 

(g)          Revolving Notes. Prior to the Effective Time, the Borrower shall
prepare, execute and deliver to each Revolving Lender requesting a note
evidencing the Revolving Loans owed to it a Revolving Note in the principal
amount of such Lender’s Revolving Commitment. Thereafter, the Revolving Loans of
each Revolving Lender evidenced by such Revolving Note and interest thereon
shall at all times (including after assignment pursuant to Section 12.06) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein.

 

2.02.      Term Loan.

 

(a)          Funding of the Term Loan. Subject to the terms and conditions set
forth herein, each Term Loan Lender agrees to continue its currently outstanding
Term Loan made under the Prior Credit Agreement and to make an additional Term
Loan to the Borrower so that the aggregate amount of the Term Loan as of the
Effective Time shall be increased to the amount of such Term Lender’s Term Loan
Commitment as of the Effective Time. From and after the Effective Time, all
references to the Term Loan shall refer to the Term Loan as so increased.
Principal amounts of the Term Loan that have been repaid or prepaid may not be
reborrowed.

 

(b)          Interest on the Term Loan. Subject to Section 2.03 hereof, the
outstanding principal amount of the Term Loan shall bear interest at a rate per
annum equal to the Base Rate plus the Applicable Rate, but notwithstanding
Section 2.03 hereof any Eurocurrency Borrowing shall be denominated in Dollars.
Notwithstanding the foregoing, (i) any portion of the principal of the Term Loan
which is not paid when due shall automatically bear interest until paid in full
at the Default Rate,(ii) during the period when any Event of Default of the type
described in clauses (g), (h) or (i) of Section 10.1 shall have occurred and be
continuing, the outstanding principal balance of the Term Loan shall
automatically bear interest, after as well as before judgment, at the Default
Rate, (iii) if there shall occur and be continuing any Event of Default (other
than an Event of Default of the type described in clauses (g), (h) or (i) of
Section 10.01), following written notice delivered to the Borrower from the
Agent at the request of the Required Lenders, the outstanding principal balance
of the Term Loan shall bear interest, after as well as before judgment, at the
Default Rate during the period beginning on the date such Event of Default first
occurred, and ending on the date such Event of Default is cured or waived.
Accrued interest on the outstanding principal balance of the Term Loan shall be
payable in arrears on each Interest Payment Date; provided that interest accrued
at the Default Rate shall be payable on demand, and all accrued interest on the
Term Loan shall be payable on each date that any portion of the principal of the
Term Loan shall be payable hereunder.

 

(c)          Repayment of Term Loan. The Borrower hereby unconditionally
promises to pay to the Agent for the account of the Term Loan Lenders quarterly
principal installments in respect of the Term Loan on the last Business Day of
each quarter commencing September 30, 2019, in the amount of $1,218,750.00. To
the extent not previously paid, the Term Loan shall be due and payable in full
on the Maturity Date of the Term Facility.

 

(d)          Loan Accounts. Each Term Loan Lender shall maintain in accordance
with its usual practice an account evidencing the indebtedness of the Borrower
to such Lender in respect of the Term Loan, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder. The
Agent shall maintain accounts in which it shall record the amount of each Term
Loan in accordance with Section 2.07.

 

(e)          Term Note. Prior to the Effective Time, the Borrower shall prepare,
execute and deliver to each Term Loan Lender requesting a note to evidence the
Term Loans owed to it a Term Note in the principal amount of such Lender’s Term
Loan Commitment. Thereafter, such Term Loan Lender’s portion of the Term Loan
evidenced by such Term Note and interest thereon shall at all times (including
after

 



 39 

 

 

assignment pursuant to Section 12.06) be represented by one or more promissory
notes in such form payable to the order of the payee named therein.

 

2.03.       Eurocurrency Borrowings.

 

(a)          General. All of the Loans outstanding under the Prior Credit
Agreement immediately before the Effective Time (i) that are Eurocurrency Loans
shall be continued hereunder as Eurocurrency Loans at the Effective Time, and
(ii) that are Base Rate Loans shall be continued hereunder as Base Rate Loans at
the Effective Time. Thereafter, the Borrower may elect to continue Eurocurrency
Borrowings or convert Base Rate Borrowings to Eurocurrency Borrowings in
accordance with this Section. The Borrower may elect different options for
continuations and conversions with respect to different portions of the affected
Borrowing, except with respect to Swing Line Loans, in which case the Loans
comprising each such portion shall be considered a separate Borrowing. The
Borrower shall not be permitted to select any Interest Period for any
Eurocurrency Borrowing that ends after the Maturity Date of the applicable
Facility.

 

(b)          Interest on Eurocurrency Borrowings. Each Eurocurrency Borrowing
shall bear interest during the applicable Interest Period at a rate per annum
equal to the Eurocurrency Rate plus the Applicable Rate for such Class.
Notwithstanding the foregoing, (i) all Eurocurrency Borrowings which are not
paid when due shall bear interest until paid in full at the Default Rate, and
all Eurocurrency Borrowings denominated in Dollars which are not paid when due
shall automatically be converted into Base Rate Borrowings; (ii) during the
period when any Event of Default of the type described in clauses (g), (h) or
(i) of Section 10.01 shall have occurred and be continuing, (A) all Eurocurrency
Borrowings shall bear interest, after as well as before judgment, at the Default
Rate, and (B) all Eurocurrency Borrowings denominated in Dollars shall
automatically be converted into Base Rate Borrowings; and (iii) if there shall
occur and be continuing any Event of Default (other than an Event of Default of
the type described in clauses (g), (h) or (i) of Section 10.01), following
written notice delivered to the Borrower from the Agent at the request of the
Required Lenders, (A) all Eurocurrency Borrowings shall bear interest, after as
well as before judgment, at the Default Rate during the period beginning on the
date such Event of Default first occurred, and ending on the date such Event of
Default is cured or waived, and (B) all Eurocurrency Borrowings denominated in
Dollars shall automatically be converted into Base Rate Borrowings. Accrued
interest on each Eurocurrency Borrowing shall be payable in arrears on the last
Business Day of the Interest Period applicable to such Eurocurrency Borrowing;
provided that (a) in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, accrued interest shall be due on the
last Business Day of such Interest Period and on the last Business Day of each
three month period, and (b) interest accrued at the Default Rate shall be
payable on demand. All interest on Eurocurrency Borrowings hereunder shall be
computed on the basis of a year of 360 days, and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Eurocurrency Rate or Eurocurrency Base Rate shall be
determined by the Agent, and such determination shall be conclusive absent
manifest error.

 

(c)          Procedure for Requesting Eurocurrency Borrowings and Conversions.
To request that any portion of the Term Loan or the outstanding Revolving Loans
denominated in Dollars be converted into a Eurocurrency Borrowing, to request
that any Eurocurrency Borrowing continue as a Eurocurrency Borrowing for an
additional Interest Period, or, to request the conversion of any portion of the
Eurocurrency Borrowing denominated in Dollars to a Base Rate Borrowing, the
Borrower shall notify the Agent of such request by telephone (i) in the case of
a Eurocurrency Borrowing denominated in Dollars, not later than 11:00 a.m. three
Business Days before the date of the proposed continuation of such Borrowing,
(ii) in the case of a Eurocurrency Borrowing denominated in an Alternative
Currency, not later than the Applicable time four Business Days before the date
of the proposed conversion or continuation of such Borrowing, and (iii) in the
case of a conversion of a Eurocurrency Borrowing to a Base Rate Borrowing, not
later than 1:00 p.m. on the date of such conversion. Each such Interest Election
Request made by the Borrower shall

 



 40 

 

 

be irrevocable and shall be confirmed promptly by hand delivery, telecopy or
electronic transmission to the Agent of a written Loan Notice in the form of
Exhibit B-1 hereto, setting forth all of the information required to be set
forth therein, and signed by a Responsible Officer of the Borrower. No Swing
Line Loan shall be converted from a Base Rate Borrowing to a Eurocurrency
Borrowing. Promptly following receipt of an Interest Election Request, the Agent
shall advise each affected Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing. Subject to the provisions of Section 3.03
and provided that, in the case of a Loan denominated in Dollars, no Default or
Event of Default shall have occurred and be continuing and the Agent, at the
request of the Required Lenders shall have so notified the Borrower, upon
receipt of an Interest Election Request, the Lenders shall on the requested date
of conversion or continuation (i) convert the Base Rate Loan requested to be
converted into a Eurocurrency Loan for the Interest Period set forth in such
Interest Election Request, (ii) continue the Eurocurrency Loan requested to be
continued as a Eurocurrency Loan for the additional Interest Period set forth in
such Interest Election Request and/or (iii) convert a Eurocurrency Loan to a
Base Rate Loan. Each Lender at its option may make any Eurocurrency Loan by
causing any domestic or foreign branch of any Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

(d)          Incomplete Interest Election Requests. If the Borrower fails to
specify a currency in a Loan Notice requesting a Borrowing, then the Loans so
requested shall be made in Dollars. If the Borrower fails to specify a Type of
Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one (1) month. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month. Except as provided pursuant to Section 2.03(e), no Loan may be
converted into or continued as a Loan denominated in a different currency, but
instead must be repaid in the original currency of such Loan and reborrowed in
the other currency.

 

(e)          Conversion of Eurocurrency Rate Loans. Except as otherwise provided
herein, a Eurocurrency Rate Loan may be continued or converted only on the last
day of an Interest Period for such Eurocurrency Rate Loan. During the existence
of a Default, no Loans may be requested as, converted to or continued as
Eurocurrency Rate Loans without the consent of the Required Lenders, and the
Required Lenders may demand that any or all of the outstanding Eurocurrency Rate
Loans denominated in Dollars be converted immediately to Base Rate Loans and any
or all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency be prepaid, or redenominated into Dollars in the amount of
the Dollar Equivalent thereof, on the last day of the then current Interest
Period with respect thereto.

 

(f)          Limit on Eurocurrency Borrowings. At the commencement of each
Interest Period for a Eurocurrency Borrowing, such Borrowing shall be in an
aggregate amount at least equal to the Dollar Equivalent of $1,000,000 or any
greater multiple of the Dollar Equivalent of $500,000. Borrowings of more than
one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of seven (7) Eurocurrency Borrowings
outstanding.

 



 41 

 

 

2.04.       Letters of Credit.

 

(a)          The Letter of Credit Commitment.

 

(i)          Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Revolving Lenders set
forth in this Section 2.04, (1) from time to time on any Business Day during the
period from the Restatement Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower and its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the total Revolving Credit Exposure shall not exceed the total Revolving
Commitments, (y) the Revolving Credit Exposure of any Revolving Lender shall not
exceed such Revolving Lender’s Revolving Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. Each of the letters of credit
identified on Schedule 2.04 (collectively, the “Existing Letters of Credit”)
shall be deemed to have been issued pursuant hereto, and from and after the
Restatement Date shall be subject to and governed by the terms and conditions
hereof so long as they remain outstanding.

 

(ii)          The L/C Issuer shall not issue any Letter of Credit if:

 

(A)          subject to Section 2.04(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve (12) months after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date, or

 

(B)          the expiry date of the requested Letter of Credit would occur after
the Letter of Credit Expiration Date unless all the Revolving Lenders have
approved such expiry date.

 

(iii)         The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect at the Effective Time, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which

 



 42 

 

 

was not applicable at the Effective Time and which the L/C Issuer in good faith
deems material to it;

 

(B)          the issuance of the Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)          except as otherwise agreed by the Agent and the L/C Issuer, the
Letter of Credit is in an initial stated amount less than $100,000;

 

(D)          except as otherwise agreed by the Agent and the L/C Issuer, the
Letter of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency;

 

(E)          any Revolving Lender is at that time a Defaulting Lender, unless
the L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrower or such Revolving Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.13(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion; or

 

(F)          the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)         The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

 

(v)          The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A)  the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B)  the
beneficiary of such Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(vi)          The L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
 provided to the Agent in Article 11 with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Agent” as used in Article 11 included the L/C
Issuer with respect to such acts or omissions, and (B)  as additionally provided
herein with respect to the L/C Issuer.

 

(b)          Procedures for Issuance, Amendment and Extension of Letters of
Credit.

 

(i)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Agent) in the form of a Letter of Credit Application, appropriately
completed and signed by a Responsible Officer of the Borrower. Such Letter of
Credit Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the L/C Issuer,
by personal delivery or by any other means acceptable to the L/C Issuer. Such
Letter of Credit Application must be received by the L/C Issuer and the Agent
not later than 11:00 a.m. at least two Business Days (or such later date and
time as the Agent and the L/C Issuer may agree in a particular

 



 43 

 

 

instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof and in the absence of specification of currency
shall be deemed to be a request for a Letter of Credit denominated in Dollars;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may reasonably require. Additionally, the Borrower shall furnish
to the L/C Issuer and the Agent such other documents and information pertaining
to such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Agent may require.

 

(ii)          Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Agent (by telephone or in writing) that the
Agent has received a copy of such Letter of Credit Application from the Borrower
and, if not, the L/C Issuer will provide the Agent with a copy thereof. Unless
the L/C Issuer has received written notice from any Revolving Lender, the Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article 6 shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Lender’s Applicable Percentage
multiplied by the amount of such Letter of Credit.

 

(iii)         If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.04(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Agent that the Required Lenders have
elected not to permit such extension or (2) from the Agent, any Revolving Lender
or

 



 44 

 

 

the Borrower that one or more of the applicable conditions specified in Section
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.

 

(iv)         Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Agent a true and complete copy of such Letter of Credit or amendment.

 

(c)          Drawings and Reimbursements; Funding of Participations.

 

(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, the Borrower shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or (B)
in the absence of any such requirement for reimbursement in Dollars, the
Borrower shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Borrower will reimburse the L/C Issuer in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the L/C Issuer shall notify the
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Agent in an amount equal to the amount of such drawing and the applicable
currency (each such obligation of the Borrower, a “Reimbursement Obligation”).
In the event that (C) a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars pursuant to the second sentence in this Section 2.04(c)(i)
and (D) the Dollar amount paid by the Borrower, whether on or after the Honor
Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to the drawing, the Borrower agrees, as a separate and
independent obligation, to indemnify the L/C Issuer for the loss resulting from
its inability on that date to purchase the Alternative Currency in the full
amount of the drawing. If the Borrower fails to timely reimburse the L/C Issuer
on the Honor Date, the Agent shall promptly notify each Revolving Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Revolving Lender’s Applicable Percentage thereof. In such event,
the Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to
be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.01(b) for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Commitments and the conditions set forth in Section 6.02 (other
than the delivery of an Loan Notice). Any notice given by the L/C Issuer or the
Agent pursuant to this Section 2.04(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(ii)          Each Revolving Lender shall upon any notice pursuant to Section
2.04(c)(i) make funds available to the Agent (and the Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Agent’s Office for Dollar denominated payments in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Agent, whereupon,
subject to the

 



 45 

 

 

provisions of Section 2.04(c)(iii), each Revolving Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Agent shall remit the funds so received to the L/C Issuer in
Dollars.

 

(iii)         With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 6.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the Agent
for the account of the L/C Issuer pursuant to Section 2.04(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Revolving Lender in satisfaction of its
participation obligation under this Section 2.04.

 

(iv)         Until each Revolving Lender funds its Base Rate Loan or L/C Advance
pursuant to this Section 2.04(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(v)          Each Revolving Lender’s obligation to make Base Rate Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 6.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)         If any Revolving Lender fails to make available to the Agent for
the account of the L/C Issuer any amount required to be paid by such Revolving
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Revolving
Lender (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Revolving Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Lender’s Revolving Loan included in the relevant Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Revolving Lender (through the
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

 

(d)          Repayment of Participations.

 

(i)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of

 



 46 

 

 

such payment in accordance with Section 2.04(c), if the Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Agent), the Agent
will distribute to such Revolving Lender its Applicable Percentage thereof in
Dollars and in the same funds as those received by the Agent.

 

(ii)          If any payment received by the Agent for the account of the L/C
Issuer pursuant to Section 2.04(c)(i) is required to be returned under any of
the circumstances described in Section 12.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Agent, plus interest thereon from the date
of such demand to the date such amount is returned by such Revolving Lender, at
a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Revolving Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

 

(e)          Obligations Absolute. The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)          the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)         any draft, demand, endorsement, certificate or other document
presented under or in connection with such Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

 

(iv)         waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

 

(v)          honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

(vi)         any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC or the ISP, as applicable;

 

(vii)        any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee

 



 47 

 

 

in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(viii)        any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or

 

(ix)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary, except any circumstance or happening caused by the gross
negligence or willful misconduct of the L/C Issuer.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it in accordance with the procedures set
forth herein and, in the event of any claim of noncompliance with the Borrower’s
instructions or other irregularity, the Borrower will immediately notify the L/C
Issuer. The Borrower shall be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid.

 

(f)          Role of L/C Issuer. Each Revolving Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Revolving Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of Revolving Lenders or the Required Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer, shall
be liable or responsible for any of the matters described in Section 2.04(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves, as determined by a final and nonappealable
judgment of a court of competent jurisdiction, were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight or time draft and certificate(s) strictly complying with the terms
and conditions of a Letter of Credit. In furtherance and not in limitation of
the foregoing, the L/C Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring,
endorsing or assigning or purporting to transfer, endorse or assign a Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason. The L/C
Issuer may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.

 



 48 

 

 

(g)          Applicability of ISP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit. Notwithstanding the foregoing, the L/C
Issuer shall not be responsible to the Borrower for, and the L/C Issuer’s rights
and remedies against the Borrower shall not be impaired by, any action or
inaction of the L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

(h)          Confirmation of Existing Letters of Credit Issued Under Prior
Credit Agreement. All Existing Letters of Credit (including those issued under
the Prior Credit Agreement) outstanding on the Restatement Date shall be deemed
to be Letters of Credit issued hereunder.

 

(i)           Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

2.05.       Swing Line Loans.

 

(a)          The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Revolving Lenders set forth in this Section 2.05, agrees to make loans in
Dollars (each such loan, a “Swing Line Loan”) to the Borrower from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Commitment;
provided, however, that (x) after giving effect to any Swing Line Loan, (i) the
total Revolving Credit Exposure shall not exceed the total Revolving
Commitments, and (ii) the Revolving Credit Exposure of any Revolving Lender
shall not exceed such Revolving Lender’s Revolving Commitment, (y) the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan, and (z) the Swing Line Lender shall not be under any obligation
to make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.05, prepay under Section 2.09, and reborrow under this Section 2.05.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Lender’s Applicable Percentage times the amount of such Swing
Line Loan.

 

(b)          Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the Agent, which
may be given by (A) telephone or (B) by a Swing Line Loan Notice; provided that
any telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Agent of a Swing Line Loan Notice. Each such Swing Line Loan
Notice must be received by the Swing Line Lender and the Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be in an aggregate amount at least equal to $100,000 or
any greater multiple of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Agent (by telephone or in writing) that the Agent has also received such Swing
Line Loan Notice and, if not, the Swing Line Lender will notify the Agent of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Agent (including at the request of any Revolving Lender)
prior to 2:00 p.m. on the date of the proposed

 



 49 

 

 

Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.05(a), or (B) that one or more of the applicable
conditions specified in Article 6 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
Same Day Funds.

 

(c)          Refinancing of Swing Line Loans.

 

(i)           The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Lender make
a Base Rate Loan in an amount equal to such Revolving Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a Loan
Notice for purposes hereof) and in accordance with the requirements of Section
2.01, without regard to the minimum and multiples specified therein for the
principal amount of Base Rate Loans, but subject to the unutilized portion of
the Revolving Commitments and the conditions set forth in Section 6.02. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable Loan
Notice promptly after delivering such notice to the Agent. Each Revolving Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Loan Notice available to the Agent in Same Day Funds (and the Agent may
apply Cash Collateral available with respect to the applicable Swing Line Loan)
for the account of the Swing Line Lender at the Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Revolving Loan to the Borrower in such amount. The Agent shall remit the funds
so received to the Swing Line Lender.

 

(ii)          If for any reason any Swing Line Loan cannot be refinanced by such
a Revolving Borrowing in accordance with Section 2.05(c)(i), the request for
Base Rate Revolving Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving Lender’s payment to the Agent for the account of the Swing
Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of
such participation.

 

(iii)         If any Revolving Lender fails to make available to the Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such Revolving Lender (acting through the Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Revolving Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Revolving Lender (through the Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

 

(iv)         Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.05(c) shall be absolute and

 



 50 

 

 

unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against the Swing Line Lender, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Lender’s obligation to
make Revolving Loans pursuant to this Section 2.05(c) is subject to the
conditions set forth in Section 6.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

 

(d)          Repayment of Participations.

 

(i)           At any time after any Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage thereof in the
same funds as those received by the Swing Line Lender.

 

(ii)          If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 12.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Agent will make such demand upon the
request of the Swing Line Lender. The obligations of the Revolving Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)          Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Revolving Lender funds its Base Rate Revolving Loan or risk
participation pursuant to this Section 2.05 to refinance such Revolving Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f)          Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

(g)          Payment of Swing Line Loans. The Borrower shall repay each Swing
Line Loan on the earlier to occur of (i) the date ten Business Days after such
Loan is made and (ii) the Maturity Date of the Revolving Facility.

 

2.06.       Expiration, Termination or Reduction of Commitments.

 

(a)          Expiration of Revolving Commitments. Unless previously terminated,
(i) the Revolving Commitments shall expire at the close of business on the
Maturity Date of the Revolving Facility, and (ii) the Term Loan Commitments
shall terminate immediately following the Effective Time.

 

(b)          Reduction of Revolving Commitments. The Borrower may at any time
and from time to time reduce the Revolving Commitments or the Swing Line
Commitment; provided that (i) each reduction of the Revolving Commitments shall
be in an amount that is at least equal to $5,000,000 or any greater multiple of
$1,000,000, (ii) each reduction of the Swing Line Commitment shall be in an
amount that is at least equal to $1,000,000 or any greater multiple of $100,000,
and (iii) the Borrower shall not reduce (A) the Revolving Commitments if, after
giving effect to any concurrent repayment, the total Revolving Credit

 



 51 

 

 

Exposure would exceed the total Revolving Commitments or (B) the Swing Line
Commitment if, after giving effect to any concurrent repayment of the Swing Line
Loans in accordance with Section 2.05 or prepayment of the Loans in accordance
with Section 2.09, the aggregate principal amount of outstanding Swing Line
Loans would exceed the Swing Line Commitment, after giving effect to such
termination or reduction. The Borrower shall notify the Agent of any election to
reduce the Revolving Commitment or the Swing Line Commitment no later than 11:00
a.m. three Business Days prior to the effective date of such reduction,
specifying the effective date thereof. Each notice of reduction of the Revolving
Commitment or the Swing Line Commitment shall be irrevocable. Each reduction of
the Revolving Commitment shall be permanent and shall be made ratably among the
Revolving Lenders in accordance with their respective Revolving Commitments.

 

(c)          Optional Termination of Commitments. The Borrower shall have the
right at any time to terminate the Commitments. The Borrower shall notify the
Agent of any election to terminate Commitments under this Section 2.06(c) no
later than 11:00 a.m. three Business Days prior to the effective date of such
termination, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this
Section 2.06(c) shall be irrevocable; provided that a notice of termination of
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination of
Commitments shall be permanent.

 

2.07.       Evidence of Debt.

 

(a)          Maintenance of Accounts. The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Agent in the ordinary course of business. The accounts or records
maintained by the Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Agent in respect of such matters, the
accounts and records of the Agent shall control in the absence of manifest
error. Upon request of any Lender made through the Agent, the Borrower shall
execute and deliver to such Lender (through the Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

 

(b)          Maintenance of Records. In addition to the accounts and records
referred to in Section 2.07(a), each Lender and the Agent shall maintain in
accordance with its usual practice accounts and records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Agent and the accounts and records of any Lender in respect of such
matters, the accounts and records of the Agent shall control in the absence of
manifest error.

 

2.08.       Payments Generally; Pro Rata Treatment; Sharing of Set-Offs;
Collection.

 

(a)          Payments Generally. All payments to be made by the Borrower shall
be made free and clear of and without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein and except with respect to principal of and interest on Loans
denominated in an Alternative Currency, all payments by the Borrower hereunder
shall be made to the

 



 52 

 

 

Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Agent’s office in such Alternative Currency and in Same Day
Funds not later than the Applicable Time specified by the Agent on the dates
specified herein. Without limiting the generality of the foregoing, the Agent
may require that any payments due under this Agreement be made in the United
States. If, for any reason, the Borrower is prohibited by any Law from making
any required payment hereunder in an Alternative Currency, such Borrower shall
make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount. The Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the relevant Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the Agent (i)
after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Agent, in the case of payments in an
Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Except as otherwise specifically provided for in this Agreement, if any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be. Notwithstanding anything to the contrary set forth herein, all payments
of interest, fees and other amounts (including, without limitation, payments of
principal) due to be paid by the Borrower hereunder shall be made through the
automatic withdrawal from the Borrower’s deposit account with the Agent of
amounts equal to the amounts of such interest, fees or other amounts due to be
paid by the Borrower hereunder, and the Borrower hereby irrevocably authorizes
and directs the Agent to take such actions as may be necessary to effectuate
such automatic withdrawals, and, upon funding of any such withdrawal in an
amount sufficient to make a payment of interest, fees or other amounts due
hereunder, the Borrower’s obligation to make such payment shall be discharged.
The Borrower expressly acknowledges and agrees that if any such withdrawal is
not in an amount sufficient to satisfy the amount of any interest, fees or other
amounts (including, without limitation, principal payments) due hereunder, the
Borrower shall remain obligated to pay the full amount of such interest, fees or
other amounts as and when the same shall become due.

 

(b)          Application of Payments. If at any time insufficient funds are
received by and available to the Agent to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due hereunder under any
circumstances, including, without limitation during, or as a result of the
exercise by the Agent or the Lenders of remedies hereunder or under any other
Loan Document and applicable law, such funds shall be applied (i) first, to pay
fees, costs and expenses then due hereunder ratably among the parties entitled
thereto under the Loan Documents in accordance with the amounts of fees, costs
and expenses then due to such parties,  (ii) second, to pay interest then due
hereunder ratably among the parties entitled thereto under the Loan Documents in
accordance with the amount of interest then due to such parties; (iii) third, to
pay principal and unreimbursed L/C Disbursements then due hereunder ratably
among the parties entitled thereto in accordance with the amounts of principal
and unreimbursed L/C Disbursements then due to such parties, and (iv) fourth, to
any other Obligations then due from the Loan Parties to the Agent, the L/C
Issuer or the Lenders.

 

(c)         (i)           Loans and Borrowings. Each Loan of a particular Class
shall be made as part of a Borrowing consisting of Loans of such Class made by
the Lenders ratably in accordance with their respective Commitments of such
Class. The Failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required herein.

 



 53 

 

 

(ii)           Funding of Borrowings. Each Lender shall make each Loan (other
than a Swing Line Loan) to be made by it hereunder on the proposed date thereof
by wire transfer of Same Day Funds by 2:00 p.m. to the account of the Agent most
recently designated by it for such purpose by notice to the Lenders. The Agent
will make such Loans (other than Swing Line Loans) available to the Borrower by
promptly crediting the amounts so received, in like funds, to one or more
accounts of the Borrower maintained with the Agent in Boston, Massachusetts, or
to such other account as the Borrower may designate; provided that (i) Revolving
Base Rate Loans made to finance the reimbursement of an L/C Disbursement under
any Letter of Credit as provided in subsection 2.04(c) shall be remitted by the
Agent to the L/C Issuer and (ii) Revolving Credit Base Rate Loans made to
finance the refunding of Swing Line Loans as provided in Section 2.05(c)(i)
shall be remitted by the Agent to the Swing Line Lender.

 

(iii)          Funding by Lenders; Presumption by Agent. Unless the Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
of Eurocurrency Rate Loans (or, in the case of any Borrowing of Base Rate Loans,
prior to 12:00 noon on the date of such Borrowing) that such Lender will not
make available to the Agent such Lender’s share of such Borrowing, the Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.01, 2.02 or 2.03 (or, in the case of a Borrowing of Base Rate
Loans, that such Lender has made such share available in accordance with and at
the time required by Section 2.01 or 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Agent, then the applicable Lender and the Borrower severally
agree to pay to the Agent forthwith on demand such corresponding amount in Same
Day Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Agent, at (A)  in the case of a payment to be made by such Lender, the
applicable Overnight Rate plus any administrative, processing or similar fees
customarily changed by the Agent in connection with the foregoing, and (B)  in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans or in the case of Alternative Currencies in accordance with
such market practice, in each case, as applicable. If the Borrower and such
Lender shall pay such interest to the Agent for the same or an overlapping
period, the Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Agent.

 

(iv)         Payments by Borrower; Presumptions by Agent. Unless the Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Agent for the account of the Lenders or the L/C Issuer hereunder that
the Borrower will not make such payment, the Agent may assume that the Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Agent, at the applicable
Overnight Rate.

 

A notice of the Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (c) shall be conclusive, absent manifest error.

 



 54 

 

 

(d)          Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Agent funds for any Loan to be made by such Lender as provided
in the foregoing provisions of this Article 2, and such funds are not made
available to the Borrower by the Agent because the conditions to the applicable
Credit Extension set forth in Article 6 are not satisfied or waived in
accordance with the terms hereof, the Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(e)          Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Term Loans and Revolving Loans, to fund participations in
Letters of Credit and Swing Line Loans and to make payments pursuant to Section
12.04(c) are several and not joint. The failure of any Lender to make any Loan,
to fund any such participation or to make any payment under Section 12.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 12.04(c).

 

(f)          Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(g)          Pro Rata Treatment. Except to the extent otherwise provided herein:
(i)  each Borrowing (other than Swing Line Borrowings) shall be made from the
Lenders, each payment of fees payable to the Lenders under Section 2.10 shall be
made for account of the Lenders, and each termination or reduction of the amount
of the Commitments shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments; (ii)
 each Borrowing shall be allocated pro rata among the Lenders according to the
amounts of their respective Commitments (in the case of the making of Revolving
Loans) or their respective Loans that are to be included in such Borrowing (in
the case of conversions and continuations of Loans);  (iii) each payment or
prepayment of principal of Loans by the Borrower shall be made for account of
the Lenders pro rata in accordance with the respective unpaid principal amounts
of the Loans held by them; and (iv)  each payment of interest on Loans by the
Borrower shall be made for account of the Lenders pro rata in accordance with
the amounts of interest on such Loans then due and payable to the respective
Lenders.

 

(h)          Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
 (i) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (A)  the amount of such
Obligations due and payable to such Lender at such time to (B)  the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (ii) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of  (A) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (B)  the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities owing (but not due
and payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then, in each case under
clauses (h) and (h) above, the Lender receiving such greater proportion shall
(I) notify the Agent of such fact, and (II) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of

 



 55 

 

 

Obligations in respect of the Facilities then due and payable to the Lenders or
owing (but not due and payable) to the Lenders, as the case may be, provided
that:

 

(1)          if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(2)          the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.12, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to any Loan Party or any
Affiliate thereof (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.09.       Prepayment of Loans.

 

(a)          Optional.

 

(i)           The Borrower may, upon notice to the Agent pursuant to delivery to
the Agent of a Notice of Loan Prepayment, at any time or from time to time
voluntarily prepay Term Loans and Revolving Loans in whole or in part without
premium or penalty subject to Section 3.05; provided that, unless otherwise
agreed by the Agent, (A) such notice must be received by the Agent not later
than 11:00 a.m. (1) three (3) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (2) four (4) Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (3) on the date of prepayment of Base Rate Loans; (B) any
prepayment shall be in a principal amount of (1) $1,000,000 or a whole multiple
of $500,000 for Eurocurrency Rate Loans and (2) $500,000 or a whole multiple of
$100,000 in excess thereof or for Base Rate Loans, and, in each case, if less,
the entire principal amount thereof then outstanding. Each such notice shall
specify the date, the currency and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Agent will promptly notify each Lender of
its receipt of each such notice, and of the amount of such Lender’s ratable
portion of such prepayment (based on such Lender’s Applicable Percentage in
respect of the relevant Facility). If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
principal shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.09(a) shall
be applied to the principal repayment installments thereof in inverse order of
maturity. Subject to Section 2.13, such prepayments shall be paid to the Lenders
in accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.

 



 56 

 

 

(ii)          The Borrower may, upon notice to the Swing Line Lender pursuant to
delivery to the Swing Line Lender of a Notice of Loan Prepayment (with a copy to
the Agent), at any time or from time to time, voluntarily prepay Swing Line
Loans in whole or in part without premium or penalty; provided that, unless
otherwise agreed by the Swing Line Lender, (A) such notice must be received by
the Swing Line Lender and the Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess hereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
principal shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.

 

(b)          Mandatory Prepayments. The Borrower shall be obligated to, and
shall, make prepayments of the Loans hereunder (and, if applicable as provided
in Section 2.09(c), reduce the Revolving Commitments hereunder) as follows:

 

(i)           Incurrence of Debt. Without limiting the obligation of the
Borrower to obtain the consent of the Required Lenders to any incurrence of
Indebtedness not otherwise permitted hereunder, the Borrower agrees, on the
closing of any incurrence of Indebtedness by any Loan Party (other than
Indebtedness permitted pursuant to Section 9.01) to prepay the Loans hereunder
(and provide Cash Collateral for L/C Obligations, if applicable, as specified in
Section 2.09(c) and Section 2.12), the Revolving Commitments hereunder shall be
subject to automatic reduction, upon the date of such incurrence of
Indebtedness, in an aggregate amount equal to 100% of the amount of the Net Cash
Payments from such incurrence of Indebtedness received by any Loan Party, such
prepayment and reduction to be effected in each case in the manner and to the
extent specified in subsection 2.09(c) below.

 

(ii)          Sale of Assets. Without limiting the obligation of the Borrower to
obtain the consent of the Required Lenders to any Disposition not otherwise
permitted hereunder, the Borrower agrees, on or prior to the occurrence of any
Disposition by any Loan Party, to deliver to the Agent a statement certified by
a Responsible Officer of the Borrower, in form and detail reasonably
satisfactory to the Agent, of the estimated amount of the Net Cash Payments of
such Disposition that will (on the date of such Disposition) be received by any
Loan Party in cash, indicating on such certificate, whether the Borrower intends
to reinvest such Net Cash Payments (to the extent Net Cash Payments from
Dispositions do not exceed $2,000,000 in the aggregate after the Effective Time)
or will be prepaying the Loans, as hereinafter provided, and the Borrower will
be obligated to either (A) cause the applicable Loan Party to reinvest such Net
Cash Payments (to the extent Net Cash Payments from Dispositions do not exceed
$2,000,000 in the aggregate after the Effective Time) within 180 days after
receipt (or, if within such 180 day period the Borrower or any Loan Party enters
into contracts related to the reinvestment of such Net Cash Payments, such
longer period not to exceed 365 days after the original date of receipt of such
Net Cash Payments as is contemplated by such contracts) into replacement assets
or the repair of existing assets or other assets useful to the business of the
Borrower or (B) to the extent such Net Cash Payments exceed $2,000,000 in the
aggregate after the Effective Time, prepay the Loans hereunder (and provide Cash
Collateral for L/C Obligations, if applicable, as specified in Section 2.09(c)
and Section 2.12 in an amount equal to 102% of such L/C Obligations), and, if
applicable, as provided in Section 2.09(c), the Revolving Commitments hereunder
shall be subject to automatic reduction, as follows:

 



 57 

 

 

(x)          upon the date of such Disposition, or on the date (the
“Reinvestment Date”) which is 180 days after such date (or such longer period
not to exceed 365 days as contemplated by contracts related to the reinvestment
of such Net Cash Payments) if the Borrower had indicated on the certificate
delivered as hereinabove required that it intended to reinvest the Net Cash
Payments of such Disposition, in an aggregate amount equal to 100% of the amount
of such Net Cash Payments, to the extent received by any Loan Party in cash on
the date of such Disposition or, if applicable, the Reinvestment Date to the
extent of any Net Cash Payments not so reinvested; and

 

(y)          thereafter, quarterly, on the date of the delivery by the Borrower
to the Agent pursuant to Section 8.01 of the financial statements for any
quarterly fiscal period or fiscal year, to the extent any Loan Party shall
receive Net Cash Payments during the quarterly fiscal period ending on the date
of such financial statements in cash under deferred payment arrangements or
Investments entered into or received in connection with any Disposition, an
amount equal to (A) 100% of the aggregate amount of such Net Cash Payments minus
(B) any transaction expenses associated with Dispositions and not previously
deducted in the determination of Net Cash Payments plus (or minus, as the case
may be) (C) any other adjustment received or paid by any Loan Party pursuant to
the respective agreements giving rise to Dispositions and not previously taken
into account in the determination of the Net Cash Payments.

 

Prepayments of Loans (and Cash Collateral for L/C Obligations) shall be effected
in each case in the manner and to the extent specified in paragraph (c) of this
Section 2.09; provided that if at the time of any such Disposition a Default
shall have occurred and be continuing, the Loan Parties shall not have the right
to reinvest any Net Cash Payments and shall instead prepay the Loans by 100% of
the amount of Net Cash Payments received from such Disposition.

 

(iii)         Proceeds of Casualty Events. Upon the date 180 days following the
receipt by any Loan Party (or, if within such 180 day period any Loan Party
enters into contracts related to the reinvestment of such Net Cash Payments,
such longer period not to exceed 365 days after the original date of receipt of
such Net Cash Payments as is contemplated by such contracts) of the proceeds of
insurance, condemnation award or other compensation in respect of any Casualty
Event affecting any property of any Loan Party (or upon such earlier date as
such Loan Party, as the case may be, shall have determined not to repair or
replace the property affected by such Casualty Event), except to the extent Net
Cash Payments from Casualty Events do not exceed $1,500,000 in the aggregate
after the Effective Time, the Borrower shall prepay the Loans (and provide Cash
Collateral for L/C Obligations as specified in Section 2.12, and, if applicable
as provided in Section 2.09(c), the Revolving Commitments shall be subject to
automatic reduction, in an aggregate amount, if any, equal to 100% of the Net
Cash Payments from such Casualty Event not theretofore applied or committed to
be applied to the repair or replacement of such property (it being understood
that if Net Cash Payments committed to be applied are not in fact applied within
180 days after receipt thereof (or such longer period not to exceed 365 days as
contemplated by contracts related to the reinvestment of such Net Cash
Payments), then such Net Cash Payments shall be applied to the prepayment of
Loans and cover for L/C Obligations and reduction of Commitments as provided in
this clause (iii) at the expiration of such 180 day or 365 day period, as
applicable), such prepayment and reduction to be effected in each case in the
manner and to the extent specified in paragraph (c) of this Section 2.09;
provided that if an Event of Default has occurred and is continuing, no Net Cash
Payments from any Casualty Event may be applied to the

 



 58 

 

 

repair or replacement of any property and such Net Cash Payments shall be
applied instead to prepay the Loans by 100% of the amount of Net Cash Payments
received from such Casualty Event.

 

(iv)         Revolving Outstandings. If for any reason the total Revolving
Credit Exposure at any time exceeds the total Revolving Commitments at such
time, the Borrower shall immediately prepay Revolving Loans, Swing Line Loans
and L/C Borrowings (together with all accrued but unpaid interest thereon)
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.09(b)(iv) unless,
after the prepayment of the Revolving Loans and Swing Line Loans, the total
Revolving Credit Exposure exceeds the total Revolving Commitments at such time.

 

(v)          Alternative Currencies. If the Agent notifies the Borrower at any
time that the Revolving Credit Exposure of all Revolving Loans and L/C
Obligations denominated in Alternative Currencies at such time exceeds the
Dollar Equivalent of the Alternative Currency Sublimit then in effect, then,
within two (2) Business Days after receipt of such notice, the Borrower shall
prepay Revolving Loans and/or Cash Collateralize Letters of Credit in an
aggregate amount sufficient to reduce such Revolving Credit Exposure as of such
date of payment to an amount not to exceed 100% of the Alternative Currency
Sublimit then in effect.

 

(c)          Application.

 

(i)           In the event of any mandatory prepayment of Loans pursuant to
subsection (b) of this Section 2.09, the proceeds shall be applied as follows:

 

(A)          first, if such prepayment pursuant to clauses (i) through (iii) of
Section 2.09(b) is made at a time when any part of the Term Loan remains
outstanding, such prepayment shall be applied to the repayment of the Term Loan
to be shared and applied ratably among the Term Loan Lenders in proportion to
the Outstanding Amount of their Term Loans, in inverse order of maturity;

 

(B)          second, to the extent that a repayment of Swing Line Loans shall at
such time be required pursuant to Section 2.09(a) or 2.09(b)(iv), to the
repayment of Swing Line Loans, but only to such extent (with no reduction in the
Commitments);

 

(C)          third, to the extent that total Revolving Credit Exposure shall at
such time exceed the total Revolving Commitments or the Revolving Credit
Exposure of all Revolving Loans and L/C Obligations denominated in Alternative
Currencies at such time exceeds the Dollar Equivalent of the Alternative
Currency Sublimit at such time, such prepayment shall be applied to the
repayment of Revolving Loans to be shared and applied ratably among the
Revolving Lenders in proportion to their respective Revolving Commitments (with
no reduction in the Commitments); and

 

(D)          fourth, the amount of any mandatory prepayment shall be applied to
repay Revolving Loans, and, second, to provide Cash Collateral for L/C
Obligations as specified in Section 2.12 in an amount equal to 102% of such L/C
Obligations, with a corresponding permanent reduction in the Revolving
Commitments.

 



 59 

 

 

(ii)          Within the parameters of the applications set forth above,
prepayments pursuant to this Section 2.09(c) shall be applied first to Base Rate
Loans and then to Eurocurrency Rate Loans in direct order of Interest Period
maturities. All prepayments under this Section 2.09(c) shall be subject to
Section 3.05, but otherwise without premium or penalty, and shall be accompanied
by interest on the principal amount prepaid through the date of prepayment

 

2.10.      Fees.

 

(a)          Unused Fee. The Borrower shall pay to the Agent for the account of
each Revolving Lender unused fees in respect of the Revolving Commitments, in an
aggregate amount equal to the product of (x) the Applicable Unused Fee Rate,
multiplied by (y) the daily unused amounts of the respective Revolving
Commitment of such Lender (excluding with respect to the Swing Line Lender the
amount of any Swing Line Loans) during the period from and including the date on
which the Effective Time shall occur to but excluding the date on which the
Revolving Commitments terminate. Accrued unused fees shall be payable quarterly
in arrears on the last Business Day of each March, June, September and December
and on the date on which the Revolving Commitments terminate.

 

(b)          Letter of Credit Fees. The Borrower shall pay with respect to
Letters of Credit issued hereunder the following fees:

 

(i)           with respect to each Letter of Credit issued hereunder, to the
Agent for the accounts of the Revolving Lenders a participation fee with respect
to their participations in such Letters of Credit which fee shall accrue at a
rate per annum equal to the Applicable Rate then used in determining interest on
Eurocurrency Revolving Loans on the Dollar Equivalent of the actual daily amount
of such Lender’s L/C Obligations (excluding any portion thereof attributable to
unreimbursed L/C Disbursements) during the period from and including the
Restatement Date to but excluding the later of the date on which there shall no
longer be any Letters of Credit outstanding hereunder, and

 

(ii)          with respect to each Letter of Credit issued hereunder, to the L/C
Issuer a fronting fee equal to 0.125% of the Dollar Equivalent of the face
amount of each Letter of Credit, along with the L/C Issuer’s standard and
customary fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.

 

Accrued fees for Letters of Credit shall be payable quarterly in arrears (i) no
later than ten (10) days after the last Business Day of each March, June,
September and December and (ii) on the date the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof, provided that
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand.

 

(c)          The Borrower agrees to pay to the Agent, for the accounts of the
Lenders, fees payable in the amounts and at the times set forth in the Fee
Letter and as otherwise separately agreed in writing between the Borrower and
the Agent.

 

(d)          The Borrower agrees to pay to the Agent, for its own account, fees
payable in the amounts and at the times set forth in the Fee Letter and as
otherwise separately agreed in writing between the Borrower and the Agent.

 

(e)          All fees payable hereunder shall be paid on the dates due, in Same
Day Funds. Fees paid shall not be refundable under any circumstances, absent
manifest error in the determination thereof.

 



 60 

 

 

2.11.      Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)          Computation of Interest and Fees. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365 day year), or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.08(a), bear interest for one (1) day.
Each determination by the Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(b)          Financial Statement Adjustments or Restatements. If, as a result of
any restatement of or other adjustment to the financial statements of the
Borrower and its Subsidiaries or for any other reason, the Borrower, or the
Lenders determine that (i)  the Core Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Core Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Agent for the account of the applicable Lenders or the L/C Issuer, as the
case may be, promptly on demand by the Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Agent, any Lender or the L/C Issuer,
as the case may be, under any provision of this Agreement to payment of any
Obligations hereunder at the Default Rate or under Article 10. The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

2.12.      Cash Collateral

 

(a)          Certain Credit Support Events. If (i)  the L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (ii)  as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, (iii)  the Borrower
shall be required to provide Cash Collateral pursuant to Section 2.09 or 10.02,
or (iv)  there shall exist a Defaulting Lender, the Borrower shall immediately
(in the case of clause (iii) above) or within one (1) Business Day (in all other
cases) following any request by the Agent or the L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.13(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). Additionally, if the Agent notifies the
Borrower at any time that the Outstanding Amount of all L/C Obligations at such
time exceeds 102% of the Letter of Credit Sublimit then in effect, then within
two (2) Business Days after receipt of such notice, the Borrower shall provide
Cash Collateral for the Outstanding Amount of the L/C Obligations in an amount
not less than the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Letter of Credit Sublimit.

 

(b)          Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Agent, for the benefit of the Agent, the L/C
Issuer and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.12(c). If at any time the Agent determines
that Cash Collateral is

 



 61 

 

 

subject to any right or claim of any Person other than the Agent or the L/C
Issuer as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Agent, pay or provide to the Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency. All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
one or more blocked, non-interest bearing deposit accounts at the Agent. The
Borrower shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.

 

(c)          Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.12 or
Sections 2.04, 2.09, 2.13 or 10.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Revolving Lender that is a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

 

(d)          Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Revolving Lender (or, as
appropriate, its assignee following compliance with Section 12.06(b)(vi))) or
(ii) the determination by the Agent and the L/C Issuer that there exists excess
Cash Collateral; provided, however, (A) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.13.      Defaulting Lenders

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)           Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 12.02.

 

(ii)          Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article 10 or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section
12.08 shall be applied at such time or times as may be determined by the Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the L/C Issuer or Swing Line Lender
hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.12; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; fifth, if so determined by the Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (A)  satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (B)  Cash Collateralize the L/C Issuer’s future Fronting Exposure

 



 62 

 

 

with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.12; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or the Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise as may be
required under the Loan Documents in connection with any Lien conferred
thereunder or directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (2) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 6.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.13(a)(v). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.13(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii)         Certain Fees.

 

(A)          Fees. No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.10(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)          Letter of Credit Fees. Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.12.

 

(C)          Defaulting Lender Fees. With respect to any Letter of Credit Fee
not required to be paid to any Defaulting Lender pursuant to clause (B) above,
the Borrower shall (1) pay to each Non-Defaulting Lender that portion of any
such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the L/C
Issuer the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

 

(iv)         Reallocation of Applicable Percentages to Reduce Fronting Exposure.
All or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages of the Revolving
Facility (calculated without regard to such Defaulting Lender’s

 



 63 

 

 

Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. Subject to Section 12.23, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)          Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (A) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (B) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.12.

 

(b)          Defaulting Lender Cure. If the Borrower, the Agent, Swing Line
Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.13(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

2.14.       Increase in Revolving Commitments

 

(a)          Request for Increase. Provided there exists no Default, upon notice
to the Agent (which shall promptly notify the Lenders), the Borrower may from
time to time, request an increase in the Aggregate Revolving Commitment by an
amount (for all such increases) not exceeding $100,000,000 (an “Incremental
Facility”); provided that (i) any such request for an increase shall be in a
minimum amount of $25,000,000, and (ii) the Borrower may make a maximum of three
such requests. At the time of sending such notice, the Borrower (in consultation
with the Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).

 

(b)          Lender Elections to Increase. Each Revolving Lender shall notify
the Agent within such time period whether or not it agrees to increase its
Revolving Commitment and, if so, whether by an amount equal to, greater than, or
less than its Applicable Percentage of such requested increase. Any Revolving
Lender not responding within such time period shall be deemed to have declined
to increase its Revolving Commitment.

 

(c)          Notification by Agent; Additional Lenders. The Agent shall notify
the Borrower and each Revolving Lender of the Revolving Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Agent, the L/C Issuer and the Swing Line
Lender (which approvals shall not be unreasonably withheld), the Borrower may
also invite additional Eligible Assignees to become Revolving Lenders pursuant
to a joinder agreement in form and substance satisfactory to the Agent and its
counsel.

 



 64 

 

 

(d)          Effective Date and Allocations. If the Aggregate Revolving
Commitments are increased in accordance with this Section, the Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Agent shall promptly notify the
Borrower and the Revolving Lenders of the final allocation of such increase and
the Increase Effective Date.

 

(e)          Conditions to Effectiveness of Increase. As a condition precedent
to such increase, (i) the Borrower shall deliver to the Agent a certificate on
behalf of itself and the other Loan Parties dated as of the Increase Effective
Date (in sufficient copies for each Lender) signed by a Responsible Officer of
the Borrower (x) certifying and attaching the resolutions adopted by each Loan
Party approving or consenting to such increase, and (y) in the case of the
Borrower, certifying that, before and after giving effect to such increase, (A)
the representations and warranties contained in Article 5 and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in Section 7.04 shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 8.01, and (B) both before and after giving
effect to the Incremental Facility, no Default exists. The Borrower shall
deliver or cause to be delivered any other customary documents, including,
without limitation, legal opinions) as reasonably requested by the Agent in
connection with any Incremental Facility. The Borrower shall borrow Revolving
Loans and prepay any Revolving Loans outstanding on the Increase Effective Date
(and pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Revolving Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Revolving
Commitments under this Section.

 

(f)          Conflicting Provisions. This Section shall supersede any provisions
in Section 2.08(h) or Section 12.02 to the contrary.

 

(g)          Incremental Facility. Except as otherwise specifically set forth
herein, all of the other terms and conditions applicable to such Incremental
Facility shall be identical to the terms and conditions applicable to the
Revolving Loans.

 

Article 3

 

Taxes, Yield Protection and Illegality

 

3.01.       Taxes.

 

(a)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.

 

(i)           Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the Agent)
require the deduction or withholding of any Tax from any such payment by the
Agent, then the Agent shall be entitled to make such deduction or withholding,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

 

(ii)          If any Loan Party or the Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then  (A) the Agent shall
withhold or make such deductions as are determined by the Agent to be required
based upon the information and documentation it has received pursuant to
subsection (e) below,  (B) the Agent shall timely pay the full amount withheld
or deducted to the

 



 65 

 

 

relevant Governmental Authority in accordance with the Code, and (C)  to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(iii)         If any Loan Party or the Agent shall be required by any applicable
Laws other than the Code to withhold or deduct any Taxes from any payment, then
(A)  such Loan Party or the Agent, as required by such Laws, shall withhold or
make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B)  such Loan Party or the Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C)  to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

 

(b)          Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

 

(c)          Tax Indemnifications.

 

(i)           Each of the Loan Parties shall, and does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Agent), or by the
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.

 

(ii)          Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify and shall make payment in respect thereof within ten (10) days after
demand therefor, (A)  the Agent against any Indemnified Taxes attributable to
such Lender or the L/C Issuer (but only to the extent that any Loan Party has
not already indemnified the Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so),  (B) the Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 12.06(d) relating to the
maintenance of a Participant Register and (C)  the Agent and the Loan Parties,
as applicable, against any Excluded Taxes attributable to such Lender or the L/C
Issuer, in each case, that are payable or paid by the Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Agent to set off and apply any and all amounts at any time owing
to such Lender or

 



 66 

 

 

the L/C Issuer, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Agent under this clause (ii).

 

(d)          Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority, as provided in this
Section 3.01, the Borrower shall deliver to the Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment within the possession or control of the Borrower and reasonably
satisfactory to the Agent.

 

(e)          Status of Lenders; Tax Documentation.

 

(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
prescribed by applicable Law or the taxing authorities of a jurisdiction
pursuant to applicable Law or reasonably requested by the Borrower or the Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
or the Agent, shall deliver such other documentation prescribed by applicable
Law or reasonably requested by the Borrower or the Agent as will enable the
Borrower or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B)
required by applicable Law of other than the Code or the taxing authorities of
the jurisdiction pursuant to such applicable Law to comply with the requirements
for exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)          Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Agent on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), whichever of the
following is applicable:

 

(1)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article

 



 67 

 

 

of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)          executed copies of IRS Form W-8ECI;

 

(3)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

 

(4)          to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), executed copies of
any other form prescribed by applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s

 



 68 

 

 

obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(iii)         Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Agent in writing of its legal inability to
do so.

 

(f)          Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall the Agent have any obligation to file for or otherwise pursue
on behalf of a Lender or the L/C Issuer, or have any obligation to pay to any
Lender or the L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or the L/C Issuer, as the case may be. If
any Recipient determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to such Loan Party an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section 3.01 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) incurred by such Recipient, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that each Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

 

(g)          Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Agent or any assignment of rights
by, or the replacement of, a Lender or the L/C Issuer, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

3.02.       Illegality and Designated Lenders. If any Lender determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to perform any
of its obligations hereunder or to make, maintain or fund or charge interest
with respect to any Credit Extension for which interest is determined by
reference to the Eurocurrency Rate or to determine or charge interest rates
based upon the Eurocurrency Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Borrower through
the Agent, (a)  any obligation of such Lender to issue, make, maintain, fund or
charge interest with respect to any such Credit Extension or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended, and  (b) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Agent and the Borrower that the circumstances
giving rise to such determination no

 



 69 

 

 

longer exist. Upon receipt of such notice, (i)  the Borrower shall, upon demand
from such Lender (with a copy to the Agent), prepay or, if applicable, convert
all Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans and (ii)  if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Agent shall during the period of such suspension compute
the Base Rate applicable to such Lender without reference to the Eurocurrency
Rate component thereof until the Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted,
together with any additional amounts required pursuant to Section 3.05.

 

3.03.       Inability to Determine Rates.

 

(a)          If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i)  the Agent determines that  (A)
deposits (whether in Dollars or an Alternative Currency) are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, or (B)
 (x) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan and (y) the circumstances
in Section 3.03(c)(i) do not apply (in each case with respect to this clause
(i), “Impacted Loans”), or (ii) the Agent or the Required Lenders determine that
for any reason Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Agent (or, in the case of a
determination by the Required Lenders described in Section 3.03(a)(ii), until
the Agent upon the instruction of the Required Lenders) revokes such notice.
Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in the
affected currency or currencies (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods) or, failing that, if applicable, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
Dollars in the amount specified therein.

 

(b)          Notwithstanding the foregoing, if the Agent has made the
determination described in clause (i) of Section 3.03(a), the Agent, in
consultation with the Borrower, may establish an alternative interest rate for
the Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) the Agent revokes the notice
delivered with respect to the Impacted Loans under clause (i) of Section
3.03(a), (2) the Agent or the Required Lenders notify the Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (3) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Agent and the Borrower written notice thereof.

 



 70 

 

 

(c)          Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Agent (with, in the case of the Required Lenders, a copy to Borrower) that
the Borrower or Required Lenders (as applicable) have determined, that:

 

(i)           adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)          the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

 

(iii)         syndicated loans currently being executed, or that include
language similar to that contained in this Section, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,

 

then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice , as applicable, the Agent and the Borrower may amend
this Agreement to replace LIBOR with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar Dollar-denominated syndicated credit facilities for such alternative
benchmarks (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Agent written notice that such Required
Lenders do not accept such amendment. Such LIBOR Successor Rate shall be applied
in a manner consistent with market practice, provided that to the extent such
market practice is not administratively feasible for the Agent, such LIBOR
Successor Rate shall be applied in a manner as otherwise reasonably determined
by the Agent.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Borrower and each Lender.
 Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans denominated in Dollars shall be suspended, (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency
Rate component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans (subject to
the foregoing clause (y)) in the amount specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

As used in this paragraph (c):

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Agent designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time).

 



 71 

 

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Agent, to reflect the adoption of such LIBOR Successor Rate
and to permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent determines that adoption of
any portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Agent determines in consultation with
the Borrower).

 

3.04.       Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(d)) or
the L/C Issuer;

 

(ii)          subject any Recipient to any Taxes (other than (A)  Indemnified
Taxes,  (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C)  Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)         impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)          Capital Requirements. If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 



 72 

 

 

(c)          Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or the L/C
Issuer’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

 

(e)          Reserves on Eurocurrency Rate Loans. The Borrower shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least ten (10) days’ prior notice (with a copy
to the Agent) of such additional interest or costs from such Lender. If a Lender
fails to give notice ten (10) days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable ten (10) days from receipt of
such notice.

 

3.05.       Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Agent) from time to time, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;

 

(c)          any failure by the Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

 



 73 

 

 

(d)          any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 12.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank eurodollar market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.

 

3.06.       Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or
any Governmental Authority for the account of any Lender or the L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then at the request of the Borrower, such Lender or the L/C Issuer shall,
as applicable, use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i)  would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii)  in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

 

(b)          Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with Section
12.13.

 

3.07.       Survival. All of the Borrower’s obligations under this Article 3
shall survive termination of the Commitments, repayment of all other Obligations
hereunder, resignation of the Agent and the Facility Termination Date.

 

Article 4

 

Guarantee by Guarantors

 

4.01.       The Guarantee. Each Guarantor hereby absolutely and unconditionally,
jointly and severally guarantees, as primary obligor and as a guaranty of
payment and performance and not merely as a guaranty of collection, prompt
payment when due, whether at stated maturity, by required prepayment,

 



 74 

 

 

upon acceleration, demand or otherwise, and at all times thereafter, of any and
all Secured Obligations (for each Guarantor, subject to the proviso in this
sentence, its “Guaranteed Obligations”); provided that (a) the Guaranteed
Obligations of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor and (b) the liability of each Guarantor individually
with respect to this Guaranty shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code of the United States or any
comparable provisions of any applicable state law or other applicable Law. The
Agent’s books and records showing the amount of the Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor, and conclusive for the purpose of establishing the amount of the
Secured Obligations absent manifest error. This Guaranty shall not be affected
by the genuineness, validity, regularity or enforceability of the Secured
Obligations or any instrument or agreement evidencing any Secured Obligations,
or by the existence, validity, enforceability, perfection, non-perfection or
extent of any collateral therefor, or by any fact or circumstance relating to
the Secured Obligations which might otherwise constitute a defense to the
obligations of the Guarantors, or any of them, under this Guaranty, and each
Guarantor hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to any or all of the foregoing. The Guarantors
hereby expressly waive diligence, presentment, demand of payment, protest and
all notices whatsoever, and any requirement that the Agent, the L/C Issuer or
any Lender exhaust any right, power or remedy or proceed against the Borrower
hereunder or under the other Loan Documents or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Secured Obligations.

 

4.02.       Rights of Lenders. Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a)  amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Secured Obligations or
any part thereof; (b)  take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Secured Obligations; (c)  apply such security and direct the
order or manner of sale thereof as the Agent, the L/C Issuer and the Lenders in
their sole discretion may determine; and (d)  release or substitute one or more
of any endorsers or other guarantors of any of the Secured Obligations. Without
limiting the generality of the foregoing, each Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of such Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of such Guarantor.

 

4.03.       Rights of Lenders. Each Guarantor waives (a)  any defense arising by
reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Secured Party) of the liability of the Borrower or any other
Loan Party; (b)  any defense based on any claim that such Guarantor’s
obligations exceed or are more burdensome than those of the Borrower or any
other Loan Party; (c)  the benefit of any statute of limitations affecting any
Guarantor’s liability hereunder; (d)  any right to proceed against the Borrower
or any other Loan Party, proceed against or exhaust any security for the Secured
Obligations, or pursue any other remedy in the power of any Secured Party
whatsoever;  (e) any benefit of and any right to participate in any security now
or hereafter held by any Secured Party; and (f)  to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by applicable Law limiting the liability of or exonerating guarantors
or sureties. Each Guarantor expressly waives all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the Secured
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Secured Obligations

 

4.04.       Obligations Independent. The obligations of each Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Secured Obligations and the

 



 75 

 

 

obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

 

4.05.       Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Secured Obligations and
any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and the Commitments and the Facilities are terminated. If any
amounts are paid to a Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Secured Parties and
shall forthwith be paid to the Secured Parties to reduce the amount of the
Secured Obligations, whether matured or unmatured.

 

4.06.       Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Secured Obligations now or hereafter existing and
shall remain in full force and effect until the Facility Termination Date.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower or a Guarantor is made, or any of the Secured Parties exercises its
right of setoff, in respect of the Secured Obligations and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.

 

4.07.       Stay of Acceleration. If acceleration of the time for payment of any
of the Secured Obligations is stayed, in connection with any case commenced by
or against a Guarantor or the Borrower under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by each Guarantor,
jointly and severally, immediately upon demand by the Secured Parties.

 

4.08.       Condition of Borrower. Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as such Guarantor requires, and that none of the Secured Parties has any duty,
and such Guarantor is not relying on the Secured Parties at any time, to
disclose to it any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (each Guarantor waiving any
duty on the part of the Secured Parties to disclose such information and any
defense relating to the failure to provide the same).

 

4.09.       Appointment of Borrower. Each of the Loan Parties hereby appoints
the Borrower to act as its agent for all purposes of this Agreement, the other
Loan Documents and all other documents and electronic platforms entered into in
connection herewith and agrees that (a) the Borrower may execute such documents
and provide such authorizations on behalf of such Loan Parties as the Borrower
deems appropriate in its sole discretion and each Loan Party shall be obligated
by all of the terms of any such document and/or authorization executed on its
behalf,  (b) any notice or communication delivered by the Agent, L/C Issuer or a
Lender to the Borrower shall be deemed delivered to each Loan Party and  (c) the
Agent, L/C Issuer or the Lenders may accept, and be permitted to rely on, any
document, authorization, instrument or agreement executed by the Borrower on
behalf of each of the Loan Parties.

 

4.10.      Right of Contribution. The Guarantors agree among themselves that, in
connection with payments made hereunder, each Guarantor shall have contribution
rights against the other Guarantors as permitted under applicable Law.

 



 76 

 

 

4.11.      Keep-Well. Each Loan Party that is a Qualified ECP Guarantor at the
time the Guaranty or the grant of a Lien under the Loan Documents, in each case,
by any Specified Loan Party becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Article 4 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Secured Obligations have been indefeasibly paid
and performed in full. Each Loan Party intends this Section to constitute, and
this Section shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of, each Specified
Loan Party for all purposes of the Commodity Exchange Act.

 

4.12.      Instrument for the Payment of Money. Each of the Guarantors hereby
acknowledges that the guarantee in this Article 4 constitutes an instrument for
the payment of money, and consents and agrees that the Agent, the L/C Issuer, or
any Lender, at its sole option, in the event of a dispute by such Guarantor in
the payment of any moneys due hereunder, shall have the right to summary
judgment or such other expedited procedure as may be available for a suit on a
note or other instrument for the payment of money.

 

Article 5

 

The Collateral

 

5.01.       Grant of Security Interest. As security for due and punctual payment
and performance of the Secured Obligations, each Loan Party (other than the
Special Guarantors) hereby grants to the Agent for the ratable benefit of the
Lenders, the L/C Issuer and any Hedge Bank a continuing security interest in and
lien on all tangible and intangible property and assets of such Loan Party,
whether now owned or existing or hereafter acquired or arising, together with
any and all additions thereto and replacements therefor and proceeds and
products thereof (collectively referred to for purposes of this Article 5 as
“Collateral”), including without limitation the property described below:

 

(a)          all tangible personal property, including without limitation all
present and future goods, inventory (including, without limitation, all
merchandise, raw materials, work in process, finished goods and supplies),
machinery, equipment, motor vehicles, rolling stock, tools, furniture, fixtures,
office supplies, computers, computer software and associated equipment, whether
now owned or hereafter acquired, including, without limitation, all tangible
personal property used in the operation of the business of such Loan Party;

 

(b)          all rights under all present and future authorizations, permits,
licenses and franchises issued, granted or licensed to such Loan Party for the
operation of its business;

 

(c)          all Patents of such Loan Party;

 

(d)          all Trademarks of such Loan Party;

 

(e)          all Copyrights of such Loan Party;

 



 77 

 

 

(f)          the entire goodwill of business of such Loan Party and all other
general intangibles (including know-how, trade secrets, customer lists,
proprietary information, inventions, domain names, methods, procedures and
formulae) connected with the use of and symbolized by any Patents, Trademarks or
Copyrights of such Loan Party;

 

(g)          all rights under all present and future vendor or customer
contracts and all franchise, distribution, design, consulting, construction,
engineering, management and advertising and related agreements;

 

(h)          all rights under all present and future leases of real and personal
property; and

 

all other personal property, including, without limitation, all present and
future accounts, accounts receivable, cash, cash equivalents, deposits, deposit
accounts, loss carry back, tax refunds, insurance proceeds, premiums, rebates
and refunds, choses in action, investment property, securities, partnership
interests, limited liability company interests, contracts, contract rights,
general intangibles (including without limitation, all customer and advertiser
mailing lists, intellectual property, patents, copyrights, trademarks, trade
secrets, trade names, domain names, goodwill, customer lists, advertiser lists,
catalogs and other printed materials, publications, indexes, lists, data and
other documents and papers relating thereto, blueprints, designs, charts, and
research and development, whether on paper, recorded electronically or
otherwise), all websites (including without limitation, all content, HTML
documents, audiovisual material, software, data, hardware, access lines,
connections, copyrights, trademarks, patents and trade secrets relating to such
websites) and domain names, any information stored on any medium, including
electronic medium, related to any of the personal property of such Loan Party,
all financial books and records and other books and records relating, in any
manner, to the business of such Loan Party, all proposals and cost estimates and
rights to performance, all instruments and promissory notes, documents and
chattel paper, and all debts, obligations and liabilities in whatever form owing
to such Loan Party from any person, firm or corporation or any other legal
entity, whether now existing or hereafter arising, now or hereafter received by
or belonging or owing to such Loan Party; and all guaranties and security
therefor, and all letters of credit and other supporting obligations in respect
of such debts, obligations and liabilities.

 

Any of the foregoing terms which are defined in the Uniform Commercial Code
shall have the meaning provided in the Uniform Commercial Code, as amended and
in effect from time to time, as supplemented and expanded by the foregoing.

 

The term “Collateral” shall in no event include (A) the tangible and intangible
property and assets of the Special Guarantors or a pledge of the Equity
Interests of Ameresco CT and Ameresco Evansville, (B) any Energy Conservation
Financing Collateral, (C) any rights under any license or lease, in each case
with respect to each of clauses (B) and (C), to the extent (and only to the
extent) the grant of a security interest pursuant to this Agreement and the
other Loan Documents (ii) would invalidate the underlying rights of such Loan
Party under an Energy Conservation Project Financing relating to such Energy
Conservation Financing Collateral or such license or lease, (iii) is prohibited
by such Energy Conservation Project Financing or such license or lease, without
the consent of any other party thereto, (iv) would give any other party to such
Energy Conservation Project Financing or such license or lease the right to
terminate its obligations thereunder, or (v) is not permitted without consent,
unless in each case, all necessary consents to such grant of a security interest
have been obtained from the other parties thereto; provided, however, that,
notwithstanding the foregoing provisions of this paragraph, (x) the foregoing
grant of security interest shall extend to, and the Collateral hereunder shall
include, any and all proceeds of any such Energy Conservation Project Financing
or such license or lease to the extent that the assignment or encumbering of
such proceeds is not prohibited by applicable law, (y) immediately upon the
ineffectiveness, lapse, waiver or termination of any such provision or
restriction referred to above in this sentence, the Collateral hereunder shall
include, and such Loan Party shall be deemed to have granted a security interest
in, all such

 



 78 

 

 

rights and interests in and to each and every license or lease to which such
provision or restriction pertained as if such provision or restriction had never
been in effect and (z) the Collateral shall include, and the Loan Party shall be
deemed to have granted a security interest in, any of such Loan Party’s rights,
interests, licenses or leases and any other rights and assets that would not
constitute Collateral if the foregoing provisions of this sentence governed, if
and to the extent that the issuer of or other party to such Energy Conservation
Project Financing or such license or lease has consented to such grant or to the
extent that any term of any such rights, interests, licenses or leases would be
rendered ineffective pursuant to the Uniform Commercial Code or any other
applicable law (including any federal, state or foreign bankruptcy, insolvency
or similar law), (A) any property to the extent that a grant of a security
interest in such property is prohibited by applicable law or regulations of any
Governmental Authority or requires a consent not obtained of any Governmental
Authority pursuant to such applicable law or regulation, (B) any equipment (as
such term is defined in the UCC) owned by any Loan Party that is subject to a
purchase money Lien or a capital lease permitted (or, if not addressed therein,
not prohibited) pursuant to this Agreement if the contract or other agreement in
which such Lien is granted (or in the documentation providing for such capital
lease) prohibits or requires the consent of any Person other than such Loan
Party as a condition to the creation of any other Lien on such equipment, but
only, in each case, to the extent, and for so long as, the Indebtedness secured
by the applicable Lien or the capital lease has not been repaid in full or the
applicable prohibition (or consent requirement) has not otherwise been removed
or terminated, (C) motor vehicles, aircraft, rolling stock and vessels owned or
leased by any Loan Party (as such terms are defined in the UCC) and any other
assets subject to certificates of title, (D) any “intent-to-use” application for
registration of a Trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to Section
1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c)
of the Lanham Act with respect thereto, solely to the extent, if any, that, and
solely during the period, if any, in which, the grant of a security interest
therein would impair the validity or enforceability of any registration that
issues from such intent-to-use application under applicable federal law, (E) any
permit or approval of any Governmental Authority (“Governmental Approval”) which
by its terms, or in the case of any Governmental Approval or any of the other
foregoing property which by operation of applicable law, would become void,
voidable, terminable, revocable or otherwise violated if mortgaged, pledged or
assigned hereunder or if a security interest therein was granted hereunder (or
which applicable law prohibits the mortgaging, pledging or assigning or granting
of a security interest therein) to the extent necessary to avoid such voidness,
voidability, terminability, revocability, violation or prohibition, and (F) any
other assets (but not the proceeds thereof) that have been sold, transferred or
otherwise disposed of in accordance with Section 9.04.

 

5.02.       Special Warranties and Covenants of the Loan Parties. Each Loan
Party (other than the Special Guarantors) hereby warrants and covenants to the
Agent and the Lenders that:

 

(a)          Such Loan Party has delivered or caused to be delivered to the
Agent a Perfection Certificate in substantially the form of Exhibit C hereto.
All information set forth in such Perfection Certificate is true and correct in
all material respects and the facts contained in such Perfection Certificate are
accurate in all material respects as of the date of this Agreement. Each such
Loan Party agrees to supplement its Perfection Certificate promptly after
obtaining information which would require a material correction or addition to
such Perfection Certificate.

 

(b)          Such Loan Party will not change its jurisdiction of organization,
principal or any other place of business, or the location of any Collateral from
the locations set forth in the Perfection Certificate delivered by such Loan
Party, or make any change in its name or conduct its business operations under
any fictitious business name or trade name, without, in any such case, at least
fifteen (15) days’ prior written notice to the Agent; provided that the
inventory of such Loan Party may be in the possession of manufacturers or
processors in any jurisdiction in which all necessary UCC financing statements
have been

 



 79 

 

 

filed by the Agent and with respect to which the Agent has received waiver
letters from all landlords, warehousemen and processors in form and substance
acceptable to the Agent.

 

(c)          Except for Collateral that is obsolete or no longer used in their
business, such Loan Party will keep the Collateral in good order and repair
(normal wear excepted) and adequately insured at all times in accordance with
the provisions of Section 8.05. Such Loan Parties will pay promptly when due all
taxes and assessments on the Collateral or for its use or operation, except for
taxes and assessments permitted to be contested as provided in Section 8.04.
Following the occurrence and during the continuance of an Event of Default, the
Agent may at its option discharge any taxes or Liens to which any Collateral is
at any time subject (other than Permitted Liens), and may, upon the failure of
the Loan Parties (other than the Special Guarantors) to do so in accordance with
this Agreement, purchase insurance on any Collateral and pay for the repair,
maintenance or preservation thereof, and each such Loan Party agrees to
reimburse the Agent on demand for any payments or expenses incurred by the Agent
or the Lenders pursuant to the foregoing authorization and any unreimbursed
amounts shall constitute Secured Obligations for all purposes hereof.

 

(d)          The Agent may at reasonable times request and such Loan Party shall
deliver copies of all customer lists and vendor lists.

 

(e)          To the extent, if any, that such Loan Party’s signature is required
therefor, such Loan Party will promptly execute and deliver to the Agent such
financing statements and amendments thereto, certificates and other documents or
instruments as may be necessary to enable the Agent to perfect or from time to
time renew the security interest granted hereby, including, without limitation,
such financing statements and amendments thereto, certificates and other
documents as may be necessary to perfect a security interest in any additional
Collateral hereafter acquired by such Loan Party or in any replacements or
proceeds thereof. Such Loan Party authorizes and appoints the Agent, in case of
need, to execute such financing statements, certificates and other documents
pertaining to the Agent’s security interest in the Collateral in its stead if
such Loan Party’s signature is required therefor and such Loan Party fails to so
execute such documents, with full power of substitution, as such Debtor’s
attorney in fact. Such Loan Party further agrees that a carbon, photographic or
other reproduction of a security agreement or financing statement is sufficient
as a financing statement under this Agreement and the other Loan Documents.

 

(f)          Such Loan Party hereby irrevocably authorizes the Agent, at any
time and from time to time, to file in any jurisdiction financing statements and
amendments thereto that (i) indicate the Collateral (x) as all assets of such
Loan Party or words of similar effect, regardless of whether any particular
asset falls within the scope of Article 9 of the Uniform Commercial Code of the
State of New York or such jurisdiction or (y) as being of an equal or lesser
scope or with greater detail and (ii) which contain any other information
required by Article 9 of the Uniform Commercial Code (including Part 5 thereof)
for the sufficiency or filing office acceptance of any financing statement or
amendment, including whether (A) such Loan Party is an organization, the type of
organization and any organization identification number issued to such Loan
Party and (B) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of the real property to which the Collateral relates.
Such Loan Parties agree to furnish any such information to the Agent promptly
upon reasonable request. Each such Loan Party also ratifies its authorization
for the Agent to have filed in any Uniform Commercial Code jurisdiction any like
initial financing statements or amendments thereto if filed prior to the date
hereof.

 

(g)          Such Loan Party agrees that it will join with the Agent in
executing and, at its own expense, will file and refile, or permit the Agent to
file and refile such financing statements, continuation statements and other
documents (including, without limitation, this Agreement and licenses to use
software and other property protected by copyright), in such offices (including,
without limitation, the PTO, the United States Copyright Office, and appropriate
state patent, trademark and copyright offices), as the Agent may

 



 80 

 

 

reasonably deem necessary or appropriate, wherever required or permitted by law
in order to perfect and preserve the rights and interests granted to the Agent
in Patents, Trademarks and Copyrights hereunder. Such Loan Party will give the
Agent notice of each office at which records of such Loan Party pertaining to
all intangible items of Collateral are kept. Except as may be provided in such
notice, the records concerning all intangible Collateral are and will be kept at
the address shown in the respective Perfection Certificate for such Loan Party
as the principal place of business of such Loan Party.

 

(h)          Such Loan Parties are the sole and exclusive owners of the websites
and domain names listed on Schedule 5.02 hereto and have registered such domain
names with the applicable authority for registration of the same which provides
for the exclusive use by such Loan Parties of such domain names. The websites do
not contain, to the knowledge of such Loan Parties, any material, the
publication of which may result in (a) the violation of rights of any person or
(b) a right of any person against the publisher or distributor of such material.

 

(i)           Such Loan Parties shall, annually by the end of the first calendar
quarter following the previous calendar year, provide written notice to the
Agent of all applications for registration of Patents, Trademarks or Copyrights,
to the extent such applications exist, made during the preceding calendar year.
Such Loan Parties shall file and prosecute diligently all applications for
registration of Patents, Trademarks or Copyrights now or hereafter pending that
would be necessary to the business of the Loan Parties to which any such
applications pertain, and to do all acts, in any such instance, necessary to
preserve and maintain all rights in such registered Patents, Trademarks or
Copyrights unless such Patents, Trademarks or Copyrights are not material to the
business of such Loan Parties, as reasonably determined by such Loan Parties
consistent with prudent and commercially reasonable business practices. Any and
all costs and expenses incurred in connection with any such actions shall be
borne by such Loan Parties. Except in accordance with prudent and commercially
reasonable business practices, such Loan Parties shall not abandon any right to
file a Patent, Trademark or Copyright application or any pending Patent,
Trademark or Copyright application or any registered Patent, Trademark or
Copyright, in each case material to its business, without the consent of the
Agent.

 

(j)          The domain name servers used in connection with the domain names of
such Loan Parties and all other relevant information pertaining to such domain
names, and the administrative contacts used in connection with the registration
of such domain names are identified on Schedule 5.02 hereof. No such Loan Party
will change such domain name servers without 10 days’ prior notice to the Agent.
No such Loan Party will cause a change in the identity of any domain name
administrative contact without 10 days’ prior notice to the Agent.

 

(k)          If any such Loan Party is, now or at any time hereafter, a
beneficiary under a letter of credit in an amount equal to or greater than
$100,000, such Loan Party shall promptly notify the Agent thereof and, at the
request and option of the Agent, such Loan Party shall, pursuant to an agreement
in form and substance satisfactory to the Agent, either (i) arrange for the
issuer and any confirmer or other nominated person of such letter of credit to
consent to an assignment to the Agent of the proceeds of the letter of credit or
(ii) arrange for the Agent to become the transferee beneficiary of the letter of
credit, with the Agent agreeing, in each case, that the proceeds of the letter
of credit are to be applied by the Agent against the Secured Obligations as
provided in this Agreement.

 

(l)           To the extent any such Loan Party shall, now or at any time
hereafter, hold or acquire any promissory note or other instrument or tangible
chattel paper (other than a construction contract entered into by any such Loan
Party in the ordinary course of such Loan Party’s business) in an amount equal
to or greater than $100,000, such Loan Party will promptly notify the Lender
thereof and, at the request and option of the Lender, such Debtor will deliver
such promissory note or other instrument or tangible chattel

 



 81 

 

 

paper to the Lender to be held as Collateral hereunder, together with an
endorsement thereof reasonably satisfactory in form and substance to the Lender.

 

(m)         If, now or at any time hereafter, any such Loan Party shall obtain
or hold any investment property or electronic chattel paper in an amount equal
to or greater than $100,000, such Loan Party will promptly notify the Lender
thereof and, at the request and option of the Lender, such Loan Party will take
or cause to be taken such steps as the Lender may reasonably request for the
Lender to obtain “control” (as provided in Sections 9-105 and 9-106 of the
Uniform Commercial Code of the State of New York, as amended and in effect from
time to time) of such Collateral.

 

(n)          No such Loan Party holds any commercial tort claims, as defined in
Article 9 of the Uniform Commercial Code, except as indicated in the Perfection
Certificates attached hereto as Exhibit C. If any such Loan Party shall at any
time acquire a commercial tort claim, such Loan Party shall immediately notify
the Lender in a writing signed by such Loan Party of the brief details thereof
and grant to the Lender in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Lender.

 

(o)          If any such Loan Party has accounts receivable in respect of which
the account debtor is located in Minnesota, the Loan Parties represent and
warrant that the applicable Loan Party has filed and shall file all
legally-required Notice of Business Activities Reports and comparable reports
with the appropriate government authorities.

 

5.03.       Fixtures, etc. It is the intention of the parties hereto that none
of the Collateral shall become fixtures and, except as set forth on Schedule
5.03 attached hereto and except for Collateral which becomes a fixture pursuant
to any construction contract entered into by a Loan Party the ordinary course of
such Loan Party’s business, each Loan Party will take all such reasonable action
or actions as may be necessary to prevent any of the Collateral from becoming
fixtures. Without limiting the generality of the foregoing, each Loan Party
will, if requested by the Agent, use commercially reasonable efforts to obtain
waivers of Liens, in form satisfactory to the Agent, from each lessor of real
property on which any of the Collateral is or is to be located to the extent
requested by the Agent.

 

5.04.       Right of Agent to Dispose of Collateral, etc. Upon the occurrence
and during the continuance of any Event of Default, but subject to the
provisions of the Uniform Commercial Code or other applicable law, in addition
to all other rights under applicable law and under the Loan Documents, the Agent
shall have the right to take possession of the Collateral and, in addition
thereto, the right to enter upon any premises on which the Collateral or any
part thereof may be situated and remove the same therefrom. The Agent may
require the Loan Parties (other than the Special Guarantors) to make the
Collateral (to the extent the same is moveable) available to the Agent at a
place to be designated by the Agent or transfer any information related to the
Collateral to the Agent by electronic medium. Unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Agent will give the Loan Parties at least ten
(10) days’ prior written notice of the time and place of any public sale thereof
or of the time after which any private sale or any other intended disposition
thereof is to be made. Any such notice shall be deemed to meet any requirement
hereunder or under any applicable law (including the Uniform Commercial Code)
that reasonable notification be given of the time and place of such sale or
other disposition.

 

5.05.       Right of Agent to Use and Operate Collateral, etc. Upon the
occurrence and during the continuance of any Event of Default, subject to the
provisions of the Uniform Commercial Code or other applicable law, the Agent
shall have the right and power (a) to take possession of all or any part of the
Collateral, and to exclude the Loan Parties and all persons claiming under the
Loan Parties wholly or partly therefrom, and thereafter to hold, store, and/or
use, operate, manage and control the same, and (b) to grant

 



 82 

 

 

a license to use, or cause to be granted a license to use, any or all of the
Patents, Trademarks and Copyrights (in the case of Trademarks, along with the
goodwill associated therewith), but subject to the terms of any licenses. Upon
any such taking of possession, the Agent may, from time to time, at the expense
of the Loan Parties, make all such repairs, replacements, alterations, additions
and improvements to and of the Collateral as the Agent may deem proper. In any
such case the Agent shall have the right to manage and control the Collateral
and to carry on the business and to exercise all rights and powers of the Loan
Parties in respect thereto as the Agent shall deem best, including the right to
enter into any and all such agreements with respect to the operation of the
Collateral or any part thereof as the Agent may see fit; and the Agent shall be
entitled to collect and receive all rents, issues, profits, fees, revenues and
other income of the same and every part thereof. Such rents, issues, profits,
fees, revenues and other income shall be applied to pay the expenses of holding
and operating the Collateral and of conducting the business thereof, and of all
maintenance, repairs, replacements, alterations, additions and improvements, and
to make all payments which the Agent may be required or may elect to make, if
any, for taxes, assessments, insurance and other charges upon the Collateral or
any part thereof, and all other payments which the Agent may be required or
authorized to make under any provision of this Agreement (including reasonable
legal costs and attorneys’ fees). The Agent shall apply the remainder of such
rents, issues, profits, fees, revenues and other income as provided in Section
5.06.

 

5.06.       Proceeds of Collateral. After deducting all reasonable costs and
expenses of collection, storage, custody, sale or other disposition and delivery
(including reasonable legal costs and attorneys’ fees) and all other charges
against the Collateral, the Agent shall apply the residue of the proceeds of any
such sale or disposition to the Secured Obligations in accordance with the terms
hereof and any surplus shall be returned to the Loan Parties or to any Person or
party lawfully entitled thereto (including, if applicable, any holders of
Subordinated Indebtedness). In the event the proceeds of any sale, lease or
other disposition of the Collateral are insufficient to pay all of the Secured
Obligations in full, the Loan Parties will be liable for the deficiency,
together with interest thereon at the Default Rate, and the cost and expenses of
collection of such deficiency, including (to the extent permitted by law),
without limitation, reasonable attorneys’ fees, expenses and disbursements.

 

Article 6

 

Conditions

 

6.01.       Effective Time. The obligations of the Revolving Lenders to make
Revolving Loans, of the Term Loan Lenders to make Term Loans, of the Swing Line
Lender to make Swing Line Loans, and of the L/C Issuer to issue Letters of
Credit hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

 

(a)          The Agent’s receipt of the following, each of which shall be
originals or telecopies or electronic transmission (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Restatement Date (or, in the
case of certificates of governmental officials, a recent date before the
Restatement Date) and each in form and substance satisfactory to the Agent and
each of the Lenders:

 

(i)           Agreement. Either a counterpart of this Agreement signed on behalf
of such party or written evidence satisfactory to the Agent (which may include
telecopy or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement;

 

(ii)          Notes. A duly completed and executed Revolving Note for the
account of each Revolving Lender, a duly completed and executed Swing Line Note
in the principal amount of the

 



 83 

 

 

Swing Line Commitment for the account of the Swing Line Lender, and a duly
completed and executed Term Note for the account of each Term Loan Lender, for
each such Lender requesting the same.

 

(iii)         Existence and Good Standing. Such documents and certificates as
the Agent or Special Counsel may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the transactions contemplated hereby and any other legal matters relating to
the Loan Parties, this Agreement or the other Loan Documents, all in form and
substance reasonably satisfactory to the Agent and Special Counsel.

 

(iv)         Security Interests in Personal and Mixed Property. Evidence
satisfactory to the Agent that the Loan Parties (other than the Special
Guarantors) shall have taken or caused to be taken (or authorized the Agent to
take or cause to be taken) all such actions, executed and delivered or caused to
be executed and delivered all such agreements, documents and instruments and
made or caused to be made all such filings and recordings (other than filings or
recordings to be made by the Agent on or after the Restatement Date) that may be
necessary or, in the opinion of the Agent, desirable in order to create in favor
of the Agent, for the benefit of the Lenders, valid and (upon such filing and
recording) perfected First Priority security interests in the entire personal
and mixed property Collateral.

 

(v)          Evidence of Insurance. Certificates from the Loan Parties’
insurance brokers that all insurance required to be maintained pursuant to
Section 8.05 is in full force and effect and that the Agent on behalf of the
Lenders has been named as additional insured or loss payee thereunder to the
extent required under Section 8.05.

 

(vi)         Existing Debt; Liens. Evidence that all principal, interest, and
other amounts owing in respect of all Existing Debt of the Loan Parties (other
than Indebtedness permitted to remain outstanding in accordance with
Section 9.01 hereof) will be repaid in full as of the Effective Time, and that
with respect to all Indebtedness permitted to remain outstanding in accordance
with Section 9.01 hereof, any defaults or events of default existing as of the
Restatement Date with respect to such Indebtedness will be cured or waived
immediately following the funding of the initial Loans; and evidence that as of
the Effective Time, the Property of the Loan Parties is not subject to any Liens
(other than Liens in favor of the Agent and Liens permitted to remain
outstanding in accordance with Section 9.02 hereof).

 

(vii)        Financial Statements; Projections. The financial statements and
projections referred to in Section 7.04 hereof and the same shall not be
inconsistent with the information previously provided to the Agent.

 

(viii)       Solvency Certificate. A certificate, dated the Restatement Date and
signed by a Responsible Officer, substantially in the form of Exhibit G attached
hereto.

 

(ix)          Financial Officer Certificate. The Agent shall have received a
certificate, dated the Restatement Date and signed by a Responsible Officer,
confirming compliance with the conditions set forth in Sections 6.02(a) and
6.02(b) at the Effective Time.

 

(x)          Opinion of Counsel to Loan Parties. The favorable written opinions
(addressed to the Agent and dated the Restatement Date) of (xi) Morgan, Lewis &
Bockius LLP, counsel to the Loan Parties, substantially in the form of Exhibit F
annexed hereto and covering such matters relating to the Loan Parties, this
Agreement, the other Loan Documents or the transactions contemplated hereby as
the Agent shall reasonably request and (xii) local counsel to the Loan

 



 84 

 

 

Parties in the following jurisdictions: Arizona, North Carolina, Nevada,
Kentucky, Tennessee, Washington, and Ontario, Canada.

 

(xi)          Other Documents. All material contracts, instruments, opinions,
certificates, assurances and other documents as the Agent or any Lender or
Special Counsel shall have reasonably requested and the same shall be reasonably
satisfactory to each of them.

 

(b)          Organizational Structure. The corporate organizational structure,
capitalization and ownership of the Borrower and its Subsidiaries shall be as
set forth on Schedules 7.12 and 7.13 annexed hereto. The Agent shall have had
the opportunity to review, and shall be satisfied with, the Loan Parties’ state
and federal tax assumptions, and the ownership, capital, organization and
structure of the Loan Parties.

 

(c)          Necessary Governmental Permits, Licenses and Authorizations and
Consents; Etc. The Loan Parties shall have obtained all other permits, licenses,
authorizations and consents from all other Governmental Authorities and all
consents of other Persons with respect to Material Indebtedness, Liens and
material agreements listed on Schedule 7.14 (and so identified thereon) annexed
hereto, in each case that are necessary or advisable in connection with the
transactions contemplated by the Loan Documents, and each of the foregoing shall
be in full force and effect, in each case other than those the failure to obtain
or maintain which, either individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect. No action, request for stay,
petition for review or rehearing, reconsideration or appeal with respect to any
of the foregoing shall be pending, and the time for any applicable Governmental
Authority to take action to set aside its consent on its own motion shall have
expired.

 

(d)          No Material Adverse Change. There shall have occurred no material
adverse change (in the reasonable opinion of the Agent) in the businesses,
operations, properties (including tangible properties), or conditions (financial
or otherwise), assets, liabilities or income of the Loan Parties, taken as a
whole.

 

(e)          Fees and Expenses. The Agent and the L/C Issuer shall have received
all reasonable fees and other amounts due and payable to such Person and Special
Counsel at or prior to the Effective Time, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

 

For purposes of determining compliance with the conditions specified in this
Section 6.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Agent shall have received notice from
such Lender prior to Effective Time specifying its objection thereto.

 

6.02.       Each Extension of Credit. The obligation of each Lender and the L/C
Issuer to honor any Request for Credit Extension (other than a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

 

(a)          Representations and Warranties. The representations and warranties
of each Loan Party set forth in this Agreement and the other Loan Documents
shall (i) with respect to representations and warranties that contain a
materiality qualification, be true and correct on and as of the date of such
Credit Extension and (ii) with respect to representations and warranties that do
not contain a materiality qualification, be true and correct in all material
respects on and as of the date of such Credit Extension, both before and after
giving effect thereto and to the use of the proceeds thereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, such representation or warranty shall be or have been true and
correct in all material respects as of such specific date and provided that, to

 



 85 

 

 

the extent any change in circumstances expressly permitted by this Agreement
causes any representation and warranty set forth herein to no longer be true,
such representation and warranty shall be deemed modified to reflect such change
in circumstances and except that for purposes of this Section 6.02, the
representations and warranties contained in Sections 7.04(a)(i)) and 7.04(a)(ii)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 8.01(a) and (b), respectively.).

 

(b)          No Defaults. At the time of, and immediately after giving effect
to, such Borrowing, or (as applicable) the date of issuance, amendment, renewal
or extension of such Letter of Credit, no Default or Event of Default shall have
occurred and be continuing.

 

(c)          Request for Credit Extension. The Agent and, if applicable, the L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

(d)          Alternative Currency. In the case of a Credit Extension to be
denominated in an Alternative Currency, such currency remains an Eligible
Currency.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 6.02(a) and 6.02(b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

Article 7

 

Representations and Warranties

 

Each Loan Party represents and warrants to the Lenders, the L/C Issuer and the
Agent, as to itself and each other Loan Party, that:

 

7.01.       Organization; Powers. Each Loan Party has been duly formed or
organized and is validly existing and in good standing under the laws of its
jurisdiction of organization. Each Loan Party has all requisite power and
authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where the failure to have such power or
authority or to be so qualified or in good standing, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

7.02.       Authorization; Enforceability. The borrowing of the Loans and the
grant of security interests pursuant to the Loan Documents are within the power
and authority of the Loan Parties and have been duly authorized by all necessary
action on the part of the Loan Parties. This Agreement and the other Loan
Documents have been duly authorized, executed and delivered by the Loan Parties
and constitute legal, valid and binding obligations of the Loan Parties,
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

7.03.       Governmental Approvals; No Conflicts. The borrowing of the Loans and
the grant of the security interests pursuant to the Loan Documents (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority which has not been obtained, except as
disclosed on Schedule 7.03, (b) will not violate any applicable law, policy or
regulation or the organizational documents of the Loan Parties or any order of
any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Loan Parties, or
any assets, or give rise to a right thereunder to require any payment to be made
by the Loan

 



 86 

 

 

Parties, and such violation or default or right to payment would have a Material
Adverse Effect, and (d) except for the Liens created by the Loan Documents, will
not result in the creation or imposition of any Lien on any asset of the Loan
Parties.

 

7.04.       Financial Condition; No Material Adverse Change.

 

(a)          The Loan Parties have heretofore delivered to the Lenders the
following financial statements:

 

(i)           the consolidated balance sheets and statements of operations,
shareholders’ equity and cash flows of the Borrower and all Subsidiaries of the
Borrower, as of and for the fiscal years ended December 31, 2017 and December
31, 2018, in each case, audited and accompanied by an opinion of the Borrower’s
independent public accountants (the “Audited Financial Statements”);

 

(ii)          the unaudited consolidated balance sheet and statements of
operations, shareholders’ equity and cash flows of the Borrower and all
Subsidiaries of the Borrower and all Subsidiaries of the Borrower, as of and for
the fiscal year-to-date period ended March 31, 2019, certified by a Responsible
Officer that such financial statements fairly present in all material respects
the financial condition of the Borrower and all Subsidiaries of the Borrower as
at such date and the results of the operations of the Borrower and all
Subsidiaries of the Borrower for the period ended on such date and that all such
financial statements, including the related schedules and notes thereto have
been prepared in all material respects in accordance with GAAP applied
consistently throughout the periods involved, except as disclosed on
Schedule 7.04; and

 

(iii)         the projected consolidated balance sheets, statements of
operations and cash flows for the Borrower and all Subsidiaries of the Borrower
on a quarterly basis for fiscal year 2019.

 

Except as disclosed on Schedule 7.04, such financial statements (except for the
projections) present fairly, in all material respects, the respective
consolidated financial position and results of operations and cash flows of the
respective entities as of such respective dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of such unaudited or pro forma statements. The projections
were prepared by the Borrower in good faith and were based on assumptions that
the Borrower believed were reasonable when made, it being understood, that
actual results during the periods covered thereby may differ from the projected
results.

 

(b)          Except as disclosed on Schedule 7.04, since December 31, 2018,
there has been no material adverse change in the business, assets, operations or
condition, financial or otherwise, of the Loan Parties (taken as a whole) from
that set forth in the December 31, 2018 financial statements referred to in
clause (ii) of paragraph (a) above.

 

(c)          None of the Loan Parties has on the date hereof any contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments in each case
that are material and would need to be disclosed on financial statements in
accordance with GAAP, except (i) as referred to or reflected or provided for in
the financial statements described in this Section 7.04, (ii) as provided for in
Schedule 7.04 annexed hereto, or (iii) as otherwise permitted pursuant to this
Agreement.

 

7.05.       Properties.

 

(a)          Each Loan Party has good and marketable title to, or valid,
subsisting and enforceable leasehold interests in, all its Property material to
its business. All machinery and equipment of the Loan

 



 87 

 

 

Parties material to their business is in good operating condition and repair
(ordinary wear and tear excepted), and all necessary replacements of and repairs
thereto have be made so as to preserve and maintain the value and operating
efficiency of such machinery and equipment.

 

(b)          Set forth on Schedule 7.05 hereto is a complete list of all
Patents, Trademarks and Copyrights. Each Loan Party owns, or is licensed to use,
all Patents, Trademarks and Copyrights and other intellectual property material
to its business (“Proprietary Rights”), and to the knowledge of the Borrower,
the use thereof by the Loan Parties does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

(c)          Schedule 7.05 clearly identifies all Patents, Trademarks and
Copyrights that have been duly registered in, filed in or issued by the PTO or
the United States Register of Copyrights (collectively, the “Registered
Proprietary Rights”). The Registered Proprietary Rights have been properly
maintained and renewed in accordance with all applicable provisions of law and
administrative regulations in the United States, as applicable. The Loan Parties
have taken commercially reasonable steps to protect the Registered Proprietary
Rights material to their businesses and to maintain the confidentiality of all
Proprietary Rights that are not generally in the public domain.

 

(d)          As of the date hereof, Schedule 7.05 annexed hereto contains a
true, accurate and complete list of (i) all Real Property Assets, whether owned
or leased, and (ii) all leases, subleases or assignments of leases (together
with all amendments, modifications, supplements, renewals or extensions of any
thereof) affecting each Leasehold Property, regardless of whether such Loan
Party is the landlord or tenant (whether directly or as an assignee or successor
in interest) under such lease, sublease or assignment. Except as specified in
Schedule 7.05, each agreement listed in clause (d) of the immediately preceding
sentence is in full force and effect and the Borrower has no knowledge of any
default that has occurred and is continuing thereunder, and each such agreement
constitutes the legal, valid and binding obligation of each applicable Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles.

 

7.06.       Litigation and Environmental Matters.

 

(a)          There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Loan Parties, threatened against or affecting any Loan Party as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters set forth
in part (a) of Schedule 7.06).

 

(b)          Except for the Disclosed Matters set forth in Schedule 7.06 and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, the
Loan Parties (i) have not failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
in connection with the operation of the Loan Parties’ business to be in
compliance with all applicable Environmental Laws, (ii) have not become subject
to any Environmental Liability; (iii) have not received notice of any claim with
respect to any Environmental Liability or any inquiry, allegation, notice or
other communication from any Governmental Authority which is currently
outstanding or pending concerning its compliance with any Environmental Law or
(iv) do not know of any basis for any Environmental Liability.

 



 88 

 

 

(c)          Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect.

 

7.07.       Compliance with Laws and Agreements. Except as set forth on
Schedule 7.07, each Loan Party is in compliance with all laws, regulations,
policies and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

7.08.       Investment and Holding Company Status. No Loan Party is (a) an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, (b) a “holding company” as defined
in, or subject to regulation under, the Public Utility Holding Company Act of
1935, as amended or (c) a “bank holding company” as defined in, or subject to
regulation under, the Bank Holding Company Act of 1956, as amended.

 

7.09.       Taxes. Except as set forth on Schedule 7.09, each Loan Party has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Loan Party has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, which reserves
shall be acceptable to Agent, or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

 

7.10.      ERISA. Except as set forth on Schedule 7.10, no Loan Party has any
Pension Plans. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. No Loan Party has a present intention to terminate any
Pension Plan with respect to which any Loan Party would incur a cost of more
than $100,000 to terminate such Plan, including amounts required to be
contributed to fund such Plan on Plan termination and all costs and expenses
associated therewith, including without limitation attorneys’ and actuaries’
fees and expenses in connection with such termination and a reasonable estimate
of expenses and settlement or judgment costs and attorneys’ fees and expenses in
connection with litigation related to such termination.

 

7.11.      Disclosure. As of the Effective Time, the Loan Parties have disclosed
to the Agent all material agreements, instruments and corporate or other
restrictions to which any Loan Party is subject after the Effective Time, and
all other matters known to the Loan Parties, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
The organizational structure of the Loan Parties is as set forth on Schedule
7.12 annexed hereto. The information, reports, financial statements, exhibits
and schedules furnished at or prior to the Effective Time in writing by or on
behalf of the Loan Parties to the Agent in connection with the negotiation,
preparation or delivery of this Agreement and the other Loan Documents or
included herein or therein or delivered pursuant hereto or thereto, at the
Effective Time, when taken as a whole do not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not materially misleading. All written information furnished after
the Effective Time by the Loan Parties to the Agent and/or the Lenders in
connection with this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby will be true, complete and accurate in every
material respect, or (in the case of pro-forma information and projections)
prepared in good faith based on assumptions believed by such Loan Party to be
reasonable as of the date when such information is stated or certified. There is
no fact known to the Loan Parties that could reasonably be expected to have a
Material Adverse Effect that has not been disclosed herein, in the other Loan
Documents or in a report,

 



 89 

 

 

financial statement, exhibit, schedule, disclosure letter or other writing
furnished to the Agent for use in connection with the transactions contemplated
hereby or thereby.

 

7.12.      Capitalization. As of the Effective Time, the capital structure and
ownership of the Subsidiaries are correctly described on Schedule 7.13. As of
the Effective Time, the authorized, issued and outstanding capital stock of each
Subsidiary of the Borrower consists of the capital stock described on
Schedule 7.13 all of which is duly and validly issued and outstanding, fully
paid and nonassessable. Except as set forth on Schedule 7.13, as of the date
hereof, (x) there are no outstanding Equity Rights with respect to any
Subsidiary of the Borrower and, (y) there are no outstanding obligations of the
any Subsidiary of the Borrower to repurchase, redeem, or otherwise acquire any
shares of capital stock of or other interest in any Subsidiary of the Borrower,
nor are there any outstanding obligations of the any Subsidiary of the Borrower
to make payments to any Person, such as “phantom stock” payments, where the
amount thereof is calculated with reference to the fair market value or equity
value of any Subsidiary of the Borrower.

 

7.13.      Subsidiaries.

 

(a)          Set forth on Schedule 7.13 is a complete and correct list of all
Subsidiaries of the Borrower as of the date hereof (or, from and after the
delivery of the first Compliance Certificate with a revised Schedule 7.13, as of
the date of the most recently delivered Compliance Certificate), together with,
for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding ownership interests in such Subsidiary,
(iii) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests and (iv) a statement with respect to each Subsidiary as to whether
such Subsidiary is a Renewable Energy Subsidiary or other Non-Core Energy
Subsidiary, a Special Purpose Subsidiary (other than Non-Core Energy
Subsidiary), a Foreign Subsidiary, an Inactive Subsidiary, or a Subsidiary
engaged in the line of business activity engaged in by the Core Ameresco
Companies other than a Renewable Energy Project. Except as disclosed in
Schedule 7.13, (x) each Loan Party and its respective Subsidiaries owns, free
and clear of Liens (other than Liens permitted hereunder), and has the
unencumbered right to vote, all outstanding ownership interests in each Person
shown to be held by it in Schedule 7.13, (y) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable and (z) there are no outstanding Equity Rights with
respect to such Person.

 

(b)          Except as set forth on Schedule 9.08, as of the date of this
Agreement none of the Loan Parties is subject to any indenture, agreement,
instrument or other arrangement containing any provision of the type described
in Section 9.08 (“Restrictive Agreements”), other than any such provision the
effect of which has been unconditionally, irrevocably and permanently waived.

 

7.14.      Material Indebtedness, Liens and Agreements.

 

(a)          Schedule 7.14 hereto contains a complete and correct list, as of
the date of this Agreement, of all Material Indebtedness or any extension of
credit (or commitment for any extension of credit) to, or guarantee by, any Loan
Party the aggregate principal or face amount of which equals or exceeds (or may
equal or exceed) $5,000,000, and the aggregate principal or face amount
outstanding or that may become outstanding with respect thereto is correctly
described on Schedule 7.14.

 

(b)          Schedule 7.14 hereto is a complete and correct list, as of the date
of this Agreement, of each Lien (other than the Liens in favor of the Agent and
Lenders) securing Indebtedness of any Person and covering any property of the
Loan Parties, and the aggregate Indebtedness secured (or which may be secured)
by each such Lien and the Property covered by each such Lien is correctly
described in the appropriate part of Schedule 7.14.

 



 90 

 

 

(c)          Schedule 7.14 hereto is a complete and correct list, as of the date
of this Agreement, of each contract and arrangement to which any Loan Party is a
party for which breach, nonperformance, cancellation or failure to renew would
have a Material Adverse Effect other than purchase orders made in the ordinary
course of business and subject to customary terms.

 

(d)          To the extent requested by the Agent, true and complete copies of
each agreement listed on the appropriate part of Schedule 7.14 have been
delivered to the Agent, together with all amendments, waivers and other
modifications thereto. All such agreements are valid, subsisting, in full force
and effect, are currently binding and will continue to be binding upon each Loan
Party that is a party thereto and, to the best knowledge of the Loan Parties,
binding upon the other parties thereto in accordance with their terms. The Loan
Parties are not in default under any such agreements, which default could have a
Material Adverse Effect.

 

7.15.      Federal Reserve Regulations. No Loan Party is engaged principally or
as one of its important activities in the business of extending credit for the
purpose of purchasing or carrying margin stock (as defined in Regulation U of
the FRB). The making of the Loans hereunder, the use of the proceeds thereof as
contemplated hereby, and the security arrangements contemplated by the Loan
Documents, will not violate or be inconsistent with any of the provisions of
Regulations T, U, or X of the FRB.

 

7.16.      Solvency. As of the Effective Time and after giving effect to the
initial Loans hereunder and the other transactions contemplated hereby:

 

(a)          the aggregate value of all properties of the Loan Parties at their
present fair saleable value on a consolidated, going concern basis (i.e., the
amount that may be realized within a reasonable time, considered to be six
months to one year, either through collection or sale at the regular market
value, conceiving the latter as the amount that could be obtained for such
properties within such period by a capable and diligent businessman from an
interested buyer who is willing to purchase under ordinary selling conditions),
exceeds the amount of all the consolidated debts and liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities) of the Loan
Parties;

 

(b)          the Loan Parties will not, on a consolidated basis, have an
unreasonably small capital with which to conduct their business operations as
heretofore conducted; and

 

(c)          the Loan Parties will have, on a consolidated basis, sufficient
cash flow to enable them to pay their debts as they mature.

 

7.17.      Force Majeure. Since December 31, 2018, the business, properties and
other assets of the Loan Parties, taken as a whole, have not been materially and
adversely affected in any way as the result of any fire or other casualty,
strike, lockout or other labor trouble, embargo, sabotage, confiscation,
contamination, riot, civil disturbance, activity of armed forces or act of God.

 

7.18.      Accounts Receivable. Unless otherwise indicated to the Agent in
writing:

 

(a)          Each account receivable is genuine and in all material respects
what it purports to be, and it is not evidenced by a judgment;

 

(b)          Except with respect to accounts receivable arising out of project
payments under long term contracts, each account receivable arises out of a
completed, bona fide sale and delivery of goods or rendition of services by a
Loan Party in the ordinary course of its business and in accordance with the
terms and conditions of all purchase orders, contracts or other documents
relating thereto and forming a part of

 



 91 

 

 

the contract between such Loan Party and the account debtor, and, in the case of
goods, title to the goods has passed from the Loan Party to the account debtor;

 

(c)          Except with respect to accounts receivable arising out of project
payments under long term contracts, each account receivable is for a liquidated
amount maturing as stated in the duplicate invoice covering such sale or
rendition of services, a copy of which has been furnished or is available to the
Agent;

 

(d)          Each account receivable is absolutely owing to one of the Loan
Parties and is not contingent in any respect or for any reason and the Agent’s
security interest therein, is not, and will not (by voluntary act or omission of
the Loan Parties) be in the future, subject to any offset, Lien, deduction,
defense, dispute, counterclaim or any other adverse condition except for
disputes resulting in returned goods where the amount in controversy is deemed
by the Agent to be immaterial and Liens arising in the ordinary course of
business under applicable law in favor of subcontractors, materialmen and
mechanics in respect of work performed in connection with such account
receivable; provided that the Loan Parties shall pay all amounts required to be
paid to any such subcontractor, materialman or mechanic in accordance with the
terms of the agreement relating to such account receivable;

 

(e)          No Loan Party has made any agreement with any account debtor for
any extension, compromise, settlement or modification of any account receivable
or any deduction therefrom, except discounts or allowances which are granted by
the Loan Parties in the ordinary course of their businesses for prompt payment
and which are reflected in the calculation of the net amount of each respective
invoice related thereto;

 

(f)          To the best knowledge of the Loan Parties, the account debtor under
each account receivable had the capacity to contract at the time any contract or
other document giving rise to an account receivable was executed and such
account debtor is not insolvent; and

 

(g)          To the best knowledge of the Loan Parties, there are no proceedings
or actions which are threatened or pending against any account debtor which
might result in any material adverse change in such account debtor’s financial
condition or the collectability of any account receivable.

 

7.19.      Labor and Employment Matters.

 

(a)          Except as set forth on Schedule 7.19 as of the Effective Time, and
thereafter with respect to which such would have a Material Adverse Effect, (A)
no employee of the Loan Parties is represented by a labor union, no labor union
has been certified or recognized as a representative of any such employee, and
the Loan Parties do not have any obligation under any collective bargaining
agreement or other agreement with any labor union or any obligation to recognize
or deal with any labor union, and there are no such contracts or other
agreements pertaining to or which determine the terms or conditions of
employment of any employee of the Loan Parties; (B) no Loan Party has knowledge
of any pending or threatened representation campaigns, elections or proceedings;
(C) the Loan Parties do not have knowledge of any strikes, slowdowns or work
stoppages of any kind, or threats thereof, and no such activities occurred
during the 24-month period preceding the date hereof; and (D) no Loan Party has
engaged in, admitted committing or been held to have committed any unfair labor
practice.

 

(b)          Except as set forth on Schedule 7.19, the Loan Parties have at all
times complied in all material respects, and are in material compliance with,
all applicable laws, rules and regulations respecting employment, wages, hours,
compensation, benefits, and payment and withholding of taxes in connection with
employment.

 



 92 

 

 

(c)          Except as set forth on Schedule 7.19, except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Loan Parties have at all times complied with, and are in
compliance with, all applicable laws, rules and regulations respecting
occupational health and safety, whether now existing or subsequently amended or
enacted, including, without limitation, the Occupational Safety & Health Act of
1970, 29 U.S.C. Section 651 et seq. and the state analogies thereto, all as
amended or superseded from time to time, and any common law doctrine relating to
worker health and safety.

 

7.20.      Bank Accounts. Schedule 7.20 lists all banks and other financial
institutions at which any Loan Party maintains deposits and/or other accounts as
of the Restatement Date, and such Schedule correctly identifies the name and
address of each depository, the name in which the account is held, a description
of the purpose of the account, and the complete account number.

 

7.21.      Matters Relating to the Special Purpose Subsidiaries. Except for Cost
Overrun and Completion Guaranties and Non-Core Energy Project Guaranties
permitted hereunder, no Loan Party is obligated under any Indebtedness or other
obligation of any Special Purpose Subsidiary. The Hawaii Joint Venture does not
conduct any business other than the construction and operation of the Hawaii
Project.

 

7.22.      Matters Relating to Inactive Subsidiaries. No Inactive Subsidiary (i)
owns or otherwise holds any property or other assets or (ii) conducts any
business.

 

7.23.      Sanctions Concerns and Anti-Corruption Laws.

 

(a)          Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the
knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction. The Loan Parties and their Subsidiaries have
conducted their businesses in compliance in all material respects with all
applicable Sanctions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such Sanctions.

 

(b)          Anti-Corruption Laws. The Loan Parties and their Subsidiaries have
conducted their business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
applicable anti-corruption legislation in other jurisdictions, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 

7.24.      Not EEA Financial Institution. Neither the Borrower nor any Guarantor
is an EEA Financial Institution.

 

7.25.      Borrower Status. As of the Revolving Amendment Effective Time, the
Borrower is not and will not thereafter be (i) an employee benefit plan subject
to Title I of ERISA, (ii) a plan or account subject to Section 4975 of the Code,
(iii) an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Code, or (iv) a “governmental plan” within the meaning
of ERISA.

 

7.26.      Covered Entities. No Loan Party is a Covered Entity.

 



 93 

 

 

Article 8

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or Cash
Collateralized and all L/C Disbursements shall have been reimbursed, each Loan
Party covenants and agrees with the Agent and the Lenders that:

 

8.01.       Financial Statements and Other Information. The Loan Parties will
furnish to the Agent and each Lender:

 

(a)          as soon as available and in any event within 120 days after the end
of each fiscal year of the Loan Parties:

 

(i)           consolidated statements of operations, shareholders’ equity and
cash flows of the Borrower and its Subsidiaries for such fiscal year and the
related consolidated balance sheets of the Borrower and its Subsidiaries as at
the end of such fiscal year, setting forth in each case in comparative form the
corresponding consolidated figures for the preceding fiscal year; provided that
the consolidated statements of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries and the consolidated balance sheets of the
Borrower and its Subsidiaries for any such fiscal year shall present separately
the results of the Core Ameresco Companies (taken as a whole) for such fiscal
year, and

 

(ii)          an opinion of independent certified public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) stating that the consolidated financial statements referred to in the
preceding clause (i) (other than those described in the proviso thereto) fairly
present in all material respects the consolidated financial condition and
results of operations of the Loan Parties and their Subsidiaries as at the end
of, and for, such fiscal year in accordance with GAAP.

 

(b)          as soon as available and in any event within 45 days after the end
of each of the first three fiscal quarters:

 

(i)           consolidated and consolidating statements of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal quarter and for the period from the beginning of the respective
fiscal year to the end of such fiscal quarter, and the related consolidated and
consolidating balance sheets of the Borrower and its Subsidiaries as at the end
of such period, setting forth in each case in comparative form the corresponding
consolidated figures for the corresponding period in the preceding fiscal year,
and the corresponding figures for the forecasts most recently delivered to the
Agent for such period; provided that the consolidated statements of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries and the
consolidated balance sheets of the Borrower and its Subsidiaries for any such
fiscal period shall present separately the results of the Core Ameresco
Companies (taken as a whole) for such fiscal period, and

 

(ii)          a certificate of a Responsible Officer, which certificate shall
state that said consolidated financial statements referred to in the preceding
clause (i) fairly present in all material respects the consolidated financial
condition and results of operations of the Borrower and its Subsidiaries and
that said consolidating financial statements referred to in the preceding clause
(i) fairly present the respective individual unconsolidated financial conditions
and results of operations

 



 94 

 

 

of the Borrower and each Subsidiary, in each case in accordance with GAAP,
consistently applied, as at the end of, and for, such period (subject to normal
year-end audit adjustments and the omission of footnotes);

 

(c)          as soon as available and in any event within (i) 45 days after the
end of each of the first three fiscal quarters a Compliance Certificate duly
executed by a Responsible Officer with respect to the quarterly financial
statements delivered pursuant to subsection 8.01(b) above, and (ii) within 120
days after the end of each fiscal year, a Compliance Certificate duly executed
by a Responsible Officer with respect to the annual financial statements
delivered pursuant to subsection 8.01(a) above, together with, in the case of
each of clauses (i) and (ii) of this subsection (c), such supporting financial
information with respect to the Core Ameresco Companies as shall be reasonably
acceptable to the Agent;

 

(d)          as soon as available and in any event within 60 days after the end
of each fiscal year of the Loan Parties, statements of forecasted consolidated
and consolidating income and cash flows for the Loan Parties for each fiscal
month in such fiscal year and a forecasted consolidated and consolidating
balance sheet of the Loan Parties as of the last day of each fiscal month in
such fiscal year, together with supporting assumptions which the Borrower
believed were reasonable when made, all prepared in good faith in reasonable
detail and consistent with the Loan Parties’ past practices in preparing
projections and otherwise reasonably satisfactory in scope to the Agent;

 

(e)          promptly upon receipt thereof, copies of all management letters and
accountants’ letters received by the Loan Parties;

 

(f)          promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the Agent
pursuant hereto;

 

(g)          promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, to the extent permitted by
applicable Law, copies of each notice or other correspondence received from the
SEC (or comparable agency in any applicable non-U.S. jurisdiction) concerning
any investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof; and

 

(h)          promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the Loan
Parties, or compliance with the terms of this Agreement, as the Agent or any
Lender may reasonably request.

 

The Borrower hereby acknowledges that (a) the Agent or any Affiliate thereof
may, but shall not be obligated to, make available to the Lenders and the L/C
Issuer materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that, to the extent that and, so long as,
the Borrower is the issuer of any outstanding debt or Equity Interests that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first

 



 95 

 

 

page thereof; (x) by marking Borrower Materials “PUBLIC,” Borrower shall be
deemed to have authorized the Agent, any Affiliate thereof, the L/C Issuer and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute confidential information (as described in Section 12.14),
they shall be treated as set forth in Section 12.14); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform that is designated “Public Side Information;” and (z) the Agent and any
Affiliate thereof shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information. Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

 

8.02.       Notices of Material Events. The Loan Parties will furnish to the
Agent prompt written notice of the following:

 

(a)          the occurrence of any Default;

 

(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any Loan
Party or Affiliate that could reasonably be expected to result in a Material
Adverse Effect;

 

(c)          the occurrence of any ERISA Event related to the Plan of any Loan
Party or knowledge after due inquiry of any ERISA Event related to a Plan of any
other ERISA Affiliate that, alone or together with any other ERISA Events that
have occurred, could reasonably be expected to result in liability of the Loan
Parties in an aggregate amount exceeding $500,000; and

 

(d)          any other development (including, without limitation, any default
by a Loan Party under or dispute under a task order or other government
contract) that results in, or could reasonably be expected to result in, a
Material Adverse Effect.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

8.03.       Existence; Conduct of Business. Each Loan Party shall do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business, except to the extent such
failure could not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation, dissolution or any discontinuance or sale of such business
permitted under Section 9.04.

 

8.04.       Payment of Obligations. Each Loan Party shall pay its obligations,
including Tax liabilities, that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where (a)
the validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, which reserves shall be acceptable
to Agent, and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

 

8.05.       Maintenance of Properties; Insurance. Each Loan Party shall (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (b) maintain
insurance, with financially sound and reputable insurance companies, as

 



 96 

 

 

may be required by law and such other insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations, including, without
limitation, business interruption insurance. Without limiting the generality of
the foregoing, the Loan Parties will maintain or cause to be maintained
replacement value casualty insurance on the Collateral under such policies of
insurance and flood insurance on all Additional Mortgaged Property in compliance
with applicable flood laws and regulations, in each case with such insurance
companies, in such amounts, with such deductibles, and covering such terms and
risks as are standard and customary, available on commercially reasonable terms
and at all times satisfactory to the Agent in its commercially reasonable
judgment. The Loan Parties shall cause the Agent to be named as lenders’ loss
payable, loss payee or mortgagee, as its interest may appear, and/or additional
insured with respect of any such insurance providing liability coverage or
coverage in respect of any Collateral, and cause, unless otherwise agreed to by
the Agent, each provider of any such insurance to agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to the
Agent that it will give the Agent thirty (30) days prior written notice before
any such policy or policies shall be altered or cancelled (or ten (10) days
prior notice in the case of cancellation due to the nonpayment of premiums).
Annually, upon expiration of current insurance coverage, the Loan Parties shall
provide, or cause to be provided, to the Agent, such evidence of insurance as
required by the Agent, including, but not limited to: (i) certified copies of
such insurance policies, (ii) evidence of such insurance policies (including,
without limitation and as applicable, ACORD Form 28 certificates (or similar
form of insurance certificate), and ACORD Form 25 certificates (or similar form
of insurance certificate)), (iii) declaration pages for each insurance policy
and (iv) lender’s loss payable endorsement if the Agent for the benefit of the
Secured Parties is not on the declarations page for such policy. As requested by
the Agent, the Loan Parties agree to deliver to the Agent an Authorization to
Share Insurance Information.

 

8.06.       Books and Records; Inspection Rights. Each Loan Party shall keep
proper books of record and account in which entries are made of all dealings and
transactions in relation to its business and activities which fairly record such
transactions and activities. Each Loan Party shall permit any representatives
designated by the Agent or any Lender to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants as
frequently as the Agent deems appropriate provided that, so long as no Default
has occurred and is continuing, all such visits shall be on reasonable prior
notice, at reasonable times during regular business hours of such Loan Party
and, unless a Default shall have occurred and be continuing, shall not occur
more than once per year, and provided further that after the occurrence and
during the continuance of any Default, the Agent and any of the Lenders may
visit at any reasonable time. The Borrower shall reimburse the Agent for all
examination and inspections costs, internal costs at the customary rate charged
by the Agent plus all out-of-pocket expenses incurred in connection with such
inspections, provided that, unless a Default shall have occurred and be
continuing, such costs and expenses shall not exceed $7,000 during any period of
twelve (12) consecutive months from and after the Restatement Date. The Loan
Parties, in consultation with the Agent, will arrange for a meeting to be held
at least once every year (and after the occurrence and during the continuance of
a Default, more frequently, if requested by the Agent or the Required Lenders)
with the Lenders and the Agent hereunder at which the business and operations of
the Loan Parties are discussed.

 

8.07.       Fiscal Year. To enable the ready and consistent determination of
compliance with the covenants set forth in Section 9.10 hereof, the Loan Parties
shall maintain their current fiscal year and current method of determining the
last day of the first three fiscal quarters in each fiscal year.

 

8.08.       Compliance with Laws. Each Loan Party shall comply with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in

 



 97 

 

 

good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

 

8.09.       Use of Proceeds. The proceeds of the Loans will be used only for (i)
the refinancing of existing indebtedness, (ii) fees and expenses incurred in
connection with the transactions contemplated by this Agreement, and (iii) for
general corporate and working capital purposes of the Loan Parties and their
Subsidiaries consistent with the limitations in this Agreement. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the FRB, including
Regulations T, U and X.

 

8.10.      Certain Obligations Respecting Subsidiaries; Additional Guarantors.

 

(a)          Except as otherwise permitted hereunder, each Loan Party will, and
will cause each of its Subsidiaries to, take such action from time to time as
shall be necessary to ensure that the percentage of the issued and outstanding
shares of capital stock of any class or character owned by it in any Subsidiary
on the date hereof is not at any time decreased, other than by reason of
transfers to another Loan Party.

 

(b)          Without limiting the obligation of the Borrower to obtain the
consent of the Agent in connection with any formation or acquisition of
Subsidiaries not otherwise permitted hereunder, in the event that any Person
becomes a Subsidiary after the Restatement Date, the Borrower shall promptly (i)
notify the Agent of such new Subsidiary that is not a Non-Core Energy Subsidiary
and (ii) provide to the Agent the information required by Section 7.13 with
respect to such Person. If such Person is engaged in business of the type
conducted by the Core Ameresco Domestic Companies and is not a Non-Core Energy
Subsidiary or a Foreign Subsidiary, the Borrower shall, within 30 days, cause
such Person to (x) become a Guarantor hereunder by delivering to the Agent such
joinder documents as the Agent shall reasonably require and (y) deliver to the
Agent (A) documents of the types referred to in Section 6.01(a)(iii)and (B)
except for Special Guarantors, documents of the types referred to in Section
6.01(a)(iv), and (C) if requested by the Agent in its reasonable discretion,
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (x)), all in form and substance reasonably satisfactory to
the Agent.

 

8.11.      ERISA. Except where a failure to comply with any of the following,
individually or in the aggregate, would not or could not reasonably be expected
to result in a Material Adverse Effect, (i) the Loan Parties will maintain, and
cause each ERISA Affiliate to maintain, each Plan in compliance with all
applicable requirements of ERISA and of the Code and with all applicable rulings
and regulations issued under the provisions of ERISA and of the Code and (ii)
the Loan Parties will not and, to the extent authorized, will not permit any of
the ERISA Affiliates to (a) engage in any transaction with respect to any Plan
which would subject any Loan Party to either a civil penalty assessed pursuant
to Section 502(i) of ERISA or a tax imposed by Section 4975 of the Code, (b)
fail to make full payment when due of all amounts which, under the provisions of
any Plan, any Loan Party or any ERISA Affiliate is required to pay as
contributions thereto, whether or not waived or (c) fail to make any payments to
any Multiemployer Plan that any Loan Party or any of the ERISA Affiliates may be
required to make under any agreement relating to such Multiemployer Plan or any
law pertaining thereto.

 

8.12.      Environmental Matters; Reporting. The Loan Parties will observe and
comply with, and cause each Subsidiary to observe and comply with all
Environmental Laws to the extent non-compliance could reasonably be expected to
have a Material Adverse Effect. The Loan Parties will give the Agent prompt
written notice of any violation as to any Environmental Law by any Loan Party
and of the commencement of any judicial or administrative proceeding relating to
Environmental Laws (a) in which an adverse result would have a material adverse
effect on any operating permits, air emission permits, water discharge permits,
hazardous waste permits or other environmental permits held by any Loan Party,

 



 98 

 

 

or (b) which will, or is likely to, have a Material Adverse Effect on such Loan
Party or which will require a material expenditure by such Loan Party to cure
any alleged problem or violation.

 

8.13.      Matters Relating to Additional Real Property Collateral.

 

(a)          From and after the Effective Time, in the event that any Loan Party
acquires any Material Owned Property that the Agent determines is an Additional
Mortgaged Property or in the event that the Agent determines that any Real
Property Asset has become an Additional Mortgaged Property, the Borrower shall
deliver, to the Agent, as soon as practicable after the Agent has notified the
Borrower that a Real Property Asset is an Additional Mortgaged Property, fully
executed and notarized Mortgages (“Additional Mortgages”), in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
the interest of the applicable Loan Party in such Additional Mortgaged Property,
together with mortgagee title insurance policies or commitments therefor, and
copies of all surveys, deeds, title exception documents, flood hazard
certificates and other documents as the Agent may reasonably require copies of
all deeds with respect to such Additional Mortgaged Property.

 

(b)          From and after the Effective Time, in the event that any Loan Party
enters into any lease with respect to any Material Leasehold Property, the
Borrower shall deliver to the Agent copies of the lease, and all amendments
thereto, between the Loan Party and the landlord or tenant, together with a
Landlord’s Waiver and Consent with respect thereto and where required by the
terms of any lease, the consent of the mortgagee, ground lessor or other party.

 

(c)          If requested by the Agent, the Loan Parties shall permit an
independent real estate appraiser satisfactory to the Agent, upon reasonable
notice, to visit and inspect any Additional Mortgaged Property for the purpose
of preparing an appraisal of such Additional Mortgaged Property satisfying the
requirements of all applicable laws and regulations (in each case to the extent
required under such laws and regulations as determined by the Agent in its sole
discretion).

 

(d)          Notwithstanding anything contained in this Agreement to the
contrary, no Mortgage shall be executed and delivered with respect to any real
property unless and until each Lender (i) has received, at least twenty Business
Days prior to such execution and delivery, a life of loan flood zone
determination and such other documents as it may reasonably request to complete
its flood insurance due diligence and (ii) has confirmed to the Agent that flood
insurance due diligence and flood insurance compliance has been completed to its
satisfaction.

 

8.14.      Anti-Corruption Laws. Each of the Loan Parties shall conduct its
business in compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions and maintain policies and
procedures designed to promote and achieve compliance with such laws.

 

Article 9

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired or terminated or Cash Collateralized
and all L/C Disbursements shall have been reimbursed, each Loan Party covenants
and agrees with the Agent and the Lenders that:

 

9.01.       Indebtedness. The Loan Parties will not, and will not permit any
Foreign Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

 



 99 

 

 

(a)          Indebtedness created hereunder;

 

(b)          Existing Indebtedness on the Restatement Date which is set forth in
Schedule 9.01 and has been designated on such schedule as Indebtedness that will
remain outstanding following the funding of the initial Loans, and any
extension, renewal, refunding or replacement of any such Indebtedness that does
not increase the principal amount thereof (except in an amount equal to fees and
premiums reserved in connection therewith);

 

(c)          Intercompany Indebtedness among the Core Domestic Ameresco
Companies;

 

(d)          other Indebtedness incurred after the Restatement Date (determined
on a consolidated basis without duplication in accordance with GAAP) consisting
of Capital Lease Obligations and/or secured by Liens permitted under
Section 9.02(h), in an aggregate principal amount at any time outstanding not in
excess of $5,000,000 less the aggregate outstanding principal amount of
Indebtedness incurred pursuant to subsection (h) of this Section 9.01;

 

(e)          Subordinated Indebtedness;

 

(f)          Guarantees permitted under section 9.03;

 

(g)          Indebtedness incurred by any Loan Party or Canadian Subsidiary
under an Energy Conservation Project Financing (including, without limitation,
Indebtedness incurred by the Loan Parties under an Energy Conservation Project
Financing existing as of the Restatement Date and set forth on Schedule 9.01
attached hereto) in an aggregate principal amount outstanding at any time not in
excess of $500,000,000;

 

(h)          Other unsecured Indebtedness in an aggregate principal amount at
any time outstanding not in excess of $5,000,000 less the aggregate outstanding
principal amount of Indebtedness incurred pursuant to subsection (d) of this
Section 9.01;

 

(i)           Indebtedness of the Hawaiian Joint Venture to any Loan Party in an
aggregate principal amount not to exceed $1,000,000 outstanding at any time;

 

(j)          Indebtedness of the Canadian Subsidiaries to any Loan Party in an
aggregate principal amount not to exceed $25,000,000 outstanding at any time;

 

(k)          Indebtedness of Ameresco Canada to the Borrower not to exceed
$10,000,000, the proceeds of which are used to secure one or more letters of
credit to secure obligations of Ameresco Canada under the Design-Build
Agreement;

 

(l)           Indebtedness of the Foreign Subsidiaries (other than any Canadian
Subsidiary) to any Loan Party in an aggregate principal amount not to exceed
$25,000,000 outstanding at any time;

 

(m)         Indebtedness incurred by a Foreign Subsidiary that is a Non-Core
Energy Subsidiary;

 

(n)          Hedging Agreements with a Lender or an Affiliate of a Lender or
permitted by Section 9.05(c); and

 

(o)          Performance and surety bonds entered into by any Core Ameresco
Company in the ordinary course of business.

 



 100 

 

 

9.02.       Liens. The Loan Parties will not, and will not permit any Foreign
Subsidiary to, create, incur, assume or permit to exist any Lien on any Property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except (the following being called “Permitted Liens”):

 

(a)          Liens created hereunder or under the other Loan Documents;

 

(b)          any Lien on any property or asset of any Loan Party existing on the
date hereof and set forth in Schedule 9.01 (excluding, however, following the
making of the initial Loans hereunder, the Liens in favor of any Person other
than the Agent securing Indebtedness not designated on said schedule as
Indebtedness to remain outstanding following the funding of the initial Loans),
provided that (i) such Lien shall not apply to any other property or asset of
any Loan Party and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

(c)          Liens imposed by any Governmental Authority for taxes, assessments
or charges not yet delinquent or (in the case of property taxes and assessments
not exceeding $100,000 in the aggregate more than 90 days overdue) which are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the applicable Loan
Party in accordance with GAAP and which reserves shall be acceptable to the
Agent;

 

(d)          landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens, and vendors’ Liens imposed by statute or common
law not securing the repayment of Indebtedness, arising in the ordinary course
of business which are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings and Liens securing
judgments (including, without limitation, pre-judgment attachments) but only to
the extent for an amount and for a period not resulting in an Event of Default
under Section 10.01(l) hereof;

 

(e)          pledges or deposits under worker’s compensation, unemployment
insurance and other social security legislation and pledges or deposits to
secure the performance of bids, tenders, trade contracts (other than for
borrowed money), leases (other than capital leases), utility purchase
obligations, statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

 

(f)          easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances
consisting of zoning restrictions, easements, licenses, restrictions on the use
of Property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not, in the aggregate, materially detract
from the value of the Property of any Loan Party or materially interfere with
the ordinary conduct of the business of any Loan Party;

 

(g)          Liens consisting of bankers’ liens and rights of setoff, in each
case, arising by operation of law, and Liens on documents presented in letter of
credit drawings;

 

(h)          Liens on fixed or capital assets, including real or personal
property, acquired, constructed or improved by any Loan Party, provided that (A)
such Liens secure Indebtedness (including Capital Lease Obligations) permitted
by Section 9.01(d),  (B) such Liens and the Indebtedness secured thereby are
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement or were in effect at the time the Loan Parties
acquired the assets or stock, (C) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets, and (D) such security interests shall not apply to any other property or
assets of the Loan Parties;

 



 101 

 

 

(i)           Liens on assets of a Foreign Subsidiary that is a Non-Core Energy
Subsidiary to secure Indebtedness permitted under Section 9.01(m);

 

(j)          Liens on Equity Interests of any Special Purpose Subsidiary held by
any Loan Party (other than the Hawaii Joint Venture); provided that such Liens
do not encumber any other property or assets of any of the Loan Parties; and

 

(k)          Liens on Energy Conservation Financing Collateral in connection
with an Energy Conservation Financing and Liens securing Indebtedness permitted
under Section 9.01(g); provided that, in each case, such Liens do not encumber
any other property or assets of any of the Loan Parties.

 

9.03.       Contingent Liabilities. The Loan Parties will not, and will not
permit any Foreign Subsidiary to, Guarantee the Indebtedness or other
obligations of any Person, or Guarantee the payment of dividends or other
distributions upon the stock of, or the earnings of, any Person, except:

 

(a)          endorsements of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;

 

(b)          Guarantees and letters of credit in effect on the date hereof which
are disclosed in Schedule 9.01, and any replacements thereof in amounts not
exceeding such Guarantees;

 

(c)          Guarantees of any Indebtedness permitted under Sections 9.01(a),
(c), (d), (e), (g) and 3.03(c)(i);

 

(d)          Guarantees of any Indebtedness permitted under Section 9.01(b)
(other than Indebtedness incurred by any Special Purpose Subsidiary);

 

(e)          obligations in respect of Letters of Credit;

 

(f)          any Construction Completion and Cost Overrun Guaranty delivered by
the Borrower in connection with a Non-Core Energy Project;

 

(g)          Guarantees of obligations of Foreign Subsidiaries (including
indemnities for surety and performance bonds) with respect to contracts entered
into in the ordinary course of business of such Foreign Subsidiary;

 

(h)          any Non-Core Energy Project Guaranty delivered by the Borrower in
connection with a Non-Core Energy Project, provided, however, that:

 

(i)           one or more of the Core Domestic Ameresco Companies or Non-Core
Energy Subsidiaries shall control the operation and maintenance of the Non-Core
Energy Project during the term of the renewable energy purchase or
infrastructure agreement with respect to such Non-Core Energy Project; and

 

(ii)          in connection with the delivery of any Non-Core Energy Project
Guaranty, the Borrower shall deliver to the Agent (A) prior to the delivery of
such Non-Core Energy Project Guaranty, a certificate executed by the Chief
Financial Officer of the Borrower certifying (based upon such consultation with
the Borrower’s independent certified public accountants as the Borrower shall
reasonably deem appropriate) that, in accordance with GAAP, such Non-Core Energy
Project Guaranty will not result in the accrual of a liability upon the
consolidated balance sheet of the Core Ameresco Companies for the fiscal period
during which such Non-Core Energy

 



 102 

 

 

Project Guaranty is delivered; (B) a copy of such Non-Core Energy Project
Guaranty and all other documents related thereto; and (C) such other information
or reports as the Agent may reasonably request with respect to such Non-Core
Energy Project Guaranty;

 

(i)           Guarantees by the Borrower of the obligations of Ameresco Canada
under the Design-Build Agreement and the Interface Agreement, provided, however,
that the maximum liability of the Borrower under such Guarantees shall not
exceed the maximum aggregate liability of Ameresco Canada under the Design-Build
Agreement, which is an amount equal to up to thirty-five percent (35%) of the
contract price under the Design-Build Agreement, subject to certain exclusions
listed in the Design-Build Agreement;

 

(j)          Obligations of Ameresco Canada or the Borrower under one or more
letters of credit to secure a part of the obligations of Ameresco Canada under
the Design-Build Agreement, provided that the aggregate of such obligations of
the Borrower and Ameresco Canada under this paragraph (j) shall not exceed 10%
of the contract price under the Design-Build Agreement, and provided, further,
that the obligations of the Borrower under this paragraph (j) shall be a part of
and not exceed the obligations of the Borrower under paragraph 3.03(c)(i) of
this Section 9.03; and

 

(k)          Guarantees by a Foreign Subsidiary that is a Non-Core Energy
Subsidiary.

 

9.04.       Fundamental Changes; Asset Sales.

 

(a)          No Loan Party will enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution). No Loan Party will acquire any business
or property from, or Equity Interests in, or be a party to any acquisition of,
any Person except for purchases of property to be used in the ordinary course of
business, Permitted Acquisitions, Investments permitted under Section 9.05 and
Capital Expenditures. No Loan Party will form or acquire any Subsidiary, other
than a Special Purpose Subsidiary or a Subsidiary formed or acquired in
connection with a Permitted Acquisition, without the express prior written
consent of the Agent.

 

(b)          No Loan Party will convey, sell, lease, transfer or otherwise
dispose (including any Disposition) of, in one transaction or a series of
transactions, any part of its business or property, whether now owned or
hereafter acquired (including, without limitation, receivables and leasehold
interests).

 

(c)          Notwithstanding the foregoing provisions of this Section 9.04:

 

(i)           any Loan Party may be merged or combined with or into any other
Loan Party (provided that if such merger involves the Borrower, (x) the Borrower
shall be the surviving entity and (y) no Change of Control shall occur);

 

(ii)          any Loan Party may sell, lease, transfer or otherwise dispose of
any or all of its property (upon voluntary liquidation or otherwise) to any
other Loan Party;

 

(iii)         any Core Domestic Ameresco Company may convey, sell, lease,
transfer or dispose of its assets or property to any other Core Domestic
Ameresco Company;

 

(iv)         any Loan Party or Canadian Subsidiary may convey, sell, transfer or
otherwise dispose of a portion of the outstanding capital stock of any other
Canadian Subsidiary, so long as no Change of Control shall result therefrom;

 



 103 

 

 

(v)          any Loan Party may sublease real property to the extent such
sublease would not interfere with the operation of the business of the Loan
Parties;

 

(vi)         any Loan Party may sell, transfer or otherwise dispose of obsolete
or worn out property or immaterial assets, whether now owned or hereafter
acquired, in the ordinary course of business;

 

(vii)        any Loan Party may sell, transfer or otherwise dispose of inventory
in the ordinary course of business, including the sale of electricity, gas,
solar and other renewable energy credits and other environmental attributes in
the ordinary course of business;

 

(viii)       any Loan Party may sell, transfer or otherwise dispose of equipment
to the extent that (i) such equipment is exchanged for credit against the
purchase price of similar replacement equipment or (ii) the proceeds of such
disposition are reasonably promptly applied to the purchase price of such
replacement equipment;

 

(ix)         any Loan Party may sell, transfer or otherwise dispose of a
receivable and the related equipment of an Energy Conservation Project in the
ordinary course of business for fair value;

 

(x)          any Loan Party may sell, transfer, assign or otherwise dispose of a
receivable and related equipment in connection with an Energy Conservation
Project Financing);

 

(xi)         any Loan Party may sell receivables for collection;

 

(xii)        any Loan Party may sell cash equivalents;

 

(xiii)       any Loan Party may sell, transfer assign or otherwise dispose of
the assets of any Non-Core Energy Project or the Equity Interests of a Special
Purpose Subsidiary (other than the Hawaii Joint Venture) including the transfer
or assignment of the assets of a Non-Core Energy Project to a Special Purpose
Subsidiary; and

 

(xiv)       any Loan Party may make other asset sales resulting in aggregate Net
Cash Proceeds not to exceed $2,000,000 after the Effective Time.

 

(d)          in addition to the formation and acquisition of Special Purpose
Subsidiaries permitted pursuant to subsection (a) of this Section 9.04 and
subject to Sections 9.01, 9.02, 9.05 and the third sentence of Section 9.04(a),
the Loan Parties may acquire all or substantially all of the business and assets
of any corporation, partnership, limited liability company, or other entity
located in and organized under the laws of the United States or any state
thereof (“Permitted Acquisitions”), subject to satisfaction of the following
conditions:

 

(i)           the business or assets so acquired shall be located in the United
States and in the same or a substantially similar line of business as that of
the Loan Parties;

 

(ii)          both immediately prior to and after giving effect to such
Permitted Acquisition on a Pro Forma Basis incorporating such pro-forma
assumptions as are satisfactory to the Agent in its reasonable discretion, (A)
the Loan Parties shall be in compliance with the financial covenant set forth in
Section 9.10(b) hereof, (B) the Core Leverage Ratio shall not exceed 2.75 to
1.00, and (C) the sum of unrestricted cash plus the amount of the Revolving
Commitment available to be borrowed under Section 2.01 shall not be less than
$25,000,000;

 



 104 

 

 

(iii)         the assets so acquired shall be transferred free and clear of any
Liens (other than Liens permitted by Section 9.02) and no Indebtedness shall be
incurred, guaranteed, assumed or combined except to the extent otherwise
permitted by Section 9.01;

 

(iv)         the Agent shall have received Lien searches reasonably satisfactory
to the Lender with respect to the assets being acquired, provided, that such
Lien searches may be delivered within fifteen days after the closing for an
acquisition for which the aggregate purchase price is less than $5,000,000;

 

(v)          the Agent shall have received perfected Liens (subject only to
Liens permitted by Section 9.02) on substantially all of the assets being
acquired in such Permitted Acquisition, provided that such Liens shall not be
required on any Property if (A) such Liens are prohibited pursuant to any
agreement binding on the Person owning such Property and (B) the failure to
obtain such Liens is not reasonably likely to have a Material Adverse Effect on
the rights of and remedies available to the Lender, and provided further, that
such perfected Liens may be delivered within fifteen days after the closing for
an acquisition for which the aggregate purchase price is less than $5,000,000;

 

(vi)         to the extent requested by the Agent, the Agent shall have received
an opinion of counsel in each applicable jurisdiction reasonably satisfactory to
it to the effect that the Liens granted pursuant to this Agreement are perfected
security interests in such assets and as to such other matters as the Agent may
reasonably require, provided, that such opinion of counsel may be delivered
within fifteen days after the closing for an acquisition for which the aggregate
purchase price is less than $5,000,000;

 

(vii)        in connection with such Permitted Acquisition, the Loan Parties
shall deliver to the Agent (A) a copy of the purchase agreement pursuant to
which such Permitted Acquisition will be consummated; (B) a copy of each
existing material agreement relating to the assets to be acquired in such
Permitted Acquisition and which is to be in effect after the consummation of
such Permitted Acquisition; (C) a Compliance Certificate calculating compliance
(as of the last day of the then most recently ended fiscal quarter) with the
requirements of Section 9.04(d)(ii) on a Pro Forma Basis, assuming such
acquisition had occurred prior to the first day of the earliest fiscal quarter
included in the applicable test period for calculating such compliance; (D) the
Loan Parties shall use best efforts to provide such other information or reports
as the Lender may reasonably request with respect to such Permitted Acquisition;
(E) to the extent available to the Loan Parties, historical financial statements
(for the prior three fiscal years provided that if such statements are not
available for the prior three fiscal years, historical financial statements for
not less than the prior four fiscal quarters) of the entity whose assets are
being acquired; and (F) if the Borrower is acquiring any interest in real
property, and if required by the Agent, reports and other information in form,
scope and substance reasonably satisfactory to the Agent and prepared by
environmental consultants reasonably satisfactory to the Agent, concerning any
environmental hazards or liabilities to which any Loan Party is likely to be
subject with respect to such acquired real property;

 

(viii)       immediately prior to such Permitted Acquisition no Default shall
have occurred and be continuing and after giving effect to such Permitted
Acquisition, no Default shall have occurred and be continuing and no Material
Adverse Effect shall result; and

 

(ix)          such acquisition shall be consensual and shall have been approved
by the board of directors or comparable governing body of the business so
acquired.

 



 105 

 

 

9.05.       Investments; Hedging Agreements.

 

(a)          Subject to the limitation in Section 9.05(b), the Loan Parties will
not make or permit to remain outstanding any Investment, except:

 

(i)           Investments consisting of Indebtedness permitted by Section 9.01,
Guarantees permitted by Section 9.03, and capital contributions by any Core
Domestic Ameresco Company to any other Core Domestic Ameresco Company;

 

(ii)          Permitted Investments;

 

(iii)         Permitted Acquisitions;

 

(iv)         Investments existing on the Restatement Date and set forth in
Schedule 9.05 hereto;

 

(v)          Checking and deposit accounts with banks used in the ordinary
course of business maintained with depository institutions that have executed
Control Agreements;

 

(vi)         Investments by the Loan Parties in Non-Core Energy Subsidiaries;
provided, that at the time of each such Investment and after giving effect
thereto, (i) no Event of Default shall have occurred and be continuing and (ii)
the Loan Parties shall be in Pro Forma Compliance with all financial covenants
set forth in Section 9.10; and

 

(vii)        other investments not described above in an aggregate amount not to
exceed $5,000,000.

 

(b)          Advances to and investments in Affiliates of the Core Ameresco
Companies, that are not themselves Core Ameresco Companies, shall not in the
aggregate, at any time, exceed forty-nine percent (49%) of the Borrower’s
consolidated stockholders equity.

 

(c)          The Loan Parties will not enter into any Hedging Agreement, other
than as required or permitted hereunder and Hedging Agreements entered into in
the ordinary course of business with the prior written consent of the Agent to
hedge or mitigate risks to which the Loan Parties are exposed in the conduct of
their business or the management of their liabilities.

 

9.06.       Restricted Junior Payments. The Loan Parties will not declare or
make any Restricted Junior Payment at any time; provided, however, that:

 

(a)          any Subsidiary of any Core Ameresco Company may make Restricted
Junior Payments to such Core Ameresco Company and any Subsidiary of the Borrower
may make Restricted Junior Payments to the Borrower;

 

(b)          so long as no Default or Event of Default has occurred and is
continuing and no Default or Event of Default shall be caused thereby, the
Borrower may redeem or purchase the capital stock or Equity Rights of any
employee, officer or director of any Loan Party for aggregate cash consideration
not to exceed $1,000,000 in any fiscal year;

 

(c)          so long as no Default or Event of Default shall have occurred and
be continuing and no Default or Event of Default shall be caused thereby, the
Borrower may declare and pay cash dividends, provided, that (i) such payments
shall be made only during the period commencing not earlier than 10 days

 



 106 

 

 

after and ending not later than 90 days after, the date of delivery of the
quarterly financial statements for the previous fiscal quarter required to be
delivered by the Loan Parties pursuant to Section 8.01(a) or 8.01(b) hereof,
together with the Compliance Certificate required to be delivered pursuant to
Section 8.01(c) hereof, and (ii) the Loan Parties shall have delivered to the
Agent evidence that after giving effect to such payment, the Loan Parties (A)
would have been in compliance with the financial covenants set forth in Section
9.10 for the period of four fiscal quarters ended immediately before such
payment if such payment had been made during such four fiscal quarters, and (B)
shall be in projected pro-forma compliance with the financial covenants set
forth in Section 9.10 hereof for the period of four fiscal quarters occurring
immediately after such payment;

 

(d)          the Borrower may make repurchases of its Equity Interests in an
aggregate amount under this paragraph (d) up to $15,000,000 so long as
immediately before and immediately after such repurchase on a Pro Forma Basis,
incorporating such pro-forma assumptions as are satisfactory to the Agent in its
reasonable discretion, (i) no Default or Event of Default shall have occurred
and be continuing, and (ii) (A) the Loan Parties shall be in compliance with the
financial covenant set forth in Section 9.10(b), (B) the Core Leverage Ratio
shall not exceed 1.5 to 1.00, and (C) the sum of unrestricted cash plus the
amount of the Revolving Commitment available to be borrowed under Section 2.01
shall not be less than $25,0000,000; and

 

(e)          so long as no Default under Section 10.01(a)(ii) or Event of
Default shall have occurred and be continuing and no Event of Default shall be
caused thereby, the Loan Parties may make regularly scheduled payments of
interest but no principal in respect of Subordinated Indebtedness on the dates
and in the amounts set forth in the applicable Subordinated Debt Documents.

 

9.07.       Transactions with Affiliates. Except as expressly permitted by this
Agreement, the Loan Parties will not directly or indirectly (a)  make any
Investment in an Affiliate; (b) transfer, sell, lease, assign or otherwise
dispose of any property to an Affiliate; (c) merge into or consolidate with an
Affiliate, or purchase or acquire property from an Affiliate; or (d) enter into
any other transaction directly or indirectly with or for the benefit of an
Affiliate (including, without limitation, guarantees and assumptions of
obligations of an Affiliate); provided that:

 

(i)           any Affiliate who is an individual may serve as a director,
officer, employee or consultant of any Loan Party, receive reasonable
compensation and indemnification for his or her services in such capacity and
benefit from Permitted Investments to the extent specified in clause (e) of the
definition thereof;

 

(ii)          the Loan Parties may engage in and continue the transactions with
or for the benefit of Affiliates which are described in Schedule 9.07 or are
referred to in Section 9.06 (but only to the extent specified in such section);
and

 

(iii)         the Loan Parties may engage in transactions with Affiliates in the
ordinary course of business on terms which are not materially less favorable to
the Loan Parties than those likely to be obtained in an arms’ length transaction
between a Loan Party and a non-affiliated third party.

 

9.08.       Restrictive Agreements. The Loan Parties will not directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement (other than this Agreement) that prohibits, restricts or imposes any
condition upon (a) the ability of any Loan Party to create, incur or permit to
exist any Lien upon any of its property or assets, or (b) the ability of any
Loan Party that is a Subsidiary of another Loan Party to pay dividends or other
distributions with respect to any shares of its Equity Interests or to make or
repay loans or advances to any other Loan Party or to Guarantee Indebtedness of
any other Loan Party; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this

 



 107 

 

 

Agreement, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 9.08 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (iii) the foregoing shall not apply to
restrictions applicable to a Subsidiary at the time it was acquired, (iv) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of stock or assets of a Subsidiary of a Loan
Party pending such sale, provided such restrictions and conditions apply only to
the Subsidiary that is to be sold and such sale is permitted hereunder, (v) the
foregoing shall not apply to customary restrictions in a joint venture agreement
permitted hereunder, (vi) clause 9.08 of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, and (vii)
clause 9.08 of the foregoing shall not apply to customary provisions in leases
and other contracts (excluding license agreements) restricting the assignment
thereof.

 

9.09.       Sale-Leaseback Transactions. No Loan Party will directly or
indirectly, enter into any arrangements with any Person whereby such Loan Party
shall sell or transfer (or request another Person to purchase) any property,
real, personal or mixed, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property from any Person.

 

9.10.      Certain Financial Covenants.

 

(a)          Total Funded Debt to EBITDA Ratio. The Loan Parties shall not
permit the Core Leverage Ratio as of the end of each fiscal quarter ending June
30, 2019, and thereafter to exceed 3.25 to 1.00.

 

(b)          Debt Service Coverage Ratio. The Loan Parties shall not permit the
ratio of (a) Cash Flow of the Core Ameresco Companies, to (b) Debt Service of
the Core Ameresco Companies as of the end of each fiscal quarter to be less than
1.50 to 1.00.

 

9.11.      Lines of Business. The Loan Parties and all Subsidiaries of the Loan
Parties will not engage to any substantial extent in any line or lines of
business activity other than (i) the types of businesses engaged in by the Loan
Parties as of the Effective Time and businesses substantially related or
complementary thereto including Non-Core Energy Projects, and (ii) such other
lines of business as may be consented to by the Required Lenders and the Agent,
which consents shall not be unreasonably withheld or delayed. The Non-Core
Energy Subsidiaries shall not engage in any line or lines of business activity
other than the construction and operation of Non-Core Energy Projects. The
Hawaii Joint Venture shall not engage in any line or lines of business activity
other than the construction and operation of the Hawaii Project.

 

9.12.      Other Indebtedness. The Loan Parties will not purchase, redeem,
retire or otherwise acquire for value, or set apart any money for a sinking,
defeasance or other analogous fund for the purchase, redemption, retirement or
other acquisition of, or make any voluntary payment or prepayment of the
principal of or interest on, or any other amount owing in respect of any
Subordinated Indebtedness, except, to the extent permitted by Section 9.06.

 

9.13.      Modifications of Certain Documents. The Loan Parties will not consent
to any modification, supplement or waiver of any of the provisions of any
documents or agreements evidencing or governing any Subordinated Indebtedness or
any other Existing Debt in a manner that could reasonably be expected to be
materially adverse to the Lenders.

 

9.14.      Transactions with Foreign Subsidiaries, Special Purpose Subsidiaries
and Inactive Subsidiaries. Except as expressly permitted under this Agreement,
including, without limitation, under Section 9.05 or Section 9.07, no Loan Party
shall take any of the following actions: (a) make any loan,

 



 108 

 

 

advance or investment in or to a Foreign Subsidiary, Special Purpose Subsidiary
or an Inactive Subsidiary; (b) transfer, sell, lease, assign, or otherwise
dispose of any property to a Foreign Subsidiary, Special Purpose Subsidiary or
an Inactive Subsidiary; (c) merge into or consolidate with a Foreign Subsidiary,
Special Purpose Subsidiary or an Inactive Subsidiary; or (d) enter into any
other transaction directly or indirectly with or for the benefit of a Foreign
Subsidiary, Special Purpose Subsidiary or an Inactive Subsidiary.

 

9.15.      Sanctions. No Loan Party shall, nor shall it permit any Subsidiary
to, directly or indirectly, use any Credit Extension or the proceeds of any
Credit Extension, or lend, contribute or otherwise make available such Credit
Extension or the proceeds of any Credit Extension to any Person, to fund any
activities of or business with any Person, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any Person (including any Person
participating in the transaction, whether as Lender, Agent, L/C Issuer, Swing
Line Lender, or otherwise) of Sanctions.

 

9.16.      Anti-Corruption Laws. No Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly, use any Credit Extension or the proceeds
of any Credit Extension for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions.

 

Article 10

 

Events of Default

 

10.01.    Events of Default. The occurrence of any of the following events shall
be deemed to constitute an “Event of Default” hereunder:

 

(a)          the Loan Parties shall fail to pay to the Agent, the L/C Issuer, or
the Lenders, (i) any principal of any Loan when the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof, by acceleration of such due or prepayment date, or otherwise or (ii)
any interest or fees in respect of any Loan or any Reimbursement Obligation in
respect of any L/C Disbursement or any other Obligation of the Loan Parties to
the Agent, the L/C Issuer, or the Lenders within three (3) Business Days after
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof, by acceleration of such due or prepayment
date, or otherwise;

 

(b)          any representation or warranty made or deemed made by or on behalf
of any Loan Party or any Subsidiary in or in connection with this Agreement, any
of the other Loan Documents or any amendment or modification hereof or thereof,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement, any of the other Loan
Documents or any amendment or modification hereof or thereof, shall prove to
have been incorrect in any material respect when made or deemed made;

 

(c)          the Loan Parties (i) shall fail to observe or perform any covenant,
condition or agreement contained in Sections 8.01(a), (b), (c) or (d), 8.02(a),
8.05, 8.06, 8.08, 8.09, 8.10, or in Article 9 (it being expressly acknowledged
and agreed that any Event of Default resulting from the failure of the Loan
Parties at any measurement date to satisfy any financial covenant set forth in
Section 9.10 shall not be deemed to be “cured” or remedied by the Loan Parties’
satisfaction of such financial covenant at any subsequent measurement date) or
(ii) shall fail to observe or perform any other covenant, condition or agreement
contained in Sections 8.03, 8.04, 8.07, 8.11, 8.12 or 8.13 and such failure
described in this clause (ii) shall continue unremedied for a period of 30 days
after the earlier of (x) actual knowledge by an officer of any Loan Party or (y)
notice thereof from the Agent (given at the request of any Lender) to the Loan
Parties;

 



 109 

 

 

(d)          the Loan Parties shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clauses (a), (b) or (c) of this Section 10.01) or any other Loan Document,
and such failure shall continue unremedied for a period of 30 days after notice
thereof from the Agent (at the request of any Lender) to the Loan Parties;

 

(e)          the Loan Parties shall fail to make any payment (whether of
principal, interest or otherwise and regardless of amount) in respect of any
Material Indebtedness or any Material Rental Obligation, when and as the same
shall become due and payable, after giving effect to any grace period with
respect thereto;

 

(f)          any event or condition occurs that results in any Material
Indebtedness of any Loan Party becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause such Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, other than any secured Indebtedness that
becomes due on the sale of the assets securing such Indebtedness in a
disposition permitted, or otherwise consented to, under Section 9.04;

 

(g)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Loan Party or any Material Canadian Subsidiary or its debts,
or of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Material Canadian
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(h)          any Loan Party or any Material Canadian Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (g) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or any Material
Canadian Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;

 

(i)           any Loan Party or any Material Canadian Subsidiary shall become
unable, admit in writing or fail generally to pay its debts as they become due;

 

(j)          a final judgment or judgments for the payment of money in excess of
$5,000,000 in the aggregate (exclusive of judgment amounts fully covered by
insurance where the insurer has admitted liability in respect of such judgment),
shall be rendered by one or more courts, administrative tribunals or other
bodies having jurisdiction against any Loan Party and the same shall not be
discharged (or provision shall not be made for such discharge), bonded, or a
stay of execution thereof shall not be procured, within 60 days from the date of
entry thereof and the relevant Loan Party shall not, within said period of 60
days, or such longer period during which execution of the same shall have been
stayed, appeal therefrom and cause the execution thereof to be stayed during
such appeal;

 

(k)          an ERISA Event shall have occurred that, in the reasonable opinion
of the Required Lenders, when taken together with all other ERISA Events that
have occurred, could reasonably be expected to result in a Material Adverse
Effect;

 



 110 

 

 

(l)            there shall occur any Change of Control;

 

(m)         any of the following shall occur: (i) the Liens created hereunder or
under the other Loan Documents shall at any time (other than by reason of the
Agent relinquishing such Lien) cease in any material respect to constitute valid
and perfected Liens on the Collateral intended to be covered thereby; (ii)
except for expiration in accordance with its respective terms, any Loan Document
shall for whatever reason be terminated, or shall cease to be in full force and
effect; or (iii) the enforceability of any Loan Document shall be contested by
any Loan Party;

 

(n)          there shall occur any material loss theft, damage or destruction of
any Collateral not fully covered (subject to such reasonable deductibles as the
Agent shall have approved) by insurance; or

 

(o)          any Guarantor shall assert that its obligations under any Loan
Document shall be invalid or unenforceable.

 

10.02.    Rights and Remedies Upon any Event of Default. If any Event of Default
occurs and is continuing, the Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

(a)          declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)          notify the Borrower that the outstanding principal of the Loans
shall bear interest at the Default Rate, and thereupon the outstanding principal
of the Loans shall bear interest at the Default Rate;

 

(d)          require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the Minimum Collateral Amount with respect thereto); and

 

(e)          exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, the outstanding
principal of the Loans shall bear interest at the Default Rate, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Agent or any Lender.

 

10.03.    Application of Funds. After the exercise of remedies provided for in
Section 10.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in Section 10.02), any amounts received on account
of the Obligations shall, subject to the provisions of Sections 2.12 and 2.13,
be applied by the Agent in the following order:

 



 111 

 

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article 3)
payable to the Agent in its capacity as such;

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) arising under the Loan Document and amounts payable
under Article 3, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the L/C Issuer in proportion to the respective amounts described
in this clause Third payable to them;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements and to the
to the Agent for the account of the L/C Issuer, to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit to the extent not otherwise Cash Collateralized by the Borrower
pursuant to Sections 2.04 and 2.12, in each case ratably among the Agent, the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them; and

 

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.04 and 2.13, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above. Excluded
Swap Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Secured Obligations otherwise set forth above in this Section.

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be. Each Cash Management Bank or Hedge Bank not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the Agent
pursuant to the terms of Article 11 for itself and its Affiliates as if a
“Lender” party hereto.

 



 112 

 

 

Article 11

 

The Agent

 

11.01.    Appointment and Authority.

 

(a)          Appointment. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints, designates and authorizes Bank of America to act on its
behalf as the Agent hereunder and under the other Loan Documents and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agent, the Lenders and the L/C Issuer,
and neither the Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

(b)          Collateral Agent. The Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank, and a potential Cash Management Bank) and
the L/C Issuer hereby irrevocably appoints and authorizes the Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Agent pursuant to Section 11.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Agent), shall be entitled to the benefits of all provisions
of this Article 11 and Article 12 (including Section 12.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

11.02.    Rights as a Lender. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of banking, trust,
financial, advisory, underwriting or other business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders or to provide
notice to or consent of the Lenders with respect thereto.

 

11.03.    Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Agent and its Related Parties:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Agent is
required to exercise as directed in writing by the Required Lenders (or such

 



 113 

 

 

other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Agent or any of its Affiliates in any capacity.

 

Neither the Agent nor any of its Related Parties shall be liable for any action
taken or not taken by the Agent under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby or thereby (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary), or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 12.02 and 10.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given in writing
to the Agent by the Borrower, a Lender or the L/C Issuer.

 

Neither the Agent nor any of its Related Parties have any duty or obligation to
any Lender or participant or any other Person to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article 6 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.

 

11.04.    Reliance by Agent. The Agent shall be entitled to rely upon, and shall
be fully protected in relying and shall not incur any liability for relying
upon, any notice, request, certificate, communication, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Agent may presume that such condition is satisfactory to such Lender
or the L/C Issuer unless the Agent shall have received notice to the contrary
from such Lender or the L/C Issuer prior to the making of such Loan or the
issuance of such Letter of Credit. The Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

11.05.    Delegation of Duties. The Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents

 



 114 

 

 

appointed by the Agent. The Agent and any such sub-agent may perform any and all
of its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the Facilities as well as activities as Agent. The Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

 

11.06.    Resignation of Agent.

 

(a)          Notice. The Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Agent gives notice of its resignation (or such earlier day as shall
be agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Agent may (but shall not be obligated to) on behalf of the Lenders and
the L/C Issuer, appoint a successor Agent meeting the qualifications set forth
above; provided that in no event shall any successor Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)          Removal of Agent. If the Person serving as Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(c)          Effect of Resignation or Removal. With effect from the Resignation
Effective Date or the Removal Effective Date (as applicable) (i)  the retiring
or removed Agent shall be discharged from its duties and obligations hereunder
and under the other Loan Documents (except that in the case of any collateral
security held by the Agent on behalf of the Lenders or the L/C Issuer under any
of the Loan Documents, the retiring or removed Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed) and (ii)
except for any indemnity payments or other amounts then owed to the retiring or
removed Agent, all payments, communications and determinations provided to be
made by, to or through the Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Agent as provided for above. Upon the acceptance of a
successor’s appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring or removed Agent (other than as provided in Section 3.01(g) and other
than any rights to indemnity payments or other amounts owed to the retiring or
removed Agent as of the Resignation Effective Date or the Removal Effective
Date, as applicable), and the retiring or removed Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section). The
fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 12.04 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them (i)

 



 115 

 

 

while the retiring Agent was acting as Agent and (ii) after such resignation for
as long as any of them continues to act in any capacity hereunder or under the
other Loan Documents, including, without limitation, (A) acting as collateral
agent or otherwise holding any collateral security on behalf of any of the
Secured Parties and (B) in respect of any actions taken in connection with
transferring the agency to any successor Agent.

 

(d)          L/C Issuer and Swing Line Lender. Any resignation by Bank of
America as Agent pursuant to this Section shall also constitute its resignation
as L/C Issuer and Swing Line Lender. If Bank of America resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.04(c). If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.05(c). Upon the appointment by the Borrower of a successor L/C Issuer or Swing
Line Lender hereunder (which successor shall in all cases be a Lender other than
a Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (ii) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

11.07.    Non-Reliance on Agent and Other Lenders. Each Lender and the L/C
Issuer acknowledges that it has, independently and without reliance upon the
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

 

11.08.    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the titles listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Agent, a Lender or the L/C Issuer
hereunder.

 

11.09.    Agent May File Proofs of Claim; Credit Bidding. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Agent (including any claim for the reasonable compensation,
expenses,

 



 116 

 

 

disbursements and advances of the Lenders, the L/C Issuer and the Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer and the Agent under Sections 2.10, 2.11(b) and 12.04) allowed in such
judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Agent and, in the
event that the Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agent and
its agents and counsel, and any other amounts due the Agent under Sections 2.10,
2.11(b) and 12.04.

 

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or the L/C Issuer to authorize the Agent
to vote in respect of the claim of any Lender or the L/C Issuer or in any such
proceeding.

 

The Secured Parties hereby irrevocably authorize the Agent, at the direction of
the Required Lenders, to credit bid all or any portion of the Secured
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Secured Obligations owed to the Secured Parties shall be entitled
to be, and shall be, credit bid on a ratable basis (with Secured Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Agent shall be authorized to form one or
more acquisition vehicles to make a bid, (ii) to adopt documents providing for
the governance of the acquisition vehicle or vehicles (provided that any actions
by the Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or Equity Interests thereof shall be governed,
directly or indirectly, by the vote of the Required Lenders, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in clauses (i) through (x) of Section
12.02(a) of this Agreement, and (iii) to the extent that Secured Obligations
that are assigned to an acquisition vehicle are not used to acquire Collateral
for any reason (as a result of another bid being higher or better, because the
amount of Secured Obligations assigned to the acquisition vehicle exceeds the
amount of debt credit bid by the acquisition vehicle or otherwise), such Secured
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Secured Obligations that had been assigned to the acquisition
vehicle shall automatically be cancelled, without the need for any Secured Party
or any acquisition vehicle to take any further action.

 



 117 

 

 

11.10.    Collateral and Guaranty Matters.

 

(a)          Each of the Lenders (including in its capacities as a potential
Cash Management Bank and a potential Hedge Bank) and the L/C Issuer irrevocably
authorize the Agent, at its option and in its discretion,

 

(i)           to release any Lien on any property granted to or held by the
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing by the Required Lenders in accordance with Section 12.02;

 

(ii)          to subordinate any Lien on any property granted to or held by the
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 9.02(h); and

 

(iii)         to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

 

(b)          Upon request by the Agent at any time, the Required Lenders will
confirm in writing the Agent’s authority to release or subordinate its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 11.10. In each case as
specified in this Section 11.10, the Agent will, at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this Section 11.10.

 

(c)          The Agent shall not be responsible for or have a duty to ascertain
or inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

11.11.    Secured Cash Management Agreements and Secured Hedge Agreements.
Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 10.03, the Guaranty
or any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article 11 to the contrary, the Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Secured Obligations arising under Secured Cash Management Agreements and
Secured Hedge Agreements except to the extent expressly provided herein and
unless the Agent has received a Secured Party Designation Notice of such Secured
Obligations, together with such supporting documentation as the Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be. The Agent shall not be required to verify the payment of, or that other
satisfactory arrangements have been made with respect to, Secured Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements in
the case of a Facility Termination Date.

 



 118 

 

 

11.12.    Lender Status. Each Lender represents and warrants as of the Effective
Time to the Agent and its Affiliates, and not, for the avoidance of doubt, for
the benefit of the Borrower or any other Loan Party, that such Lender is not and
will not thereafter be (i) an employee benefit plan subject to Title I of the
ERISA, (ii) a plan or account subject to Section 4975 of the Code, (iii) an
entity deemed to hold “plan assets” of any such plans or accounts for purposes
of ERISA or the Code, or (iv) a “governmental plan” within the meaning of ERISA.

 

Article 12

 

Miscellaneous

 

12.01.    Notices.

 

(a)          Notices, Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax
transmission or email transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)           if to the Borrower or any other Loan Party, to the address, fax
number, email address or telephone number specified for such Person on
Schedule 1.01(b);

 

(ii)          if to the Agent, the L/C Issuer or the Swing Line Lender, to the
address, fax number, email address or telephone number specified for such Person
on Schedule 1.01(c); and

 

(iii)         if to any other Lender, to the address, fax number, email address
or telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)          Electronic Communications. Notices and other communications to the
Agent, the Lenders, the Swing Line Lender and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including email, FPML
messaging and Internet or intranet websites) pursuant to procedures approved by
the Agent; provided that the foregoing shall not apply to notices to any Lender,
the Swing Line Lender or the L/C Issuer pursuant to Article 2 if such Lender,
Swing Line Lender or the L/C Issuer, as applicable, has notified the Agent that
it is incapable of receiving notices under such Article by electronic
communication. The Agent, the Swing Line Lender, the L/C Issuer or the Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 



 119 

 

 

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an email address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgement) and (ii) notices and other communications posted to an Internet
or intranet website shall be deemed received by the intended recipient upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email address or
other written acknowledgement) indicating that such notice or communication is
available and identifying the website address therefor; provided that for both
clauses (i) and (ii), if such notice or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

(c)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall the Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Loan Party’s or the
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet.

 

(d)          Change of Address, Etc. Each of the Borrower, the Agent, the L/C
Issuer and Swing Line Lender may change its address, fax number or telephone
number or email address for notices and other communications hereunder by notice
to the other parties hereto. Each other Lender may change its address, fax
number or telephone number or email address for notices and other communications
hereunder by notice to the Borrower, the Agent, the L/C Issuer and Swing Line
Lender. In addition, each Lender agrees to notify the Agent from time to time to
ensure that the Agent has on record (i) an effective address, contact name,
telephone number, fax number and email address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
federal or state securities laws.

 

(e)          Reliance by Agent, L/C Issuer and Lenders. The Agent, the L/C
Issuer and the Lenders shall be entitled to rely and act upon any notices
(including, without limitation, telephonic or electronic notices, Loan Notices,
Letter of Credit Applications, Notice of Prepayment and Swing Line Loan Notices)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the good faith reliance by such Person on each

 



 120 

 

 

notice purportedly given by or on behalf of a Loan Party. All telephonic notices
to and other telephonic communications with the Agent may be recorded by the
Agent, and each of the parties hereto hereby consents to such recording.

 

12.02.    Waivers; Amendments.

 

(a)          Subject to Sections 3.03(c) and 12.02(c), no amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders (or by the Agent with
the consent of the Required Lenders) and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

 

(i)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 10.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent in Section 6.02 or of any Default or a mandatory reduction in
Commitments is not considered an extension or increase in Commitments of any
Lender);

 

(ii)          reduce the principal amount of any Loan or Reimbursement
Obligation or reduce the rate of interest thereon (other than the decision not
to charge, or to cease to charge, Post-Default Interest), or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby;

 

(iii)         postpone the scheduled date of payment of the principal amount of
any Loan or Reimbursement Obligation other than mandatory prepayments of the
Loans required under Section 2.09(b), or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment,
change the Maturity Date of any Loan, or postpone the scheduled date of
expiration of any Commitment, or extend the ultimate expiration date of any
Letter of Credit beyond the Maturity Date of the Revolving Facility, without the
written consent of each Lender affected thereby;

 

(iv)         except as expressly set forth in clause (x) below, change
Section 2.09(c) in a manner that would alter the application of prepayments
thereunder, or change Section 2.08(b), Section 2.08(g) or Section 10.03 in a
manner that would alter the order or pro rata sharing of payments required
thereby, without in each case the written consent of each Lender;

 

(v)          alter the rights or obligations of the Borrower to prepay Loans
(other than mandatory prepayments of Loans under Section 2.09(b)) without the
written consent of each Lender affected thereby;

 

(vi)         change any of the provisions of this Section 12.02 or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or under any other Loan Document or make any determination or grant
any consent hereunder or thereunder, without the written consent of each Lender;

 

(vii)        release any of the Guarantors from its obligations in respect of
its Guarantee under Article 4 or release any material portion of the Collateral
(or terminate any Lien with respect

 



 121 

 

 

thereto), except as expressly permitted in this Agreement (in which case such
release may be made by the Agent acting alone), without the written consent of
each Lender;

 

(viii)       waive any of the conditions precedent specified in Section 6.01
without the written consent of each Lender and the Agent;

 

(ix)         subordinate the Loans to any other Indebtedness, without the
written consent of each Lender; or

 

(x)          amend Section 1.11 or the definition of “Alternative Currency”
without the consent of each Lender directly affected thereby:

 

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above, affect the rights or duties of the Agent under this
Agreement or any other Loan Document; and (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, (A) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender; (B) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein; and (C) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.

 

(b)          Anything in this Agreement to the contrary notwithstanding, no
waiver or modification of any provision of this Agreement that has the effect
(either immediately or at some later time) of enabling the Borrower to satisfy a
condition precedent to the making of any of Class of Loan shall be effective
against the Lenders of such Class of Loans unless the Required Lenders of such
Class of Loans shall have concurred with such waiver or modification.

 

(c)          Notwithstanding any provision herein to the contrary, this
Agreement may be amended with the written consent of the Agent, the L/C Issuer,
the Borrower and the Lenders affected thereby to amend the definition of
“Alternative Currency” or “Eurocurrency Rate” solely to add additional currency
options and the applicable interest rate with respect thereto, in each case
solely to the extent permitted pursuant to Section 1.11.

 

(d)          If any Lender does not consent to a proposed amendment, waiver,
consent or release with respect to any Loan Document that requires the consent
of each Lender or each Lender affected thereby and that has been approved by the
Required Lenders, the Borrower may replace such Non-Consenting Lender in
accordance with Section 12.13; provided that such amendment, waiver, consent or
release can be

 



 122 

 

 

effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

 

12.03.    No Waiver; Cumulative Remedies; Enforcement.

 

(a)          No failure by any Lender, the L/C Issuer or the Agent to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

(b)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Loan Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 10.02 for the benefit of all the Lenders and the L/C
Issuer; provided, however, that the foregoing shall not prohibit (a) the Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Agent) hereunder and under the other Loan
Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 12.08 (subject to the terms of Section 2.08(h)), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Agent hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to the Agent pursuant to
Section 10.02 and (ii) in addition to the matters set forth in clauses (b), (b)
and (b) of the preceding proviso and subject to Section 2.08(h), any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

12.04.    Expenses; Indemnity: Damage Waiver.

 

(a)          Costs and Expenses. The Loan Parties jointly and severally agree to
pay, or reimburse the Agent or the Lenders, as applicable, for paying, (i) all
reasonable out-of-pocket expenses incurred by the Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out-of-pocket expenses incurred by the Agent,
the L/C Issuer, or any Lender, including the fees, charges and disbursements of
any counsel for the Agent, the L/C Issuer, or any Lender, in connection with the
enforcement or protection of their rights in connection with this Agreement and
the other Loan Documents, including their rights under this Section 12.04, or in
connection with the Loans made or Letters of Credit issued hereunder, including
in connection with any workout, restructuring or negotiations in respect
thereof, and (iv) all Other Taxes levied by any Governmental Authority in
respect of this Agreement or any of the other Loan Documents or any other
document referred to herein or therein and all costs, expenses, taxes,
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Loan Document or any other document referred to therein.

 



 123 

 

 

(b)          Indemnification by the Loan Parties. The Loan Parties jointly and
severally agree to indemnify the Agent (and any sub-agent thereof), the L/C
Issuer, each Lender and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Agent (and any sub-agent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents (including in respect of any matters addressed in
Section 3.01), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to a Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim not involving an act or omission of a Loan Party that is brought by an
Indemnitee against another Indemnitee (other than the Agent in its capacity as
such). Without limiting the provisions of Section 3.01(c), this Section 12.04(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)          Reimbursement by Lenders. To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Agent (or any sub-agent thereof),
the L/C Issuer, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Agent (or any such
sub-agent), the L/C Issuer, the Swing Line Lender or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Agent (or any such sub-agent), the L/C Issuer or the Swing Line Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agent (or any such sub-agent), the L/C Issuer or the Swing Line Lender
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.08(e).

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, no Loan Party shall assert, and each Loan Party
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby,

 



 124 

 

 

the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

(e)          Payments. All amounts due under this Section 12.04 shall be payable
within ten (10) Business Days after written demand therefor.

 

(f)          Survival. The agreements in this Section 12.04 and the indemnity
provisions of Section 12.01(e) shall survive the resignation of the Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

12.05.    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Agent, the L/C Issuer or any Lender, or the Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, the L/C Issuer or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender and the L/C Issuer severally agrees to pay to the Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

12.06.    Successors and Assigns.

 

(a)          Successors and Assigns, Generally. The provisions of this Agreement
and the other Loan Documents shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender, the L/C Issuer and the Agent, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Participants to the extent provided in subsection (d) of
this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agent, the L/C Issuer, and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing

 



 125 

 

 

Line Loans) at the time owing to it); provided that (in each case with respect
to any Facility) any such assignment shall be subject to the following
conditions:

 

(i)           Minimum Amounts:

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
Assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 in the case of any assignment in respect of the Revolving
Facility, or $1,000,000, in the case of any assignment in respect of the Term
Facility, unless each of Agent and, so long as no Event of Default has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

(ii)          Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans;

 

(iii)         Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)          the consent of Borrower (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment to a Competitor and
for any other assignment; provided, that the consent of the Borrower shall not
be required in connection with any assignment to a non-Competitor if (1) an
Event of Default has occurred and is continuing at the time of such assignment
or (2) such assignment is to a Lender or an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
five (5) Business Days after having received notice thereof;

 

(B)          the consent of Agent (such consent not to be unreasonably withheld
or delayed) shall be required for assignments in respect of any Revolving

 



 126 

 

 

Commitment or Term Loan if such assignment is to a Person that is not a Lender
or an Affiliate of such Lender or an Approved Fund; and

 

(C)          the consent of the L/C Issuer and the Swing Line Lender shall be
required for any assignment in respect of the Revolving Facility.

 

(iv)         Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500.00; provided, however,
that the Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to Agent an Administrative Questionnaire.

 

(v)          No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (v), or (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person).

 

(vi)          Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent, the L/C Issuer or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05 and 12.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 



 127 

 

 

(c)          Register. The Agent, acting solely for this purpose as an agent of
the Borrower (and such agency being solely for tax purposes), shall maintain at
the Agent’s Office in the United States a copy of each Assignment and Assumption
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and
Reimbursement Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. In
addition, the Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Agent, sell participations to any Person
(other than a natural Person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries ) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
For the avoidance of doubt, each Lender shall be responsible for the indemnity
under Section 12.04(c) without regard to the existence of any participations.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 12.02(a) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
12.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.08(h) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan

 



 128 

 

 

Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

(e)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note or Notes, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(f)          Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all Reimbursement Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.04(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in Swing Line Loans pursuant to Section 2.05(c). Upon the appointment of a
successor L/C Issuer and/or Swing Line Lender, (A) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as the case may be, and (B) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

12.07.    Treatment of Certain Information; Confidentiality.

 

(a)          Treatment of Certain Information. Each of the Agent, the Lenders
and the L/C Issuer agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i)  to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential),  (ii) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners),  (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process,  (iv) to any other party hereto,
(v)  in connection with the exercise of any remedies hereunder or under any
other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi)  subject to an agreement containing provisions substantially the same as
those of this Section, to (A)  any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant

 



 129 

 

 

to Section 2.14(c) or (B)  any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder,  (vii) on a confidential basis to  (A) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided hereunder or (B)  the provider of any Platform or other electronic
delivery service used by the Agent, the L/C Issuer and/or the Swing Line Lender
to deliver Borrower Materials or notices to the Lenders or (C) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the credit facilities
provided hereunder, or (viii)  with the consent of the Borrower or to the extent
such Information (1)  becomes publicly available other than as a result of a
breach of this Section or (2)  becomes available to the Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower. For purposes of this Section, “Information”
means all information received from the Borrower or any Subsidiary relating to
the Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. In addition, the Agent
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents
and the Commitments.

 

(b)          Non-Public Information. Each of the Agent, the Lenders and the L/C
Issuer acknowledges that (i)  the Information may include material non-public
information concerning a Loan Party or a Subsidiary, as the case may be, (ii)
 it has developed compliance procedures regarding the use of material non-public
information and (iii)  it will handle such material non-public information in
accordance with applicable Law, including United States federal and state
securities Laws.

 

(c)          Press Releases. The Loan Parties and their Affiliates agree that
they will not in the future issue any press releases or other public disclosure
using the name of the Agent or any Lender or their respective Affiliates or
referring to this Agreement or any of the Loan Documents without the prior
written consent of the Agent, unless (and only to the extent that) the Loan
Parties or such Affiliate is required to do so under law (including required
filings with the SEC) and then, in any event the Loan Parties or such Affiliate
will consult with such Person before issuing such press release or other public
disclosure.

 

(d)          Customary Advertising Material. The Loan Parties consent to the
publication by the Agent or any Lender of customary advertising material
relating to the transactions contemplated hereby using the name, product
photographs, logo or trademark of the Loan Parties.

 

12.08.    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, the L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Loan Party
may be contingent or unmatured, secured

 



 130 

 

 

or unsecured, or are owed to a branch, office or Affiliate of such Lender or the
L/C Issuer different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (a)  all amounts so
set off shall be paid over immediately to the Agent for further application in
accordance with the provisions of Section 2.13 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Agent, the L/C Issuer and the Lenders, and (b)  the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

12.09.    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law,  (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest,  (b) exclude voluntary prepayments and the effects
thereof, and (c)  amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

12.10.    Counterparts; Integration; References to Agreement; Effectiveness.
This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the Agent, the
L/C Issuer or its counsel constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Whenever there is a reference in any Loan Document or UCC Financing
Statement to the “Credit Agreement” to which the Agent, the Lenders and the Loan
Parties are parties, such reference shall be deemed to be made to this Agreement
among the parties hereto. Except as provided in Section 6.01, this Agreement
shall become effective when it shall have been executed by the Agent and when
the Agent shall have received counterparts hereof which, when taken together,
bear the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement or any other Loan Document, or any certificate delivered
thereunder, by fax transmission or email transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement or such other Loan Document or certificate. Without limiting the
foregoing, to the extent a manually executed counterpart is not specifically
required to be delivered under the terms of any Loan Document, upon the request
of any party, such fax transmission or email transmission shall be promptly
followed by such manually executed counterpart.

 

12.11.    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and

 



 131 

 

 

shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

12.12.    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Agent, the L/C Issuer or the Swing Line Lender,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

12.13.    Replacement of Lenders. If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender or if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a)          the Borrower shall have paid to the Agent the assignment fee (if
any) specified in Section 12.06(b);

 

(b)          such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)          such assignment does not conflict with applicable Laws; and

 

(e)          in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Each party hereto agrees that (a) an assignment required pursuant to this
Section 12.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Agent and the assignee and (b) the Lender required to make
such assignment need not be a party thereto in order for such assignment to be
effective and shall be deemed to have consented to an be bound by the terms
thereof;

 



 132 

 

 

provided that, following the effectiveness of any such assignment, the other
parties to such assignment agree to execute and deliver such documents necessary
to evidence such assignment as reasonably requested by the applicable Lender,
provided, further that any such documents shall be without recourse to or
warranty by the parties thereto.

 

Notwithstanding anything in this Section 12.13 to the contrary, (i) any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a backstop standby letter of credit in form
and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of Cash Collateral into a Cash Collateral account in
amounts and pursuant to arrangements reasonably satisfactory to such L/C Issuer)
have been made with respect to such outstanding Letter of Credit and (ii) the
Lender that acts as the Agent may not be replaced hereunder except in accordance
with the terms of Section 11.06.

 

12.14.   Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)          GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)          SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE AGENT, ANY LENDER, THE
L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)          WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO

 



 133 

 

 

THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.01. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

12.15.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

12.16.    Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

 

12.17.    Release of Collateral and Guarantees. The Agent and the Lenders agree
that if (x) the assets of any Non-Core Energy Project or (y) the assets or
Equity Interests in any Subsidiary that are owned by the Loan Parties are sold
to any Person as permitted by the terms of this Agreement and the other Loan
Documents, or if any Subsidiary is merged or consolidated with or into any other
Person as permitted by the terms of this Agreement and such Subsidiary is not
the continuing or surviving corporation, the Agent shall, upon request of the
Borrower (and upon the receipt by the Agent of such evidence as the Agent or any
Lender may reasonably request to establish that such sale, designation, merger
or consolidation is permitted by the terms of this Agreement), but without the
consent of any Lender, terminate the Guarantee of such Subsidiary under Article
3 hereof and authorize the Agent to release the Liens created by the Loan
Documents on such assets or Equity Interests in such Subsidiary. The Agent and
the Lenders further agree that if any task order or contract of any Loan Party
shall become Energy Conservation Financing Collateral as permitted by the terms
of this Agreement, the Agent shall, upon request by the Borrower (and upon the
receipt by the Agent of such evidence as the Agent or any Lender may reasonably
request to establish that grant of such security interest in such task orders or
contracts in favor of the Energy Conservation Project Financing Agent is
permitted by the terms of this Agreement), release the Lien created by the Loan
Documents on such Energy Conservation Financing Collateral.

 

12.18.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that: (a) (i) the arranging and other
services regarding this Agreement provided by the Agent, the Lenders and any of
their respective Affiliates are arm’s-length commercial transactions between the
Borrower, each other Loan Party and their

 



 134 

 

 

respective Affiliates, on the one hand, and the Agent and, as applicable, its
Affiliates and the Lenders and their Affiliates (collectively, solely for
purposes of this Section, the “Lenders”), on the other hand, (ii) each of the
Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
the Borrower and each other Loan Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (b) (i) the Agent and its Affiliates and
each Lender each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary, for Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person and (ii)
neither the Agent, any of its Affiliates nor any Lender has any obligation to
the Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the Agent
and its Affiliates and the Lenders may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the Agent, any
of its Affiliates nor any Lender has any obligation to disclose any of such
interests to the Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and
each other Loan Party hereby waives and releases any claims that it may have
against the Agent, any of its Affiliates or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transactions contemplated hereby.

 

12.19.    Subordination. Each Loan Party (a “Subordinating Loan Party”) hereby
subordinates the payment of all obligations and indebtedness of any other Loan
Party owing to it (“Intercompany Indebtedness”), whether now existing or
hereafter arising, including but not limited to any obligation of any such other
Loan Party to the Subordinating Loan Party as subrogee of the Secured Parties or
resulting from such Subordinating Loan Party’s performance under this Guaranty,
to the indefeasible payment in full in cash of all Obligations. If the Secured
Parties so request, any such obligation or indebtedness of any such other Loan
Party to the Subordinating Loan Party shall be enforced and performance received
by the Subordinating Loan Party as trustee for the Secured Parties and the
proceeds thereof shall be paid over to the Secured Parties on account of the
Secured Obligations, but without reducing or affecting in any manner the
liability of the Subordinating Loan Party under this Agreement. Notwithstanding
the foregoing, so long as no Default has occurred and is continuing, the Loan
Parties may make and receive payments with respect to Intercompany Debt;
provided, that in the event that any Loan Party receives any payment of any
Intercompany Debt at a time when a Default has occurred and is continuing, such
payment shall be held by such Loan Party, in trust for the benefit of, and shall
be paid forthwith over and delivered, upon written request, to the Agent.

 

12.20.    Electronic Execution. The words “delivery,” “execute,” “execution,”
“signed,” “signature,” and words of like import in any Loan Document or any
other document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Agent
pursuant to procedures approved by it; provided further without limiting the
foregoing, upon the request of the Agent, any electronic signature shall be
promptly followed by such manually executed counterpart.

 



 135 

 

 

12.21.    USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Agent, as applicable, to identify each Loan Party in accordance with the
Act. The Borrower and the Loan Parties agree to, promptly following a request by
the Agent or any Lender, provide all such other documentation and information
that the Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

 

12.22.    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Agent could purchase
the first currency with such other currency on the Business Day preceding that
on which final judgment is given. The obligation of each Loan Party in respect
of any such sum due from it to the Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Agent or such Lender, as the case may
be, may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency. If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Agent or any Lender from
any Loan Party in the Agreement Currency, such Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the Agent or any
Lender in such currency, the Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Loan Party (or to any other Person who
may be entitled thereto under applicable law).

 

12.23.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)           a reduction in full or in part or cancellation of any such
liability;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 



 136 

 

 

(iii)         the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

12.24.    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

(a)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)          As used in this Section 12.24, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

12.25.    Transitional Arrangements.

 

(a)          Supersede Prior Credit Agreement. This Agreement shall supersede
and amend and restate the Prior Credit Agreement in its entirety, except as
provided in this Section 12.25 and Section 2.04(a)(i),

 



 137 

 

 

and this Agreement shall not constitute a novation of the obligations and
liabilities of the parties under the Prior Credit Agreement. At the Effective
Time, the rights and obligations of the parties under the Prior Credit Agreement
and the “Revolving Notes” and “Term Notes” defined therein shall be subsumed
within and be governed by this Agreement and the Revolving Notes and Term Notes;
provided, however, that (x) any of the “Loans” (as defined in the Prior Credit
Agreement) outstanding under the Prior Credit Agreement and not prepaid at the
Effective Time shall, for purposes of this Agreement, be Loans hereunder, and
(y) this Agreement shall not in any way release or impair the rights, duties or
obligations created pursuant to the Prior Credit Agreement or any other Loan
Document or affect the relative priorities thereof, in each case to the extent
in force and effect thereunder as of the Effective Time, except as modified
hereby or by documents, instruments and agreements executed and delivered in
connection herewith, and all of such rights, duties and obligations are assumed,
ratified and affirmed by the Borrower and the other Loan Parties.

 

(b)          Reallocations. The interests of the Revolving Lenders in the
Revolving Loans and participations in the Letters of Credit shall be reallocated
and continued in a “cashless roll” transaction at the Effective Time in
accordance with each Lender’s applicable Revolving Commitments, and the
Revolving Lenders shall make such purchases of Revolving Loans from each other
as necessary to effect such reallocation. The interests of the Term Loan Lenders
in the Term Loans shall be reallocated and continued in a “cashless roll”
transaction at the Effective Time in accordance with each Lender’s applicable
Term Loan Commitments, and the Term Loan Lenders shall make such purchases of
Term Loans from each other as necessary to effect such reallocation. Each Lender
hereby waives any and all compensation for losses incurred by such Lender under
Section 3.5 of the Prior Credit Agreement in connection with the reallocation of
Revolving Loans or Term Loans at the Effective Time and from the prepayment of
any Revolving Loans under the Prior Credit Agreement at the Effective Time, such
waiver being applicable only to such transactions at the Effective Time.

 

[Remainder of page intentionally left blank]

 

 138 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

  BORROWER       AMERESCO, INC.

 

  By: /s/ Mark Chiplock



    Name: Mark Chiplock     Title: Treasurer, Vice President and Interim      
Chief Financial Officer

 

  GUARANTORS       AMERESCO ENERTECH, INC.   AMERESCO FEDERAL SOLUTIONS, INC.  
AMERESCO PLANERGY HOUSING, INC.   AMERESCO QUANTUM, INC.   AMERESCO SELECT, INC.
  AMERESCOSOLUTIONS, INC.   APPLIED ENERGY GROUP INC.   SIERRA ENERGY COMPANY

 

  By: /s/ Mark Chiplock



    Name: Mark Chiplock     Title: Vice President and Treasurer

 

  AMERESCO SOUTHWEST, INC.

 

  By: /s/ Mark Chiplock



    Name: Mark Chiplock     Title: Vice President and Treasurer

 

  E.THREE CUSTOM ENERGY SOLUTIONS, LLC,   By: Sierra Energy Company, its sole
member

 

  By: /s/ Mark Chiplock



    Name: Mark Chiplock     Title: Vice President and Treasurer

 

[Signature Page to Credit and Security Agreement]

 

  

 

 

  AMERESCO ASSET SUSTAINABILITY GROUP LLC   AMERESCO CT LLC   AMERESCO DELAWARE
ENERGY LLC   AMERESCO EVANSVILLE, LLC   AMERESCO HAWAII LLC   AMERESCO
Intelligent SYSTEMS, LLC   AMERESCO LFG HOLDINGS LLC   AMERESCO NAVY YARD PEAKER
LLC   AMERESCO PALMETTO LLC   AMERESCO SOLAR, LLC   AMERESCO SOLAR NEWBURYPORT
LLC   AMERESCO STAFFORD LLC   SELDERA LLC   SOLUTIONS HOLDINGS, LLC       By:
Ameresco, Inc., its sole member

 

  By: /s/ Mark Chiplock



    Name: Mark Chiplock     Title: Treasurer, Vice President and Interim      
Chief Financial Officer

 

  AMERESCO SOLAR – PRODUCTS LLC   AMERESCO SOLAR – SOLUTIONS LLC   AMERESCO
SOLAR – TECHNOLOGIES LLC   By: Ameresco Solar LLC, its sole member  
By:  Ameresco, Inc., its sole member

 

  By: /s/ Mark Chiplock



    Name: Mark Chiplock     Title: Treasurer, Vice President and Interim      
Chief Financial Officer

 

[Signature Page to Credit and Security Agreement]

 

  

 

 

  AGENT       Bank of America, N.A.,   as Agent         By: /s/ Mollie S. Canup
    Name:  Mollie S. Canup     Title:    Vice President         LENDER      
Bank of America, N.A.,   as Lender, L/C Issuer, and Swing Line Lender        
By: /s/ John F. Lynch     Name: John F. Lynch     Title: Senior Vice President  
    LENDER       SUNTRUST BANK         By: /s/ Steve Curran     Name:  Steve
Curran     Title:    Director       WEBSTER BANK, N.A.         By: /s/ Samuel
Pepe     Name:  Samuel Pepe     Title:    V.P.

 

[Signature Page to Credit and Security Agreement]

 



  

 

 

 

SCHEDULE 1.01(a)

 

Material Owned Properties

 

None.

 

  

 

 

SCHEDULE 1.01(b)

 

Loan Party Notice Addresses

 

For each Loan Party:

 

Ameresco, Inc.

111 Speen Street, Suite 410

Framingham, MA 01701

Attention: Interim Chief Financial Officer

mchiplock@ameresco.com

Fax: 508-598-3255

 

With a copy to:

 

Ameresco, Inc.

111 Speen Street, 410

Framingham, MA 01701

Attention: Corporate Counsel

dcorrsin@ameresco.com

Fax: 508-598-3219

 



  

 



 

Schedule 1.01(c)

 

Agent and Lenders Notice Addresses

 

Agent & Swing Line Lender Office:

(For financial/loan activity – advances, pay down, interest/fee billing and
payments, rollovers, rate-settings):

Charles Hensley

Mailcode: NC1-026-06-04

Bank of America – Gateway Village

90 West Trade Street

Charlotte, NC 28255-0001

PHONE – 980-388-3225

FAX - 704-719-5362

EMAIL: charles.hensley@baml.com

 

Remittance Instructions: (See Admin Details Form for wiring instructions in
applicable currencies)

 

L/C Issuer’s Office:

(For fee payments due L/C Issuer only and new L/C requests and amendments):

Trade Operations

Mail Code: PA6-580-02-30

1 Fleet Way

Scranton, PA 18507

FAX: 800-755-8743

EMAIL: scranton_standby_L/C@bankofamerica.com

 

Remittance Instructions:

Bank of America, N.A.

ABA #: 026-009-593 New York, NY

Account #: 04535-883980

Attn: Scranton Standby

Ref: AMERESCO INC & L/C #

 

Other Notices as Agent:

(For financial statements, compliance certificates, maturity extension and
commitment change notices, amendments, consents, vote taking, etc.)

Bank of America – Gateway Village

Mail Code: NC1-026-06-03

900 West Trade Street

Charlotte NC 28255-0001

Attention: Mollie S. Canup

PHONE: 980-387-5449

FAX: 704.409.0011

EMAIL: mollie.s.canup@baml.com

 



  

 

 

SunTrust Bank Lender Office:

SunTrust Bank

3333 Peachtree Street Road NE

Atlanta, GA 30326

Attention: Arize Agumadu, Vice President

Phone: 404-836-6113

Email: Arize.Agumadu@suntrust.com

and

Attention: James Thwaite

Phone: 404-836-6033

Email: James.Thwaite@suntrust.com

 

For remittance instructions and financial/loan activity – advances, pay down,
interest/fee billing and payments, rollovers, rate-settings:

SunTrust Bank

303 Peachtree Street NE, 25th Floor

Atlanta, GA 30308

Attention: James Wu

Phone: 404-588-7157

Fax: 844-278-8501

Email: James.Wu@suntrust.com

 

Webster Bank Lender Office:

Webster Bank, N.A.

100 Franklin Street

Mail Code: BOS 105

Boston, MA 02110

Attention: Ann M. Meade, Senior Vice President

PHONE: 617-717-6832

FAX: 860-314-4844

EMAIL: Ameade@websterbank.com

 

Remittance Instructions:

Webster Bank, N.A.

ABA # 211170101

Account #: 19124483

Attn: Loan Support Services –– Rachel Forte

Ref: Incoming Wires – Commercial Loans

 

  

 

 

SCHEDULE 1.05

 

Designated Financial Officers

 

George P. Sakellaris, President

Mark A. Chiplock, Interim Chief Financial Officer

 



  

 

 

Schedule 2.01

Lenders and Commitments

 

Revolving Credit Commitment

 

Lender  Commitment   Applicable percentage            Bank of America, N.A. 
$62,100,000.00    54.000000000%             SunTrust Bank  $28,750,000.00  
 25.000000000%             Webster Bank, N.A.  $24,150,000.00    21.000000000%
            Total Revolving Credit Commitments:  $115,000,000.00    100%

 

Term Loan Commitment

 

Lender  Commitment   Applicable percentage            Bank of America, N.A. 
$35,100,000.00    54.000000000%             SunTrust Bank  $16,250,000.00  
 25.000000000%             Webster Bank, N.A.  $13,650,000.00    21.000000000%
            Total Term Loan Commitments:  $65,000,000.00    100%

 

Swing Line Commitment

 

Lender  Commitment   Applicable percentage            Bank of America, N.A. 
$5,000,000    100%             Total Swing Line Commitments:  $5,000,000    100%

 

  

 

 

Schedule 2.04

 

Outstanding Letters of Credit

 

Letter of
Credit
Number  Beneficiary
Name  Original
Amount   Current
Balance   Issuance
Date  Expiry
Date 68024296  Southern California  $96,600.00   $44,883.00   3/31/2008 
4/1/2020 68108815  Zurich American Insurance  $400,000.00   $1,050,000.00  
1/13/2015  1/13/2020 68132287  City of Phoenix  $4,000,000.00   $4,000,000.00  
4/3/2017  4/2/2020 68132333  Massachusetts Electric  $94,040.00   $282,120.00  
5/19/2017  3/28/2020 68132334  Western Massachusetts  $15,420.00   $46,260.00  
5/19/2017  3/28/2020 68132336  Fitchburg Gas and Electric  $1,860.00  
$5,580.00   5/19/2017  3/28/2020 68132337  Nstar Electric Company  $88,680.00  
$266,040.00   5/19/2017  3/28/2020 68141259  Wilmington Trust, NA 
$1,508,233.00   $1,508,233.00   5/29/2018  5/30/2020 68141891  Wilmington Trust,
NA  $3,717,153.00   $3,859,109.00   8/16/2018  8/23/2019 68145289  Pacific Gas
and Electric  $65,100.00   $65,100.00   2/19/2019  2/19/2020 68166841 
Wilmington Trust, NA  $113,011.00   $113,011.00   6/4/2019  5/21/2020    Totals
as of 06/28/2019  $10,100,097.00   $11,240,336.00       

 



  

 

 



SCHEDULE 5.02

 

Websites and Domain Names

 

ameresco.br.com ameresco-ops.com     ameresco.cn.com ameresco-ops.net    
ameresco.ca amerescopv.com     ameresco.co amerescosolar.com     ameresco.co.uk
amerescosolutions.com     ameresco.com amrc.com     ameresco.es assetplanner.ca
    ameresco.in byrne-eng.com     ameresco.info energyefficiency.com    
ameresco.jpn.com fameap.com     ameresco.mx fame-ap.com     ameresco.net
fameassetplanner.com     ameresco.org myenergypro.com     ameresco.tw
myenergypro.info     ameresco.us myenergypro.net     ameresco.xyz ppienergy.com
    amerescoaxis.com solaroncandlewood.com     amerescoconsulting.com
southwestpv.com     amerescogeothermal.com terranavigator.com     amerescois.com
 

 

Networks Solutions is the administrative contact used in connection with the
registration of the domain names.

 

  

 

 

SCHEDULE 5.03

 

Fixtures. etc.

 

1.e.three Custom Energy Solutions, LLC: City Centre Chiller Plant Facility, 128
South Fourth Street, Las Vegas, Nevada 89101.

 

2.Ameresco Palmetto: Landfill Gas Recovery Facility, 251 New Hope Road,
Wellsford, SC 29395

 

3.Ameresco Stafford LLC: Landfill Gas Recovery Facility, 481 Eskimo Hill Road,
Stafford, VA 22554

 

4.Ameresco Delaware Energy LLC: Landfill Gas Recovery Plant (Central), 1107
Willow Grove Road, Felton, DE 19943

 

5.Ameresco Delaware Energy LLC: Landfill Gas Recovery Plant (Southern), 28560
Landfill Lane, Georgetown, DE 19947

 

6.Ameresco Janesville LLC: Landfill Gas Recovery Plant, 525 Black Ridge Road,
Janesville, WI 53545

 

7.Ameresco Pine Bluff LLC: Landfill Gas Recovery Plant, 13809 E. Cherokee Drive,
Ball Ground, GA 30107

 

8.Ameresco LFG-I, Inc.: Landfill Gas Recovery Plant, 91 Hartley Road, Goshen, NY
10924

 

9.Ameresco Chicopee Energy LLC: Landfill Gas Recovery Plant, 161 New Lombard
Road, Chicopee, MA 01013

 

  

 

 

SCHEDULE 7.03

 

Governmental Approvals; No Conflicts

 

None.

 

  

 

 

SCHEDULE 7.04

 

Financial Condition; No Material Adverse Changes

 

None.

 

  

 

 

SCHEDULE 7.05

 

Properties; Proprietary Rights; Real Property Assets

 

(b), (c)Patents: None.

 

Trademarks: See attached.

 

Copyrights: None.

 

(d)Real Property Assets and Leases:

 

Leased Properties: See attached.

 

Owned Properties: None

 

  

 



 

Trademarks:

 

Mark   Country   Regis. No.   Regis. Date AMERESCO   Brazil   830750533  
06/11/13 AMERESCO   Brazil   830750339   02/18/14 AMERESCO   Brazil   830750517
  06/11/13 AMERESCO   Brazil   830750347   06/11/13 AMERESCO   Brazil  
830750355   06/11/13 AMERESCO   Brazil   830750363   06/11/13 AMERESCO   Hong
Kong   301697527   08/24/10 AMERESCO   India   2016962   08/31/10 AMERESCO  
Indonesia   IDM000343138   12/23/11 AMERESCO   Indonesia   IDM000347306  
02/03/12 AMERESCO   Indonesia   IDM000343139   12/23/11 AMERESCO   Indonesia  
IDM000343142   12/23/11 AMERESCO   Indonesia   IDM000343141   12/23/11 AMERESCO
  Indonesia   IDM000343143   12/23/11 AMERESCO   Madrid Protocol designating
China European Community Singapore Turkey   1064906   08/23/10 AMERESCO   Mexico
  1195998   01/10/11 AMERESCO   Mexico   1195410   12/20/10 AMERESCO   Mexico  
1217750   05/19/11 AMERESCO   Mexico   1235037   08/25/11 AMERESCO   Mexico  
1222166   06/14/11 AMERESCO   Mexico   1360865   04/16/13 AMERESCO   United
States   3241224   05/15/07               AMERESCO AXIS   United States  
3740727   01/19/10 BUILDING DYNAMICS   Canada   1002785   08/15/18 BUILDING
DYNAMICS   United Kingdom   UK00003184617   12/16/16 BUILDING DYNAMICS   United
States   5091001   11/29/16 GREEN . CLEAN . SUSTAINABLE   United States  
3927061   03/01/11 MISCELLANEOUS DESIGN (orb logo)   United States   3933527  
03/22/11 [tv524545_ex10-1img01.jpg]             XCHANGE POINT   Canada   831439
  09/07/12 XCHANGE POINT   United States   3796337   06/01/10

 



  

 

 

Schedule C1 - Real Property Owned or Leased

 

Loc.
#   Owned or Leased   Lessor   Loan Party Utilizing Property  

Significant

Administrative or

Government

Functions

 

Maintains

Books or

Records

 

Contains

Personal

Property

Collateral

  Street Address   Town   State   Zip 1   Leased   Ameresco, Inc.   Ameresco,
Inc.- Corporate Headquarters   Yes   Yes   Yes   111 Speen Street, Suite 410  
Framingham   MA   01701 2   Leased   Ameresco, Inc.   Ameresco, Inc.   No   Yes
  Yes   4628 Montevallo Road, Suite 106   Birmingham   AL   35210 3   Leased  
Ameresco, Inc.   Ameresco, Inc.   No   Yes   Yes   6643 Brayton Drive, Suite A  
Anchorage   AK   99507 4   Leased   Ameresco, Inc.   Ameresco Solar -
Technologies LLC   No   Yes   Yes   120 East Corporate Place   Chandler   AZ  
85225 5   Leased   Ameresco, Inc.   Ameresco Southwest, Inc.   No   Yes   Yes  
2375 East Cameback Road, Suite 400   Phoenix   AZ   85016 6   Leased   Ameresco,
Inc.   Ameresco Southwest, Inc.   No   Yes   Yes   N. Romero, Suite 1   Tucson  
AZ   85705 7   Leased   Ameresco, Inc.   Ameresco Solar - Products LLC   No  
Yes   Yes   42191 Zevo Drive   Temecula   CA   92590 8   Leased   Ameresco, Inc.
  Ameresco Southwest, Inc.   No   Yes   Yes   135 South State College Coulevard,
Suite 265   Brea   CA   92821 9   Leased   Ameresco, Inc.   Applied Energy
Group, Inc.   No   Yes   Yes   500 Ygnacio Valley Road, Suite 250   Walnut Creek
  CA   94596 10   Leased   Ameresco, Inc.   Ameresco Southwest, Inc.   No   Yes
  Yes   3350 Shelby Street, Suite 200 Office #236   Ontario   CA   91764 11  
Leased   Ameresco, Inc.   Ameresco Southwest, Inc.   No   Yes   Yes   530 Lytton
Avenue, 2nd Floor   Palo Alto   CA   94301 12   Leased   Ameresco, Inc.  
Ennovate Corporation   No   Yes   Yes   3095 South Parker Road, Suite 200  
Auroa   CO   80014 13   Leased   Ameresco, Inc.   Seldera LLC   No   Yes   Yes  
1484 Highland Avenue, Suite 8A   Cheshire   CT   06410 14   Leased   Ameresco,
Inc.   Applied Energy Group, Inc.   No   Yes   Yes   5301 Limestone Road, Suite
222   Wilmington   DE   19808 15   Leased   Ameresco, Inc.   Ameresco, Inc.   No
  Yes   Yes   101 Constitution Avenue, N.W., Suite 525 East   Washington   DC  
20001 16   Leased   Ameresco, Inc.   Ameresco, Inc.   No   Yes   Yes   3525
Piedmont Road, Building 7, Suite 300, Office #43   Atlanta   GA   30305 17  
Leased   Ameresco, Inc.   Ameresco, Inc.   No   Yes   Yes   733 Bishop Street,
Suite 181   Honolulu   HI   96813 18   Leased   Ameresco, Inc.   Ameresco, Inc.
  No   Yes   Yes   1810 Schneidermiller Avenue, Suite 321   Post Falls   ID  
83854 19   Leased   Ameresco, Inc.   Ameresco, Inc.   No   Yes   Yes   1900
Spring Road, Suite 400   Oak Brook   IL   60523 20   Leased   Ameresco, Inc.  
Ameresco, Inc.   No   Yes   Yes   528 South 5th Street, Suite 212   Springfield
  IL   62701 21   Leased   Ameresco, Inc.   Ameresco, Inc.   No   Yes   Yes  
150 North Michigan Avenue, Suite 420   Chicago   IL   60601 22   Leased  
Ameresco, Inc.   Ameresco, Inc.   No   Yes   Yes   5875 Castle Creek Parkway
#155   Indianapolis   IN   46250 23   Leased   Ameresco, Inc.   Ameresco, Inc.  
No   Yes   Yes   9300 Shelbyville Road, Suite 1025   Louisville   KY   40222 24
  Leased   Ameresco, Inc.   Ameresco, Inc.   No   Yes   Yes   30 Danforth
Street, Suite 108   Portland   ME   04101 25   Leased   Ameresco, Inc.  
Ameresco, Inc.   No   Yes   Yes   43 York Street, Storage Area S#D   Portland  
ME   04101 26   Leased   Ameresco, Inc.   Ameresco, Inc.   No   Yes   Yes   8825
Stanford Boulevard, Suite 208 & 210   Columbia   MD   21045 27   Leased  
Ameresco, Inc.   Ameresco Solar LLC   No   Yes   Yes   12230 Eastern Avenue  
Chase   MD   21220 28   Leased   Ameresco, Inc.   Ameresco, Inc.   No   Yes  
Yes   6 Ledgerock Way, Unit #4   Acton   MA   01720 29   Leased   Ameresco, Inc.
  Ameresco, Inc.   No   Yes   Yes   117 Flanders Road, Unit 100   Westborough  
MA   01581 30   Leased   Ameresco, Inc.   Ameresco, Inc.   No   Yes   Yes   1559
68th Street SE   Grand Rapids   MI   49508 31   Leased   Ameresco, Inc.  
Ameresco, Inc.   No   Yes   Yes   9855 West 78th Street, Suite 320   Eden
Prairie   MN   55344 32   Leased   Ameresco, Inc.   Ameresco, Inc.   No   Yes  
Yes   9890 Clayton Road, Suite 220   Ladue   MO   63124 33   Leased   Ameresco,
Inc.   Ameresco, Inc.   No   Yes   Yes   7 West 6th Avenue, Suite 600 - 605  
Helena   MT   59601 34   Leased   Ameresco, Inc.   Ameresco Southwest, Inc.   No
  Yes   Yes   4775 W. Teco Avenue, Suite 235   Las Vegas   NV   89118 35  
Leased   Ameresco, Inc.   Ameresco, Inc.   No   Yes   Yes   2121 N Webb Road,
Suite 305   Grand Island   NE   68803 36   Leased   Ameresco, Inc.   Ameresco,
Inc.   No   Yes   Yes   141 Banfield Road, Unit 6   Portsmouth   NH   03801 37  
Leased   Ameresco, Inc.   Applied Energy Group, Inc.   No   Yes   Yes   211
Braod Street, Suite 206   Red Bank   NJ   07701 38   Leased   Ameresco, Inc.  
Ameresco, Inc.   No   Yes   Yes   6 Automation Way, Suite 103   Albany   NY  
12110 39   Leased   Ameresco, Inc.   Ameresco, Inc.   No   Yes   Yes   25
Melville Park Road   Melville   NY   11747 40   Leased   Ameresco, Inc.  
Ameresco, Inc.   No   Yes   Yes   50 Front Street, Suite 201   Newburgh   NY  
12550 41   Leased   Ameresco, Inc.   Applied Energy Group, Inc.   No   Yes   Yes
  1377 Long Island Motor Parkway, Suite 401   Islandia   NY   11749 42   Leased
  Ameresco, Inc.   Ameresco, Inc.   No   Yes   Yes   5200 77 Center Drive, Suite
300   Charlotte   NC   28217 43   Leased   Ameresco, Inc.   Ameresco, Inc.   No
  Yes   Yes   9700 SW Capitol Highway Suite 110   Portland   OR   97219 44  
Leased   Ameresco, Inc.   Ameresco, Inc.   No   Yes   Yes   5636 Bridgetown Road
  Cincinnati   OH   01887 45   Leased   Ameresco, Inc.   Ameresco Federal
Solutions, Inc.   No   Yes   Yes   90 Atomic Road   Jackson   SC   29831 46  
Leased   Ameresco, Inc.   Ameresco, Inc.   No   Yes   Yes   Bldg 661 4960 South
12th Street, Room 106 &110   Philiadelphia   PA   19112 47   Leased   Ameresco,
Inc.   Ameresco, Inc.   No   Yes   Yes   1820 Midpark Drive, Suite B, C & F,  
Knoxville   TN   37921 48   Leased   Ameresco, Inc.   Ameresco, Inc.   No   Yes
  Yes   520 West Summitt Hill Drive, Suite 401   Knoxville   TN   37902 49  
Leased   Ameresco, Inc.   Ameresco, Inc.   No   Yes   Yes   7929 Brookriver
Drive, Suite 250   Dallas   TX   75247 50   Leased   Ameresco, Inc.   Ameresco
Solar - Solutions LLC   No   Yes   Yes   202 South Live Oak   Tomball   TX  
77357 51   Leased   Ameresco, Inc.   Ameresco, Inc.   No   Yes   Yes   2680
Highway 31 West   Athens   TX   75148 52   Leased   Ameresco, Inc.   Ameresco,
Inc.   No   Yes   Yes   12001 Sunrise Valley Drive, Suite 205   Reston   VA  
20191 53   Leased   Ameresco, Inc.   Ameresco, Inc.   No   Yes   Yes   1330 N.
Washington, Suite 5200 & 5400   Spokane   WA   99201 54   Leased   Ameresco,
Inc.   Ameresco, Inc.   No   Yes   Yes   222 Williams Avenue S., Suite 100  
Renton   WA   98057 55   Leased   Ameresco, Inc.   Ameresco Servicios Energetico
S.L.   No   Yes   Yes   Avda. Brasil No. 6, 1a Planta   Madrid   Spain   28020
56   Leased   Ameresco Limited   Ameresco Limited   No   Yes   Yes   5 Wesley
Street First/Ground Floor   Castleford   UK   WF10 1JG 57   Leased   Ameresco
Limited   Ameresco Limited   No   Yes   Yes   Third Floor, 11 to 13 Crosswall
and 33 to 43 (odd) Vine Street   London   UK   EC3N 2JY 58   Leased   Ameresco
Canada Inc.   Ameresco Canada Inc.   No   Yes   Yes   30 Leek Cresent, Suite 301
  Richmond Hill   Ontario   L4B 4N4 59   Leased   Ameresco Canada Inc.  
Ameresco Canada Inc.   No   Yes   Yes   106 Colonnade Road North, Suite 220  
Nepean   Canada   K2E 7L6 60   Leased   Ameresco Canada Inc.   Ameresco Canada
Inc.   No   Yes   Yes   2608 Granville Street, Suite 360   Vancouver   Canada  
V6H 3V3 61   Leased   Ameresco Canada Inc.   Ameresco Canada Inc.   No   Yes  
Yes   9945 50th Street NW, Suite 516   Edmonton   Canada   T6A 0L4 62   Leased  
Ameresco Canada Inc.   Ameresco Canada Inc.   No   Yes   Yes   1100 Dearness
Drive, Unit 13   London   Canada   N6E 1N9 63   Leased   Ameresco Canada Inc.  
Ameresco Canada Inc.   No   Yes   Yes   1751 Rue Richardson, Bureau 7.509  
Montreal   Canada   H3K 1G6 64   Leased   Ameresco Canada Inc.   Ameresco Canada
Inc.   No   Yes   Yes   128 Larch Street, Suite 202   Sudbury   Canada   P3E 5J8
65   Leased   Ameresco Canada Inc.   Ameresco Canada Inc.   No   Yes   Yes  
N130, 6815-8th Street NE,   Calgary   Canada   T2E 7H7 66   Leased   Ameresco
Canada Inc.   Ameresco Canada Inc.   No   Yes   Yes   52 Clench Avenue  
Brantford   Ontario   N3T 1B6

 





  

 

 



SCHEDULE 7.06

 

Litigation and Environmental Matters

 

(a)Action, Suits or Proceedings:

 

See Item III of Ameresco, Inc. Annual Report on Form 10K filed with SEC on March
8, 2019

 

(b)Environmental Liability: None.

 



  

 

 



SCHEDULE 7.07

 

Compliance with Laws and Agreements

 

None.

 

  

 

 

SCHEDULE 7.09

 

Taxes

 

None.

 

  

 

 

SCHEDULE 7.10

 

Pension Plans

 

None.

 

  

 

 

SCHEDULE 7.13

 

Subsidiaries

 

See attached.

 



  

 

 



        JURISDICTION   PERSONS HOLDING                 OF   OWNERSHIP INTERESTS;
      TYPE OF LEGAL NAME   ENTITY TYPE   ORGANIZATION   INTERESTS HELD OR
PERCENTAGE HELD   AUTHORIZED SHARES   SUBSIDIARY                       Ameresco
Enertech, Inc.   corporation   KY   Borrower owns 100% of the issued and
outstanding shares; 100 shares   1,000 shares of common stock, no par value  
Guarantor e.three Custom Energy Solutions, LLC   limited liability company   NV
  Sierra Energy Company owns 100% of the equity interest   —   Guarantor Sierra
Energy Company   corporation   NV   Borrower owns 100% of the issued and
outstanding shares; 1,000 shares   25,000 shares of common stock at $1.00 par
value   Guarantor AmerescoSolutions, Inc.   corporation   NC   Borrower owns
100% of the issued and outstanding shares; 166 shares   1,000 shares of common
stock at $100.00 par value   Guarantor Ameresco Planergy Housing, Inc.  
corporation   DE   Borrower owns 100% of the issued and outstanding shares;
1,000 shares   1,000 shares of common stock at $1.00 par value   Guarantor
Solutions Holdings, LLC   limited liability company   DE   Borrower owns 100% of
the equity interest   —   Guarantor Ameresco Federal Solutions, Inc.  
corporation   TN   Solutions Holding, LLC owns 100% of the issued and
outstanding shares; 874 shares   100,000 shares of common stock, no par value  
Guarantor Ameresco Select, Inc.   corporation   MA   Borrower owns 100% of the
issued and outstanding shares; 100 shares   100 shares of common stock at $1.00
par value   Guarantor Ameresco Solar - Solutions LLC   limited liability company
  DE   Ameresco Solar LLC owns 100% of the equity interest   —   Guarantor
Ameresco Solar - Products LLC   limited liability company   DE   Ameresco Solar
LLC owns 100% of the equity interest   —   Guarantor Ameresco Hawaii LLC  
limited liability company   DE   Borrower owns 100% of the equity interest   —  
Guarantor Ameresco Solar LLC   limited liability company   DE   Borrower owns
100% of the equity interest   —   Guarantor Ameresco Solar - Technologies LLC  
limited liability company   DE   Ameresco Solar LLC owns 100% of the equity
interest   —   Guarantor Ameresco Quantum, Inc.   corporation   WA   Borrower
owns 100% of the equity interest   687 shares of common stock at $0.00 par value
  Guarantor Applied Energy Group, Inc.   corporation   DE   Borrower owns 100%
of the equity interest   10,000 shares of common stock at $0.10 par value  
Guarantor Ameresco Southwest, Inc.   corporation   AZ   Borrower owns 100% of
the equity interest   20,000 shares of common stock at $0.01 par value  
Guarantor Ameresco Intelligent Systems, LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Guarantor Ameresco Asset
Sustainability Group LLC   limited liability company   DE   Borrower owns 100%
of the equity interest   —   Guarantor Seldera LLC   limited liability company  
DE   Borrower owns 100% of the equity interest   —   Guarantor Ameresco LFG
Holdings LLC   limited liability company   DE   Borrower owns 100% of the equity
interest   —   Guarantor Ameresco Palmetto LLC   limited liability company   DE
  Borrower owns 100% of the equity interest   —   Guarantor Ameresco Stafford
LLC   limited liability company   DE   Borrower owns 100% of theequity interest
  —   Guarantor Ameresco Delaware Energy LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Guarantor Ameresco Navy Yard
Peaker LLC   limited liability company   DE   Borrower owns 100% of the equity
interest   —   Guarantor                       Ameresco CT LLC   limited
liability company   DE   Borrower owns 100% of the equity interest   —   Special
Guarantor Ameresco Evansville LLC   limited liability company   DE   Borrower
owns 100% of the equity interest   —   Special Guarantor Ameresco Solar
Newburyport LLC   limited liability company   DE   Borrower owns 100% of the
equity interest   —   Special Guarantor                       Speen Street
Holdings I, LLC   limited liability company   DE   Ameresco Huntington Beach,
L.L.C. owns 100% of the equity interest   —   Funding Subsidiary Speen Street
Holdings II, LLC   limited liability company   DE   Borrower owns 100% of the
equity interest   —   Funding Subsidiary Speen Street Holdings III, LLC  
limited liability company   DE   Borrower owns 100% of the equity interest   —  
Funding Subsidiary Speen Street Holdings IV, LLC   limited liability company  
DE   Borrower owns 100% of the equity interest   —   Funding Subsidiary Ameresco
Funding I, LLC   limited liability company   DE   Speen Street Holding I, LLC
owns 100% of the equity interest   —   Funding Subsidiary Ameresco Funding II,
LLC   limited liability company   DE   Speen Street Holding II, LLC owns 100% of
the equity interest   —   Funding Subsidiary Ameresco Funding III, LLC   limited
liability company   DE   Speen Street Holding III, LLC owns 100% of the equity
interest   —   Funding Subsidiary Ameresco Funding IV, LLC   limited liability
company   DE   Speen Street Holding IV, LLC owns 100% of the equity interest   —
  Funding Subsidiary Ameresco Canada Inc.   corporation   Canada   Borrower owns
100% of the issued and outstanding shares; 100 shares   unlimited shares
authorized, no par value   Canadian Subsidiary Ameresco Quebec Inc.  
corporation   Quebec   Ameresco Canada Inc. owns 100% of the issued and
outstanding shares; 250 shares   unlimited class A voting shares authorized, no
par value   Canadian Subsidiary Ameresco Geothermal Inc.   Corporation   Canada
  Ameresco Canada Inc. owns 100% of the issued and outstanding shares; 100
shares   unlimited class A voting shares authorized, no par value   Canadian
Subsidiary Ameresco LDCSB Solar, Inc.   corporation   Canada   Ameresco Finance
Solar II, Inc. owns 51% of the common shares and 49% of the preferred shares;
Structural Tech Corp. owns 49% of the common shares and 51% of the preferred
shares       Canadian Subsidiary Ameresco HPEDSB Solar Inc.   corporation  
Canada   Ameresco Finance Solar II, Inc. owns 51% of the common shares and 49%
of the preferred shares; Structural Tech Corp. owns 49% of the common shares and
51% of the preferred shares       Canadian Subsidiary Ameresco UW Solar Inc.  
corporation   Canada   Ameresco Canada Inc. owns 51% of the common shares and
49% of the preferred shares; Structural Tech Corp. owns 49% of the common shares
and 51% of the preferred shares       Canadian Subsidiary Ameresco CEPEO Solar,
Inc.   corporation   Canada   Ameresco Finance Solar Inc. owns 100% of the
issued and outstanding shares; 100 shares   unlimited shares authorized, no par
value   Renewable Energy Subsidiary Ameresco GEDSB Solar Inc.   corporation  
Canada   Ameresco Finance Solar Inc. owns 100% of the issued and outstanding
shares; 100 shares   unlimited shares authorized, no par value   Renewable
Energy Subsidiary Ameresco Finance Solar Inc.   corporation   Canada   Ameresco
Canada Inc. owns 100% of the issued and outstanding shares   unlimited shares
authorized, no par value   Renewable Energy Subsidiary Ameresco & Elemental
Options Inc.   corporation   Canada   Ameresco Geothermal Inc. owns 50% equity
interest Elemental Energy Options Inc. owns 50% equity interest       Canadian
Subsidiary Ameresco Newmarket Energy Storage Inc.   corporation   Canada  
Ameresco Canada Inc. owns 100% of the issued and outstanding shares; 100 shares
      Canadian Subsidiary Ameresco Finance Solar II Inc.   corporation   Canada
  Ameresco Canada Inc. owns 100% of the issued and outstanding shares; 100
shares       Canadian Subsidiary Ameresco JPII Carbon Reduction Inc.  
corporation   Canada   Ameresco Canada Inc. owns 100% of the issued and
outstanding shares; 100 shares       Renewable Energy Subsidiary                
      Ameresco Woodland Meadows LLC   limited liability company   DE   Borrower
owns 100% of the equity interest   —   Renewable Energy Subsidiary Ameresco
Janesville LLC   limited liability company   DE   Ameresco LFG Holdings LLC
holds 100% equity interest   —   Renewable Energy Subsidiary Ameresco Pine Bluff
LLC   limited liability company   DE   Ameresco LFG Holdings LLC holds 100%
equity interest   —   Renewable Energy Subsidiary Ameresco LFG - I, Inc. d/b/a
Ameresco Goshen   corporation   DE   Ameresco LFG Holdings LLC owns 100% of
issued and outstanding shares; shares   1,000 shares common stock at $0.0001 par
value   Renewable Energy Subsidiary Ameresco Chicopee Energy LLC   limited
liability company   DE   Ameresco LFG Holdings LLC owns 100% equity interest   —
  Renewable Energy Subsidiary Ameresco Chiquita Energy LLC   limited liability
company   DE   Ameresco Asset Holdings IV LLC owns 100% of issued and
outstanding shares; shares   —   Renewable Energy Subsidiary Ameresco LFG
Holdings II LLC   limited liability company   DE   Borrower owns 100% of the
equity interest   —   Renewable Energy Subsidiary Ameresco Santa Cruz Energy LLC
  limited liability company   DE   Ameresco LFG Holdings II LLC owns 100% equity
interest   —   Renewable Energy Subsidiary Ameresco Half Moon Bay LLC   limited
liability company   DE   Ameresco LFG Holdings II LLC owns 100% equity interest
  —   Renewable Energy Subsidiary Ameresco McCarty Energy LLC   limited
liability company   DE   Ameresco LFG Holdings III LLC owns 100% equity interest
  —   Renewable Energy Subsidiary Ameresco Keller Canyon LLC   limited liability
company   DE   Ameresco LFG Holdings III LLC owns 100% equity interest   —  
Renewable Energy Subsidiary Ameresco Skunk Creek LLC   limited liability company
  DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary Ameresco Jefferson City LLC   limited liability company   DE  
Ameresco LFG Holdings III LLC owns 100% equity interest   —   Renewable Energy
Subsidiary Ameresco Northampton LLC   limited liability company   DE   Ameresco
LFG Holdings III LLC owns 100% equity interest   —   Renewable Energy Subsidiary
Ameresco San Antonio LLC   limited liability company   DE   Ameresco Asset
Holdings IV LLC owns 100% of issued and outstanding shares; shares   —  
Renewable Energy Subsidiary Ameresco Greenridge LLC   limited liability company
  DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary Ameresco Santa Clara LLC   limited liability company   DE   Ameresco
LFG Holdings III LLC owns 100% equity interest   —   Renewable Energy Subsidiary
Ameresco Dallas LLC   limited liability company   DE   Ameresco Asset Holdings
IV LLC owns 100% of issued and outstanding shares; shares   —   Renewable Energy
Subsidiary Ameresco Butte County LLC   limited liability company   DE   Ameresco
Asset Holdings IV LLC owns 100% of issued and outstanding shares; shares   —  
Renewable Energy Subsidiary Ameresco LFG Holdings III LLC   limited liability
company   DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary Ameresco Solar Power 1 LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Ameresco Solar Lowell LLC   limited liability company   DE   Ameresco Asset
Holdings IV LLC owns 100% of issued and outstanding shares; shares   —  
Renewable Energy Subsidiary Ameresco Johnson Canyon LLC   limited liability
company   DE   Ameresco Asset Holdings IV LLC owns 100% of issued and
outstanding shares; shares   —   Renewable Energy Subsidiary Ameresco San
Joaquin LLC   limited liability company   DE   Ameresco Asset Holdings IV LLC
owns 100% of issued and outstanding shares; shares   —   Renewable Energy
Subsidiary Ameresco Forward LLC   limited liability company   DE   Ameresco
Asset Holdings IV LLC owns 100% of issued and outstanding shares; shares   —  
Renewable Energy Subsidiary Ameresco Solar New York LLC   limited liability
company   DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary Ameresco Vasco Road LLC   limited liability company   DE   Ameresco
Asset Holdings IV LLC owns 100% of issued and outstanding shares; shares   —  
Renewable Energy Subsidiary Ameresco Solar Englewood LLC   limited liability
company   DE   Ameresco Asset Holdings IV LLC owns 100% of issued and
outstanding shares; shares   —   Renewable Energy Subsidiary Ameresco Solar
Logan LLC   limited liability company   DE   Ameresco Asset Holdings IV LLC owns
100% of issued and outstanding shares; shares   —   Renewable Energy Subsidiary
Ameresco Solar Canton LLC   limited liability company   DE   Ameresco Asset
Holdings IV LLC owns 100% of issued and outstanding shares; shares   —  
Renewable Energy Subsidiary Ameresco Solar Bridgewater LLC   limited liability
company   DE   Ameresco Asset Holdings IV LLC owns 100% of issued and
outstanding shares; shares   —   Renewable Energy Subsidiary Ameresco Solar
WorcesterLLC   limited liability company   DE   Ameresco Asset Holdings IV LLC
owns 100% of issued and outstanding shares; shares   —   Renewable Energy
Subsidiary Ameresco Solar Natick LLC   limited liability company   DE   Ameresco
Asset Holdings IV LLC owns 100% of issued and outstanding shares; shares   —  
Renewable Energy Subsidiary Ameresco Solar Waltham  LLC   limited liability
company   DE   Ameresco Asset Holdings IV LLC owns 100% of issued and
outstanding shares; shares   —   Renewable Energy Subsidiary Ameresco Solar Fall
River LLC   limited liability company   DE   Ameresco Asset Holdings IV LLC owns
100% of issued and outstanding shares; shares   —   Renewable Energy Subsidiary
Ameresco Ranchland LLC   limited liability company   DE   Borrower owns 100% of
the equity interest   —   Renewable Energy Subsidiary Ameresco Solar Milton LLC
  limited liability company   DE   Ameresco Asset Holdings IV LLC owns 100% of
issued and outstanding shares; shares   —   Renewable Energy Subsidiary

 



  

 

 

        JURISDICTION   PERSONS HOLDING                 OF   OWNERSHIP INTERESTS;
      TYPE OF LEGAL NAME   ENTITY TYPE   ORGANIZATION   INTERESTS HELD OR
PERCENTAGE HELD   AUTHORIZED SHARES   SUBSIDIARY                       Ameresco
Lake Havasu LLC   limited liability company   DE   Borrower owns 100% of the
equity interest   —   Renewable Energy Subsidiary Ameresco Asset Holdings IV LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary Solar Revere Phase I LLC   limited liability
company   DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary West Coast MPPA LLC   limited liability company   DE   Borrower owns
100% of the equity interest   —   Renewable Energy Subsidiary Ameresco Renewable
LLC   limited liability company   DE   Borrower owns 100% of the equity interest
  —   Renewable Energy Subsidiary Ameresco AD Holdings LLC   limited liability
company   DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary Ameresco Orbit DesMoinesWA LLC   limited liability company   DE  
Ameresco AD Holdings owns 99% and  Orbit Energy owns 1% of the eequity interest
  —   Renewable Energy Subsidiary Ameresco Orbit Clinton LLC   limited liability
company   DE   Ameresco AD Holdings owns 99% and  Orbit Energy owns 1% of the
eequity interest   —   Renewable Energy Subsidiary Ameresco Orbit Wadesboro LLC
  limited liability company   DE   Ameresco AD Holdings owns 99% and  Orbit
Energy owns 1% of the eequity interest   —   Renewable Energy Subsidiary Ivory
Street Solar LLC   limited liability company   DE   Ameresco Solar Holdings I
LLC owns 100% of the equity interest   —   Renewable Energy Subsidiary Ameresco
Potter Road LLC   limited liability company   DE   Borrower owns 100% of the
equity interest   —   Non-Core EnergySubsidiary Sympaug Solar LLC   limited
liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary Lexington Municipal Solar LLC   limited liability
company   DE   Ameresco Solar Holdings I LLC owns 100% of the equity interest  
—   Renewable Energy Subsidiary MA Solar Highway LLC   limited liability company
  DE   Ameresco Solar Holdings I LLC owns 100% of the equity interest   —  
Renewable Energy Subsidiary West Newbury Main St. Solar LLC   limited liability
company   DE   Ameresco Solar Holdings I LLC owns 100% of the equity interest  
—   Renewable Energy Subsidiary Montevue Lane Solar LLC   limited liability
company   DE   AMRC Frederick Holdings LLC owns 100% of the equity interest   —
  Renewable Energy Subsidiary North Parish Road Solar PV LLC   limited liability
company   DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary Ashland Howe St. Solar LLC   limited liability company   DE  
Ameresco Solar Holdings II LLC owns 100% of the equity interest   —   Renewable
Energy Subsidiary Green Wave LLC   limited liability company   DE   Ameresco
Solar Holdings II LLC owns 100% of the equity interest   —   Renewable Energy
Subsidiary Easton Schools Solar LLC   limited liability company   DE   Ameresco
PV Holdings VII LLC owns 100% of the equity interest   —   Renewable Energy
Subsidiary Ameresco Solar Holdings I LLC   limited liability company   DE  
Ameresco PV Holdings LLC owns 100% of the equity interest   —   Renewable Energy
Subsidiary Highland Street Natcik Solar LLC   limited liability company   DE  
Ameresco Solar Holdings I LLC owns 100% of the equity interest   —   Renewable
Energy Subsidiary Arlington Municipal Solar PV Projects 2015 LLC   limited
liability company   DE   Ameresco Solar Holdings I LLC owns 100% of the equity
interest   —   Renewable Energy Subsidiary Church Street Solar LLC   limited
liability company   DE   Ameresco Solar Holdings I LLC owns 100% of the equity
interest   —   Renewable Energy Subsidiary Ameresco PV Holdings LLC   limited
liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary Ninety-First Avenue Renewable Biogas LLC   limited
liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary Wayland Municipal Solar LLC   limited liability
company   DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary Downing Parkway Solar LLC   limited liability company   DE   Ameresco
Construction Holdings LLC owns 100% of the equity interest   —   Renewable
Energy Subsidiary 515 Main Saugus LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Lenox Willow Creek Solar LLC   limited liability company   DE   Borrower owns
100% of the equity interest   —   Renewable Energy Subsidiary Ameresco PV
Holdings II LLC   limited liability company   DE   Borrower owns 100% of the
equity interest   —   Renewable Energy Subsidiary AMRC Frederick Holdings LLC  
limited liability company   DE   Ameresco PV Holdings II LLC owns 1% the equity
interest. Firstar Development, LLC owns 99% of the equity interest   —  
Renewable Energy Subsidiary MN CSG 10 LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Braintree Schools Solar PV 2015 LLC   limited liability company   DE   Ameresco
Solar Holdings I LLC owns 100% of the equity interest   —   Renewable Energy
Subsidiary Groton Landfill Solar LLC   limited liability company   DE   Borrower
owns 100% of the equity interest   —   Renewable Energy Subsidiary Hampden
Landfill LLC   limited liability company   DE   Borrower owns 100% of the equity
interest   —   Renewable Energy Subsidiary MA Solar Highway Phase 1B LLC  
limited liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary MA Solar Highway Phase 2 LLC   limited liability
company   DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary 399 Revolution Drive Solara   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Newton Municipal Solar LLc   limited liability company   DE   Borrower owns 100%
of the equity interest   —   Renewable Energy Subsidiary Rumford Avenue Solar
LLC   limited liability company   DE   Borrower owns 100% of the equity interest
  —   Renewable Energy Subsidiary Glendale Road Solar PV LLC   limited liability
company   DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary Ameresco Soalr Natick II LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Stockbridge Landfill Solar PV LLC LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Ameresco San Joaquin Solar LLC   limited liability company   DE   Borrower owns
100% of the equity interest   —   Renewable Energy Subsidiary Candlewood Solar
LLC   limited liability company   DE   Borrower owns 100% of the equity interest
  —   Renewable Energy Subsidiary Westwood Schools Solar 1 LLC   limited
liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary BWC Origination 8, LLC   limited liability company  
DE   Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Ashland High School Solar LLC   limited liability company   DE   Ameresco Solar
Holdings I LLC owns 100% of the equity interest   —   Renewable Energy
Subsidiary Ashland Middle School Solar LLC   limited liability company   DE  
Ameresco Solar Holdings I LLC owns 100% of the equity interest   —   Renewable
Energy Subsidiary Woodbridge Avenue Solar LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Readington Solar PV LLC   limited liability company   DE   Borrower owns 100% of
the equity interest   —   Renewable Energy Subsidiary Grove Street Solar LLC  
limited liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary Natick High School Solar LLC   limited liability
company   DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary Natick Senior Center Solar LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary Fall
River Solar Phase 2 LLC   limited liability company   DE   Borrower owns 100% of
the equity interest   —   Renewable Energy Subsidiary Ameresco Construction
Holdings LLC   limited liability company   DE   Borrower owns 100% of the equity
interest   —   Renewable Energy Subsidiary Ameresco PV Holdings III LLC  
limited liability company   DE   Ameresco Construction Holdings LLC owns 100% of
the equity interest   —   Renewable Energy Subsidiary Memorial Football Field
Solar LLC   limited liability company   DE   Borrower owns 100% of the equity
interest   —   Renewable Energy Subsidiary North Kignston Solar LLC dba Hamilton
Allenton Solar LLC   limited liability company   DE   Borrower owns 100% of the
equity interest   —   Renewable Energy Subsidiary Westwood Fire Station Solar
LLC   limited liability company   DE   Borrower owns 100% of the equity interest
  —   Renewable Energy Subsidiary Weston DPW Soalr LLC   limited liability
company   DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary Ameresco Solar Land Holdings LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary BWC
Origination 19, LLC   limited liability company   DE   Ameresco Blackstone
Holdings LLC owns 100% of the equity interest   —   Renewable Energy Subsidiary
BWC Mystic River, LLC   limited liability company   DE   Ameresco Blackstone
Holdings LLC owns 100% of the equity interest   —   Renewable Energy Subsidiary
BWC Wading River, LLC   limited liability company   DE   Ameresco Blackstone
Holdings LLC owns 100% of the equity interest   —   Renewable Energy Subsidiary
KP Market Solar LLC   limited liability company   DE   Borrower owns 100% of the
equity interest   —   Renewable Energy Subsidiary KP Riverside Solar LLC  
limited liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary KP Temecula Solar LLC   limited liability company  
DE   Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Ameresco Woodland Meadows Romulus LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Ameresco PV Holdinggs IV LLC   limited liability company   DE   Borrower owns
100% of the equity interest   —   Renewable Energy Subsidiary AMRC Blackstone
Holdings LLC   limited liability company   DE   Ameresco PV Holdings IV LLC owns
1% of the equity interest. Firststar Development, LLC owns 99% equity interest  
—   Renewable Energy Subsidiary Hixbridge Solar LLC   limited liability company
  DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary Athol Leicester Solar LLC   limited liability company   DE   Borrower
owns 100% of the equity interest   —   Renewable Energy Subsidiary Otter River
Solar LLC   limited liability company   DE   Borrower owns 100% of the equity
interest   —   Renewable Energy Subsidiary Chebacco Road Solar LLC   limited
liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary Brickyard Road Solar LLC   limited liability company
  DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary Plattsburgh Solar LLC   limited liability company   DE   Borrower
owns 100% of the equity interest   —   Renewable Energy Subsidiary Owego Solar
LLC   limited liability company   DE   Borrower owns 100% of the equity interest
  —   Renewable Energy Subsidiary French King Solar LLC   limited liability
company   DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary Mill Glen Solar LLC   limited liability company   DE   Borrower owns
100% of the equity interest   —   Renewable Energy Subsidiary Elm Grove Solar
LLC   limited liability company   DE   Borrower owns 100% of the equity interest
  —   Renewable Energy Subsidiary Marbury Point Solar LLC   limited liability
company   DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary Washington National and Cedar Hill Solar LLC   limited liability
company   DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary 5700 Canada Street Solar LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary 1724
64th Avenue Solar LLC   limited liability company   DE   Borrower owns 100% of
the equity interest   —   Renewable Energy Subsidiary Plymouth South Solar LLC  
limited liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary East Granby Solar LLC   limited liability company  
DE   Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Ameresco PV Holdings V LLC   limited liability company   DE   Borrower owns 100%
of the equity interest   —   Renewable Energy Subsidiary Ameresco PV Holdings VI
LLC   limited liability company   DE   Borrower owns 100% of the equity interest
  —   Renewable Energy Subsidiary AMRC CS Holdings LLC   limited liability
company   DE   Ameresco PV Holdings V LLC owns 1% of the equity interest RG
Plymouth Solar, LLC owns 99% equity interest   —   Renewable Energy Subsidiary
Peak Creek Solar LLC   limited liability company   DE   Borrower owns 100% of
the equity interest   —   Renewable Energy Subsidiary Pulaski Community Solar
LLC   limited liability company   DE   Borrower owns 100% of the equity interest
  —   Renewable Energy Subsidiary

 



  

 

 

        JURISDICTION   PERSONS HOLDING                 OF   OWNERSHIP INTERESTS;
      TYPE OF LEGAL NAME   ENTITY TYPE   ORGANIZATION   INTERESTS HELD OR
PERCENTAGE HELD   AUTHORIZED SHARES   SUBSIDIARY                       5715
Livingston Road Solar LLC   limited liability company   DE   Borrower owns 100%
of the equity interest   —   Renewable Energy Subsidiary Indian Road Solar LLC  
limited liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary Coles Neck Solar LLC   limited liability company  
DE   Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Peppetwon Road Solar LLC   limited liability company   DE   Borrower owns 100%
of the equity interest   —   Renewable Energy Subsidiary Hanson Solar LLC  
limited liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary 1519 Crandall Road LLC   limited liability company  
DE   Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Stafford Solar Power LLC   limited liability company   DE   Borrower owns 100%
of the equity interest   —   Renewable Energy Subsidiary Aegean Drive Solar LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary BWC Origination 18, LLL   limited liability
company   DE   BWC Wareham Assemblage, LLC owns 100% of the equity interest   —
  Renewable Energy Subsidiary BWC Wareham Assemblage, LLC   limited liability
company   DE   AMRC CS Holdings LLC owns 100% of the equity interest   —  
Renewable Energy Subsidiary BWC Wareham River, LLC   limited liability company  
DE   BWC Wareham Assemblage, LLC owns 100% of the equity interest   —  
Renewable Energy Subsidiary BWC Pocasset River, LLC   limited liability company
  DE   BWC Wareham Assemblage, LLC owns 100% of the equity interest   —  
Renewable Energy Subsidiary BWC Harlow Brook, LLC   limited liability company  
DE   BWC Wareham Assemblage, LLC owns 100% of the equity interest   —  
Renewable Energy Subsidiary BWC Gibbs Brook, LLC   limited liability company  
DE   BWC Wareham Assemblage, LLC owns 100% of the equity interest   —  
Renewable Energy Subsidiary Millis MA 1 LLC   limited liability company   CO  
AMRC Millis Holding LLC owns 100% of the equity interest   —   Renewable Energy
Subsidiary Milbury MA 1 LLC   limited liability company   CO   AMRC Millis
Holding LLC owns 100% of the equity interest   —   Renewable Energy Subsidiary
Wendall MA 1 LLC   limited liability company   CO   AMRC Millis Holding LLC owns
100% of the equity interest   —   Renewable Energy Subsidiary Rochester MA 2 LLC
  limited liability company   CO   AMRC Millis Holding LLC owns 100% of the
equity interest   —   Renewable Energy Subsidiary Ameresco Mt. Olive LLC  
limited liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary Gloversville Community Solar LLC   limited liability
company   DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary Ameresco PV Holdings VIII LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary AMRC
Millis Holdings LLC   limited liability company   DE   Ameresco PV Holdings VIII
LLC owns 1% of the equity interest. RG Worcester Solar, LLC owns 99% of the
equity interest   —   Renewable Energy Subsidiary KP Napa Data Solar LLC  
limited liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary KP Petaluma Solar LLC   limited liability company  
DE   Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
KP San Jose FHC Solar LLC   limited liability company   DE   Borrower owns 100%
of the equity interest   —   Renewable Energy Subsidiary KP San Jose Medical
Solar LLC   limited liability company   DE   Borrower owns 100% of the equity
interest   —   Renewable Energy Subsidiary KP Vacaville Solar LLC   limited
liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary Ameresco Candlewood HoldCo LLC   limited liability
company   DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary Candlewood Clean Power LLC   limited liability company   DE  
Ameresco Candlewood HoldCo LLC owns 40% of the equity interest 26 Cedar Street
Associates LLC owns 60% equity interest   —   Renewable Energy Subsidiary
Chicago Solar Alliance LLC   limited liability company   DE   Borrower owns 100%
of the equity interest   —   Renewable Energy Subsidiary Ameresco RNG Holdings I
LLC   limited liability company   DE   Borrower owns 100% of the equity interest
  —   Renewable Energy Subsidiary Ameresco Forward RNG LLC   limited liability
company   DE   Ameresco RNG Holdings I LLC owns 100% of the equity interest   —
  Renewable Energy Subsidiary Ameresco Keller Canyon RNG LLC   limited liability
company   DE   Ameresco RNG Holdings I LLC owns 100% of the equity interest   —
  Renewable Energy Subsidiary White Rock Road LLC   limited liability company  
DE   Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Manville Hill Road Solar LLC   limited liability company   DE   Borrower owns
100% of the equity interest   —   Renewable Energy Subsidiary Newton Municipal
III LLC   limited liability company   DE   Borrower owns 100% of the equity
interest   —   Renewable Energy Subsidiary Smithfield Municipal LLC   limited
liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary Gray Road Solar Energy LLC   limited liability
company   DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary 3901 Suitland Road Solar LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Terranavigator, LLC   limited liability company   DE   TerraNavigator, LLC owns
100% of the equity interest   —   Renewable Energy Subsidiary DePue Holdings,
LLC   limited liability company   DE   TerraNavigator, LLC owns 100% of the
equity interest   —   Renewable Energy Subsidiary Danville Foundry Holdings, LLC
  limited liability company   DE   TerraNavigator, LLC owns 100% of the equity
interest   —   Renewable Energy Subsidiary Freeport Solar South, LLC   limited
liability company   DE   TerraNavigator, LLC owns 100% of the equity interest  
—   Renewable Energy Subsidiary McLean Landfill Solar LLC   limited liability
company   DE   TerraNavigator, LLC owns 100% of the equity interest   —  
Renewable Energy Subsidiary Belvidere Landfill Solar 1 LLC   limited liability
company   DE   TerraNavigator, LLC owns 100% of the equity interest   —  
Renewable Energy Subsidiary Belvidere Landfill Solar 2 East LLC   limited
liability company   DE   TerraNavigator, LLC owns 100% of the equity interest  
—   Renewable Energy Subsidiary Belvidere Landfill Solar 2 West LLC   limited
liability company   DE   TerraNavigator, LLC owns 100% of the equity interest  
—   Renewable Energy Subsidiary Wood River Solar LLC   limited liability company
  DE   TerraNavigator, LLC owns 100% of the equity interest   —   Renewable
Energy Subsidiary Illiopolis Solar South LLC   limited liability company   DE  
TerraNavigator, LLC owns 100% of the equity interest   —   Renewable Energy
Subsidiary Illiopolis Solar North LLC   limited liability company   DE  
TerraNavigator, LLC owns 100% of the equity interest   —   Renewable Energy
Subsidiary KP California Solar Facility 1 LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary KP
California Solar Facility 2 LLC   limited liability company   DE   Borrower owns
100% of the equity interest   —   Renewable Energy Subsidiary KP Pleasanton Tech
Solar LLC   limited liability company   DE   Borrower owns 100% of the equity
interest   —   Renewable Energy Subsidiary Westerlo NY 1, LLC   limited
liability company   CO   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary 101 Carnegie Center Solar LLC   limited liability
company   CO   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary 302 Carnegie Center Solar LLC   limited liability company   CO  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary 510
Carnegie Center Solar LLC   limited liability company   CO   Borrower owns 100%
of the equity interest   —   Renewable Energy Subsidiary 701 Carnegie Center
Solar LLC   limited liability company   CO   Borrower owns 100% of the equity
interest   —   Renewable Energy Subsidiary KP Sacramento Point West Medical
Offices Solar LLC   limited liability company   DE   Borrower owns 100% of the
equity interest   —   Renewable Energy Subsidiary KP Elk Grove Promenade Solar
LLC   limited liability company   DE   Borrower owns 100% of the equity interest
  —   Renewable Energy Subsidiary KP Rancho Cordova Medical Offices Solar LLC  
limited liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary KP Elk Grove Medical Offices Solar LLC   limited
liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary KP AACC Sacramento Solar LLC   limited liability
company   DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary KP Riverside Medical Center Solar LLC   limited liability company  
DE   Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
KP Moreno Valley Medical Offices Solar LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary KP
Ontario Vineyard O.P. Surgicenter B Solar LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary KP
Corona Medical Offices Solar LLC   limited liability company   DE   Borrower
owns 100% of the equity interest   —   Renewable Energy Subsidiary KP South
Sacramento Wyndham Medical Offices Solar LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary KP
Fresno Hospital Sequoia Solar LLC   limited liability company   DE   Borrower
owns 100% of the equity interest   —   Renewable Energy Subsidiary KP San Rafael
Los Gamos MOB Parking Structure Solar LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary KP
San Rafael Los Gamos MOB Rooftop Carport Solar LLC   limited liability company  
DE   Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
KP Stockton Central Utility Plant Solar LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary KP
Modesto Medical Center 4125 Bangs Solar LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary KP
Modesto Medical Center Solar LLC   limited liability company   DE   Borrower
owns 100% of the equity interest   —   Renewable Energy Subsidiary KP Fresno
Medical Offices 1 Solar LLC   limited liability company   DE   Borrower owns
100% of the equity interest   —   Renewable Energy Subsidiary KP South
Sacramento Hospital Solar LLC   limited liability company   DE   Borrower owns
100% of the equity interest   —   Renewable Energy Subsidiary KP Clovis Medical
Offices Solar LLC   limited liability company   DE   Borrower owns 100% of the
equity interest   —   Renewable Energy Subsidiary KP Manteca Hospital Solar LLC
  limited liability company   DE   Borrower owns 100% of the equity interest   —
  Renewable Energy Subsidiary KP Tracy Medical Offices Solar LLC   limited
liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary KP Selma Medical Offices Solar LLC   limited
liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary KP Lincoln Medical Offices Solar LLC   limited
liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary Phillips Route 82 Solar LLC   limited liability
company   DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary Westtown NY 2, LLC   limited liability company   CO   Borrower owns
100% of the equity interest   —   Renewable Energy Subsidiary Sutter Fairfield
Solar LLC   limited liability company   DE   Ameresco Solar Holdings II LLC owns
100% of the equity interest   —   Renewable Energy Subsidiary Sutter Santa Rosa
Solar LLC   limited liability company   DE   Ameresco Solar Holdings II LLC owns
100% of the equity interest   —   Renewable Energy Subsidiary Orange USD Solar
LLC   limited liability company   DE   Borrower owns 100% of the equity interest
  —   Renewable Energy Subsidiary Walden NY 1, LLC   limited liability company  
CO   Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Middletown NY 1, LLC   limited liability company   CO   Borrower owns 100% of
the equity interest   —   Renewable Energy Subsidiary Middletown NY 2, LLC  
limited liability company   CO   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary Antioch Medical Center (Site #6) Solar LLC   limited
liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary Antioch MC Deer Valley Solar LLC   limited liability
company   DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary Bloomfield CT 1, LLC   limited liability company   CO   Borrower owns
100% of the equity interest   —   Renewable Energy Subsidiary Ameresco Chiquita
RNG LLC   limited liability company   DE   Borrower owns 100% of the equity
interest   —   Renewable Energy Subsidiary

 



  

 

 

        JURISDICTION   PERSONS HOLDING                 OF   OWNERSHIP INTERESTS;
      TYPE OF LEGAL NAME   ENTITY TYPE   ORGANIZATION   INTERESTS HELD OR
PERCENTAGE HELD   AUTHORIZED SHARES   SUBSIDIARY                       Freeport
Solar North, LLC   limited liability company   DE   Borrower owns 100% of the
equity interest   —   Renewable Energy Subsidiary St. Barnabas Road Solar LLC  
limited liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary La Palma Ave Solar LLC   limited liability company  
DE   Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Fiberloid St Solar LLC   limited liability company   DE   Borrower owns 100% of
the equity interest   —   Renewable Energy Subsidiary Brentwood Rd Solar LLC  
limited liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary Benigno Blvd Solar LLC   limited liability company  
DE   Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Main Street Exeter Solar LLC   limited liability company   DE   Borrower owns
100% of the equity interest   —   Renewable Energy Subsidiary 83 School Street
Solar LLC   limited liability company   DE   Borrower owns 100% of the equity
interest   —   Renewable Energy Subsidiary 59 Morse Road Solar LLC   limited
liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary Marana Dove Mountain Solar LLC   limited liability
company   DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary Wende Correctional Alden NY Solar LLC   limited liability company  
DE   Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Midstate Correctional Marcy NY Solar LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Eastern Correctional Napanoch NY Solar LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Greene Correctional Coxsackie NY Solar LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Shawangunk Correctional Wallkill NY Solar LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Washington Correctional Comstock NY Solar LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Greenhaven Correctional Stormville NY Solar LLC   limited liability company   DE
  Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary KP
Carson South Bay Solar LLC   limited liability company   DE   Borrower owns 100%
of the equity interest   —   Renewable Energy Subsidiary KP Colton Medical Solar
LLC   limited liability company   DE   Borrower owns 100% of the equity interest
  —   Renewable Energy Subsidiary KP Diamond Bar Solar LLC   limited liability
company   DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary KP Downey Medical Solar LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary KP
Fontana Medical Solar LLC   limited liability company   DE   Borrower owns 100%
of the equity interest   —   Renewable Energy Subsidiary KP Garden Grove Medical
Solar LLC   limited liability company   DE   Borrower owns 100% of the equity
interest   —   Renewable Energy Subsidiary KP Ming Medical Solar LLC   limited
liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary KP Moreno Iris Medical Solar LLC   limited liability
company   DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary KP Rancho San Diego Solar LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary KP
Redlands Medical Solar LLC   limited liability company   DE   Borrower owns 100%
of the equity interest   —   Renewable Energy Subsidiary KP San Marcos Medical
Solar LLC   limited liability company   DE   Borrower owns 100% of the equity
interest   —   Renewable Energy Subsidiary KP Gaithersberg Medical Solar LLC  
limited liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary KP North Baltimore HUB Solar LLC   limited liability
company   DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary Newton Municipal III Homer Street LLC   limited liability company  
DE   Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Newton Municipal III Walnut Street LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Renewable Energy Subsidiary
Medusa NY 1, LLC   limited liability company   CO   Borrower owns 100% of the
equity interest   —   Renewable Energy Subsidiary Ameresco Danville Solar LLC  
limited liability company   DE   Borrower owns 100% of the equity interest   —  
Renewable Energy Subsidiary Lexington Solar Partners LLC   limited liability
company   DE   Borrower owns 100% of the equity interest   —   Renewable Energy
Subsidiary Mount Olive Community Development Fund LLC   limited liability
company   DE   Borrower owns 99.9% and Ameresco Mt. Olive LLC owns 0.01% of the
equity interest   —   Inactive Subsidiary Energy Investment, Inc.   corporation
  MA   AmerescoSolutions, Inc. owns 100% of the issued and outstanding shares;
250 shares   250,000 shares common stock at $1.00 par value   Inactive
Subsidiary EI Fund One, Inc.   corporation   MA   Energy Investment, Inc. owns
100% of the issued and outstanding shares; 100 shares   300,000 shares common
stock at $1.00 par value   Inactive Subsidiary Ameresco Wind New York LLC  
limited liability company   DE   Borrower owns 100% of the equity interest   —  
Inactive Subsidiary Ameresco MT Wind, LLC   limited liability company   DE  
Borrower owns 100% of the equity interest   —   Inactive Subsidiary Ameresco
Georgia LLC   limited liability company   DE   Borrower owns 100% of the equity
interest   —   Inactive Subsidiary Ameresco Huntington Beach, L.L.C.   limited
liability company   DE   Borrower owns 100% of the equity interest   —  
Inactive Subsidiary Ameresco Renewable Energy LLC   limited liability company  
DE   Borrower owns 100% of the equity interest   —   Inactive Subsidiary
Ameresco Aneval LLC   limited liability company   DE   Borrower owns 100% of the
equity interest   —   Inactive Subsidiary                       HEC/Tobyhanna
Energy Project, Inc.   Corporation   MA   Ameresco Select, Inc. owns 100% of the
issued and outstanding shares; 100 shares   100 shares of common stock at $1.00
par value   Non-Core Energy Subsidiary HEC/CJTS Energy Center LLC   limited
liability company   DE   Ameresco Select, Inc. owns 100% of the equity interest
  —   Non-Core Energy Subsidiary Ameresco DR LLC   limited liability company  
DE   Borrower owns 100% of the equity interest   —   Non-Core Energy Subsidiary
SC Tire Processing LLC   limited liability company   DE   Ameresco Federal
Soluitons, Inc. owns 100% of the equity interest   —   Non-Core Energy
Subsidiary Ameresco Alternate Fuels LLC   limited liability company   DE  
Ameresco Federal Soluitons, Inc. owns 100% of the equity interest   —   Non-Core
Energy Subsidiary                       Ameresco/Pacific Energy JV   general
partnership   HI   Ameresco Hawaii LLC owns 99% of the partnership interest and
Pacific Energy Strategies LLC owns 1% of the partnership interest   99%
partnership interest   Special Purpose Subsidiary Hui O Aina, LLC   limited
liability company   HI   Borrower owns 50% of theequity interest, The Hana
Group, Inc. owns 50% of the equity interest   —   Special Purpose Subsidiary    
                  Energy Solutions & Security, LLC   limited liability company  
DE   Borrower owns 50% of the equity interest, Lend Lease (US) Energy
Development LLC owns 50% of the equity interest   50% equity interest   A
Subsidiary engaged in the line of business activity engaged in by the Core
Ameresco Companies other than a Renewable Energy Project Ameresco ARS LLC  
limited liability company   DE   Ameresco Georgia LLC owns 70% of the equity
interest, ARS Mechanical, LLc owns 30% of the equity interest   70% equity
interest   A Subsidiary engaged in the line of business activity engaged in by
the Core Ameresco Companies other than a Renewable Energy Project Optimum
Operations LLC   limited liability company   DE   Conquest Solutions, LLC owns
51% of the equity interest, Ameresco, Inc. owns 49% of the equity interest   49%
equity interest   A Subsidiary engaged in the line of business activity engaged
in by the Core Ameresco Companies other than a Renewable Energy Project Ameresco
International Holdings B.V.   private limited liability company   Netherlands  
Borrower owns 100% of the equity interest   100 registered shares   Foreign
Subsidiary Ameresco Servicios Energeticos S.L.   corporation   Spain   Borrower
owns 98.75% of theequity interest, Luis Migel Barrientos owns 1.250% of the
equity interest       Foreign Subsidiary Ameresco Energy Hellas S.A.  
corporation   Greece   Borrower owns 100% of the equity interest   2,400 shares
of share capital at €10.00 each   Foreign Subsidiary Ameresco Puerto Rico, Inc.
  corporation   Puerto Rico   Borrower owns 100% of the equity interest  
1,000,000 shares common stock at $0.0001 per share   Foreign Subsidiary Ameresco
Limited   private limited company   United Kingdom   Ameresco International
Holdings B.V. holds 100% of the equity interest   1,000 shares of share capital
at £1.00 each   Foreign Subsidiary ESP Response Limited   private limited
company   United Kingdom   Ameresco International Holdings B.V. holds 100% of
the equity interest   1,000 shares of share capital at £1.00 each   Foreign
Subsidiary Fishertown Property Holdings Limited   private limited company  
Republic of Ireland   Ameresco Limited owns 100% of the equity interest   100
shares of share capital at £100 each   Foreign Subsidiary

 



  

 

 

SCHEDULE 7.14

 

Material Indebtedness, Liens and Agreements

 

(a)Material Indebtedness:

 

(see table below)

 

Loan Party  Description  5/31/2019   Contract # Ameresco, Inc.  UNC Charlotte 
$8,243,599   N/A Ameresco, Inc.  ESPC – FBOP FCC Butner, NC  $51,875,594   EPSC
No.
DE-AM36-09GO29029
Task Order No. DJBP0700PMESPC014 Ameresco, Inc.  ESPC - MCRD Parris Island, SC 
$84,626,053   EPSC No.
DE-AM36-09GO29029
Task Order No. N39430-17-F-1901 Ameresco, Inc.  UESC - US Coast Guard Academy 
$37,022,179   Task Order No.
HSCGG1-17-F-PEY022 Ameresco, Inc.  ESPC - FBOP – MDC LA and MCC SD 
$27,375,850   EPSC No.
DE-AM36-09GO29029
Task Order No.
15B15BPMS18FSESPC16 Ameresco, Inc.  ESPC - VISN 2 Bronx  $55,161,587   EPSC No.
DE-AM36-09GO29029
Task Order No.
36E77618F0034 Ameresco, Inc.  ESPC - Joint Base San Antonio  $124,645,622   EPSC
No.
DE-AM36-09GO29029
Task Order No.
SP060418F8008 Ameresco Select, Inc.  ESPC - Portsmouth Naval Shipyard
Modification  $11,076,981   DACA87-97-D-0068-002
Modification No. 46
Ameresco, Inc.  ESPC - GSA Region 4  $10,482,552   EPSC No.
DE-AM36-09GO29029
Task Order No. 47PE0418F0027 Ameresco Select, Inc.  ESPC - NASA Wallops Phase 3A
Modification  $14,138,868   EPSC No.
DE-AM36-99EE73682
Task Order No.
NNG10AZ01D
Modification No. 17

 

(b)Liens:

 



  

 

 

1.See above table for Liens. The Loan Parties have sold the contract payments
due from the government under their respective contract to the applicable
lenders, all in accordance with the Assignment of Claims Act of 1940, as
amended, 31 U.S.C. § 3727, 41 U.S.C. § 15. Each lender has a Lien covering only
the contract payments due from the government under the applicable contract.

 

(c)Material Contracts:

 

1.None.

 

  

 

 

SCHEDULE 7.19

 

Labor and Employment Matters

 

None.

 

  

 

 

SCHEDULE 7.20

 

Bank Accounts

 

See attached.

 



  

 

 



Legal Name on Bank Acct   Bank Name   Bank Address/Contact   Type   Acct #
/Portfolio # Ameresco Inc   Bank of America   Bank of America, N.A.
P.O. Box 25118 Tampa, FL 33622-5118
1-888-400-9009   Checking   XXXXXXXXXXX Ameresco Inc   Bank of America   Bank of
America, N.A.
P.O. Box 25118 Tampa, FL 33622-5118
1-888-400-9009   Deposit   XXXXXXXXXXX Ameresco CT LLC   Black Rock   Black Rock
PO Box 8950
Wilmington, DE 19885-9625     Deposit   XXXXXXXXXXX
Ameresco DR LLC   Black Rock   Black Rock
PO Box 8950
Wilmington, DE 19885-9625     Deposit   XXXXXXXXXXX Ameresco Meade Johnson  
Deutsche Bank   Deutsche Bank
Jennifer Vandyne (Acct Mngr)
Aaron Rodriguez (Admin)
212-250-4660   Money Market   XXXXXXXXXXX Ameresco Meade Johnson   Deutsche Bank
  Deutsche Bank
Jennifer Vandyne (Acct Mngr)
Aaron Rodriguez (Admin)
212-250-4660   Money Market   XXXXXXXXXXX Ameresco, Inc Trust Account   US Bank
  US Bank
200 S 6th St. / EP-MN-L 18B
 Minneapolis, MN 55402   Checking   XXXXXXXXXXX Ameresco, Inc Trust Account   US
Bank   US Bank
200 S 6th St. / EP-MN-L 18B
 Minneapolis, MN 55402   Checking   XXXXXXXXXXX USB Ameresco Inc   Royal Bank of
Canada   Royal Bank of Canada
PO Box 4047 Terminal A
Toronto ON M5W1L5   Checking   XXXXXXXXXXX Ameresco Inc/Ameresco SOLAR   Bank of
America   Bank of America, N.A.
P.O. Box 25118 Tampa, FL 33622-5118
1-888-400-9009   Deposit   XXXXXXXXXXX Savannah River ESPC Biomass MIT AC   BNY
Mellon   BNY Mellon
101 Barclay St - 4W, New York, NY
Admin Contact: Helen Choi helen.choi@bnymellon.com
Audit Requests: Client Service Manager - Jonathan Kaplan
212-815-8159
Jonathan.Kaplan@bnymellon.com   Deposit   XXXXXXXXXXX EPA Edison Solar   BNY
Mellon   BNY Mellon
101 Barclay St - 4W, New York, NY
Admin Contact: Helen Choi helen.choi@bnymellon.com
Audit Requests: Client Service Manager - Jonathan Kaplan
212-815-8159
Jonathan.Kaplan@bnymellon.com   Deposit   XXXXXXXXXXX

 



 

 

 

Legal Name on Bank Acct   Bank Name   Bank Address/Contact   Type   Acct #
/Portfolio # EPA Edison Solar   BNY Mellon   BNY Mellon
101 Barclay St - 4W, New York, NY
Admin Contact: Helen Choi helen.choi@bnymellon.com
Audit Requests: Client Service Manager - Jonathan Kaplan
212-815-8159
Jonathan.Kaplan@bnymellon.com   Deposit   XXXXXXXXXXX Ameresco Inc   Bank of
America   Bank of America, N.A.
P.O. Box 25118 Tampa, FL 33622-5118
1-888-400-9009   Deposit   XXXXXXXXXXX Applied Energy Group Inc   Citibank  
Citibank CGO Services
PO BOX 769018
San Antonio, TX 78245
Valarie Volonino
valerie.a.volonino@citi.com   Checking   XXXXXXXXXXX Applied Energy Group Inc  
Citibank   Citibank CGO Services
PO BOX 769018
San Antonio, TX 78245
Valarie Volonino
valerie.a.volonino@citi.com   Checking   XXXXXXXXXXX Applied Energy Group Inc  
Citibank   Citibank CGO Services
PO BOX 769018
San Antonio, TX 78245
Valarie Volonino
valerie.a.volonino@citi.com   Checking   XXXXXXXXXXX Applied Energy Group Inc  
Citibank   Citibank CGO Services
PO BOX 769018
San Antonio, TX 78245
Valarie Volonino
valerie.a.volonino@citi.com   Checking   XXXXXXXXXXX Applied Energy Group Inc  
Citibank   Citibank CGO Services
PO BOX 769018
San Antonio, TX 78245
Valarie Volonino
valerie.a.volonino@citi.com   Checking   XXXXXXXXXXX Applied Energy Group Inc  
Citibank   Citibank CGO Services
PO BOX 769018
San Antonio, TX 78245
Valarie Volonino
valerie.a.volonino@citi.com   Checking   XXXXXXXXXXX Applied Energy Group Inc  
Citibank   Citibank CGO Services
PO BOX 769018
San Antonio, TX 78245
Valarie Volonino
valerie.a.volonino@citi.com   Money Market   XXXXXXXXXXX

 



 

 

 

Legal Name on Bank Acct   Bank Name   Bank Address/Contact   Type   Acct #
/Portfolio # Applied Energy Group Inc   Citibank   Citibank CGO Services
PO BOX 769018
San Antonio, TX 78245
Valarie Volonino
valerie.a.volonino@citi.com   Money Market   XXXXXXXXXXX Applied Energy Group
Inc   Citibank   Citibank CGO Services
PO BOX 769018
San Antonio, TX 78245
Valarie Volonino
valerie.a.volonino@citi.com   Money Market   XXXXXXXXXXX ESP Response Limited  
HSBC Bank PLC   1 Bank Street
Castleford WF10 1EA, UK   Checking   XXXXXXXXXXX Ameresco Limited   HSBC Bank
PLC   1 Bank Street
Castleford WF10 1EA, UK   Checking   XXXXXXXXXXX Ameresco Limited   HSBC Bank
PLC   1 Bank Street
Castleford WF10 1EA, UK   Checking   XXXXXXXXXXX Ameresco Canada Inc   Bank of
America   Bank of America, N.A.
P.O. Box 25118 Tampa, FL 33622-5118
1-888-400-9009   Checking   XXXXXXXXXXX Ameresco Canada Inc   Bank of America  
Bank of America, N.A.
P.O. Box 25118 Tampa, FL 33622-5118
1-888-400-9009   Checking   XXXXXXXXXXX Ameresco Canada Inc   Bank of Montreal  
BMO Financial Group First Canadian Place 100 King Street West Toronto, Ontario
M5X 1A3   Deposit   XXXXXXXXXXX Ameresco Canada Inc   Bank of Montreal   BMO
Financial Group First Canadian Place 100 King Street West Toronto, Ontario M5X
1A3   Checking   XXXXXXXXXXX Ameresco Canada Inc   Bank of Montreal   BMO
Financial Group First Canadian Place 100 King Street West Toronto, Ontario M5X
1A3   Deposit   XXXXXXXXXXX Ameresco Canada Inc   Bank of Montreal   BMO
Financial Group First Canadian Place 100 King Street West Toronto, Ontario M5X
1A3   Deposit   XXXXXXXXXXX Ameresco Canada Inc   Bank of Montreal   BMO
Financial Group First Canadian Place 100 King Street West Toronto, Ontario M5X
1A3   Deposit   XXXXXXXXXXX Ameresco CEPEO Solar Inc   Bank of Montreal   BMO
Financial Group First Canadian Place 100 King Street West Toronto, Ontario M5X
1A3   Checking    XXXXXXXXXXX Ameresco Finance Solar Inc   Bank of Montreal  
BMO Financial Group First Canadian Place 100 King Street West Toronto, Ontario
M5X 1A3   Checking   XXXXXXXXXXX Ameresco GEDSB Solar Inc   Bank of Montreal  
BMO Financial Group First Canadian Place 100 King Street West Toronto, Ontario
M5X 1A3   Checking   XXXXXXXXXXX

 

 



  

 



 

SCHEDULE 9.01

 

Existing Indebtedness

 

Existing Debt and Liens:

 

1.See Schedule 7.14(a) and (b).

 

  

 

 

SCHEDULE 9.05

 

Existing Investments

 

1.Investments made in the entities listed on Schedule 7.13

 

2.Investments in the accounts listed on Schedule 7.20

 

3.Investments under arrangements listed on Schedule 7.14(a)

 

  

 

 

SCHEDULE 9.07

 

Transactions with Affiliates

 

The Core Ameresco Companies provide design and construction services for
Affiliates in connection with Renewable Energy Projects. In addition, the Core
Ameresco Companies provide Affiliates with engineering, operations &
maintenance, asset management, billing, insurance and other administrative
services. Furthermore, the Core Ameresco Companies provide Construction
Completion and Cost Overrun Guaranties, Renewable Energy Project Guaranties, and
assume certain obligations in respect of such guaranties. The Core Ameresco
Companies may enter into contracts to purchase environmental attributes or
energy from Affiliates, and may provide a price floor on energy sales to
Affiliates.

 

From time to time, the Core Ameresco Companies provide the Canadian Subsidiaries
with consulting services in construction, sales, and engineering.

 

The Core Ameresco Companies will continue to provide operational and
administrative support to Non-Core Energy Subsidiaries, and to the other Credit
Parties, with respect to the Non-Core Energy Projects.

 

  

 

 

SCHEDULE 9.08

 

Restrictive Agreements

 

None.

 



  

 

 

EXHIBITS

 

Exhibit A-1 Form of Revolving Note Exhibit A-2 Form of Term Note Exhibit A-3
Form of Swing Line Note Exhibit B-1 Form of Loan Notice Exhibit B-2 Form of
Swing Line Loan Notice Exhibit C Form of Perfection Certificate Exhibit D Form
of Compliance Certificate Exhibit E Form of Fourth Amended and Restated Pledge
Agreement Exhibit F Form of Opinion of Counsel to the Borrower Exhibit G Form of
Solvency Certificate Exhibit H Form of Assignment and Assumption Exhibit I Forms
of Tax Compliance Certificate Exhibit J Form of Secured Party Designation Notice
Exhibit K Authorization to Share Insurance Information Exhibit L Form of Notice
of Loan Payment

 

  

 

 

EXHIBIT A-1

[FORM OF] REVOLVING CREDIT NOTE

 

$______________ June 28, 2019

 

FOR VALUE RECEIVED, the undersigned, AMERESCO, INC., a Delaware corporation (the
“Borrower”), promises to pay to the order of ________________________________
(the “Lender”), at the place and times provided in the Credit Agreement referred
to below the principal sum of

 

_________________________________ DOLLARS ($______________)

 

or, if less, the principal amount of, and interest accrued on, all Revolving
Loans made by the Lender from time to time pursuant to that certain Fourth
Amended and Restated Credit and Security Agreement dated as of June 28, 2019
(together with all amendments and other modifications, if any, from time to time
hereafter made thereto, the “Credit Agreement”) among the Borrower, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent (the “Agent”). This
Revolving Credit Note is being executed and delivered by the Borrower pursuant
to subsection 2.01(g) of the Credit Agreement. Capitalized terms used herein and
not defined herein shall have the meanings ascribed to them in the Credit
Agreement.

 

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is subject to mandatory prepayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in the Credit
Agreement. All payments of principal and interest on this Revolving Credit Note
shall be payable in lawful currency of the United States of America or as
otherwise provided in the Credit Agreement in immediately available funds to the
Agent for the benefit of the Lender.

 

This Revolving Credit Note is entitled to the benefits of, and evidences
obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the obligations evidenced hereby
and on which such obligations may be declared to be immediately due and payable.

 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

 

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.

 

  

 

 

IN WITNESS WHEREOF, the undersigned Borrower has executed this Revolving Credit
Note as of the day and year first above written.

 

  AMERESCO, INC.         By:       Name:     Title:

 

  

 

 

EXHIBIT A-2

 

[FORM OF] TERM NOTE

 

$______________ June 28, 2019

 

FOR VALUE RECEIVED, the undersigned, AMERESCO, INC., a Delaware corporation as
borrower, (the “Borrower”), promises to pay to the order of
__________________________________ (the “Lender”), at the place and times
provided in the Credit Agreement referred to below the principal sum of

 

________________________________________ DOLLARS ($________)

 

together with all accrued interest, pursuant to that certain Fourth Amended and
Restated Credit and Security Agreement dated as of June 28, 2019 (together with
all amendments and other modifications, if any, from time to time hereafter made
thereto, the “Credit Agreement”) among the Borrower, the Guarantors from time to
time party thereto, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent (the “Agent”). This Term Note is being
executed and delivered by the Borrower pursuant to subsection 2.02(e) of the
Credit Agreement. Capitalized terms used herein and not defined herein shall
have the meanings ascribed to them in the Credit Agreement.

 

The Borrower is obligated to make regularly scheduled payments of principal to
the Agent for the benefit of the Lenders as provided in subsection 2.02(c) of
the Credit Agreement. In addition, the unpaid principal amount of this Term Note
from time to time outstanding is subject to mandatory prepayment from time to
time as provided in the Credit Agreement and shall bear interest as provided in
the Credit Agreement. All payments of principal and interest on this Term Note
shall be payable in lawful currency of the United States of America in
immediately available funds to the Agent for the benefit of the Lender.

 

This Term Note is entitled to the benefits of, and evidences obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Term Note and for a statement of the terms
and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the obligations evidenced hereby and
on which such obligations may be declared to be immediately due and payable.

 

THIS TERM NOTE SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE CONFLICTS OR CHOICE OF
LAW PRINCIPLES THEREOF.

 

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Term Note.

 

  

 

 

IN WITNESS WHEREOF, the undersigned Borrower has executed this Term Note as of
the day and year first above written.

 

  AMERESCO, INC.         By:       Name:     Title:

 

  

 

 

EXHIBIT A-3

 

[FORM OF] SWING LINE NOTE

 

$5,000,000   June 28, 2019

 

FOR VALUE RECEIVED, the undersigned AMERESCO, INC., a Delaware corporation (the
“Borrower”), promises to pay to the order of BANK OF AMERICA, N.A. (the “Swing
Line Lender”) at the place and times provided in the Credit Agreement referred
to below the principal sum of

 

[FIVE MILLION DOLLARS ($5,000,000)]

 

or, if less, the principal amount of all Swing Line Loans made by the Swing Line
Lender to the Borrower from time to time pursuant to Section 2.05 of that
certain Fourth Amended and Restated Credit and Security Agreement dated as of
June 28, 2019 (together with all amendments and other modifications, if any,
from time to time hereafter made thereto, the “Credit Agreement”) among the
Borrower, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent (the
“Agent”). The Borrower further promises to pay to the order of the Swing Line
Lender interest on the unpaid principal amount hereof from time to time
outstanding at the rates and at the times set forth in the Credit Agreement.
This Swing Line Note is being executed and delivered by the Borrower pursuant to
the Credit Agreement. Capitalized terms used herein and not defined herein shall
have the meaning ascribed to them in the Credit Agreement.

 

All payments of principal and interest on this Swing Line Note shall be payable
in lawful currency of the United States of America in immediately available
funds for the account of the Swing Line Lender as specified in the Credit
Agreement.

 

This Swing Line Note is entitled to the benefits of, and evidences obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swing Line Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the obligations evidenced hereby and
on which such obligations may be declared to be immediately due and payable.

 

THIS SWING LINE NOTE SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE CONFLICTS OR
CHOICE OF LAW PRINCIPLES THEREOF.

 

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swing Line Note.

 

  

 

 

IN WITNESS WHEREOF, undersigned Borrower has executed this Swing Line Note under
seal as of the day and year first above written.

 

  AMERESCO, INC.         By:       Name:     Title:

 

 

 



 

EXHIBIT B-1

[FORM OF] LOAN NOTICE

 

Bank of America, N.A.,

as Administrative Agent

100 Federal Street

Mail Stop MA 5-100-08-13

Boston, Massachusetts 02110

Attention: Ameresco, Inc. Account Officer

 

Re:Loan Notice under Credit Agreement

 

Ladies and Gentlemen:

 

Reference is made to the Fourth Amended and Restated Credit and Security
Agreement dated as of June 28, 2019 (the “Credit Agreement”) among Ameresco,
Inc. (the “Borrower”), the Guarantors party thereto, the Lenders party thereto,
and Bank of America, N.A., as administrative agent. Capitalized terms used above
in this Loan Notice are as defined in the Credit Agreement.

 

In accordance with Section 2.01 of the Credit Agreement the Borrower hereby
requests the following Revolving Credit Borrowing:

 

Revolving Credit Borrowing:

 

(1)Amount requested:          $__________

 

(2)Date of Borrowing:          ___________

 

(3)Type of Borrowing:          [Base Rate][Eurocurrency1]

 

(4)[If Eurocurrency Borrowing] Interest Period:          [one] [two] [three]
[six] months

 

(5)[Alternative Currency: ___________]

 

(6)Location and account number to which funds are to be disbursed:

 

__________________________

 

__________________________

 

In accordance with Section 2.03 of the Credit Agreement the Borrower hereby
requests the following conversions and/or continuations:

 

Conversion of a Base Rate Loan into a Eurocurrency Rate Loan

 

  (1) Type of Base Rate Loan to be converted: [Term Loan][Revolving Loan]      
    (2) The aggregate outstanding principal balance of such Loan: $__________  
        (3) The principal amount of such Loan to be converted: $__________

 



 



1 All Loans denominated in an Alternative Currency must be Eurocurrency Rate
Loans.

 

 

 

 

  (4) The requested effective date of the conversion: ___________           (5)
Alternative Currency: ___________]             (6) Interest Period: [one] [two]
[three] [six] months.  

 

Conversion of Eurocurrency Rate Loan into a Base Rate Loan

 

  (1) Type of Eurocurrency Rate Loan to be converted:           [Term
Loan][Revolving Loan]           (2) The aggregate outstanding principal balance
of such Loan: $__________           (3) The last day of the current Interest
Period for such Loan: ____________           (4) The principal amount of such
Loan to be converted: $___________           (5) The requested effective date of
the conversion: ____________

 

Continuation of a Eurocurrency Rate Loan

 

  (1) Type of Eurocurrency Rate Loan to be continued:           [Term
Loan][Revolving Loan]           (2) The aggregate outstanding principal balance
of such Loan: $___________           (3) The last day of the current Interest
Period for such Loan: ____________           (4) The principal amount of such
Loan to be continued: $___________           (5) The Alternative Currency of
such Loan to be continued: ____________           (6) The requested effective
date of the continuation: ____________           (7) Interest Period: [one]
[two] [three] [six] months.  

 

Date:      _______________

 

  AMERESCO, INc.

 

  By:       Name:     Title:

 

 

 

 

EXHIBIT B-2

[FORM OF] SWING LINE LOAN NOTICE

 

To:Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to the Fourth Amended and Restated Credit and Security
Agreement dated as of June 28, 2019 (the “Credit Agreement”) among Ameresco,
Inc. (the “Borrower”), the Guarantors party thereto, the Lenders party thereto,
and Bank of America, N.A., as administrative agent and Swing Line Lender.
Capitalized terms used above in this Loan Notice are as defined in the Credit
Agreement.

 

The undersigned hereby requests a Swing Line Loan:

 

  1. On_________________ (a Business Day).         2. In the amount of
$__________________.

 

The Swing Line Borrowing requested herein complies with the requirements of
Section 2.05 of the Credit Agreement.

 

The Borrower hereby represents and warrants that the conditions specified in
Sections 6.02(a) and (b) of the Credit Agreement shall be satisfied on and as of
the date of the requested Swing Line Loan.

 

Date:       _______________

 

  AMERESCO, INc.

 

  By:       Name:     Title:

 

 

 

 

a.       EXHIBIT C

 

[FORM OF] PERFECTION AND INFORMATION CERTIFICATE

 

Ameresco, Inc., a Delaware corporation (the “Borrower”), hereby certifies the
following to Bank of America, N.A., as administrative agent (the “Agent”) under
that certain Fourth Amended and Restated Credit Agreement to be dated on or
about June 28, 2019 among the Borrower, the guarantors from time to time party
thereto (the “Guarantors”; and together with the Borrower, the “Loan Parties”),
the lenders from time to time party thereto, and the Agent (the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned thereto (a) in the most recent draft of the Credit
Agreement circulated to the Borrower and (b) the Uniform Commercial Code, as
applicable):

 

AIDENTIFICATION MATTERS

 

1.An organizational chart depicting the interrelationships of all Loan Parties
and their respective Affiliates is set forth on Schedule A1 attached hereto.

 

2.For each Loan Party, the information contained on Schedule A2 is true and
correct.

 

3.Does any Loan Party or any of its subsidiaries or affiliates derive any
revenue from the Balkans, Belarus, Myanmar (Burma), Cote D’Ivoire (Ivory Coast),
Cuba, Democratic Republic of Congo, Iran, Iraq, Liberia, North Korea, Sudan,
Syria, or Zimbabwe (each a “Sanctioned Country”)?2

 

¨Yes ¨No

 

4.Is any Loan Party or any of its subsidiaries or affiliates (a) located,
organized or resident in a Sanctioned Country, (b) conduct any business in a
Sanctioned Country or (c) conduct any business with entities or individuals
subject of sanctions or located, organized or resident in a Sanctioned Country?

 

¨Yes ¨No

 

BLEGAL MATTERS

 

1.During the five (5) year period preceding the Closing Date no Loan Party has
been party to any merger, consolidation, stock acquisition or purchase of all or
a substantial portion of the assets of any Person, except the following:

 

The legal names and jurisdictions of each predecessor entity or any entity which
during such five (5) year period owned any asset or property now owned by any
Loan Party are as follows:

 

CLOCATIONS

 

1.Set forth on Schedule C1 is a list of all real property owned or leased by
each Loan Party, such list to include (a) the name of the Loan Party owning or
leasing such property, (b) the property address, (c) the city, county, state and
zip code which such property is located, (d) an indication

 



 



2 NTD: Update list as appropriate.

 

 

 

 

of if such location is leased or owned and if leased, the name of the owner of
the location, and (e) an indication if such location (i) is a headquarter
location, (ii) is where any significant administrative or governmental functions
are performed, (iii) maintains books or records (electronic or otherwise) or
(iv) contains personal property collateral.

 

2.Set forth on Schedule C2 is a list of all other locations (not set forth on
Schedule C1) where any personal property Collateral of any Loan Party is
located, such list to include (a) the name of the Loan Party owning such
Collateral, (b) the property address, (c) the city, county, state and zip code
which such property is located, (d) the name of the owner of the location and
(e) the approximate value of the Collateral held at such location.

 

DSPECIAL COLLATERAL

 

1.Set forth on Schedule D1 is a description of all of the Loan Parties’ deposit
accounts and securities accounts including (a) the name of the applicable Loan
Party, (b) in the case of a Deposit Account, (i) the depository institution,
(ii) the account number and (iii) whether such account is a ZBA account or a
payroll account, and (c) in the case of a Securities Account, (i) the Securities
Intermediary or issuer, and (ii) the account number.

 

2.All Letter-of-Credit Rights and Electronic Chattel Paper of any Loan Party are
set forth on Schedule D2.

 

3.All Instruments, Tangible Chattel Paper and Documents of each Loan Party are
set forth on Schedule D3.

 

4.All patents, trademarks and copyrights owned by each Loan Party as of the date
hereof, all patent licenses, trademark licenses and copyright licenses to which
such Loan Party is a party as of the date hereof, and all patent applications,
trademark applications, and copyright applications made by each Loan Party as of
the date hereof are listed on Schedule D4 (including the name/title, current
owner, registration or application number, and registration or application
date).

 

5.All commercial tort claims of any Loan Party are set forth on Schedule D5.

 

6.The issued and outstanding equity interests and any certificated securities
owned by each Loan Party in their respective Subsidiaries is set forth on
Schedule D6.

 

7.All other issued and outstanding equity interests and any certificated
securities owned by each Loan Party not set forth on Schedule D6 is set forth on
Schedule D7.

 

Delivery of an executed counterpart of a signature page of this Agreement by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

 

 

 

I hereby certify on behalf of the Loan Parties and not in my individual capacity
that, as of the date hereof, the statements set forth in this Perfection
Certificate and in the Schedules attached hereto are accurate and complete in
all respects.

 



  AMERESCO, INc.

 

  By:   Name:   Title:

 

 

 

 

SCHEDULE TO

perfection CERTIFICATE

 

Schedule A1 Organizational Chart Schedule A2 Loan Party/Patriot Act Information
Schedule C1 Owned and Leased Locations Schedule C2 Other Locations Schedule D1
Deposit Accounts and Securities Accounts Schedule D2 Electronic Chattel Paper &
Letter of Credit Rights Schedule D3 Documents, Instruments &Tangible Chattel
Paper Schedule D4 Intellectual Property Schedule D5 Commercial Tort Claims
Schedule D6 Equity Interests & Certificated Security Interests of Subsidiaries
Schedule D7 Other Equity Interests & Certificated Securities

 

 

 

 

Schedule A1

Organizational Chart

 

 

 

 

Schedule A2

Loan Party/Patriot Act Information*

 

Exact Legal Name of Loan Party:   Previous Legal Names within the five (5) years
prior to the Closing Date:   Jurisdiction of Organization/Incorporation:   Type
of Organization:   Jurisdictions where Qualified to do Business:   Address of
Chief Executive Office:   Address of Principal Place of Business:   U.S. Federal
Taxpayer Identification Number, or Unique Identification Number (as applicable)
  Organizational Identification Number (if any):   Ownership Information (e.g.
publicly held, if private or partnership—identity of owners/partners):  
Industry or Nature of Business:  

 

*to be filled out for each Loan Party

 

 

 

 

Schedule C1

Owned and Leased Locations

 



Loan Party   Property Address
(including city,
county, state
and zip code)   Leased  or
Owned (L/O)   Name and
Address
of Lessor
(if leased)   Headquarter
Location (Y/N)   Significant
Administrative
or
Governmental
Functions
(Y/N)   Books and
Records are
Maintained (Y/N)   Personal Property
Collateral
(Y/N)                                                                          
                                                                               
                                                                               
                                   

 

 

 

 

Schedule C2

Other Locations

 

Loan Party   Property Address (including city,
county, state and zip code)   Name and Address
of Owner                                                                        
                 

 

 

 

 

Schedule D1

Deposit Accounts & Securities Accounts

 

Loan Party   Depository Institution/
Securities Intermediary   Name of Account   ZBA/Payroll/Deposit/
Etc.   Account Number                                                          
             

 

 

 

 

Schedule D2

Electronic Chattel Paper & Letter of Credit Rights

 

Electronic Chattel Paper

 

Loan Party   Account Debtor   Description                                      
 

 

Letter of Credit Rights

 

Loan Party   Issuer or Nominated Person   Description                          
             

 

 

 

 

Schedule D3

Documents, Instruments &Tangible Chattel Paper

 

All Documents:

 

Loan Party   Description                  

 

All Instruments:

 

Loan Party   Description                  

 

All Tangible Chattel Paper:

 



Loan Party   Description                  

 

 

 

 

Schedule D4

Intellectual Property

 

Copyrights:

 

Loan Party/Owner   Copyright   Application/
Registration Number   Application/Registration
Date                                          

 

Patents:

 

Loan Party/Owner   Patents   Application/
Registration Number   Application/Registration
Date                                          

 

Trademarks:

 

Loan Party/Owner   Trademarks   Application/
Registration Number   Application/Registration
Date                                          

 

 

 

 

Schedule D5

Commercial Tort Claims

 



Loan Party   Commercial Tort Claim   Description/Filing Jurisdiction and
Information                                        

 

 

 

 

Schedule D6

Equity Interests & Certificated Securities of Subsidiaries

 

Issuer   Owner   Total Number
of Shares
Outstanding   Number of
Shares
Owned by
Loan Party   Certificate
Number(s)   Percentage of
Owned Shares
by Loan Party  

Class and Nature

(Voting, Non-
Voting,
Preferred, Etc.)

                                                                               
                                                                               
                                                                               
                                                                               
                                           

 

 

 

 

Schedule D7

Other Equity Interests & Certificated Securities

 

Issuer   Owner   Total Number
of Shares
Outstanding   Number of
Shares
Owned by
Loan Party   Certificate
Number(s)   Percentage of
Owned Shares
by Loan Party   Class and Nature
(Voting, Non-
Voting,
Preferred, Etc.)                                                                
                                                                               
                                                                               
                                                                               
                                                           

 

 

 

 

EXHIBIT D

 

[FORM OF] COMPLIANCE CERTIFICATE

 

Bank of America, N.A.,

as Administrative Agent

100 Federal Street

Mail Stop MA 5-100-08-13

Boston, Massachusetts 02110

Attn: Ameresco, Inc. Account Officer

 

Re:Fourth Amended and Restated Credit and Security Agreement dated as of June
28, 2019 as amended from time to time, (the “Credit Agreement”) among Ameresco,
Inc. (the “Borrower”), the guarantors party thereto, the lenders party thereto
and Bank of America, N.A., as administrative agent

 

Ladies & Gentlemen:

 

Pursuant to the above-referenced Credit Agreement, enclosed are copies of
[consolidated] [and consolidating] financial statements of the Core Ameresco
Companies for the fiscal [quarter] [year] ended ____________ (the “Fiscal
Period”). Such financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries, prepared in accordance with GAAP, consistently applied, as at the
end of and for the Fiscal Period, subject to normal year end audit adjustments
and the omission of footnotes. Capitalized terms used but not defined herein
shall have the meanings set forth in the Credit Agreement.

 

As required, a review of the activities of the Loan Parties during the Fiscal
Period has been made under the supervision of the undersigned with a view to
determining whether, during the Fiscal Period, the Loan Parties have kept,
observed, performed and fulfilled each and every covenant and condition of the
Credit Agreement. To the best of my knowledge and belief there neither exists on
the date of this certificate, nor existed during the Fiscal Period, any Default
or Event of Default, except as set forth on any attachment hereto. There has
been no change in GAAP since the date of the last audited financial statements
delivered to you by the Borrower which has or could have an effect on the
financial statements accompanying such certificate, except such changes as are
set forth on any attachment hereto.

 

Advances to and investments in Affiliates of the Core Ameresco Companies, that
are not themselves Core Ameresco Companies, have not in the aggregate, at any
time, exceeded forty-nine percent of the Borrower’s consolidated stockholders
equity.

 

Attached are covenant calculations showing compliance by the Core Ameresco
Companies with the financial covenants set forth in Section 9.10 of the Credit
Agreement, and a copy of Schedule 7.13 to the Credit Agreement showing all
changes thereto since the last delivery of Schedule 7.13.

 

  Very truly yours,       AMERESCO, INC.

 



  By:     Name:   Enclosures Title:  

 

 

 

 

FINANCIAL COVENANT CALCULATIONS

 

Fiscal oQuarter/oYear Ended ___________________

 

Except as otherwise set forth below, the following covenants have been measured
at the end of the fiscal quarter/year of the Loan Parties specified above for
the period of four consecutive fiscal quarters of the Loan Parties most recently
ended (the “Reported Period”).

 

EBITDA. 3

 

EBITDA for the Reported Period has been calculated as follows:

 

  (a) Consolidated Net Income during the Reported Period: $_________          
plus   

 

  (b) for the Reported Period, the sum of (to the extent deducted in calculating
Consolidated Net Income):

 

  (i) Consolidated Interest Charges: $_________           (ii) Income taxes
payable: $_________           (iii) Depreciation and amortization expense:
$_________           (iv) Non-Cash Charges: $_________           (v)
Extraordinary or non-recurring expenses, not to exceed $5,000,000 after the
Effective Date4: $_________           (vi) Aggregate amount received in cash by
the Core Ameresco Companies in respect of regularly scheduled dividends or
distributions from the Special Purpose Subsidiaries5: $_________



       

SUBTOTAL: 

$_________

 

  minus

 

  (c) for the Reported Period, the sum of       (to the extent included in
calculating Consolidated Net Income):  

 

  (i) Extraordinary or non-recurring gains: $_________

 



 



3 If the Reported Period includes a Permitted Acquisition, it shall be give Pro
Forma Effect as provided in Section 1.04(c) of the Credit Agreement.

 

4 Any payment required to be made by any Core Ameresco Company in respect of any
Renewable Energy Project Guaranty Liability shall reduce Consolidated Net Income
of the Core Ameresco Companies and shall not be added back to EBITDA.

 

5 Not to include amounts received by the Core Ameresco Companies in connection
with any sale, transfer or other disposition of assets or equity interests of
any Special Purpose Subsidiary.

 

 

 

 

  (ii) Proceeds received in respect of Casualty Events and Dispositions:
$_________

 

SUBTOTAL: $_________

 

  plus/minus  

 

  (d) adjustments for Permitted Acquisitions during the Reported Period:
$_________

 

TOTAL EBITDA: $_________

 

9.10(a) TOTAL FUNDED DEBT TO EBITDA RATIO.

 

The actual Core Leverage Ratio for the Reported Period is: ___ to 1.00

 

The Core Leverage Ratio for the Reported Period is required to be not greater
than: 3.25 to 1.00*

 

* As set forth in Section 9.10(a) of the Credit Agreement.

 

The Core Leverage Ratio for the Reported Period has been calculated as follows:

 



(A) Total Funded Debt of the Core Ameresco Companies as of the end of the
Reported Period: $_________

 

  divided by         (B) EBITDA of the Core Ameresco Companies for the Reported
Period: $_________

 

9.10(b) DEBT SERVICE COVERAGE RATIO.

 

The actual Debt Service Coverage Ratio for the Reported Period is: ___ to 1.00

 

The Debt Service Coverage Ratio for the Reported Period is required to be not
less than:     1.50 to 1.00

 

* As set forth in Section 9.10(b) of the Credit Agreement.

 

The Debt Service Coverage Ratio for the Reported Period has been calculated as
follows:

 

(A)the result for the Reported Period of:

 

  (i) EBITDA of the Core Ameresco Companies: $__________             Minus      
      (ii) Capital Expenditures made by the Core Ameresco Companies: $__________
            Minus             (iii) aggregate amount paid in cash by the Core
Ameresco Companies

 

 

 

 

    in respect of income, franchise, real estate and other like taxes:
$__________             Minus             (iv) dividends, withdrawals and other
distributions paid in cash by the Core Ameresco Companies:  $__________

 



  SUBTOTAL:  $__________

 

  divided by

 

(B)the sum for the Reported Period of:

 

  (i) all regularly scheduled principal payments of Indebtedness (including the
principal component of any payments in respect of Capital Lease Obligations),
but excluding any prepayments pursuant to Section 2.09 of the Credit Agreement
and any principal payments in respect of the Revolving Loans made:  $__________

 

    plus             (ii) all Consolidated Interest Charges paid in cash
(excluding amortization of deferred financing costs and interest by its terms
“paid-in-kind”):  $__________           SUBTOTAL:  $__________

 

 

 

 

EXHIBIT E

 

[FORM OF] FOURTH AMENDED AND RESTATED PLEDGE AGREEMENT

 

This FOURTH AMENDED AND RESTATED PLEDGE AGREEMENT (this “Agreement”) dated as of
June 28, 2019, by and among Ameresco, Inc., a Delaware corporation (“Ameresco”),
each of the other pledgors listed on the signature pages hereto, and each other
entity that becomes a party to this Agreement by executing and delivering to the
Administrative Agent an instrument of adherence to this Agreement (collectively,
the “Pledgors” and each individually, a “Pledgor”) and Bank of America, N.A., as
administrative agent (the “Agent”) for the lenders under the Credit Agreement
described below, having an address at 100 Federal Street, Mail Stop MA
5-100-08-13, Boston, Massachusetts 02110. The Agent and the Lenders are herein
collectively referred to from time to time as the “Secured Parties”.

 

WITNESSETH:

 

WHEREAS, certain of the Pledgors entered into that certain Third Amended and
Restated Credit and Security Agreement dated as of June 30, 2015, as amended,
among Ameresco, as borrower, the guarantors party thereto, the lenders party
thereto, and the Agent (the “Third Amended and Restated Credit Agreement”),
which amended and restated it its entirety that certain Second Amended and
Restated Credit and Security Agreement dated as of June 30, 2011, as amended,
among Ameresco, as borrower, the guarantors party thereto, the lenders party
thereto and the Agent (the “Second Amended and Restated Credit Agreement”),
which amended and restated in its entirety that certain Amended and Restated
Credit and Security Agreement dated as of June 10, 2008, as amended, among
Ameresco, as borrower, the guarantors party thereto, the lenders party thereto
and the Agent (as successor by merger to Fleet National Bank) (the “Amended and
Restated Credit Agreement”), which Amended and Restated Credit Agreement amended
and restated in its entirety that certain Credit and Security Agreement dated as
of December 29, 2004, as amended, among Ameresco, as borrower, the guarantors
party thereto, the lenders party thereto, and Fleet National Bank, as
administrative agent (the “Original Credit Agreement”);

 

WHEREAS, concurrently herewith, the Loan Parties are entering into that certain
Fourth Amended and Restated Credit and Security Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Ameresco, as borrower (the “Borrower”), the
guarantors party thereto (the “Guarantors”, and collectively with the Borrower,
the “Loan Parties”), the lenders from time to time party thereto, and the Agent,
which Credit Agreement amends and restates the Third Amended and Restated Credit
Agreement in its entirety and pursuant to which the Lenders have agreed, subject
to the terms and conditions set forth therein, to make certain Loans (as defined
in the Credit Agreement) to the Borrower, and to issue Letters of Credit (as
defined in the Credit Agreement), for the account of the Borrower;

 

WHEREAS, in connection with the Third Amended and Restated Credit Agreement,
certain of the Loan Parties and the Agent entered into that certain Third
Amended and Restated Pledge Agreement dated as of June 30, 2015 (the “Third
Amended and Restated Pledge Agreement”), which amended and restated that certain
Second Amended and Restated Pledge Agreement dated as of June 30, 2011, as
amended (the “Second Amended and Restated Pledge Agreement”), which amended and
restated that certain Amended and Restated Pledge Agreement dated as of June 10,
2008, as amended (the “Amended and Restated Pledge Agreement”), pursuant to
which the Loan Parties thereto granted to the Agent (as

 

 

 

 



successor by merger to Fleet National Bank) a security interest in the “Pledged
Collateral” described therein for the payment and performance of the “Secured
Obligations” under and as defined in the Amended and Restated Pledge Agreement,
which Amended and Restated Pledge Agreement amended and restated in its entirety
that certain Pledge Agreement dated as of December 29, 2004, as amended (the
“Original Pledge Agreement”), between certain of the Loan Parties and Fleet
National Bank, as administrative agent;

 

WHEREAS, the security interests and liens granted in and on the Pledged
Collateral (as hereinafter defined) to the Agent under the Original Pledge
Agreement, the Amended and Restated Pledge Agreement and the Second Amended and
Restated Pledge Agreement were duly perfected in accordance with applicable law
and continue in effect and remain perfected pursuant to this Agreement;

 

WHEREAS, each Pledgor owns the percentage of the outstanding partnership
interests, limited liability company interests or shares of capital stock, as
applicable, of the companies listed on Schedule I hereto as set forth on such
Schedule I hereto and is holder of certain other instruments and securities set
forth on Schedule II hereto (such companies and the issuers of such instruments
and securities, collectively called the “Listed Companies”); and

 

WHEREAS, the obligations of the Lenders to make the Loans to the Borrower and
issue the Letters of Credit for the account of the Borrower are subject to the
conditions, among others, that each Pledgor shall execute and deliver this
Agreement, pursuant to which the parties hereto shall amend and restate the
Third Amended and Restated Pledge Agreement in its entirety and each Pledgor
shall agree to secure the payment in full of the Obligations of the Loan Parties
under the Credit Agreement and the other Loan Documents and shall grant the
pledge and security interests and liens hereinafter described.

 

NOW, THEREFORE, in consideration of the willingness of the Secured Parties to
enter into the Credit Agreement and of the Lenders to agree, subject to the
terms and conditions set forth therein, to make the Loans to the Borrower and
issue the Letters of Credit for the account of the Borrower pursuant thereto,
and for other good and valuable consideration, receipt of which is hereby
acknowledged, it is hereby agreed as follows:

 

1.             Defined Terms. Except as otherwise expressly defined herein, all
capitalized terms shall have the meanings ascribed to them in the Credit
Agreement.

 

2.             Security Interest. Each Pledgor hereby deposits with, and pledges
to, the Agent for itself and for the benefit of the other Secured Parties all
investment property which such Pledgor holds in the Listed Companies, including,
without limitation: (a) the partnership interests, limited liability company
interests and shares of capital stock, as applicable, of the Listed Companies as
listed on Schedule I attached hereto (the “Pledged Equity”) (together with the
appropriate powers duly endorsed in blank), and, to the extent such collateral
is not certificated, the appropriate assignment and control documents where
required to perfect the security interest, and (b) the promissory notes payable
to the Pledgors as listed in Schedule II attached hereto (the “Pledged Notes”,
and together with the Pledged Equity and any additional investment property,
securities, securities entitlements, or collateral pledged hereunder, the
“Pledged Collateral”), and each Pledgor hereby grants to the Agent for itself
and for the benefit of the other Secured Parties a security interest in all of
the Pledged Collateral as security for the due and punctual payment and
performance of the Secured Obligations described in Section 3 hereof.

 

 

 

 

3.            Secured Obligations. The security interest hereby granted shall
secure the due and punctual payment and performance of the following liabilities
and obligations of the Pledgors (herein called the “Secured Obligations”):

 

(i) with respect to the Borrower, principal of and premium, if any, and interest
on the Loans, and (ii) with respect to each Guarantor, is obligations set forth
in Article 4 of the Credit Agreement; and

 

Any and all other obligations and indebtedness of any of the Loan Parties to the
Secured Parties or any of them, whether direct or indirect, absolute or
contingent, due or to become due or now existing or hereafter arising or
incurred under the Credit Agreement, any other Loan Document or under any
Hedging Agreement permitted by the Credit Agreement, all as amended from time to
time including, without limitation, any and all Reimbursement Obligations, any
and all other fees, premiums and penalties.

 

4.            Special Warranties and Covenants of the Pledgors. Each Pledgor
hereby warrants and covenants to the Secured Parties with respect to the Pledged
Collateral for which it is the “Pledgor,” as set forth on Schedules I and II,
that:

 

(a)       The Pledged Collateral is duly and validly pledged with the Agent for
the benefit of the Secured Parties in accordance with law, the Agent for the
benefit of the Secured Parties has a First Priority security interest in such
Pledged Collateral, and each Pledgor warrants and will defend the Secured
Parties’ right, title and security interest in and to the Pledged Collateral
against the claims and demands of all Persons whomsoever.

 

(b)       Each Pledgor has good title to the Pledged Collateral, free and clear
of all Liens, except as expressly set forth in or permitted under the Credit
Agreement.

 

(c)       All of the Pledged Equity has been duly and validly issued and is
fully paid and, with respect to the capital stock, nonassessable.

 

(d)       The Pledged Equity constitutes the amount and percentage of
partnership interests, limited liability company interests or shares, as
applicable, of the presently issued and outstanding partnership interests,
limited liability company interests or capital stock of the Listed Companies, as
applicable, as set forth on Schedule I.

 

(e)       If any additional partnership interests, limited liability company
interests or shares of capital stock of any class of the Listed Companies or if
any promissory notes of the Listed Companies or other securities of the Listed
Companies are acquired by any Pledgor after the date hereof, the same shall
constitute Pledged Collateral and shall be deposited with and pledged to the
Agent for itself and for the benefit of the other Secured Parties as provided in
Section 2 hereof simultaneously with such acquisition. The Pledgors will
promptly notify the Agent of the date and amount of any loans made from time to
time by the Pledgors to the Listed Companies as permitted by the Credit
Agreement.

 

(f)        No Pledgor will sell, convey or otherwise dispose of any of the
Pledged Collateral, nor will any Pledgor create, incur or permit to exist any
Lien with respect to any of the Pledged Collateral or the proceeds thereof,
other than Liens with respect to the Pledged Collateral created hereby or Liens
which are otherwise permitted under the Loan Documents and except as permitted
by the Credit Agreement.

 

(g)       If any additional partnership interests, limited liability company
interests or shares of capital stock of any class of the Listed Companies are
issued, any such partnership interests, limited liability company interests or
additional shares of capital stock shall be deposited with and

 

 

 

 

pledged to the Agent for itself and for the benefit of the other Secured Parties
simultaneously with such issuance as provided in Section 2 hereof.

 

(h)       The Pledged Notes evidence the amount of outstanding indebtedness for
money borrowed of the respective issuers thereof indicated on Schedule II
hereto.

 

(i)        If any additional promissory notes are acquired by any Pledgor from
the issuers of the Pledged Notes or any other Person, the same shall constitute
Pledged Notes and Pledged Collateral and shall be deposited with and pledged to
the Agent for itself and the benefit of the other Secured Parties as provided in
Section 2 hereof simultaneously with such acquisition. Upon the request of the
Agent, the Pledgors will promptly notify the Agent of any loans made from time
to time to such issuers as permitted by the Credit Agreement.

 

(j)        In the event that any Pledgor receives any certificated securities
representing any Pledged Equity, such certificated securities, together with
blank stock powers or other documents reasonably required by the Agent to
perfect the security interest in such Pledged Equity, shall be delivered to the
Agent promptly after receipt of such certificated securities by such Pledgor, or
if received in connection with the formation or acquisition of a Subsidiary, in
accordance with the provisions of Section 8.10(b) of the Credit Agreement.

 

5.            Distributions. In case, upon the dissolution, winding up,
liquidation or reorganization of the Listed Companies whether in bankruptcy,
insolvency or receivership proceedings or upon an assignment for the benefit of
creditors or any other marshaling of the assets and liabilities of the Listed
Companies or otherwise, any sum shall be paid or any property shall be
distributed upon or with respect to any of the Pledged Collateral, such sum
shall be paid over to the Agent for the benefit of the Secured Parties as
collateral security for the Secured Obligations. In case any stock dividend
shall be declared on any of the Pledged Collateral, or any share of stock or
fraction thereof shall be issued pursuant to any stock split involving any of
the Pledged Collateral, or, any distribution of capital or profits shall be made
on any of the Pledged Collateral, or any property shall be distributed upon or
with respect to the Pledged Collateral, the limited partnership interests,
limited liability company interests, shares, cash or other property so
distributed shall be delivered to the Agent to be held for the benefit of the
Secured Parties as collateral security for the Secured Obligations, except to
the extent that cash distributions are permitted under the Credit Agreement to
be distributed to the Pledgors.

 

6.            Events of Default. The Pledgors shall be in default under this
Agreement upon the happening of any Event of Default, as defined in the Credit
Agreement (herein called an “Event of Default”).

 

7.            Rights and Remedies of Secured Parties. Upon the occurrence and
during the continuance of any Event of Default, the Secured Parties shall have
the following rights and remedies:

 

(a)       All rights and remedies provided by law, including, without
limitation, those provided by the Uniform Commercial Code;

 

(b)       All rights and remedies provided in this Agreement; and

 

(c)       All rights and remedies provided in the Credit Agreement or in the
Loan Documents, or in any other agreement, document or instrument pertaining to
the Secured Obligations.

 

8.            Right to Transfer into Name of Agent, etc. Upon the occurrence and
during the continuance of an Event of Default, but subject to the provisions of
the Uniform Commercial Code or other applicable law, with 10 days prior written
notice to the Pledgors, the Agent may cause all or any of the Pledged Collateral
to be transferred into its name or into the name of its nominee or nominees
(such

 

 

 

 

transfer, a “Transfer”). So long as no Event of Default shall have occurred and
be continuing, each Pledgor shall be entitled to exercise as such Pledgor shall
deem fit, but in a manner not inconsistent with the terms hereof or of the
Credit Agreement, the voting power with respect to the Pledged Collateral.

 

9.             Right of Agent to Exercise Voting Power, etc. Upon the occurrence
and during the continuance of an Event of Default and following a Transfer, the
Agent for the benefit of the Secured Parties shall be entitled to exercise the
voting power with respect to the Pledged Collateral, to receive and retain, as
collateral security for the Secured Obligations, any and all dividends or other
distributions at any time and from time to time declared or made upon any of the
Pledged Collateral, and to exercise any and all rights of payment, conversion,
exchange, subscription or any other rights, privileges or options pertaining to
the Pledged Collateral as if it were the absolute owner thereof, including,
without limitation, the right to exchange, at its discretion, any and all of the
Pledged Collateral upon the merger, consolidation, reorganization,
recapitalization or other readjustment of the Listed Companies or, upon the
exercise of any such right, privilege or option pertaining to the Pledged
Collateral, and in connection therewith, to deposit and deliver any and all of
the Pledged Collateral with any committee, depositary, transfer agent, registrar
or other designated agency upon such terms and conditions as the Agent may
determine, all without liability except to account for property actually
received, but the Agent shall have no duty to exercise any of the aforesaid
rights, privileges or options and shall not be responsible for any failure to do
so or delay in so doing.

 

10.           Right of Agent to Dispose of Collateral, etc. Upon the occurrence
and during the continuance of an Event of Default, the Agent shall have the
right at any time or times thereafter to sell, resell, assign and deliver all or
any of the Pledged Collateral in one or more parcels at any exchange or broker’s
board or at public or private sale. Unless the Pledged Collateral is perishable
or threatens to decline speedily in value or is of a type customarily sold on a
recognized market, the Agent will give the Pledgors at least ten (10) Business
Days’ prior written notice in accordance with Section 20 hereof of the time and
place of any public sale thereof or of the time after which any private sale or
any other intended disposition of any of the Pledged Collateral is to be made.
Any such notice shall be deemed to meet any requirement hereunder or under any
applicable law (including the Uniform Commercial Code) that reasonable
notification be given of the time and place of such sale or other disposition.
Such notice may be given without any demand of performance or other demand, all
such demands being hereby expressly waived by each Pledgor. All such sales shall
be at commercially reasonable price or prices and either for cash or on credit
or for future delivery (without assuming any responsibility for credit risk). At
any such sale or sales, to the extent permitted by law, any Secured Party may
purchase any or all of the Pledged Collateral to be sold thereat upon such terms
as the Agent may deem best. Upon any such sale or sales the Pledged Collateral
so purchased shall be held by the purchaser absolutely free from any claims or
rights of whatsoever kind or nature, including any equity of redemption and any
similar rights, all such equity of redemption and any similar rights being
hereby expressly waived and released by each Pledgor. In the event any consent,
approval or authorization of any governmental agency will be necessary to
effectuate any such sale or sales, each Pledgor shall execute, and hereby agrees
to cause the Listed Companies to execute, all such applications or other
instruments as may be required.

 

Each Pledgor recognizes that the Agent may be unable to effect a public sale of
all or a part of the Pledged Collateral by reason of certain prohibitions
contained in the Securities Act of 1933, as amended (the “Securities Act”) or
otherwise but may be compelled to resort to one or more private sales to a
restricted group of purchasers, each of whom will be obligated to agree, among
other things, to acquire such Pledged Collateral for its own account, for
investment and not with a view to the distribution or resale thereof. Each
Pledgor acknowledges that private sales so made may be at prices and upon other

 

 

 

 

terms less favorable to the seller than if such Pledged Collateral were sold at
public sales without such restrictions, and that the Agent has no obligation to
delay sale of any such Pledged Collateral for the period of time necessary to
permit such Pledged Collateral to be registered for public sale under the
Securities Act. Each Pledgor agrees that any such private sales shall not be
deemed to have been made in a commercially unreasonable manner solely because
they shall have been made under the foregoing circumstances.

 

11.           Collection of Amounts Payable on Account of Pledged Collateral,
etc. Upon the occurrence and during the continuance of any Event of Default, the
Agent may, but without obligation to do so, demand, sue for and/or collect any
money or property at any time due, payable or receivable, to which it may be
entitled hereunder, on account of, or in exchange for, any of the Pledged
Collateral and shall have the right, for and in the name, place and stead of
each Pledgor, to execute endorsements, assignments or other instruments of
conveyance or transfer with respect to all or any of the Pledged Collateral.

 

12.           Care of Pledged Collateral in Agent’s Possession. Beyond the
exercise of reasonable care to assure the safe custody of the Pledged Collateral
while held hereunder, the Agent shall have no duty or liability to collect any
sums due in respect thereof or to protect or preserve rights pertaining thereto,
and shall be relieved of all responsibility for the Pledged Collateral upon
surrendering the same to the Pledgors.

 

13.           Proceeds of Collateral. By way of enlargement and not by way of
limitation of the rights of the Agent under applicable law or the Credit
Agreement or Loan Documents, the Agent shall receive and apply the proceeds of
any sale or sales of the Pledged Collateral, together with any other additional
collateral security at the time received and held hereunder, to the Secured
Obligations (including, without limitation, the Loans) in accordance with the
terms of the Credit Agreement. In the event the proceeds of any sale, lease or
other disposition of the Pledged Collateral hereunder are insufficient to pay
all of the Secured Obligations in full, each Pledgor will be liable for the
deficiency, together with interest thereon at the maximum rate provided in the
Credit Agreement, and the cost and expenses of collection of such deficiency,
including (to the extent permitted by law), without limitation, reasonable
attorneys’ fees, expenses and disbursements.

 

14.           Credit Agreement. Notwithstanding any other provision of this
Agreement, the rights of the parties hereunder are subject to the provisions of
the Credit Agreement, including the provisions thereof pertaining to the rights
and responsibilities of the Agent. In the event that any provision of this
Agreement is in conflict with the terms of the Credit Agreement, the Credit
Agreement shall control. Unless the context shall otherwise clearly indicate,
the terms “Secured Party” and “Secured Parties” as used herein shall be deemed
to include the Agent acting on behalf of the Secured Parties pursuant to the
Credit Agreement. The term “Agent” as used herein shall include Bank of America,
N.A., or any other Person acting as Agent for the Secured Parties pursuant to
the terms of the Credit Agreement.

 

15.            Waivers, etc. Each Pledgor hereby waives presentment, demand,
notice, protest and, except as is otherwise provided herein, all other demands
and notices in connection with this Agreement or the enforcement of the Secured
Parties’ rights hereunder or in connection with any Secured Obligations or any
Pledged Collateral; consents to and waives notice of the granting of renewals,
extensions of time for payment or other indulgences to the other Listed
Companies or the other Pledgors or to any third party, or substitution, release
or surrender of any collateral security for any Secured Obligation, the addition
or release of Persons primarily or secondarily liable on any Secured Obligation
or on any

 

 

 

 

collateral security for any Secured Obligation, the acceptance of partial
payments on any Secured Obligation or on any collateral security for any Secured
Obligation and/or the settlement or compromise thereof. No delay or omission on
the part of the Secured Parties in exercising any right hereunder shall operate
as a waiver of such right or of any other right hereunder. Any waiver of any
such right on any one occasion shall not be construed as a bar to or waiver of
any such right on any future occasion. Each Pledgor further waives any right it
may have under the laws of the State of New York, under the laws of any state in
which any of the Pledged Collateral may be located or which may govern the
Pledged Collateral, or under the laws of the United States of America, to notice
(other than any requirement of notice provided herein or in any other Loan
Documents) or to a judicial hearing prior to the exercise of any right or remedy
provided by this Agreement to the Agent or the Secured Parties and waives its
rights, if any, to set aside or invalidate any sale duly consummated in
accordance with the foregoing provisions hereof on the grounds (if such be the
case) that the sale was consummated without a prior judicial hearing. Each
Pledgor’s waivers under this Section have been made voluntarily, intelligently
and knowingly and after such Pledgor has been apprized and counseled by its
attorneys as to the nature thereof and its possible alternative rights.

 

16.           Termination; Assignment, etc. When all the Secured Obligations
have been paid in full and have been terminated and the Commitments of the
Lenders to make any Loan under the Credit Agreement have terminated or expired
and no Letters of Credit remain outstanding, this Agreement and the security
interest in the Pledged Collateral created hereby shall terminate. No waiver by
the Agent or by any other holder of Secured Obligations of any default shall be
effective unless in writing nor operate as a waiver of any other default or of
the same default on a future occasion. In the event of a sale or assignment by
any Secured Party of all or any of the Secured Obligations held by it, any
Secured Party may assign or transfer its rights and interest under this
Agreement in whole or in part to the purchaser or purchasers of such Secured
Obligations, whereupon such purchaser or purchasers shall become vested with all
of the powers and rights of a Secured Party hereunder.

 

17.           Reinstatement. Notwithstanding the provisions of Section 16, this
Agreement shall continue to be effective or be reinstated, as the case may be,
if at any time any amount received by any Secured Party in respect of the
Secured Obligations is rescinded or must otherwise be restored or returned by
any such Secured Party upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of any of the Listed Companies, any Pledgor or upon the
appointment of any intervener or conservator of, or trustee or similar official
for, the Listed Companies or any Pledgor, or any substantial part of their
respective properties, or otherwise, all as though such payments had not been
made.

 

18.           Governmental Approvals, etc. Upon the exercise by the Agent of any
power, right, privilege or remedy pursuant to this Agreement which requires any
consent, approval, qualification or authorization of any governmental authority
or instrumentality, each Pledgor will execute and deliver, or will cause the
execution and delivery of, all applications, certificates, instruments and other
documents and papers that the Agent or any Secured Party may be required to
obtain for such governmental consent, approval, qualification or authorization.

 

19.           Restrictions on Transfer, etc. To the extent that any restrictions
imposed by the charter, certificate of limited partnership, limited partnership
agreement, operating agreement or by-laws of any of the Listed Companies or any
other document or instrument would in any way affect or impair the pledge of the
Pledged Collateral hereunder or the exercise by the Agent of any right granted
hereunder, including, without limitation, the right of the Agent to dispose of
the Pledged Collateral upon the occurrence and during the continuance of any
Event of Default, each Pledgor hereby waives such

 

 

 

 

restrictions to the extent permitted by applicable securities laws, and
represents and warrants that it has caused the Listed Companies to take all
necessary action to waive such restrictions, and each Pledgor hereby agrees that
it will take any further action which the Agent may reasonably request in order
that the Agent may obtain and enjoy the full rights and benefits granted to the
Agent by this Agreement free of any such restrictions.

 

20.           Notices. All notices, consents, approvals, elections and other
communications hereunder shall be in writing (whether or not the other
provisions of this Agreement expressly so provide) and shall be deemed to have
been duly given if delivered in accordance with the terms of the Credit
Agreement.

 

21.           Acknowledgment Regarding Any Supported QFCs. The provisions and
acknowledgments contained in Section 12.24 of the Credit Agreement are hereby
incorporated into this Pledge Agreement, mutatis mutandis.

 

22.           Miscellaneous. This Agreement shall inure to the benefit of and be
binding upon the Agent, the Secured Parties and each Pledgor and their
respective successors and assigns, and the term “Secured Parties” shall be
deemed to include any other holder or holders of any of the Secured Obligations.
In case any provision in this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby. This Agreement
may be executed in any number of counterparts and by the different parties
hereto on separate counterparts, each of which shall be an original, but all of
which together shall constitute one instrument.

 

23.           Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement,
including the validity hereof and the rights and obligations of the parties
hereunder, shall be construed in accordance with and governed by the laws of the
State of New York. Each Pledgor, to the extent that it may lawfully do so,
hereby consents to service of process, and to be sued, in any state or federal
court located in the State of New York, as well as to the jurisdiction of all
courts to which an appeal may be taken from such courts, for the purpose of any
suit, action or other proceeding arising out of any of its obligations hereunder
or with respect to the transactions contemplated hereby, and expressly waives
any and all objections it may have as to venue in any such courts. Each Pledgor
further agrees that a summons and complaint commencing an action or proceeding
in any of such courts shall be properly served and shall confer personal
jurisdiction if served personally or by certified mail to it in accordance with
Section 20 hereof or as otherwise provided under the laws of the State of New
York. Nothing in this Agreement shall affect any right the Agent or any Secured
Party may otherwise have to bring an action or proceeding relating to this
Agreement against any Pledgor or its properties in the courts of any
jurisdiction. EACH PLEDGOR IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY SUIT, ACTION OR OTHER PROCEEDING INSTITUTED BY OR AGAINST SUCH PLEDGOR IN
RESPECT OF ITS OBLIGATIONS HEREUNDER OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[The remainder of this page is intentionally left blank.]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Pledge Agreement as a sealed
instrument as of the date first above written.

 

  PLEDGORS       AMERESCO, INC.

 

  By:       Name:     Title:

 

  AMERESCO ENERTECH, INC.   AMERESCO FEDERAL SOLUTIONS, INC.   AMERESCO PLANERGY
HOUSING, INC.   AMERESCO QUANTUM, INC.   AMERESCO SELECT, INC.  
AMERESCOSOLUTIONS, INC.   APPLIED ENERGY GROUP INC.   SIERRA ENERGY COMPANY

 

  By:       Name:     Title:

 

  AMERESCO SOUTHWEST, INC.

 

  By:       Name:     Title:

 

  E.THREE CUSTOM ENERGY SOLUTIONS, LLC,   By: Sierra Energy Company, its sole
member

 

  By:       Name:     Title:

 

 

 

 

  AMERESCO ASSET SUSTAINABILITY GROUP LLC   AMERESCO DELAWARE ENERGY LLC  
AMERESCO HAWAII LLC   AMERESCO Intelligent SYSTEMS, LLC   AMERESCO LFG HOLDINGS
LLC   AMERESCO NAVY YARD PEAKER LLC   AMERESCO PALMETTO LLC   AMERESCO SOLAR,
LLC   AMERESCO STAFFORD LLC   SELDERA LLC   SOLUTIONS HOLDINGS, LLC       By:
Ameresco, Inc., its sole member

 

  By:       Name:     Title:

 

  AMERESCO SOLAR – PRODUCTS LLC   AMERESCO SOLAR – SOLUTIONS LLC   AMERESCO
SOLAR – TECHNOLOGIES LLC   By: Ameresco Solar LLC, its sole member  
By:  Ameresco, Inc., its sole member

 



  By:       Name:     Title:

 

 

 

 

  AGENT       Bank of America, N.A.,   as Agent for the Secured Parties

 



  By:     Name:   Title:

 

 

 

 

SCHEDULE I

(to Pledge Agreement)

 

PLEDGED STOCK

 



Pledgor   Issuer and Address   Description   No. of
Shares   % of total
outstanding
shares of
Issuer   Certificate
No.(s)                       Ameresco, Inc.   Ameresco Enertech, Inc.   Common
Stock   100   100%   1                       Ameresco, Inc.   Ameresco Planergy
Housing, Inc.   Common Stock   1,000   100%   4                       Ameresco,
Inc.   Ameresco Quantum, Inc.   Common Stock   687   100%   5                  
    Ameresco, Inc.   Ameresco Select, Inc.   Common Stock   100   100%   3      
                Ameresco, Inc.   AmerescoSolutions, Inc.   Common Stock   166  
100%   1                       Ameresco, Inc.   Ameresco Southwest, Inc.  
Common Stock   10,000   100%   4                       Ameresco, Inc.   Applied
Energy Group, Inc.   Common Stock   10,000   100%   20                      
Ameresco, Inc.   Sierra Energy Company   Common Stock   1,000   100%   2        
              Ameresco, Inc.   Ameresco Canada Inc.   Common Stock   66   66%  
C-1                       Ameresco, Inc.   Ameresco International Holdings B.V.
  Shares   66   66%   n/a                       Solutions Holdings, LLC  
Ameresco Federal Solutions, Inc.   Common Stock   874   100%   10

 

 

 

 

PLEDGED MEMBERSHIP INTERESTS

 

Pledgor   Issuer and Address   Description   No. of
Shares   % of total
outstanding
interest of
Issuer   Certificate
No.(s)                       Ameresco, Inc.   Ameresco Asset Sustainability
Group LLC   Membership Interests   n/a   100%   n/a                      
Ameresco, Inc.   Ameresco CT LLC   Membership Interests   n/a   100%   n/a      
                Ameresco, Inc.   Ameresco Delaware Energy LLC   Membership
Interests   n/a   100%   n/a                       Ameresco, Inc.   Ameresco
Evansville, LLC   Membership Interests   n/a   100%   n/a                      
Ameresco, Inc.   Ameresco Hawaii LLC   Membership Interests   n/a   100%   n/a  
                    Ameresco, Inc.   Ameresco Intelligent Systems, LLC  
Membership Interests   n/a   100%   n/a                       Ameresco, Inc.  
Ameresco LFG Holdings LLC   Membership Interests   n/a   100%   n/a            
          Ameresco, Inc.   Ameresco Navy Yard Peaker LLC   Membership Interests
  n/a   100%   n/a                       Ameresco, Inc.   Ameresco Palmetto LLC
  Membership Interests   n/a   100%   n/a                       Ameresco, Inc.  
Ameresco Solar LLC   Membership Interests   n/a   100%   n/a                    
  Ameresco, Inc.   Ameresco Solar Newburyport LLC   Membership Interests   n/a  
100%   n/a                       Ameresco, Inc.   Ameresco Stafford LLC  
Membership Interests   n/a   100%   n/a                       Ameresco, Inc.  
Seldera LLC   Membership Interests   n/a   100%   n/a                      
Ameresco, Inc.   Solutions Holdings, LLC   Membership Interests   n/a   100%  
n/a

 

 

 

 



 

Pledgor

  Issuer and Address   Description   No. of
Shares   % of total
outstanding
interest of
Issuer   Certificate
No.(s)                       Ameresco Solar LLC   Ameresco Solar – Products LLC
  Membership Interests   n/a   100%   n/a                      



Ameresco Solar LLC

  Ameresco Solar – Solutions LLC   Membership Interests   n/a   100%   n/a      
                Ameresco Solar LLC   Ameresco Solar-Technologies LLC  
Membership Interests   n/a   100%   n/a                       Sierra Energy
Company   E. Three Custom Energy Solutions, LLC   Membership Interests   n/a  
100%   n/a

 

 

 

 

SCHEDULE II

(to Pledge Agreement)

 

PLEDGED NOTES

 

None.

 



 

 



Exhibit F

 

June 28, 2019

 

Bank of America, N.A., as Administrative Agent, and

the Lenders that are parties to the

Credit Agreement (as defined below)

100 Federal Street

Boston, MA 02110

 

Re:Ameresco, Inc.

 

Ladies and Gentlemen:

 

We have acted as special counsel to (i) Ameresco, Inc., a Delaware corporation
(the “Borrower” or “Ameresco”) and (ii) Ameresco Enertech, Inc., a Kentucky
corporation (“Enertech”), Ameresco Federal Solutions, Inc., a Tennessee
corporation (“Federal Solutions”), Ameresco Planergy Housing, Inc., a Delaware
corporation (“Planergy”), Ameresco Quantum, Inc., a Washington corporation
(“Quantum”), Ameresco Select, Inc., a Massachusetts corporation (“Select”),
AmerescoSolutions, Inc., a North Carolina corporation (“AmerescoSolutions”),
Applied Energy Group Inc., a Delaware corporation (“AEG”), Sierra Energy
Company, a Nevada corporation (“Sierra”), Ameresco Southwest, Inc., an Arizona
corporation (“ASI”), e.three Custom Energy Solutions, LLC, a Nevada limited
liability company (“E.Three”), Ameresco Asset Sustainability Group LLC, a
Delaware limited liability company (“Ameresco Asset”), Ameresco CT LLC, a
Delaware limited liability company (“Ameresco CT”), Ameresco Delaware Energy
LLC, a Delaware limited liability company (“Ameresco Delaware”), Ameresco
Evansville LLC, a Delaware limited liability company (“Evansville”), Ameresco
Hawaii LLC, a Delaware limited liability company (“Ameresco Hawaii”), Ameresco
Intelligent Systems, LLC, a Delaware limited liability company (“Ameresco
IntelSys”), Ameresco LFG Holdings LLC, a Delaware limited liability company
(“Ameresco LFG”), Ameresco Navy Yard Peaker LLC, a Delaware limited liability
company (“Navy Yard”), Ameresco Palmetto LLC, a Delaware limited liability
company (“Ameresco Palmetto”), Ameresco Solar LLC, a Delaware limited liability
company (“Solar”), Ameresco Solar Newburyport LLC, a Delaware limited liability
company (“Newburyport”), Ameresco Stafford LLC, a Delaware limited liability
company (“Ameresco Stafford”), Seldera LLC, a Delaware limited liability company
(“Seldera”), Solutions Holdings, LLC, a Delaware limited liability company
(“Solutions Holdings”), Ameresco Solar-Products LLC, a Delaware limited
liability company (“Solar-Products”), Ameresco Solar-Solutions, LLC, a Delaware
limited liability company (“Solar-Solutions”), and Ameresco Solar-Technologies
LLC, a Delaware limited liability company (“Solar-Technologies”) (for purposes
hereof, Enertech, Federal Solutions, Planergy, Quantum, Select,
AmerescoSolutions, AEG, Sierra, ASI, E.Three, Ameresco Asset, Ameresco CT,
Ameresco Delaware, Evansville, Ameresco Hawaii, Ameresco IntelSys, Ameresco LFG,
Navy Yard, Ameresco Palmetto, Solar, Newburyport, Ameresco Stafford, Seldera,
Solutions Holdings, Solar-Products, Solar-Solutions, and Solar-Technologies are
referred to herein, collectively, as the “Guarantors” and, collectively with the
Borrower, as the “Loan Parties”) in connection with the Fourth Amended and
Restated Credit and Security Agreement dated as of June 28, 2019 (the

 

 

Bank of America, N.A., as Administrative Agent, andthe Lenders that are parties
to the Credit AgreementJune 28, 2019Page 2





“Credit Agreement”), among the Borrower, the Guarantors, Bank of America, N.A.,
as Administrative Agent (the “Agent”), and the lenders party thereto and
referred to therein as Lenders (the “Lenders”), and the transactions
contemplated thereby; and in connection with the Fourth Amended and Restated
Pledge Agreement dated as of June 28, 2019 (the “Pledge Agreement”) from each of
the Loan Parties except for Ameresco CT, Evansville and Newburyport
(collectively, such Loan Parties (except for Ameresco CT, Evansville and
Newburyport), the “Pledgors”) in favor of the Agent and the Lenders. Capitalized
terms used herein and not otherwise defined shall have the respective meanings
given such terms in the Credit Agreement. This opinion is rendered to you
pursuant to Section 6.01(a)(x) of the Credit Agreement.

 

For purposes hereof, (a) the “Delaware Guarantors” shall mean Planergy, AEG,
Ameresco Asset, Ameresco CT, Ameresco Delaware, Evansville, Ameresco Hawaii,
Ameresco IntelSys, Ameresco LFG, Navy Yard, Ameresco Palmetto, Solar,
Newburyport, Solar-Products, Ameresco Stafford, Seldera, Solutions Holdings,
Solar-Solutions, and Solar-Technologies, (b) the “Specified Parties” shall mean
the Borrower, Select and the Delaware Guarantors; and a Specified Party that is
a Guarantor is sometimes referred to herein as a “Specified Guarantor”, (c)
“Delaware Corp Guarantor” shall mean each Delaware Guarantor that is a Delaware
corporation, and (d) “Delaware LLC Guarantor” shall mean each Delaware Guarantor
that is a Delaware limited liability company.

 

Our representation of the Loan Parties has been as special counsel for the
purposes stated above.

 

As to all matters of fact (including factual conclusions and characterizations
and descriptions of purpose, intention or other state of mind), we have relied,
with your permission, entirely upon (a) the representations and warranties of
the Loan Parties set forth in the Credit Agreement and each of the other Loan
Documents (as defined below) and (b) certificates of certain of the officers or
other representatives of the Loan Parties and have assumed, without independent
inquiry, the accuracy of those representations, warranties, and certificates.
For purposes of our opinion rendered in paragraph 1 below, with respect to the
incorporation, formation, existence, qualification, or standing of any Loan
Party, our opinion relies entirely upon and is limited by those certificates of
public officials attached hereto as Exhibit A. For purposes of our opinions
rendered in paragraphs 9 and 10 below, our opinions rely as to certain factual
matters entirely upon the certificate attached hereto as Exhibit C.

 

In connection with this opinion, we have examined originals or copies of the
following documents:

 

(i)the Credit Agreement;

 

(ii)the Revolving Credit Note and the Term Loan Note in favor of Webster Bank,
N.A. (the “Notes”);

 

 

Bank of America, N.A., as Administrative Agent, andthe Lenders that are parties
to the Credit AgreementJune 28, 2019Page 3





(iii)the Pledge Agreement;

 

(iv)the Uniform Commercial Code financing statements as amended by any
applicable amendments thereto set forth in Exhibit B-1 (the “Delaware Financing
Statements”), as previously filed with the UCC filing office of the Secretary of
State of the State of Delaware (the “DE Filing Office”), on the dates and with
the initial filing numbers set forth in Exhibit B-1, copies of which are
attached hereto as Exhibit B-1, in each case listing the Borrower or the
applicable Delaware Guarantor (other than Evansville, Ameresco CT and
Newburyport), as debtor and the Agent as secured party;

 

(v)the Uniform Commercial Code financing statement as amended by any applicable
amendment thereto set forth in Exhibit B-2 (the “Massachusetts Financing
Statement” and together with the Delaware Financing Statements, collectively the
“Financing Statements”), as previously filed with the UCC filing office of the
Secretary of Commonwealth of the Commonwealth of Massachusetts (the “MA Filing
Office”), on the date and with the initial filing number set forth in Exhibit
B-2, a copy of which is attached hereto as Exhibit B-2, listing Select as debtor
and the Agent as secured party;

 

(vi)the Certificate of Incorporation (the “Borrower’s Charter”) of the Borrower,
certified by the Secretary of State of the State of Delaware as of February 25,
2019, and certified by an officer of the Borrower as of the date hereof as being
true, complete and correct and in full force and effect;

 

(vii)the Articles of Organization (the “Select Charter”) of Select, certified by
the Secretary of State of the Commonwealth of Massachusetts as of November 2,
2016, and certified by an officer of Select as of the date hereof as being true,
complete and correct and in full force and effect;

 

(viii)the Certificates of Formation of each of the Delaware LLC Guarantors (the
“Delaware LLC Guarantors’ Charters”), each certified by the Secretary of State
of the State of Delaware on or about November 1, 2016 (or October 5, 2016, in
the case of Navy Yard), and each certified by the sole member of such Delaware
LLC Guarantor as of the date hereof as being true, complete and correct and in
full force and effect;

 

(ix)the Certificate of Incorporation of each of the Delaware Corp Guarantors
(collectively, the “Delaware Corp Guarantors’ Charters” and, together with the
Borrower’s Charter, the Delaware LLC Guarantors’ Charters and the Select
Charter, the “Charters”), each certified by the Secretary of State of the State
of Delaware on or about November 2, 2016, and certified by an officer

 

 

Bank of America, N.A., as Administrative Agent, andthe Lenders that are parties
to the Credit AgreementJune 28, 2019Page 4





of such Delaware Corp Guarantor as of the date hereof as being true, complete
and correct and in full force and effect;

 

(x)the By-Laws of the Borrower (the “Borrower’s By-Laws”), certified by an
officer of the Borrower as of the date hereof as being true, complete and
correct and in full force and effect;

 

(xi)the By-Laws of Select (the “Select By-Laws”) certified by an officer of
Select as of the date hereof as being true, complete and correct and in full
force and effect;

 

(xii)the By-Laws of each of the Delaware Corp Guarantors (the “Delaware Corp
Guarantors’ By-Laws” and, together with the Borrower’s By-Laws and the Select
By-Laws, the “By-Laws) certified by an officer of such Delaware Corp Guarantor
as of the date hereof as being true, complete and correct and in full force and
effect;

 

(xiii)the Operating Agreement of each of the Delaware LLC Guarantors (the
“Delaware LLC Guarantors’ Operating Agreements”; and, together with the Charters
and the By-Laws, collectively, the “Governing Documents”) certified by the sole
member of such Delaware LLC Guarantor as of the date hereof as being true,
complete and correct and in full force and effect;

 

(xiv)the certificate of certain officers of the Borrower, as of the date hereof,
as to certain actions taken by the Board of Directors of the Borrower (in its
own capacity, and in its capacity as the direct or indirect sole member or
manager of certain of the Delaware LLC Guarantors) at a special meeting held on
May 23, 2019, and as to the titles, incumbency, and specimen signatures of
certain officers of the Borrower and such Delaware LLC Guarantors, if any;

 

(xv)the certificate of certain officers of each of the Delaware Corp Guarantors,
as of the date hereof, as to certain actions taken by the Board of Directors of
each of the Delaware Corp Guarantors (in its own capacity, and in its capacity
as the direct or indirect sole member or manager of certain of the Delaware LLC
Guarantors) by unanimous written consent dated as of June 28, 2019, and as to
the titles, incumbency, and specimen signatures of certain officers of each of
the Delaware Corp Guarantors;

 

(xvi)the certificates of certain officers of the Borrower, as of the date
hereof, as to resolutions adopted by the written consent of the Borrower in its
capacity as the member of certain of the Delaware LLC Guarantors dated as of
June 28, 2019;

 

 

Bank of America, N.A., as Administrative Agent, andthe Lenders that are parties
to the Credit AgreementJune 28, 2019Page 5





(xvii)the certificate of certain officers of Select, as of the date hereof, as
to certain actions taken by the Board of Directors of Select by unanimous
written consent dated as of June 28, 2019, and as to the titles, incumbency, and
specimen signatures of certain officers of Select; and

 

(xviii)those certificates of certain public officials with respect to the Loan
Parties attached hereto as Exhibit A.

 

The documents specified in items (i) through (iii) above are referred to herein,
collectively, as the “Loan Documents”. We have examined the documents listed in
the preceding paragraph and such other corporate, limited liability company, and
public records and agreements, instruments, certificates and other documents as
we have deemed necessary or appropriate for the purposes of this opinion.

 

We have assumed the genuineness of all signatures, the conformity to the
originals of all documents reviewed by us as copies, the authenticity and
completeness of all original documents reviewed by us in original or copy form
and the legal competence of each individual executing any document.

 

As used in this opinion, the “UCC” means the Uniform Commercial Code as adopted
and in effect in the State of New York, the Commonwealth of Massachusetts or the
State of Delaware, or another relevant jurisdiction, as the case may be; the
“New York UCC” means the UCC of the State of New York; the “Massachusetts UCC”
means the UCC of the Commonwealth of Massachusetts; and the “Delaware UCC” means
the UCC of the State of Delaware.

 

For purposes of this opinion, we have made such examination of law as we have
deemed necessary. This opinion is limited solely to the internal substantive
laws of the State of New York as applied by courts located in New York without
regard to choice of law, the Commonwealth of Massachusetts as applied by courts
located in Massachusetts without regard to choice of law, the federal laws of
the United States of America (except for Federal and state tax, antitrust,
energy, utilities, national security, foreign investment, anti-terrorism,
anti-money laundering, governmental contract procurement and bidding, natural
resources, labor, employment, securities, insurance, commodities, derivatives,
or blue sky laws, or treaties and laws relating to international relations, as
to which we express no opinion in this letter, other than as expressly set forth
in paragraphs 9 and 10 below with respect to the particular federal laws and
regulations referred to therein), the limited New York choice of law opinion
provided in paragraph 11 below, the Delaware General Corporation Law as applied
by courts located in Delaware (the “DGCL”), the Delaware Limited Liability
Company Act as applied by courts located in Delaware (the “DLLCA”) and, with
respect only to paragraph 6 hereof, the Delaware UCC; and we express no opinion
as to the laws of any other jurisdiction. In addition, we express no opinion as
to the applicability or effect of the choice of law rules of the Hague
Securities Convention (the “Convention”) for matters regarding security
interests in securities accounts and security entitlements governed by Article
2(l) of that Convention. We express no opinion as to

 

 

Bank of America, N.A., as Administrative Agent, andthe Lenders that are parties
to the Credit AgreementJune 28, 2019Page 6





the effect of Section 5-531 of the New York General Obligations Law regarding
certain fee arrangements. We also express no opinion as to the effect of federal
statutes with respect to patents, trademarks, copyrights or other intellectual
property. We have not conducted any special review of statutes, rules, or
regulations for purposes of this opinion, and our opinions are in any event
limited to such laws, rules, and regulations as in our experience are normally
applicable to transactions of the type contemplated by the Loan Documents.

 

Our opinions herein with respect to the Delaware UCC are limited to the official
statutory text thereof and only as it pertains to whether perfection of an
attached security interest may be effected by the filing of an effective UCC
financing statement in the State of Delaware, without any investigation or
review of any legal decisions or other statutory provisions in effect in the
State of Delaware that may affect the filing of a UCC financing statement or the
perfection of a security interest by filing in the State of Delaware.

 

We note that each of the Credit Agreement and the other Loan Documents contains
provisions stating that it is to be governed by the laws of the State of New
York (each contractual choice of law clause being referred to as a “Chosen - Law
Provision”). Our opinions set forth in paragraph 3 below as to the
enforceability of the Credit Agreement and the other Loan Documents are limited
to New York law. We express no opinion as to the enforceability of any Loan
Documents not governed by New York law. Except to the extent addressed in
paragraph 11 below, no opinion is given herein as to any Chosen-Law Provision or
otherwise as to any choice of law matters with respect to the transactions
contemplated by the Credit Agreement or the other Loan Documents.

 

Our opinion is further subject to the following exceptions, qualifications and
assumptions, all of which we understand to be acceptable to you:

 

(a)We have assumed without any independent investigation that each party to the
Credit Agreement and the other Loan Documents, other than the Specified Parties,
at all times relevant thereto, is validly existing and in good standing under
the laws of the jurisdiction in which it is organized, and is qualified to do
business and in good standing under the laws of each jurisdiction where such
qualification is required generally or necessary in order for such party to
enforce its rights under such Loan Documents.

 

(b)We note that you are relying on the opinions of Lewis Roca Rothgerber LLP
(with respect to matters of Arizona law), Nelson Mullins Riley & Scarborough LLP
(with respect to matters of North Carolina law), Parsons Behle & Latimer (with
respect to matters of Nevada law), Frost Brown Todd LLC (with respect to matters
of Kentucky and Tennessee law), Bennett Jones LLP (with respect to matters of
Canadian law) and Miller Nash Graham & Dunn LLP (with respect to matters of
Washington law) (such opinions collectively referred to as the “Local Counsel
Opinions”) as to the due organization and existence of each of the

 

 

Bank of America, N.A., as Administrative Agent, andthe Lenders that are parties
to the Credit AgreementJune 28, 2019Page 7



Guarantors that is not a Specified Party (collectively, referred to as the
“Foreign Guarantors”), respectively, the power and authority of each of the
Foreign Guarantors to enter into the applicable documents, and the due
authorization, execution and delivery of the documents to be executed and
delivered by the Foreign Guarantors and as to certain other matters set forth in
the Local Counsel Opinions. We express no opinion regarding the matters
contained in the Local Counsel Opinions or (except as set forth in paragraph 11)
to any choice of law applicable to the obligations of the Foreign Guarantors. We
have assumed herein the valid legal existence of each of the Foreign Guarantors,
the power and authority of each of the Foreign Guarantors to enter into the
applicable Loan Documents, the due authorization, execution and delivery of the
applicable Loan Documents by the Foreign Guarantors, that all actions have been
taken by the Foreign Guarantors which are necessary to create a valid, legal and
binding obligation under applicable state law, that the Foreign Guarantors do
not violate any applicable North Carolina, Arizona, Nevada, Kentucky, Tennessee
or Washington state or Canadian federal law or Canadian provincial law or
regulation by incurring the obligations contained in the applicable Loan
Documents and that (except as set forth in paragraph 11) the laws of the State
of New York (without giving effect to any choice of law provisions thereunder)
apply to the obligations of the Foreign Guarantors under the applicable Loan
Documents.

 

(c)We have assumed without any independent investigation (i) that each of the
Loan Parties has received the agreed to and stated consideration for the
incurrence of the “Obligations” and other obligations applicable to it under the
terms of the Credit Agreement and the other Loan Documents, and has received
“value” (as such term is used in Article 9 of the New York UCC, the
Massachusetts UCC or the Delaware UCC, as applicable) in respect thereof, (ii)
that each of the Credit Agreement and the other Loan Documents is a valid and
binding obligation of each party thereto other than the Loan Parties, and (iii)
that each of the Credit Agreement and the other Loan Documents is a valid and
binding obligation of the Loan Parties to the extent that laws other than those
of the State of New York, the United States of America, the DLLCA and the DGCL
are applicable thereto. We express no opinion as to the enforceability of any
obligations purportedly guarantied or secured by (or incorporated by reference
into) the Loan Documents that do not themselves arise under the Loan Documents
(such as, but not limited to, obligations arising under other contracts or
arrangements), and we assume such obligations are valid, binding and enforceable
obligations of the applicable obligors.

 

(d)The enforcement of any obligations of, or any security interest granted by,
any of the Loan Parties or any other Person, whether under any of the Loan
Documents or otherwise, may be limited by bankruptcy, insolvency,
reorganization,

 

 

Bank of America, N.A., as Administrative Agent, andthe Lenders that are parties
to the Credit AgreementJune 28, 2019Page 8





moratorium, marshaling or other laws and rules of law affecting the enforcement
generally of creditors’ rights and remedies (including such as may deny giving
effect to waivers of debtors’ or guarantors’ rights); and we express no opinion
as to the status under any fraudulent conveyance laws or fraudulent transfer
laws of any of the obligations of, or any security interest granted by, any of
the Loan Parties or any other Person, whether under any of the Loan Documents or
otherwise.

 

(e)We express no opinion as to the enforceability of any particular provision of
the Credit Agreement or the other Loan Documents relating to remedies after
default.

 

(f)We express no opinion as to the availability of any remedy of specific
performance or equitable relief of any kind.

 

(g)The enforcement of any of your rights may in all cases be subject to an
implied duty of good faith and fair dealing and to general principles of equity,
including, without limitation, concepts of materiality and reasonableness
(regardless of whether such enforceability is considered in a proceeding at law
or in equity) and comity, and, as to any of your rights to collateral security,
will be subject to a duty to act in a commercially reasonable manner.

 

(h)We express no opinion as to the enforceability of any particular provision of
any of the Credit Agreement or the other Loan Documents relating to or
constituting (i) waivers of rights to object to jurisdiction or venue, or
consents to jurisdiction or venue, (ii) waivers of rights to (or methods of)
service of process, or rights to trial by jury, or other rights or benefits
bestowed by operation of law, (iii) waivers of any applicable defenses, setoffs,
recoupments, or counterclaims, (iv) waivers or variations of provisions which
are not capable of waiver or variation under Sections 1-302, 9-602, 9-603, or
other applicable provisions of the New York UCC, the Massachusetts UCC or the
Delaware UCC, as the case may be, (v) provisions in the Loan Documents rendered
ineffective or unenforceable by Sections 2A-303, 9-406, 9-407 or 9-408 of the
New York UCC, the Massachusetts UCC or the Delaware UCC, as applicable (vi) the
grant of powers of attorney or proxies to the Agent or any Lender, (vii)
exculpation or exoneration clauses, indemnity clauses, and clauses relating to
releases or waivers of unmatured claims or rights, (viii) submission to binding
arbitration, (ix) the imposition or collection of interest on overdue interest
or providing for a penalty rate of interest or late charges on overdue or
defaulted obligations, or the payment of any premium, liquidated damages, or
other amount which may be held by any court to be a “penalty” or a “forfeiture”,
(x) provisions evidencing liabilities or other obligations which are inherently
vague, indeterminate or indefinite, (xi) provisions that attempt to modify or
waive, or have the effect of modifying or waiving, any statute of limitations,
or (xii) provisions relating to rights of set-off

 

 

Bank of America, N.A., as Administrative Agent, andthe Lenders that are parties
to the Credit AgreementJune 28, 2019Page 9





or similar rights. We express no opinion as to the effect of suretyship
defenses, or defenses in the nature thereof, with respect to the obligations of
any applicable guarantor, joint obligor, surety, accommodation party, or other
secondary obligor. We also call to your attention that any provision of the Loan
Documents which may permit the Agent or any Lender to withhold funding due to
the existence of mechanic’s liens on Massachusetts property, or require
dissolution of such mechanic’s liens before further funding will be provided,
may be limited or unenforceable pursuant to the provisions of Massachusetts
General Laws Chapter 254, Section 33. We express no opinion as to Section 12.23
of the Credit Agreement

 

(i)We assume that at least $2,500,000 has been or will be advanced to the
Borrower, in one or more installments, pursuant to the Credit Agreement. With
respect to each Loan Document that provides for “interest” on “loans” or
“forbearances” (as those terms are used in Section 5-501 of the New York General
Obligations Law), where applicable, we assume that loans or forbearances
aggregating $2,500,000 or more will be advanced to the Borrower in one or more
installments pursuant to such Loan Document. No opinion is given herein as to
the usury laws, or other laws regulating the maximum rate of interest which may
be charged, taken or received, of any jurisdiction other than the State of New
York.

 

(j)No opinion is given herein as to the effect of so-called “usury savings
clauses” or other provisions of the Credit Agreement or the other Loan Documents
purporting to specify methods of, or otherwise assure, compliance with usury
laws or other similar laws relating to limitations on the amount of interest or
other similar charges which lenders may make or receive in connection with
lending transactions.

 

(k)We note that, under the laws of the State of New York, the remedies available
in the State of New York for the enforcement of the Loan Documents could be
affected by any failure of any Person seeking enforcement thereof that is not
organized in the State of New York (i) to become authorized, under Article 13 of
the New York Business Corporation Law, to do business in the State of New York
or (ii) in the case of the Loan Documents, to become authorized, under Article 5
of the New York Banking Law, to transact business in the State of New York as a
foreign banking corporation. Further, no opinion is given herein as to any other
similar laws or requirements in any other jurisdiction.

 

(l)When any opinion set forth below is given to our knowledge, or to the best of
our knowledge, or with reference to matters of which we are aware or which are
known to us, or with a similar qualification, that knowledge is limited to the
actual knowledge of the individual lawyers in this firm who have participated
directly and substantively in the specific transactions to which this opinion
relates

 

 

Bank of America, N.A., as Administrative Agent, andthe Lenders that are parties
to the Credit AgreementJune 28, 2019Page 10



 and without any special or additional investigation undertaken for the purposes
of this opinion. In paragraph 4 below, we express no opinion as to the
non-contravention of financial covenants or other provisions requiring financial
calculations or determinations.

 

(m)We express no opinion as to the effect of events occurring, circumstances
arising, or changes of law becoming effective or occurring, after the date
hereof on the matters addressed in this opinion letter, and we assume no
responsibility to inform you of additional or changed facts, or changes in law,
of which we may become aware.

 

(n)We express no opinion as to the legality, the permitting or licensing status
or the zoning of any structure or any use of any real estate, including without
limitation compliance with any environmental, hazardous materials, health or
safety laws, whether or not such real estate is subject to any security interest
or mortgage lien granted by any Loan Party pursuant to the Credit Agreement or
the Pledge Agreement.

 

(o)We have assumed that the Borrower owns, directly or indirectly, all of the
equity interests in each of the Specified Guarantors that is a corporation and,
in the case of each of the Delaware Corp Guarantors, that entering into the Loan
Documents to which such Delaware Corp Guarantor is a party is necessary or
convenient to the conduct, promotion or attainment of the business of the
Borrower.

 

(p)We assume that the Obligations are not secured directly or indirectly by
“margin stock”, as such term is defined in Regulations T, U or X of the Board of
Governors of the Federal Reserve System, and that neither the Agent nor any of
the Lenders is a Creditor as such term is defined in Regulation T of the Board
of Governors of the Federal Reserve System.

 

(q)We have made no examination of, and no opinion is given herein as to, any
Loan Party’s title to or other ownership rights in, the accuracy or sufficiency
of the descriptions of, or the existence of any liens, charges, encumbrances,
restrictions or limitations on, or adverse claims against, any of the property
or assets of any Loan Party. We have assumed without any independent
investigation that each Loan Party has rights in the applicable Collateral and
any other assets in which it purports to grant a security interest under the
Loan Documents. We assume that the Agent is validly acting as agent for and
“representative” (as defined in the applicable UCC) of each secured party (or
holder of any applicable obligation purportedly secured or benefited by a
security interest granted in favor of the Agent by any Loan Party) in connection
with the Loan Documents (except this assumption does not apply to those Lenders
who are parties to the Credit Agreement). We express no opinion as to the
priority or (except to the extent

 

 

Bank of America, N.A., as Administrative Agent, andthe Lenders that are parties
to the Credit AgreementJune 28, 2019Page 11





specifically set forth in paragraphs 5, 6, 7, and 8 below) the attachment,
validity, enforceability, or perfection of any security interest, mortgage, or
other lien or encumbrance with respect to any of the property or assets of any
Loan Party. Further, we express no opinion as to any security interest in any
Collateral or any other assets excluded from, or not governed by, Article 9 of
the New York UCC (or, in the case of perfection by filing a financing statement
in the Commonwealth of Massachusetts, the Massachusetts UCC, or in the State of
Delaware, the Delaware UCC). We call your attention to the following:

 

(i)the effectiveness of any UCC financing statement filed in the State of
Delaware, the State of New York or the Commonwealth of Massachusetts terminates
five years after the date of filing (or at the end of such longer period as may
be applicable in certain cases under Section 9-515 of the applicable UCC) unless
a continuation statement is filed within the period of six months prior to such
termination in accordance with Section 9-515 of the applicable UCC;

 

(ii)Section 9-507 of the Delaware UCC, the New York UCC and the Massachusetts
UCC provides that if the relevant debtor so changes its name that a filed UCC
financing statement becomes seriously misleading, such UCC financing statement
is not effective to perfect a security interest in collateral acquired by such
debtor more than four months after such change unless an appropriate amendment
to the relevant UCC financing statement is filed before the expiration of that
period;

 

(iii)if the debtor changes its “location” as determined under Section 9-307 of
the Massachusetts UCC, the New York UCC or the Delaware UCC, as applicable, or
if a “new debtor” becomes bound by the relevant security agreement under Section
9-203(d) of the applicable UCC, certain actions (in or out of Massachusetts, New
York or Delaware, as the case may be) may be required under Section 9-316 of the
applicable UCC to continue the perfection of a security interest perfected at
the time of the change of the debtor’s location or of the new debtor becoming so
bound; and, in addition, certain actions may be required under Section 9-508 and
other provisions of Article 9 of the applicable UCC to perfect a security
interest in collateral acquired by the debtor after the time of the change of
its location or by the new debtor after the time of the new debtor becoming
bound;

 

(iv)there exist certain limitations, resulting from the operation of Section
9-315 of the Massachusetts UCC, the New York UCC or the Delaware UCC, as
applicable, on the perfection of any security interest in proceeds of
collateral, such that further action (in or out of Massachusetts, New

 

 

Bank of America, N.A., as Administrative Agent, andthe Lenders that are parties
to the Credit AgreementJune 28, 2019Page 12





York or Delaware, as the case may be) may be necessary to maintain perfection of
such interests;

 

(v)under Sections 9-320, 9-321, 9-330, and 9-331 of the applicable UCC,
purchasers, licensees, lessees, or other transferees of certain types of
collateral may take the same free of a perfected security interest; and, to the
extent that “transferable records” (as that term is used in the federal
Electronic Signatures in Global and National Commerce Act (“E-SIGN”) or the
Uniform Electronic Transactions Act of any applicable jurisdiction (“UETA”))
constitute collateral, certain persons in “control” (as that term is used in
E-SIGN or UETA) of such transferable records may take them free of a perfected
security interest;

 

(vi)Section 552 of the federal Bankruptcy Code limits the extent to which
property acquired by a debtor after the commencement of a case under the
Bankruptcy Code may be subject to a security interest resulting from any
security agreement entered into by the debtor before the commencement of the
case; and under Section 547 of the Bankruptcy Code, a security interest that is
deemed transferred within the relevant period set forth in Section 547(b)(4) of
the Bankruptcy Code may be avoidable under certain circumstances;

 

(vii)the filing of a UCC financing statement will not result in the perfection
of a security interest in items of collateral (such as motor vehicles) which are
subject to a certificate of title or registration statute or other statute or
treaty which specifies a method of security interest perfection different than
the filing of a UCC financing statement;

 

(viii)a security interest may not attach or become enforceable or be perfected
as to contracts, licenses, permits, equity interests, or other rights or
benefits which are not assignable under applicable law, or are not assignable by
their terms, or which are assignable only with the consent of government
agencies or officers, except to the extent provided in Sections 2A-303, 9-406,
9-407, 9-408 or 9-409 of the Delaware UCC, the New York UCC or the Massachusetts
UCC, as applicable; and your rights under the Loan Documents as secured parties
may be subject to the provisions of the organizational documents of any entity
in which any equity interests (or other rights of equity holders or investors)
are pledged and the provisions of the applicable laws under which any such
entity is organized;

 

(ix)under Section 8-303 of the applicable UCC, a “protected purchaser” (as
defined in such Section 8-303) of a security, or of an interest therein, may
acquire its interest in such security free of any adverse claim thereto; we

 

 

Bank of America, N.A., as Administrative Agent, andthe Lenders that are parties
to the Credit AgreementJune 28, 2019Page 13





express no opinion herein as to whether the Agent, or any other person or
entity, may be a protected purchaser with respect to the Pledged Shares (as
defined in paragraph 8 below) or any other applicable securities included within
the Collateral; and we point out that, under Section 8-110(c) of the applicable
UCC, the local law of the jurisdiction in which the security certificates
evidencing the Pledged Shares are located at the time of delivery (within the
meaning given to such term under Article 8 of the applicable UCC) governs
whether an adverse claim with respect thereto may be asserted against any person
to whom such security certificates are delivered;

 

(x)we assume that the Pledged Shares constitute “certificated securities”
(within the meaning given such terms in the applicable UCC);

 

(xi)with your permission, we have rendered our opinion in paragraph 8 below
without regard to whether the Pledged Shares or any other applicable securities
included within the Collateral together with any applicable Share Powers (as
defined in paragraph 8 below) were physically held by the Agent outside the
State of New York at one or more times in the past;

 

(xii)we assume that none of the Loan Parties is a “transmitting utility” (as
such term is defined in Article 9 of the applicable UCC);

 

(xiii)we assume that the Collateral does not include any “commercial tort
claims” (as such term is defined in Article 9 of the applicable UCC), or any
“cooperative interests” (as such term is defined in Article 9 of the New York
UCC);

 

(xiv)we express no opinion herein as to whether the Agent, or any other person
or entity, may be a “holder in due course” (as defined in the applicable UCC) of
any applicable negotiable instrument, or a holder to whom any applicable
negotiable document of title has been duly negotiated;

 

(xv)a purchaser may obtain priority over or take free of a perfected security
interest under Section 9-338 or Section 9-516(d) of the applicable UCC; and a
security interest perfected by filing may be junior to a security interest that
was perfected by an earlier effective filing mis-indexed by the applicable UCC
filing office;

 

(xvi)any security interests in the Collateral may be subject to the limitations
set forth in Sections 9-404, 9-405, and 9-408 of the Delaware UCC, the New York
UCC or the Massachusetts UCC, as applicable; and, in any event, any security
interests in the assets of any Loan Party may be subject to the

 

 

Bank of America, N.A., as Administrative Agent, andthe Lenders that are parties
to the Credit AgreementJune 28, 2019Page 14



economic effects of valid recoupments, offsets, counterclaims, and similar
rights of account debtors, lessees, or other contractual parties, the terms of
leases and other contracts between any Loan Party and such lessees or other
parties, and any claims or defenses of such lessees or other parties against any
Loan Party arising under or extrinsic to such leases or other contracts;

 

(xvii)the rights of the Agent and the Lenders with respect to collateral
consisting of obligations as to which a governmental or similar entity is the
account debtor or other obligor may be subject to compliance by the Agent and
the Lenders with the Federal Assignment of Claims Act or similar Federal or
state laws;

 

(xviii)for purposes of Section 9-503(a)(1) of the applicable UCC, we assume that
the applicable Charter of each Specified Party constitutes the public organic
record of such debtor’s jurisdiction which shows such debtor to have been
organized and which indicates the correct name of such debtor; and

 

(xix)we call to your attention that a security interest, even if perfected under
the applicable UCC, in negotiable documents, goods, instruments, money, or
tangible chattel paper located in a jurisdiction that has not enacted
legislation substantially similar to the New York UCC may not have priority over
the claim of a lien creditor or any person or entity whose priority is derived
from that of a lien creditor; and

 

(xx)we assume that (A) the Financing Statements were properly filed (as defined
in Section 9-516 of the Delaware UCC or the Massachusetts UCC, as applicable),
by a person entitled to file them under Section 9-509 of the applicable UCC, in
the DE Filing Office or the MA Filing Office, as the case may be, on the
applicable filing dates set forth in Exhibit B-1 or B-2, as applicable,
including the payment of any requisite filing or recording fees; (B) the
Financing Statements remain on file, as of record, and in full force and effect
in the DE Filing Office or the MA Filing Office, as the case may be, (C) there
has not been filed in the DE Filing Office or the MA Filing Office, as the case
may be, any other financing statement or amendment terminating, amending, or
assigning any of the Financing Statements, except as specifically listed in
Exhibit B-1 or B-2, as applicable, with respect to certain of the Financing
Statements, and (D) the secured party has taken no other action (except the
amendment filings listed in Exhibit B-1 or B-2, as applicable) that could waive,
terminate, amend, release, or otherwise impair its security interest in the
applicable collateral described in the Financing Statements.

 

 

Bank of America, N.A., as Administrative Agent, andthe Lenders that are parties
to the Credit AgreementJune 28, 2019Page 15





Based upon and subject to the foregoing, and subject to the limitations and
qualifications set forth below, we are of the opinion that:

 

1.Each of the Borrower and each Delaware Corp Guarantor is a corporation validly
existing and in corporate good standing under the DGCL. Each of the Delaware LLC
Guarantors is a limited liability company validly existing and in good standing
as a limited liability company under the DLLCA. Select is a corporation validly
existing and in corporate good standing under the laws of the Commonwealth of
Massachusetts.

 

2.The execution and delivery by each of the Specified Parties of the Credit
Agreement and the other Loan Documents to which it is a party, and the
performance by each of the Specified Parties of its obligations under each of
the Credit Agreement and the other Loan Documents to which it is a party, are
within such Specified Party’s corporate or limited liability powers, as
applicable, and have been duly authorized by all requisite corporate or limited
liability action, as applicable, on the part of such Specified Party. Each of
the Specified Parties has duly executed and delivered each of the Loan Documents
to which it is a party.

 

3.Each of the Credit Agreement and the other Loan Documents to which each of the
Loan Parties is a party constitutes a valid and binding agreement of such Loan
Party, enforceable against such Loan Party in accordance with its respective
terms.

 

4.The execution and delivery by each of the Specified Parties of each of the
Loan Documents to which it is a party and compliance by such Specified Party
with the provisions thereof will not violate any of the provisions of the
Governing Documents of such Specified Party, any law, statute, rule or
regulation of the State of New York or of the Commonwealth of Massachusetts, the
DLLCA, the DGCL, or any Federal law, statute, rule, or regulation, or, to the
best of our knowledge, any judgment, order, writ, injunction or decree of any
court or other tribunal located in the State of New York or the Commonwealth of
Massachusetts directed against and naming such Specified Party. Except for
filings or recordings that may be necessary to create, record or perfect, or
maintain the perfection of, or (with respect to any applicable pledged
securities) to enforce, the security interests created by the Credit Agreement
and the Pledge Agreement, no consent or approval by, or any notification of or
filing with, any New York state or Massachusetts state, Federal, or (in respect
only of the DLLCA or the DGCL) Delaware state court, public body or authority is
required pursuant to New York state law, Massachusetts state law, Federal law,
the DLLCA, or the DGCL, to be obtained or effected by any of the Specified
Parties in connection with the execution, delivery and performance by such
Specified Party of each of the Loan Documents to which it is a party.

 

5.The provisions of the Credit Agreement are effective under the New York UCC to
create a valid, attached security interest in favor of the Agent, for the
benefit of the Agent and

 

 

Bank of America, N.A., as Administrative Agent, andthe Lenders that are parties
to the Credit AgreementJune 28, 2019Page 16





the Lenders, in all right, title and interest of each of the Loan Parties
signatory thereto as grantors of security interests thereunder in those items
and types of Collateral described in the Credit Agreement to which Article 9 of
the New York UCC is applicable.

 

6.Assuming the previous proper filing (in each case, as defined in Section 9-516
of the Delaware UCC) of the Delaware Financing Statements by a person entitled
to file them under Section 9-509 of the Delaware UCC, in the DE Filing Office,
including the payment of any requisite filing or recording fees, and based on
the other applicable assumptions set forth above, the Agent, for the benefit of
the Agent and the Lenders, has a perfected security interest under Article 9 of
the Delaware UCC in so much of the Collateral described in the Credit Agreement
and indicated on the Delaware Financing Statements as constitutes personal
property of the Borrower and the Delaware Guarantors (other than Evansville,
Ameresco CT and Newburyport) in which a security interest can be perfected by
the filing of UCC financing statements in the State of Delaware under Article 9
of the Delaware UCC. For purposes of this paragraph, we have assumed that the
Collateral covered by the Delaware Financing Statements does not include any
timber to be cut or “as-extracted collateral”, as such terms are used in Section
9-501 of the Delaware UCC.

 

7.Assuming the previous proper filing (as defined in Section 9-516 of the
Massachusetts UCC) of the Massachusetts Financing Statement by a person entitled
to file it under Section 9-509 of the Massachusetts UCC, in the MA Filing
Office, including the payment of any requisite filing or recording fees, and
based on the other application assumptions set forth above, the Agent, for the
benefit of the Agent and the Lenders, has a perfected security interest under
Article 9 of the Massachusetts UCC in so much of the Collateral described in the
Credit Agreement and indicated on the Massachusetts Financing Statement as
constitutes personal property of Select in which a security interest can be
perfected by the filing of UCC financing statements in the Commonwealth of
Massachusetts under Article 9 of the Massachusetts UCC. For purposes of this
paragraph, we have assumed that the Collateral covered by the Massachusetts
Financing Statement does not include any timber to be cut or “as-extracted
collateral”, as such terms are used in Section 9-501 of the Massachusetts UCC.

 

8.After giving effect to and assuming the delivery (within the meaning given
such term by the New York UCC) by the applicable Pledgor to the Agent in pledge,
within the State of New York, pursuant to the Pledge Agreement, of each of (a)
the stock certificates representing the shares of capital stock (the “Pledged
Stock”) of AmerescoSolutions, Planergy, Enertech, Quantum, Select, ASI, AEG,
Sierra, Ameresco Canada Inc., and Federal Solutions and (b) the limited
liability company membership interest certificate representing the limited
liability company membership interests (the “Pledged Membership Interests”) in
Navy Yard, in each case pledged to the Agent by the applicable Pledgor
thereunder (the Pledged Stock and the Pledged Membership Interests, being
referred to, collectively, as the “Pledged Shares”), together with properly

 

 

Bank of America, N.A., as Administrative Agent, andthe Lenders that are parties
to the Credit AgreementJune 28, 2019Page 17





completed, signed, undated and effective stock powers or transfer powers, as
applicable, indorsing such stock certificates or membership interest
certificate, as applicable, representing the Pledged Shares and duly executed by
the applicable Pledgor in blank (collectively, the “Share Powers”), and assuming
the continued possession of such stock certificates or membership interest
certificate, as applicable, representing the Pledged Shares and of such Share
Powers, as applicable, by the Agent within the State of New York, the Agent has
a valid, attached security interest, for the benefit of the Agent and the
Lenders, under Article 9 of the New York UCC in all right, title and interest of
the applicable Pledgor in the Pledged Shares pursuant to the Pledge Agreement,
to the extent that a security interest therein may be created pursuant to
Article 9 of the New York UCC, and such security interest is perfected, with the
consequences of perfection by control with respect to the Pledged Shares
accorded by Section 9-328 of the New York UCC.

 

9.None of the Loan Parties is required to be registered as an investment company
under the Investment Company Act of 1940, as amended.

 

10.The making of the loans and advances under the Credit Agreement and the
application of the proceeds thereof as provided in the Credit Agreement do not
violate Regulations U or X of the Board of Governors of the Federal Reserve
System.

 

11.The Chosen-Law Provision (choosing New York state law) in each of the Loan
Documents is enforceable in accordance with (and to the extent provided in) New
York General Obligations Law Section 5-1401, as applied by a New York state
court or a federal court sitting in the State of New York and applying New York
choice of law principles, except to the extent provided in the aforesaid Section
5-1401 (and subject, as applicable, to the provisions of the Convention). We
note that Section 5-1401 refers to former Section 1-105 of the New York UCC;
accordingly, we point out that the New York UCC has been amended, effective
December 17, 2014, and the substance of former Section 1-105 of the New York UCC
now appears in Section 1-301 of the New York UCC.

 

_____________________________________

 

This opinion is rendered to each of the addressees on page 1 hereof in
connection with the Loan Documents and may not be relied upon for any other
purpose or furnished or referred to, or relied upon, by any other Person for any
reason without our prior written consent, provided that at your request, we
hereby consent to reliance hereon by any future permitted assignee of your
interest in the Loans or Commitments pursuant to an assignment that is made and
consented to in accordance with the express provisions of Section 12.06 of the
Credit Agreement, on the condition and understanding that (i) this opinion
speaks only as of the date hereof and is subject to the exceptions, limitations,
qualifications, and assumptions set forth herein, (ii) we assume no
responsibility or obligation to update this opinion, to consider its
applicability or correctness to

 

 

Bank of America, N.A., as Administrative Agent, andthe Lenders that are parties
to the Credit AgreementJune 28, 2019Page 18





any person other than its addressee(s), or to take into account any change in
fact, law or any other developments, including the facts relied on above, which
may hereafter come to our attention, and (iii) any such reliance by a future
assignee must be actual and reasonable under the circumstances existing at the
time of assignment, including any changes in law, facts or any other
developments known to or reasonably knowable by the assignee at such time.
Copies of this opinion letter may not be made available, and this opinion letter
may not be quoted or referred to in any other document made available to any
other Person, except to prospective Lenders and Participants, any direct or
indirect parent company or other affiliate of any Lender, any governmental or
other regulatory authority to which disclosure is required by law and any
consultant, accountant or attorney for any Person entitled hereunder to rely
hereon or to whom or which this opinion letter may be disclosed as provided
herein, or as otherwise required by law or legal process; provided that such
recipients to whom such disclosure of this opinion letter is permitted by this
sentence shall not be permitted to rely on this opinion letter. This opinion
letter is given as of its date first set forth above, and we do not undertake
any obligation to update or supplement this opinion letter after its delivery to
you on the date hereof.

 

Very truly yours,

 

   

 

 

Exhibit A

 

[Attach Relevant Certificate of Public Official]

 

   

 

 

Exhibit B-1

 

[Copies of Delaware UCC Financing Statement(s) are attached]

 

Previous Delaware UCC Filings:

 

Name of Debtor Entity  Jurisdiction  Initial
Filing Date  Filing number of
Initial Filing  Date of filing of any
Amendment (if
any)  Filing number of
any Amendment
Filing                  Ameresco, Inc.  Delaware  10/27/2016  2016 6629909 
11/09/2016  2016 6931511             01/03/2017  2017 0047917            
01/13/2017  2017 0302957             03/31/2017  2017 2104039            
04/05/2017  2017 2213368             06/13/2017  2017 3882542            
07/07/2017  2017 4466204             09/28/2017  2017 6480724            
12/28/2017  2017 8631048             01/11/2018  2018 0252615            
03/22/2018  2018 1970561             06/06/2018  2018 3838428            
09/26/2018  2018 6630178             10/09/2018  2018 6990655                 
Ameresco Planergy Housing, Inc.  Delaware  07/01/2015  2015 2839313  N/A  N/A

 

 

 B1-1 



 

Applied Energy Group Inc.  Delaware  08/01/2011  2011 2967431  07/01/2016  2016
3997143 (Continuation)                  Ameresco Asset Sustainability Group LLC 
Delaware  08/29/2012  2012 3363597  03/14/2017  2017 1675377 (Continuation)   
              Ameresco Delaware Energy LLC  Delaware  07/01/2015  2015 2839289 
N/A  N/A                  Ameresco Hawaii, LLC  Delaware  04/03/2007  2007
1249936  02/15/2012  2012 0608192 (Continuation)             11/10/2016  2016
6956914 (Continuation)                  Ameresco Intelligent Systems, LLC 
Delaware  12/12/2011  2011 4757491  12/16/2011  2011 4838440            
01/06/2012  2012 0066854             11/07/2016  2016 6882201               
(Continuation)                  Ameresco LFG Holdings LLC  Delaware  12/19/2013 
2013 5046546  9/20/2018  2018 6482612 (Continuation)                  Ameresco
Navy Yard Peaker LLC  Delaware  06/25/2018  2018 4335218  N/A  N/A

 

 

 B1-2 



 

Ameresco Palmetto LLC  Delaware  12/19/2013  2013 5046520  9/20/2018  2018
6482281 (Continuation)                  Ameresco Solar LLC  Delaware 
06/11/2008  2008 2000642  04/12/2013  2013 1405878 (Continuation)            
01/17/2018  2018 0380283 (Continuation)                  Ameresco Stafford LLC 
Delaware  07/01/2015  2015 2839263  N/A  N/A                  Seldera LLC 
Delaware  11/20/2012  2012 4477065  06/29/2017  2017 4298854 (Continuation)   
              Solutions Holdings, LLC  Delaware  07/01/2015  2015 2839206  N/A 
N/A                  Ameresco Solar-Products LLC  Delaware  06/11/2008  2008
2000626  04/12/2013  2013 1405506 (Continuation)             01/17/2018  2018
0380275 (Continuation) Ameresco Solar - Solutions LLC  Delaware  08/29/2013 
2013 3397735  04/20/2018  2018 2695464 (Continuation)

 

 

 B1-3 



 

Ameresco Solar - Technologies LLC  Delaware  06/11/2008  2008 2000634 
04/12/2013  2013 1409474 (Continuation)             01/17/2018  2018 0378360
(Continuation)

 

 

 B1-4 



Exhibit B-2

 

[Copies of Massachusetts UCC Financing Statement(s) are attached]

 

Name of Debtor Entity  Jurisdiction  Initial Filing
Date  Filing number of
Initial Filing  Date of filing of
any Amendment
(if any) 

Filing number of

any Amendment
Filing

Select  Massachusetts  06/11/2008  200866268510  12/21/2009  200977329900      
      12/21/2009  200977331480             12/30/2009  200977484870            
12/30/2009  200977489820             12/31/2009  200977513930            
01/06/2010  201077609170             01/06/2010  201077609710            
01/12/2010  201077736740             01/28/2010  201078059190            
01/28/2010  201078084480             02/04/2010  201078230300            
02/17/2010  201078462440             06/01/2012  201296224600

 

 

 B2-1 



 

        07/02/2012  201296947310             03/22/2013  201302702090         
   04/12/2013  201303246610
(Continuation)             01/17/2018  201843140380
(Continuation)

 

 B1-2 



 

Exhibit C

 

Officer’s Certificate

 

of

 

AMERESCO, Inc.

 

As of June 28, 2019

 



In connection with the Fourth Amended and Restated Credit and Security
Agreement, dated as of June 28, 2019 by and among Ameresco, Inc., a Delaware
corporation (the “Borrower”), the lenders named from time to time on the
signature pages thereto (each a “Lender” and collectively, the “Lenders”), the
guarantors named from time to time on the signature pages thereto (each a
“Guarantor” and collectively, the “Guarantors”), and Bank of America, N.A., as
Administrative Agent (the “Agent”) and the transactions contemplated thereby,
the undersigned officer of the Borrower, hereby certifies as follows:

 

1.             (a)          The Borrower is the sole member of each of Ameresco
Asset Sustainability Group LLC, a Delaware limited liability company (“Ameresco
Asset”), Ameresco Evansville LLC, a Delaware limited liability company
(“Evansville”), Ameresco Hawaii LLC, a Delaware limited liability company
(“Ameresco Hawaii”), Ameresco Intelligent Systems, LLC, a Delaware limited
liability company (“Ameresco IntelSys”), Ameresco LFG Holdings LLC, a Delaware
limited liability company (“Ameresco LFG”), Ameresco Navy Yard Peaker LLC, a
Delaware limited liability company (“Navy Yard”), Ameresco Palmetto LLC, a
Delaware limited liability company (“Ameresco Palmetto”), Ameresco Solar LLC, a
Delaware limited liability company (“Solar”), Ameresco Solar Newburyport LLC, a
Delaware limited liability company (“Newburyport”), Ameresco Stafford LLC, a
Delaware limited liability company (“Ameresco Stafford”), Seldera LLC, a
Delaware limited liability company (“Seldera”), Solutions Holdings, LLC, a
Delaware limited liability company (“Solutions Holdings”), Ameresco Delaware
Energy LLC, a Delaware limited liability company (“Ameresco Delaware”) and
Ameresco CT LLC, a Delaware limited liability company (“Ameresco CT”).

 

(b)           The Borrower owns one-hundred percent (100%) of the issued and
outstanding shares capital stock of each of Ameresco Enertech, Inc., a Kentucky
corporation (“Enertech”), Ameresco Planergy Housing, Inc., a Delaware
corporation (“Planergy”), Ameresco Quantum, Inc., a Washington corporation
(“Quantum”), Ameresco Select, Inc., a Massachusetts corporation (“Select”),
AmerescoSolutions, Inc., a North Carolina corporation (“AmerescoSolutions”),
Ameresco Southwest, Inc., an Arizona corporation (“ASI”), Applied Energy Group
Inc., a Delaware corporation (“AEG”), Sierra Energy Company, a Nevada
corporation (“Sierra”), and Ameresco Canada, Inc., a Canadian corporation
(“Canada”).

 

 C-1 



 

(c)           Solutions Holdings is the sole stockholder of Ameresco Federal
Solutions, Inc., a Tennessee corporation (“Federal Solutions”).

 

(d)           Sierra is the sole member of e.three Custom Energy Solutions, LLC,
a Nevada limited liability company (“E.Three”).

 

(e)           Solar is the sole member of each of Ameresco Solar-Products LLC, a
Delaware limited liability company (“Solar-Products”), Ameresco Solar–Solutions
LLC, a Delaware limited liability company (“Solar–Solutions”) and Ameresco
Solar-Technologies LLC, a Delaware limited liability company
(“Solar-Technologies”).

 

Collectively, the Borrower, Ameresco Asset, Ameresco CT, Ameresco Delaware,
Evansville, Ameresco Hawaii, Ameresco IntelSys, Ameresco LFG, Navy Yard,
Ameresco Palmetto, Solar, Newburyport, Ameresco Stafford, Seldera, Solutions
Holdings, Solar-Products, Solar-Solutions, Solar-Technologies, Enertech,
Planergy, Quantum, Select, AmerescoSolutions, AEG, Sierra, ASI, Federal
Solutions, and E.Three, are referred to herein as the “Loan Parties”.

 

2.   None of the Loan Parties, or any of the other subsidiaries of the Borrower,
engages, holds itself out as being engaged, or proposes to be engaged, primarily
in the business of investing, reinvesting or trading in securities.

 

3.   None of the Loan Parties, or any of the other subsidiaries of the Borrower,
is, or proposes to be, engaged in the business of issuing face-amount
certificates of the installment type, and none of the Loan Parties, or any of
the other subsidiaries of the Borrower, has ever been engaged in the business of
issuing such face-amount certificates and has no such face-amount certificate
outstanding.

 

4.   None of the Loan Parties, or any of the other subsidiaries of the Borrower,
owns or proposes to acquire investment securities having a value exceeding 40
percent of the value of its total assets (exclusive of Government securities and
cash items) on an unconsolidated basis.

 

5.   As used herein, the following terms shall have the following meanings:

 

(a)“security” means any note, stock, treasury stock, security future, bond,
debenture, evidence of indebtedness, certificate of interest or participation in
any profit-sharing agreement, collateral-trust certificate, preorganization
certificate or subscription, transferable share, investment contract,
voting-trust certificate, certificate of deposit for a security, fractional
undivided interest in oil, gas, or other mineral rights, any put, call,
straddle, option, or privilege on any security (including a certificate of
deposit) or on any group or index of securities (including any interest therein
or based on the value thereof), or any put, call, straddle, option, or privilege
entered into on a national securities exchange relating to foreign currency, or,
in general, any interest or instrument commonly known as a “security,” or any
certificate of interest or participation in, temporary or interim certificate
for, receipt for, guarantee of, or warrant or right to subscribe to or purchase,
any of the foregoing.

 

 C-2 



 

(b)“face-amount certificate” means any certificate, investment contract, or
other security which represents an obligation on the part of its issuer to pay a
stated or determinable sum or sums at a fixed or determinable date or dates more
than 24 months after the date of issuance, in consideration of the payment of
periodic installments of a stated or determinable amount (which security shall
be known as a face-amount certificate of the “installment type”); or any
security which represents a similar obligation on the part of a face-amount
certificate company, the consideration for which is the payment of a single lump
sum (which security shall be known as a “fully-paid” face amount certificate).

 

(c)“Government security” means any security issued or guaranteed as to principal
or interest by the United States, or by a person controlled or supervised by and
acting as an instrumentality of the Government of the United States pursuant to
authority granted by the Congress of the United States, or any certificate of
deposit for any of the foregoing.

 

(d)“investment securities” means all securities except (A) Government
securities, (B) securities issued by employees’ securities companies, and (C)
securities issued by majority-owned subsidiaries of the owner which (i) are not
investment companies within the meaning of the Investment Company Act of 1940,
as amended, and (ii) are not relying on the exception from the definition of
investment company in either Section 3(c)(1) or Section 3(c)(7) of that Act.

 

(e)“voting securities” means any security presently entitling the owner or
holder thereof to vote in the direction or management of the affairs of a
company, or any Security issued under or pursuant to any trust, agreement, or
arrangement whereby a trustee or trustees or agent or agents for the owner or
holder of such security are presently entitled to vote in the direction or
management of the affairs of a company; and a specified per centum of the
outstanding voting securities of a company means such amount of the outstanding
voting securities of such company as entitles the holder or holders thereof to
cast said specified per centum of the aggregate votes which the holders of all
the outstanding voting securities of such company are entitled to cast in the
direction or management of the affairs of such company.

 

(f)“company” means a corporation, limited liability company, partnership,
association, joint-stock company, joint venture, trust, or any receiver,
trustee, or other liquidating agent of any of the foregoing in its capacity as
such.

 

6.   The correct mailing address each of the Borrower and each of the other
Specified Parties is 111 Speen Street, Suite 410, Framingham, MA 01701.

 

 C-3 



 

7.   None of the Loan Parties owns any margin stock or margin securities as such
terms are defined in Regulation U or X of the Board of Governors of the Federal
Reserve System.

 

This certificate is being delivered to Morgan, Lewis & Bockius LLP for their
reliance in connection with their delivery of a legal opinion in connection with
the Credit Agreement and may be relied upon by those persons who may rely upon
such legal opinion.

 

 C-4 



 

IN WITNESS WHEREOF, the undersigned duly authorized officer of the Borrower has
executed this Officer’s Certificate as of the date first above here written.

 

  AMERESCO, INC.         By:       Name:     Title:

 

   

 

 

EXHIBIT G

 

[FORM OF] SOLVENCY CERTIFICATE

 

The undersigned, Chief Financial Officer of Ameresco, Inc., a Delaware
corporation (the “Borrower”) is duly authorized to execute this certificate on
this 28th day of June, 2019, on behalf of itself and the other “Loan Parties”
under the Credit Agreement defined below.

 

WITNESSETH:

 

WHEREAS, the Borrower has entered into a Fourth Amended and Restated Credit and
Security Agreement dated as of the date hereof (the “Credit Agreement”;
capitalized terms used but not otherwise defined herein shall have the meanings
provided in the Credit Agreement) with the guarantors party thereto (the
“Guarantors” and together with the Borrower, the “Loan Parties”), the lenders
from time to time party thereto (the “Lenders”), and Bank of America, N.A., as
administrative agent (the “Agent”), pursuant to which the Lenders have
established credit facilities in the aggregate principal amount of
$77,142,857.12 (the “Credit Facilities”) in favor of the Borrower;

 

WHEREAS, each of the Loan Parties will benefit substantially and directly from
the establishment of the Credit Facilities in favor of the Borrower;

 

WHEREAS, to secure their respective obligations under and relating to the Credit
Facilities, the Loan Parties have executed and delivered to the Agent the Loan
Documents referenced in the Credit Agreement (the grant of security interests,
transfers, incurrence of obligations and other transactions relating to the
execution, delivery and performance of the obligations under the Loan Documents,
and any other transactions and transfers related thereto, shall be referred to
herein collectively as the “Transactions”);

 

WHEREAS, the undersigned has carefully reviewed the Credit Agreement and the
various other Loan Documents, and also the contents of this Certificate, and in
connection herewith has made such investigations and inquiries as he has deemed
reasonably necessary and prudent therefor, and further acknowledges that the
Agent and the Lenders are relying on the truth and accuracy of this Certificate
in connection with the establishment of the Credit Facilities;

 

WHEREAS, the following terms, as used in this Certificate, shall have the
following meanings:

 

“fair value” shall mean the amount at which the assets of an entity would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having knowledge of the relevant facts, neither
being under any compulsion to act, with equity to both;

 

“indebtedness” shall mean all obligations and liabilities, whether matured or
unmatured, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, or subordinated, and also includes all identified contingent
liabilities;

 

“identified contingent liabilities” shall mean the maximum reasonably estimated
liabilities that may result from pending litigation, asserted claims and
assessments, guaranties, environmental conditions, uninsured risks, and other
contingent obligations known to management;

 

   

 

 

“present fair saleable value” shall mean the amount that may be realized within
a reasonable time, considered to be six months to one year, either through
collection or sale at the regular market value, conceiving the latter as the
amount which could be obtained for such properties within such period by a
capable and diligent businessman from an interested buyer who is willing to
purchase under ordinary selling conditions).

 

NOW, THEREFORE, ON THE BASIS OF THE FOREGOING, and the inquiries and
considerations set forth below, the undersigned hereby certifies that, both
before and after giving effect to the consummation of the Transactions:

 

I am, and at all pertinent times mentioned herein, have been, the duly qualified
and acting Chief Financial Officer of the Borrower, and have responsibility for
the management of the financial affairs of the Loan Parties, and the preparation
of the financial statements of the Loan Parties.

 

The financial information, projections and assumptions which underlie and form
the basis for the representations made in this Certificate were believed by the
Loan Parties to be fair and reasonable when made, were accurately computed and
were made in good faith and continue to be believed by the Loan Parties to be
reasonable as of the date hereof.

 

I have carefully reviewed the contents of this Certificate, and I have conferred
with counsel for the purpose of discussing the meaning of this Certificate.

 

The fair value and present fair saleable value on a going concern basis of all
assets and property of the Loan Parties, on a consolidated basis, is greater
than the total amount of indebtedness of the Loan Parties, on a consolidated
basis.

 

The aggregate fair value and present fair saleable value on a going concern
basis of the assets of the Loan Parties, on a consolidated basis, exceeds the
amount that will be required to pay the probable liabilities of the Loan
Parties, on a consolidated basis, in respect of their indebtedness, as such
indebtedness becomes absolute and matured.

 

The Loan Parties, on a consolidated basis, do not and will not have unreasonably
small capital for them to carry on their businesses as now conducted and as
proposed to be conducted after the closing of the Transactions. The undersigned
recognizes that “unreasonably small capital” is dependent upon the nature of the
particular business or businesses conducted or to be conducted, and the
statement made in the preceding sentence is based upon the current and
anticipated future capital requirements for the current and anticipated future
conduct of the businesses of the Loan Parties.

 

The Loan Parties, on a consolidated basis, will have sufficient cash flow to
enable them to pay their debts as they mature.

 

The Loan Parties, on a consolidated basis, do not intend to, or believe that
they have or will, incur indebtedness that is or will be beyond their ability to
pay as such indebtedness matures.

 

The amount of identified contingent liabilities at any time has been computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the estimated amount that can reasonably be expected to
become an actual or matured liability.

 

The Loan Parties, on a consolidated basis, do not intend, in consummating the
Transactions, to hinder, delay, or defraud either present or future creditors or
any other person to which the Loan Parties, on a consolidated basis, are or will
become, on or after the date hereof, indebted.

 

   

 

 

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

 

[Remainder of page intentionally left blank]

 

   

 

 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the day and year first mentioned above, on behalf of the Loan Parties.

 

  AMERESCO, INC.         By:     Name:   Title:        Chief Financial Officer

 

 

   

 

 

EXHIBIT H

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other Loan Documents in the
amount[s] and equal to the percentage interest[s] identified below of all the
outstanding rights and obligations under the respective facilities identified
below (including, without limitation, the Letters of Credit and the Swing Line
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
Loan Documents or the loan transactions governed thereby or in any way based on
or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned by
[the][any] Assignor to [the][any] Assignee pursuant to clauses (i) and
(ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1. Assignor[s]:    

 

          [Assignor [is] [is not] a Defaulting Lender]

 

2. Assignee[s]:    

 

       



  [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

   

 

 

3. Borrower: Ameresco, Inc.

 

4. Agent: Bank of America, N.A., as the administrative agent under the Credit
Agreement

 

5. Credit Agreement:      Fourth Amended and Restated Credit and Security
Agreement, dated as of June 28, 2019, as amended, among the Borrower, the
guarantors from time to time party thereto, the lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender

 

6. Assigned Interest[s]:

 

Assignor[s]   Assignee[s]  

Facility

Assigned

  

Aggregate

Amount of

Commitment

/Loans

for all Lenders

  

Amount of

Commitment/

Loans

Assigned

  

Percentage

Assigned of

Commitment/

Loans

  

CUSIP

Number

                                         $   $    %                 $   $    % 
               $   $    %    

 

[7. Trade Date: __________________]

 

Effective Date: __________________, 20__ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR[S]       [NAME OF ASSIGNOR]         By:       Title:         [NAME OF
ASSIGNOR]         By:       Title:         ASSIGNEE[S]       [NAME OF ASSIGNEE]
        By:       Title:

 

   

 

 

  [NAME OF ASSIGNEE]         By:       Title:

 

[Consented to and] Accepted:       BANK OF AMERICA, N.A., as     Administrative
Agent         By:       Title:         [Consented to:]       BANK OF AMERICA,
N.A., as     Issuing Lender and Swing Line Lender         By:       Title:      
  [Consented to:]       AMERESCO, INC.         By:       Title:  

 

   

 

 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.          Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.          Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
12.06(b)(iii) and (v) of the Credit Agreement (subject to such consents, if any,
as may be required under Section 12.06(b)(iii) of the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement and the other Loan Documents as a Lender thereunder and, to the
extent of [the][the relevant] Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by [the][such] Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 8.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms

 

   

 

 

all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

 

2.            Payments. From and after the Effective Date, the Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date. Notwithstanding the foregoing, the Agent shall make all payments of
interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

 

3.            General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

   

 

 

EXHIBIT I-1

 

[Form of]

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Fourth Amended and Restated Credit and Security
Agreement dated as of June 28, 2019 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Ameresco, Inc., a
Delaware corporation (the “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as administrative agent (in such capacity, the “Agent”), LC Issuer and Swing
Line Lender.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF FOREIGN LENDER]       By:         Name:         Title:      

 

Date: ________ __, ____

 

   

 

 

EXHIBIT I-2

 

[Form of]

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Fourth Amended and Restated Credit and Security
Agreement dated as of June 28, 2019 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Ameresco, Inc., a
Delaware corporation (the “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, LC Issuer and Swing Line Lender.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:         Name:         Title:      

 

Date: ________ __, ____

 

   

 

 

EXHIBIT I-3

 

[Form of]

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Fourth Amended and Restated Credit and Security
Agreement dated as of June 28, 2019 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Ameresco, Inc., a
Delaware corporation (the “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, LC Issuer and Swing Line Lender.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:         Name:         Title:      

 

Date: ________ __, ____

  

   

 

 

EXHIBIT I-4

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Fourth Amended and Restated Credit and Security
Agreement dated as of June 28, 2019 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Ameresco, Inc., a
Delaware corporation (the “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as administrative agent (in such capacity, the “Agent”), LC Issuer and Swing
Line Lender.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]       By:         Name:         Title:      

 

Date: ________ __, 20__

  

   

 

 

EXHIBIT J

 

[Form of] Secured Party Designation Notice

 

TO:Bank of America, N.A., as Agent

 

RE:Reference is hereby made to the Fourth Amended and Restated Credit and
Security Agreement dated as of June 28, 2019 among Ameresco, Inc., a Delaware
corporation (the “Borrower”), the Guarantors from time to time party thereto,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Agent, L/C Issuer and Swing Line Lender (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement)

 

DATE:[Date]

 



 



 

[Name of Cash Management Bank/Hedge Bank] (the “Secured Party”) hereby notifies
you, pursuant to the terms of the Credit Agreement, that the Secured Party meets
the requirements of a [Cash Management Bank] [Hedge Bank] under the terms of the
Credit Agreement and is a [Cash Management Bank] [Hedge Bank] under the Credit
Agreement and the other Loan Documents.

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

 

    ,



  as a [Cash Management Bank] [Hedge Bank]         By:                  Name:  
  Title:  

 

 

   

 

 

EXHIBIT K

 

[Form of] Authorization to Share Insurance Information

 

TO:Insurance Agent

 

RE:Fourth Amended and Restated Credit and Security Agreement dated as of June
28, 2019 among Ameresco, Inc., a Delaware corporation (the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Agent, L/C Issuer and Swing Line Lender
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)

 

DATE:[Date]

 



 



 

Grantor:   [Insert Applicable Loan Party Name] (the “Grantor”)            
Agent:   Bank of America, N.A., as Agent for the Secured Parties, I.S.A.O.A.,
A.T.I.M.A. (the “Agent”)           Attn:  MAC Legal Department           Mail
Code NC1-001-05-45           101 North Tyrion Street, 5th Floor          
Charlotte, NC 28255-0001             Policy Number:   [Insert Applicable Policy
Number]             Insurance Company/Agent:   [Insert Applicable Insurance
Company/Agent] (the “Insurance Agent”)

 

 

   

 

 

Insurance Company Address:   [Insert Insurance Company’s Address]            
Insurance Company Telephone No.:   [Insert Insurance Company’s Telephone No.]  
          Insurance Company Fax No.:   [Insert Insurance Company’s Fax No.]

 

 

The Grantor hereby authorizes the Insurance Agent to send evidence of all
insurance to the Agent, as may be requested by the Agent, together with
requested insurance policies, certificates of insurance, declarations and
endorsements.

 

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

   

 

 

  [GRANTOR NAME],       a [Jurisdiction and Type of Organization]         By:
                  Name:           Title:  

 

   

 

 

Exhibit L

 

[Form of] Notice of Loan Prepayment

 

TO:Bank of America, N.A., as [Administrative Agent][Swing Line Lender]

 

RE:Fourth Amended and Restated Credit and Security Agreement dated as of June
28, 2019 among Ameresco, Inc., a Delaware corporation (the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Agent, L/C Issuer and Swing Line Lender
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)

 

DATE:[Date]

 



 



 

The Borrower hereby notifies the Administrative Agent that on _____________6
pursuant to the terms of Section 2.09 (Prepayments) of the Credit Agreement, the
Borrower intends to prepay/repay the following Loans as more specifically set
forth below:

 

¨ Optional prepayment of [Revolving][Term Loans] in the following amount(s):7

 

¨ Base Rate Loans: $                  

 

¨ Eurocurrency Rate Loans: $                    

In Dollars unless the following Alternative Currency is specified:
                       

Applicable Interest Period:                                  

 

¨ Optional prepayment of Swing Line Loans in the following amount:
$                      

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

  AMERESCO, INC.,   a Delaware corporation,         By:            Name:    
Title:  

 



 



6 Specify date of such prepayment.

7 Any prepayment of Revolving or Term Loans shall be in an amount that is at
least equal to (1) $1,000,000 or any greater multiple of $500,000 for
Eurocurrency Rate Loans and (2) $500,000 or any greater multiple of $100,000 for
Base Rate Loans, or, in each case, the remaining balance. Any repayment of Swing
Line Loans shall be in the amount of $100,000 or any greater multiple, or the
remaining balance.

 

   

 